Exhibit 10.2

EXECUTION VERSION

CREDIT AND GUARANTY AGREEMENT

dated as of April 29, 2016

among

AMERICAN AIRLINES, INC.,

as the Borrower,

AMERICAN AIRLINES GROUP INC.,

as Parent and a Guarantor,

THE SUBSIDIARIES OF PARENT FROM TIME TO TIME PARTY HERETO

OTHER THAN THE BORROWER,

as Guarantors,

THE LENDERS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS, INC., CREDIT SUISSE SECURITIES
(USA) LLC , DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, J.P. MORGAN
SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN
STANLEY SENIOR FUNDING, INC., BNP PARIBAS SECURITIES CORP, CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,
NEW YORK BRANCH AND U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Bookrunners,

BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS, INC., CREDIT SUISSE SECURITIES
(USA) LLC , DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, J.P. MORGAN
SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND MORGAN
STANLEY SENIOR FUNDING, INC.,

as Syndication Agents,

BNP PARIBAS SECURITIES CORP, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH AND U.S. BANK
NATIONAL ASSOCIATION,

as Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   Article I   DEFINITIONS  

SECTION 1.01.

  

Defined Terms.

     2   

SECTION 1.02.

  

Terms Generally.

     62   

SECTION 1.03.

  

Accounting Terms; GAAP.

     62    Article II    AMOUNT AND TERMS OF CREDIT   

SECTION 2.01.

  

Commitments of the Lenders; Term Loans.

     63   

SECTION 2.02.

  

Letters of Credit.

     64   

SECTION 2.03.

  

Requests for Loans.

     70   

SECTION 2.04.

  

Funding of Loans.

     71   

SECTION 2.05.

  

Interest Elections.

     72   

SECTION 2.06.

  

Limitation on Eurodollar Tranches.

     73   

SECTION 2.07.

  

Interest on Loans.

     73   

SECTION 2.08.

  

Default Interest.

     73   

SECTION 2.09.

  

Alternate Rate of Interest.

     74   

SECTION 2.10.

  

Amortization of Term Loans; Repayment of Loans; Evidence of Debt.

     74   

SECTION 2.11.

  

Optional Termination or Reduction of Revolving Commitments.

     75   

SECTION 2.12.

  

Mandatory Prepayment of Loans; Commitment Termination.

     75   

SECTION 2.13.

  

Optional Prepayment of Loans.

     77   

SECTION 2.14.

  

Increased Costs.

     79   

SECTION 2.15.

  

Break Funding Payments.

     81   

SECTION 2.16.

  

Taxes.

     81   

SECTION 2.17.

  

Payments Generally; Pro Rata Treatment.

     84   

SECTION 2.18.

  

Mitigation Obligations; Replacement of Lenders.

     86   

SECTION 2.19.

  

Certain Fees.

     87   

SECTION 2.20.

  

Commitment Fee and Upfront Fee.

     87   

SECTION 2.21.

  

Letter of Credit Fees.

     88   

SECTION 2.22.

  

Nature of Fees.

     88   

SECTION 2.23.

  

Right of Set-Off.

     88   

SECTION 2.24.

  

Security Interest in Letter of Credit Account.

     89   

SECTION 2.25.

  

Payment of Obligations.

     89   

SECTION 2.26.

  

Defaulting Lenders.

     89   

SECTION 2.27.

  

Increase in Commitment.

     93   

SECTION 2.28.

  

Extension of Term Loans; Extension of the Revolving Facility.

     96   

 

i



--------------------------------------------------------------------------------

Article III   REPRESENTATIONS AND WARRANTIES  

SECTION 3.01.

  

Organization and Authority.

     101   

SECTION 3.02.

  

Air Carrier Status.

     101   

SECTION 3.03.

  

Due Execution.

     101   

SECTION 3.04.

  

Statements Made.

     102   

SECTION 3.05.

  

Financial Statements; Material Adverse Change.

     102   

SECTION 3.06.

  

Ownership of Subsidiaries.

     103   

SECTION 3.07.

  

Liens.

     103   

SECTION 3.08.

  

Use of Proceeds.

     103   

SECTION 3.09.

  

Litigation and Compliance with Laws.

     103   

SECTION 3.10.

  

Slots.

     103   

SECTION 3.11.

  

Routes.

     104   

SECTION 3.12.

  

Margin Regulations; Investment Company Act.

     104   

SECTION 3.13.

  

Holding of Collateral.

     104   

SECTION 3.14.

  

Perfected Security Interests.

     104   

SECTION 3.15.

  

Payment of Taxes.

     105   

SECTION 3.16.

  

No Unlawful Payments.

     105   

SECTION 3.17.

  

OFAC.

     105   

SECTION 3.18.

  

Compliance with Anti-Money Laundering Laws.

     106   

SECTION 3.19.

  

Solvency.

     106    Article IV    CONDITIONS OF LENDING   

SECTION 4.01.

  

Conditions Precedent to Closing.

     106   

SECTION 4.02.

  

Conditions Precedent to Each Loan and Each Letter of Credit.

     109    Article V    AFFIRMATIVE COVENANTS   

SECTION 5.01.

  

Financial Statements, Reports, etc.

     110   

SECTION 5.02.

  

Taxes.

     112   

SECTION 5.03.

  

Corporate Existence.

     113   

SECTION 5.04.

  

Compliance with Laws.

     113   

SECTION 5.05.

  

Designation of Restricted and Unrestricted Subsidiaries.

     113   

SECTION 5.06.

  

Delivery of Appraisals.

     114   

SECTION 5.07.

  

Regulatory Matters; Utilization; Reporting.

     114   

SECTION 5.08.

  

Maintenance of Ratings.

     116   

SECTION 5.09.

  

Additional Guarantors; Additional South American Service; Additional Collateral.

     116   

SECTION 5.10.

  

Access to Books and Records.

     117   

SECTION 5.11.

  

Further Assurances.

     118   

 

ii



--------------------------------------------------------------------------------

Article VI   NEGATIVE AND FINANCIAL COVENANTS  

SECTION 6.01.

  

Restricted Payments.

     119   

SECTION 6.02.

  

Restrictions on Ability of Restricted Subsidiaries to Pay Dividends and Make
Certain Other Payments.

     125   

SECTION 6.03.

  

[Reserved].

     127   

SECTION 6.04.

  

Disposition of Collateral.

     127   

SECTION 6.05.

  

Transactions with Affiliates.

     128   

SECTION 6.06.

  

Liens.

     130   

SECTION 6.07.

  

Business Activities.

     130   

SECTION 6.08.

  

Liquidity.

     130   

SECTION 6.09.

  

Collateral Coverage Ratio.

     130   

SECTION 6.10.

  

Merger, Consolidation, or Sale of Assets.

     131    Article VII    EVENTS OF DEFAULT   

SECTION 7.01.

  

Events of Default.

     133    Article VIII    THE AGENTS   

SECTION 8.01.

  

Administration by Agents.

     136   

SECTION 8.02.

  

Rights of Agents.

     137   

SECTION 8.03.

  

Liability of Agents.

     138   

SECTION 8.04.

  

Reimbursement and Indemnification.

     139   

SECTION 8.05.

  

Successor Agents.

     140   

SECTION 8.06.

  

Independent Lenders.

     140   

SECTION 8.07.

  

Advances and Payments.

     141   

SECTION 8.08.

  

Sharing of Setoffs.

     141   

SECTION 8.09.

  

Withholding Taxes.

     142   

SECTION 8.10.

  

Appointment by Secured Parties.

     142   

SECTION 8.11.

  

Delivery of Information.

     142    Article IX    GUARANTY   

SECTION 9.01.

  

Guaranty.

     142   

SECTION 9.02.

  

Right of Contribution.

     144   

SECTION 9.03.

  

Continuation and Reinstatement, etc.

     144   

SECTION 9.04.

  

Subrogation.

     144   

SECTION 9.05.

  

Discharge of Guaranty.

     144   

 

iii



--------------------------------------------------------------------------------

Article X   MISCELLANEOUS  

SECTION 10.01.

  

Notices.

     145   

SECTION 10.02.

  

Successors and Assigns.

     146   

SECTION 10.03.

  

Confidentiality.

     153   

SECTION 10.04.

  

Expenses; Indemnity; Damage Waiver.

     154   

SECTION 10.05.

  

Governing Law; Jurisdiction; Consent to Service of Process.

     156   

SECTION 10.06.

  

No Waiver.

     157   

SECTION 10.07.

  

Extension of Maturity.

     157   

SECTION 10.08.

  

Amendments, etc.

     157   

SECTION 10.09.

  

Severability.

     161   

SECTION 10.10.

  

Headings.

     161   

SECTION 10.11.

  

Survival.

     161   

SECTION 10.12.

  

Execution in Counterparts; Integration; Effectiveness.

     161   

SECTION 10.13.

  

USA Patriot Act.

     162   

SECTION 10.14.

  

New Value.

     162   

SECTION 10.15.

  

WAIVER OF JURY TRIAL.

     162   

SECTION 10.16.

  

No Fiduciary Duty.

     162   

SECTION 10.17.

  

Lender Action.

     163   

SECTION 10.18.

  

Intercreditor Agreements.

     163   

SECTION 10.19.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     163   

INDEX OF APPENDICES

 

ANNEX A    –   

Lenders and Commitments

EXHIBIT A    –   

Form of Spare Parts Security Agreement

EXHIBIT B    –   

Form of SGR Security Agreement

EXHIBIT C    –   

Form of Instrument of Assumption and Joinder

EXHIBIT D    –   

Form of Assignment and Acceptance

EXHIBIT E    –   

Form of Loan Request

EXHIBIT F    –   

Form of Letter of Credit Request

EXHIBIT G    –   

Form of Account Control Agreement

EXHIBIT H    –   

Form of Aircraft Security Agreement

EXHIBIT I    –   

Description of Security Agreement for Spare Engines

EXHIBIT J    –   

Form of Collateral Coverage Ratio Certificate

 

iv



--------------------------------------------------------------------------------

EXHIBIT K    –   

Form of Intercreditor Agreement

SCHEDULE 3.06   

Subsidiaries

 

v



--------------------------------------------------------------------------------

CREDIT AND GUARANTY AGREEMENT, dated as of April 29, 2016, among AMERICAN
AIRLINES, INC., a Delaware corporation (the “Borrower”), AMERICAN AIRLINES GROUP
INC. (formerly known as AMR CORPORATION), a Delaware corporation (“Parent”), the
direct and indirect Domestic Subsidiaries of Parent from time to time party
hereto other than the Borrower, the Lenders (as defined below), BARCLAYS BANK
PLC, as administrative agent for the Lenders (together with its permitted
successors in such capacity, the “Administrative Agent”), as collateral agent
(in such capacity, the “Collateral Agent”), BARCLAYS BANK PLC, CITIGROUP GLOBAL
MARKETS, INC., CREDIT SUISSE SECURITIES (USA) LLC , DEUTSCHE BANK SECURITIES
INC., GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, MORGAN STANLEY SENIOR FUNDING, INC., BNP PARIBAS
SECURITIES CORP, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH AND U.S. BANK NATIONAL
ASSOCIATION, as joint lead arrangers and bookrunners (collectively, the “Joint
Lead Arrangers and Bookrunners”), BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS,
INC., CREDIT SUISSE SECURITIES (USA) LLC , DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA, J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED AND MORGAN STANLEY SENIOR FUNDING, INC., as
syndication agents (collectively, the “Syndication Agents”), BNP PARIBAS
SECURITIES CORP, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, INDUSTRIAL AND
COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH AND U.S. BANK NATIONAL
ASSOCIATION, as documentation agents (collectively, the “Documentation Agents”).

INTRODUCTORY STATEMENT

The proceeds of the Loans may be used for refinancing existing indebtedness and
general corporate purposes.

To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Administrative Agent and the Lenders the following (each as more
fully described herein):

(a) a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Article IX; and

(b) a security interest with respect to the Collateral from the Borrower and
each other Grantor (if any) pursuant to the Collateral Documents.

Accordingly, the parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms.

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).

“Account Collateral” shall have the meaning set forth in the Spare Parts
Security Agreement.

“Account Control Agreements” shall mean (a) an Account Control Agreement in the
form of Exhibit G hereto with such changes as the Administrative Agent and the
Borrower shall agree and (b) each other three-party security and control
agreement entered into by any Grantor, the Collateral Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Collateral Agent as Collateral hereunder or under
any other Loan Document, in each case giving the Collateral Agent exclusive
control over the applicable account and in form and substance reasonably
satisfactory to the Administrative Agent.

“Additional Collateral” shall mean (a) cash or Cash Equivalents pledged to the
Collateral Agent pursuant to the applicable Collateral Document, (b) Route
Authorities, Slots and/or Foreign Gate Leaseholds pledged to the Collateral
Agent pursuant to a security agreement substantially in the form of the SGR
Security Agreement (or in the case of the Borrower or another Grantor that has
previously entered into such a security agreement, supplement(s) to the SGR
Security Agreement or such security agreement, as applicable, describing such
additional Route Authorities, Slots and/or Foreign Gate Leaseholds (in the case
of Slots or Foreign Gate Leaseholds, associated with any additional Scheduled
Service designated in such supplement(s))), (c) Route Authorities, FAA Slots or
Foreign Slots and/or Gate Leaseholds pledged to the Collateral Agent pursuant to
a security agreement that is usual and customary for a pledge of assets of such
types and reasonably acceptable to the Administrative Agent; provided that a
security agreement that is substantially in the form of the SGR Security
Agreement or another security agreement covering substantially similar assets
previously pledged as Collateral shall, in each case, be deemed reasonably
acceptable by the Administrative Agent, except to the extent a change in law or
circumstance relating to any applicable category of collateral warrants a change
in such security agreement, in the reasonable judgment of the Administrative
Agent, (d) aircraft or spare engines pledged to a trustee as provided in
Section 8.01(d) of this Agreement pursuant to Aircraft Security Agreement(s) or
supplement(s) thereto, (e) additional Spare Parts pledged pursuant to the Spare
Parts Security Agreement or a security agreement substantially in the form of
the Spare Parts Security Agreement, to the extent that either (i) Spare Parts do
not

 

2



--------------------------------------------------------------------------------

constitute Core Collateral at the time such Additional Collateral is added or
(ii) such Spare Parts are owned by a Grantor other than the Borrower or Parent,
(f) Ground Service Equipment, Flight Simulators, QEC Kits or Real Property
Assets located in the United States pledged to the Collateral Agent pursuant to
security agreement(s) (or mortgage(s) in the case of Real Property Assets) in a
form reasonably satisfactory to the Administrative Agent and (g) any other
assets acceptable to the Required Lenders that may be appraised pursuant to an
Appraisal of the type set forth in clause (4) of the definition thereof pledged
to the Collateral Agent pursuant to security agreement(s) or mortgage(s), as
applicable, in a form reasonably satisfactory to the Administrative Agent.

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement.

“Administrative Agent Fee Letter” shall have the meaning set forth in Section
2.19.

“Affiliate” shall mean, as to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings. No Person (other than Parent or any Subsidiary of Parent) in whom a
Receivables Subsidiary makes an Investment in connection with a Qualified
Receivables Transaction will be deemed to be an Affiliate of Parent or any of
its Subsidiaries solely by reason of such Investment. A specified Person shall
not be deemed to control another Person solely because such specified Person has
the right to determine the aircraft flights operated by such other Person under
a code sharing, capacity purchase or similar agreement.

“Affiliate Transaction” shall have the meaning set forth in Section 6.05(a).

“Agents” shall mean, collectively, the Administrative Agent and the Collateral
Agent, and “Agent” shall mean either one of them.

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then outstanding principal amount of such Lender’s Term Loans and
(ii) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding.

“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” shall mean this Credit and Guaranty Agreement.

 

3



--------------------------------------------------------------------------------

“Aircraft Related Equipment” shall mean aircraft (including engines, airframes,
propellers and appliances), engines, propellers, spare parts, aircraft parts,
Flight Simulators and other training devices, QEC Kits, passenger loading
bridges, other flight equipment or Ground Service Equipment.

“Aircraft Security Agreement” shall mean (i) with respect to any aircraft
(comprised of an airframe and its related engines) that may be pledged by a
Grantor as Additional Collateral or Qualified Replacement Assets after the date
hereof, a security agreement substantially in the form of Exhibit H and
(ii) with respect to any spare engine that may be pledged by a Grantor as
Additional Collateral or Qualified Replacement Assets after the date hereof, a
spare engine security agreement based on the form of aircraft security agreement
in Exhibit H but with (x) such changes to conform such form of aircraft security
agreement to the description of terms of the security agreement applicable to
spare engines in Exhibit H and (y) such other changes proposed by the Borrower
and reasonably acceptable to the Administrative Agent.

“Airline/Parent Merger” shall mean the merger or consolidation, if any, of
Parent with any Subsidiary of Parent.

“Airlines Merger” shall mean the merger, asset transfer, consolidation or any
similar transaction involving one or more airline Subsidiaries of Parent
(including, without limitation, any such transaction that results in such
Subsidiaries operating under a single operating certificate).

“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing an airport or related facilities.

“AISI” shall mean Aircraft Information Services, Inc.

“All-In Initial Yield” shall mean with respect to any Class, the initial yield
on such Class payable or allocable to all Lenders as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the LIBO
Rate on such Class, (y) the amount of any original issue discount or upfront or
non-recurring similar fees with respect to such Class payable by the Borrower to
the Lenders of such Class in the primary syndication thereof (excluding, for the
avoidance of doubt, any arrangement, structuring, or other similar fees)
(collectively, “OID,” with such OID being equated to interest based on an
assumed four-year life to maturity) and (z) with respect to any Class of
Incremental Term Loans that contains an interest rate “floor” with respect to
the LIBO Rate, the amount, if any, by which (1) such LIBO Rate floor exceeds (2)
the LIBO Rate floor applicable to the Original Term Loans provided an increase
in such floor would cause an increase in the interest rate applicable to the
Original Term Loans.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of the
LIBO Rate for an Interest Period of one month in effect on such day plus 1%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate for an Interest

 

4



--------------------------------------------------------------------------------

Period of one month shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate
for an Interest Period of one month, respectively.

“AMR/US Airways Merger” shall mean the merger contemplated by the AMR/US Airways
Merger Agreement.

“AMR/US Airways Merger Agreement” shall mean the Agreement and Plan of Merger,
dated as of February 13, 2013, among Parent, AMR Merger Sub, Inc. and US Airways
Group, Inc., as amended through December 9, 2013.

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 3.18.

“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:

 

Class of Loans

  

Applicable Margin Eurodollar

Loans

  

Applicable Margin ABR

Loans

Class B Term Loans    2.75%    1.75% Revolving Loans    N/A    N/A

“Appraisal” shall mean (i) the Initial Appraisal and (ii) any other appraisal,
dated the date of delivery thereof, prepared by (a) with respect to Spare Parts,
at the Borrower’s option, MBA, ICF, Sage or PAC (provided that such appraiser
must be independent) or any other appraiser appointed by the Borrower and
reasonably acceptable to the Administrative Agent, (b) with respect to any Route
Authorities, Slots and Foreign Gate Leaseholds, at the Borrower’s option, MBA,
ICF or PAC (provided that such appraiser must be independent) or any other
appraiser appointed by the Borrower and reasonably acceptable to the
Administrative Agent, (c) with respect to any aircraft, airframe or engine, at
the Borrower’s option, any of MBA, ICF, Ascend, BK, AISI, AVITAS or PAC
(provided that such appraiser must be independent) or any other appraiser
appointed by the Borrower and reasonably acceptable to the Administrative Agent,
(d) with respect to Real Property Assets, CB Richard Ellis (provided that such
appraiser must be independent) or any other appraiser by the Borrower and
reasonably acceptable to the Administrative Agent and (e) with respect to any
other type of property, at the Borrower’s option, MBA, ICF, Sage or PAC
(provided that such appraiser must be independent) or any other appraiser
appointed by the Borrower and reasonably acceptable to the Administrative Agent
(in each case of any appraiser specified above in clauses (a), (b), (c), (d) and
(e), including its successor). Any Appraisal with respect to:

(1) Spare Parts shall (A) determine the value only of the Pledged Spare
Parts that are identified by the Borrower to the Appraiser as being held at
Spare Parts Locations as of a date no earlier than the date that is sixty (60)
days prior to the date of such Appraisal and (B) have methodology, assumptions
and form of presentation consistent in all material respects with the Initial
Appraisal, including that such Appraisal shall be a physical appraisal and not a
desktop appraisal (provided that such Appraisal

 

5



--------------------------------------------------------------------------------

may use limited site inspections consistent with the Initial Appraisal);
provided that, if any Appraisals from time to time are not prepared by the same
firm of appraisers as the Initial Appraisal, such Appraisals may, with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), have methodology, assumptions and form of presentation that differ
from the Initial Appraisal if such differences are deemed appropriate by such
appraiser and consistent with such appraiser’s customary practice as of the date
thereof;

(2) Route Authorities, Slots and/or Foreign Gate Leaseholds pledged pursuant to
the SGR Security Agreement or a security agreement substantially similar thereto
(A) shall (i) be performed using a “discounted cash flow” methodology similar to
that used in the Precedent SGR Appraisal or deemed appropriate by such appraiser
and consistent with such appraiser’s customary practice as of the date thereof,
and in any case, shall present a matrix of appraised values based on “discount
rates” and “perpetuity growth rates” deemed appropriate by the applicable
Appraiser, but shall include the use of a “discount rate” of 11.5% and a
“perpetuity growth rate” of 1.5% and (ii) shall otherwise have assumptions and a
form of presentation deemed appropriate by the applicable Appraiser; provided
that, with respect to all of the Scheduled Services between the United States
and a particular country, the Appraised Value of the related Route Authorities,
Slots and Foreign Gate Leaseholds is a negative number, such Appraised Value
shall be deemed to be zero); provided further that, such Appraisals may with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld) have methodology, assumptions and form of presentation that differ
from the foregoing if such differences are deemed appropriate by such appraiser
and consistent with such appraiser’s customary practice as in effect on the date
hereof and (B) to the extent such Appraisal is based on historical data provided
by the Borrower, shall generally be based on such data that is current as of a
date no earlier than the date that is six months prior to the date of the
delivery of such Appraisal;

(3) an aircraft, airframe or engines shall be a desktop appraisal of the current
market value of such aircraft, airframe or engine which does not include any
inspection of such aircraft, airframe or engine or the related maintenance
records and which assumes its maintenance status is half-life; or

(4) Route Authorities, FAA Slots, Foreign Slots and Gate Leaseholds not
described in clause (2) above and any other type of property shall be based upon
a methodology and assumptions deemed appropriate by the applicable appraisal
firm.

“Appraised Value” shall mean, as of any date, (x) with respect to any cash
pledged or being pledged at such time as Collateral or maintained in the
Collateral Proceeds Account, 160% of the face amount thereof, (y) with respect
to any Cash Equivalents pledged or being pledged at such time as Collateral or
maintained in the Collateral Proceeds Account, 160% of the fair market value
thereof, as determined by the Administrative Agent in accordance with customary
financial market practices determined no earlier than 45 days prior to such date
and (z) with respect to any other type of property, the value of such property,
as reflected in the most recent Appraisal relating to such property delivered on
or prior to such date (in the case of Route Authorities, Slots and/or Foreign
Gate Leaseholds referred to in clause (2) of the

 

6



--------------------------------------------------------------------------------

definition of “Appraisal”, subject to the proviso in clause (A) of such
definition, such value shall be determined using a “discount rate” of 11.5% and
a “perpetuity growth rate of 1.5%); provided that with respect to any Collateral
consisting of property described in clause (z), (A) if no Appraisal relating to
such Collateral has been delivered to the Administrative Agent prior to such
date, the Appraised Value of such Collateral shall be deemed to be zero and (B)
if an Appraisal relating to such Collateral has been delivered to the
Administrative Agent prior to such date, but no Appraisal relating to such
Collateral has been delivered to the Administrative Agent by the last day of the
previous calendar year (such last day, the “Required Appraisal Date”) that
immediately precedes such date, then the Appraised Value of such Collateral
shall be deemed to be zero for the period from such Required Appraisal Date to
the date an Appraisal relating to such Collateral is delivered to the
Administrative Agent.

“Approved Fund” shall have the meaning set forth in Section 10.02(b).

“ARB Indebtedness” shall mean, with respect to Parent or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of Parent or
such Subsidiary created or arising with respect to any limited recourse revenue
bonds issued for the purpose of financing or refinancing improvements to, or the
construction or acquisition of, airport and other related facilities and
equipment, the use or construction of which qualifies and renders interest on
such bonds exempt from certain federal or state taxes.

“Ascend” shall mean Ascend Worldwide Limited.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit D.

“AVITAS” shall mean AVITAS, Inc.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Product Obligations” shall mean, as applied to any Person, any direct
or indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository and cash management services, netting services and
automated clearing house transfers of funds services, including obligations for
the payment of fees, interest, charges, expenses, attorneys’ fees and
disbursements in connection therewith. Treasury, depository and cash management
services, netting services and automated clearing house transfers of funds
services include, without limitation: corporate purchasing, fleet and travel
credit card and prepaid card programs, electronic check processing, electronic
receipt services, lockbox services, cash consolidation, concentration,
positioning and investing, fraud prevention services, and disbursement services.

 

7



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof; provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Bankruptcy Law” shall mean the Bankruptcy Code or any similar federal or state
law for the relief of debtors.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time.

“BK” shall mean BK Associates, Inc.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors or other governing
body of the general partner of the partnership;

(3) with respect to a limited liability company, the managing member or members,
manager or managers or any controlling committee of managing members or managers
thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

 

8



--------------------------------------------------------------------------------

“Borrower Release” shall mean the release of any Collateral from the Lien of the
applicable Collateral Document at the direction of the Borrower pursuant to
Section 6.09(c).

“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders or the Term Lenders, as the case
may be, on a single date and having, in the case of Eurodollar Loans, a single
Interest Period.

“Borrowing Date” shall mean any Business Day specified in a notice pursuant to
Sections 2.03 and 2.04 as a date on which the Borrower requests the Lenders to
make Loans hereunder or an Issuing Lender to issue Letters of Credit hereunder.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with the borrowing or repayment of a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a lease that would at that time
be required to be capitalized and reflected as a liability on a balance sheet
prepared in accordance with GAAP, and the Stated Maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be prepaid by the lessee without
payment of a penalty.

“Capital Markets Offering” shall mean any offering of “securities” (as defined
under the Securities Act and, including, for the avoidance of doubt, any
offering of pass-through certificates by any pass-through trust established by
the Parent or any of its Restricted Subsidiaries) in (a) a public offering
registered under the Securities Act, or (b) an offering not required to be
registered under the Securities Act (including, without limitation, a private
placement under Section 4(2) of the Securities Act, an exempt offering pursuant
to Rule 144A and/or Regulation S of the Securities Act and an offering of exempt
securities).

“Capital Stock” shall mean:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

 

9



--------------------------------------------------------------------------------

but excluding from all of the foregoing clauses (1) through (4) any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

“Cash Collateralization” or “Cash Collateralize” shall have the meaning set
forth in Section 2.02(j). The terms “Cash Collateralized,” “Cash Collateralizes”
and “Cash Collateralizing” shall have correlative meanings.

“Cash Equivalents” shall mean, as of the date acquired, purchased or made, as
applicable:

(1) marketable securities or other obligations (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (b) issued or unconditionally guaranteed as to interest and
principal by any agency or instrumentality of the United States the obligations
of which are backed by the full faith and credit of the United States, in each
case maturing within three years after such date;

(2) direct obligations issued by any state of the United States or any political
subdivision of any such state or any instrumentality thereof, in each case
maturing within three years after such date and having a rating of at least A-
(or the equivalent thereof) from S&P or A3 (or the equivalent thereof) from
Moody’s;

(3) obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities; provided that,
in each case, the security has a maturity or weighted average life of three
years or less from such date;

(4) investments in commercial paper maturing no more than one year after such
date and having, on such date, a rating of at least A-2 from S&P or at least P-2
from Moody’s;

(5) certificates of deposit (including investments made through an intermediary,
such as the certificated deposit account registry service), bankers’
acceptances, time deposits, Eurodollar time deposits and overnight bank deposits
maturing within three years from such date and issued or guaranteed by or placed
with, and any money market deposit accounts issued or offered by, any Lender or
by any commercial bank organized under the laws of the United States or any
state thereof or the District of Columbia that has a combined capital and
surplus and undivided profits of not less than $250,000,000;

(6) fully collateralized repurchase agreements with counterparties whose long
term debt is rated not less than A- by S&P and A3 by Moody’s and with a term of
not more than six months from such date;

(7) Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered

 

10



--------------------------------------------------------------------------------

through mutual funds, investment advisors, banks and brokerage houses which
invest its assets in obligations of the type described in clauses (1) through
(6) above, in each case, as of such date, including, but not be limited to,
money market funds or short-term and intermediate bonds funds;

(8) shares of any money market mutual fund that, as of such date, (a) complies
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, as amended and (b) is rated AAA (or the equivalent thereof) by S&P and Aaa
(or the equivalent thereof) by Moody’s;

(9) auction rate preferred securities that, as of such date, have the highest
rating obtainable from either S&P or Moody’s and with a maximum reset date at
least every 30 days;

(10) investments made pursuant to the Borrower’s or any of its Restricted
Subsidiaries’ cash equivalents/short term investment guidelines;

(11) deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100,000,000;

(12) securities with maturities of three years or less from such date issued or
fully guaranteed by any state, commonwealth or territory of the United States,
by any political subdivision or taxing authority of any such state, commonwealth
or territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
and

(13) any other securities or pools of securities that are classified under GAAP
as cash equivalents or short-term investments on a balance sheet as of such
date.

“Certificate Delivery Date” shall have the meaning set forth in Section 6.09(a).

“Change in Law” shall mean, after the date hereof, (a) the adoption of any law,
rule or regulation after the date of this Agreement (including any request,
rule, regulation, guideline, requirement or directive promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel II or Basel III) or (b) compliance
by any Lender or Issuing Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or Issuing Lender through which Loans and/or
Letters of Credit are issued or maintained or by such Lender’s or Issuing
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Change of Control” shall mean the occurrence of any of the following:

(1) the sale, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the properties or assets of Parent and its Subsidiaries
taken as a whole, or the

 

11



--------------------------------------------------------------------------------

Borrower and its Subsidiaries taken as a whole, to any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act)) (other
than Parent or any of its Subsidiaries); or

(2) the consummation of any transaction (including, without limitation, any
merger or consolidation, the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Parent (measured by voting
power rather than number of shares), other than, in the case of clause (1) above
or this clause (2), (A) any such transaction where the Voting Stock of Parent
(measured by voting power rather than number of shares) outstanding immediately
prior to such transaction constitutes or is converted into or exchanged for a
majority of the outstanding shares of the Voting Stock of such Person or
Beneficial Owner (measured by voting power rather than number of shares) or (B)
any sale, transfer, conveyance or other disposition to, or any merger or
consolidation of Parent with or into any Person (including any “person” (as
defined above)) which owns or operates (directly or indirectly through a
contractual arrangement) a Permitted Business (a “Permitted Person”) or a
Subsidiary of a Permitted Person, in each case under this clause (B), if
immediately after such transaction no Person (including any “person” (as defined
above)) is the Beneficial Owner, directly or indirectly, of more than 50% of the
total Voting Stock of such Permitted Person (measured by voting power rather
than number of shares).

For the avoidance of doubt, any Airline/Parent Merger and any Airlines Merger
will not be a Change of Control under this Agreement.

“Class,” when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Class B
Term Loans or Incremental Term Loans that are not Class B Term Loans or other
tranche or sub-tranche of Term Loans or Revolving Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Term Loan Commitment. In addition, any extended tranche of Term
Loans or Revolving Commitments shall constitute a Class of Loans separate from
which they were converted. Notwithstanding anything to the contrary, any Loans
or Revolving Commitments having the exact same terms and conditions shall be
deemed a part of the same Class.

“Class B Term Loans” shall have the meaning set forth in Section 2.01(b).

“Closing Date” shall mean April 29, 2016.

“Closing Date Transactions” shall mean the Transactions other than (x) the
borrowing of Loans after the Closing Date and the use of the proceeds thereof
and (y) the request for and issuance of Letters of Credit hereunder after the
Closing Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean (i) the assets and properties of the Grantors upon which
Liens have been granted to the Collateral Agent to secure the Obligations
including, without

 

12



--------------------------------------------------------------------------------

limitation, any Qualified Replacement Assets, Additional Collateral and all of
the “Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document and (ii) each of the Letter of Credit Account and the
Collateral Proceeds Account, together with all amounts on deposit therein and
all proceeds thereof.

“Collateral Agent” shall have the meaning set forth in the preamble to this
Agreement (and, as specified in Section 1.02(b), shall include any successor).

“Collateral Coverage Failure” shall mean either (i) a Collateral Coverage Ratio
Failure or (ii) a Core Collateral Failure.

“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Appraised Value of the Collateral with respect to such date to (ii) the sum,
without duplication, of (w) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (x) the aggregate principal amount of all
Term Loans then outstanding, plus (y) the aggregate principal amount of all Pari
Passu Senior Secured Debt then outstanding plus (z) the aggregate amount of all
Designated Hedging Obligations and Designated Banking Product Obligations that
constitute “Obligations” then outstanding (such sum, the “Total Obligations”).

“Collateral Coverage Ratio Certificate” shall mean an Officer’s Certificate
calculating the Collateral Coverage Ratio substantially in the form of Exhibit J
hereto.

“Collateral Coverage Ratio Failure” shall mean, as of any date of determination,
the failure of the Collateral Coverage Ratio as of such date to be at least
equal to 1.6 to 1.0.

“Collateral Documents” shall mean, collectively, the Spare Parts Security
Agreement, any Account Control Agreement(s), any Intercreditor Agreement (on and
after the execution thereof), any Other Intercreditor Agreement (on and after
the execution thereof) and other agreements, instruments or documents that
create or purport to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, in each case so long as such agreement,
instrument or document shall not have been terminated in accordance with its
terms.

“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Collateral Agent into which the Net Proceeds of
any Recovery Event or Disposition of Collateral may be deposited in accordance
with the provisions of this Agreement.

“Commitment” shall mean, as to any Lender, the sum of the Revolving Commitment,
if any, and the Term Loan Commitment, if any, of such Lender, it being
understood that the “Term Loan Commitment” of a Lender shall remain in effect
until the Term Loans have been funded in full in accordance with this Agreement.

“Commitment Fee” shall have the meaning given to such term in Section 2.20(a).

“Commitment Fee Rate” shall be agreed between the Borrower and the Revolving
Lenders.

 

13



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.

“Commuter Slot” shall mean any FAA Slot allocated by the FAA as a commuter slot
under Title 14 of the United States Code of Federal Regulations, part 93,
Subparts K and S (as amended from time to time by regulation, order or statute,
or any successor or recodified regulation, order or statute imposing any
operating limitations at the applicable airport).

“Consolidated EBITDAR” shall mean, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

(1) an amount equal to any extraordinary loss plus any net loss realized by such
Person or any of its Restricted Subsidiaries in connection with any Disposition
of assets, to the extent such losses were deducted in computing such
Consolidated Net Income; plus

(2) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries, to the extent that such provision for taxes was
deducted in computing such Consolidated Net Income; plus

(3) the Fixed Charges of such Person and its Restricted Subsidiaries, to the
extent that such Fixed Charges were deducted in computing such Consolidated Net
Income; plus

(4) any foreign currency translation losses (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were deducted in
computing such Consolidated Net Income; plus

(5) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries to the extent that such depreciation, amortization and
other non-cash charges or expenses were deducted in computing such Consolidated
Net Income; plus

(6) the amortization of debt discount to the extent that such amortization was
deducted in computing such Consolidated Net Income; plus

(7) deductions for grants to any employee of Parent or its Restricted
Subsidiaries of any Equity Interests during such period to the extent deducted
in computing such Consolidated Net Income; plus

(8) any net loss arising from the sale, exchange or other disposition of capital
assets by Parent or its Restricted Subsidiaries (including any fixed assets,
whether

 

14



--------------------------------------------------------------------------------

tangible or intangible, all inventory sold in conjunction with the disposition
of fixed assets and all securities) to the extent such loss was deducted in
computing such Consolidated Net Income; plus

(9) any losses arising under fuel hedging arrangements entered into prior to the
Closing Date and any losses actually realized under fuel hedging arrangements
entered into after the Closing Date, in each case to the extent deducted in
computing such Consolidated Net Income; plus

(10) proceeds from business interruption insurance for such period, to the
extent not already included in computing such Consolidated Net Income; plus

(11) any expenses and charges that are covered by indemnification or
reimbursement provisions in connection with any permitted acquisition, merger
(including the AMR/US Airways Merger, any Airlines Merger or any Airline/Parent
Merger), disposition, incurrence of Indebtedness, issuance of Equity Interests
or any investment to the extent (a) actually indemnified or reimbursed and
(b) deducted in computing such Consolidated Net Income; plus

(12) non-cash items, other than the accrual of revenue in the Ordinary Course of
Business, to the extent such amount increased such Consolidated Net Income;
minus

(13) the sum of (A) income tax credits and (B) interest income included in
computing such Consolidated Net Income;

in each case, determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (or loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:

(1) all (a) extraordinary, nonrecurring, special or unusual gains and losses or
income or expenses, including, without limitation, any expenses related to a
facilities closing and any reconstruction, recommissioning or reconfiguration of
fixed assets for alternate uses; any severance or relocation expenses; executive
recruiting costs; restructuring or reorganization costs (whether incurred before
or after the effective date of any applicable reorganization plan, including,
the AMR/US Airways Merger and Parent’s reorganization plan); curtailments or
modifications to pension and post-retirement employee benefit plans; (b) any
expenses (including, without limitation, transaction costs, integration or
transition costs, financial advisory fees, accounting fees, legal fees and other
similar advisory and consulting fees and related out-of-pocket expenses),
cost-savings, costs or charges incurred in connection with any issuance of
securities (including the notes), Permitted Investments, acquisitions,
dispositions, recapitalizations or incurrences or repayments of Indebtedness
permitted hereunder, including a refinancing thereof (in each case whether or
not successful) (including but not limited to any one or more of the AMR/US
Airways Merger, any Airlines Merger and

 

15



--------------------------------------------------------------------------------

any Airline/Parent Merger) and (c) gains and losses realized in connection with
any sale of assets, the disposition of securities, the early extinguishment of
Indebtedness or associated with Hedging Obligations, together with any related
provision for taxes on any such gain, will be excluded;

(2) the net income (but not loss) of any Person that is not the specified Person
or a Restricted Subsidiary or that is accounted for by the equity method of
accounting will be included for such period only to the extent of the amount of
dividends or similar distributions paid in cash to the specified Person or
Restricted Subsidiary of the specified Person;

(3) the net income (but not loss) of any Restricted Subsidiary will be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders;

(4) the cumulative effect of a change in accounting principles on such Person
will be excluded;

(5) the effect of non-cash gains and losses of such Person resulting from
Hedging Obligations, including attributable to movement in the mark-to-market
valuation of Hedging Obligations pursuant to Financial Accounting Standards
Board Statement No. 133 will be excluded;

(6) any non-cash compensation expense recorded from grants by such Person of
stock appreciation or similar rights, stock options or other rights to officers,
directors or employees, will be excluded;

(7) the effect on such Person of any non-cash items resulting from any write-up,
write-down or write-off of assets (including intangible assets, goodwill and
deferred financing costs) in connection with any acquisition, disposition,
merger, consolidation or similar transaction (including but not limited to any
one or more of the AMR/US Airways Merger, any Airlines Merger and any
Airline/Parent Merger) or any other non-cash impairment charges incurred
subsequent to the Closing Date resulting from the application of Financial
Accounting Standards Board Accounting Standards Codifications 205—Presentation
of Financial Statements, 350—Intangibles—Goodwill and Other, 360—Property, Plant
and Equipment and 805—Business Combinations (excluding any such non-cash item to
the extent that it represents an accrual of or reserve for cash expenditures in
any future period except to the extent such item is subsequently reversed), will
be excluded;

(8) any provision for income tax reflected on such Person’s financial statements
for such period will be excluded to the extent such provision exceeds the actual
amount of taxes paid in cash during such period by such Person and its
consolidated Subsidiaries; and

(9) any amortization of deferred charges resulting from the application of
Financial Accounting Standards Board Accounting Standards Codifications 470-20
Debt With Conversion and Other Options that may be settled in cash upon
conversion (including partial cash settlement) will be excluded.

 

16



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” shall mean, as of any date of determination,
Consolidated Total Assets of Parent and its consolidated Restricted Subsidiaries
excluding goodwill, patents, trade names, trademarks, copyrights, franchises and
any other assets properly classified as intangible assets, in accordance with
GAAP.

“Consolidated Total Assets” shall mean, as of any date of determination, the sum
of the amounts that would appear on a consolidated balance sheet of Parent and
its consolidated Restricted Subsidiaries as the total assets of Parent and its
Restricted Subsidiaries in accordance with GAAP.

“Convertible Indebtedness” shall mean Indebtedness of Parent or a Restricted
Subsidiary of Parent permitted to be incurred under the terms of this Agreement
that is either (a) convertible or exchangeable into common stock of Parent (and
cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such common stock) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for common stock of Parent or a parent
company of the issuer and/or cash (in an amount determined by reference to the
price of such common stock).

“Core Collateral” shall mean any of the following categories of assets, in each
case, for which Appraisals have been delivered to the Administrative Agent
pursuant to this Agreement:

(a) all of the Spare Parts owned by the Borrower other than Spare Parts of the
Borrower with an aggregate System Value less than or equal to $100 million;

(b) a number of FAA Slots (other than any Temporary Slots) held by the Borrower
at DCA that is not less than the sum of (1) the product of (I) 66% and (II) the
total number of FAA Slots (other than any Temporary Slots) that are Mainline
Slots held by the Borrower at DCA and (2) the product of (I) 66% and (II) the
total number of FAA Slots (other than any Temporary Slots) that are Commuter
Slots held by the Borrower at DCA, in each case, as of the Closing Date based on
an Officer’s Certificate of the Borrower delivered to the Administrative Agent
on the Closing Date or such later time as the Administrative Agent may agree;

(c) a number of FAA Slots (other than any Temporary Slots) held by the Borrower
at LGA that is not less than the product of (I) 66% and (II) the total number of
FAA Slots (other than any Temporary Slots) held by the Borrower at LGA as of the
Closing Date based on an Officer’s Certificate of the Borrower delivered to the
Administrative Agent on the Closing Date or such later time as the
Administrative Agent may agree;

 

17



--------------------------------------------------------------------------------

(d) a number of FAA Slots (other than any Temporary Slots) held by the Borrower
at JFK that is not less than to the product of (I) 66% and (II) the total number
of FAA Slots (other than any Temporary Slots) held by the Borrower at JFK as of
the Closing Date based on an Officer’s Certificate of the Borrower delivered to
the Administrative Agent on the Closing Date or such later time as the
Administrative Agent may agree;

(e) (1) a number of Foreign Slots (other than any Temporary Slots) of the
Borrower at airports in Asia that is not less than the product of (I) 90% and
(II) the total number of Foreign Slots (other than any Temporary Slots) of the
Borrower used in any non-stop scheduled service of the Borrower between airports
in the United States and airports in Asia and (2) all of the Route Authorities
and Foreign Gate Leaseholds (other than Foreign Gate Leaseholds subject to
Transfer Restrictions of the type specified in clause (1)(x) of the proviso to
Section 1 of the SGR Security Agreement ) of the Borrower used in any non-stop
scheduled service of the Borrower between airports in the United States and
airports in Asia;

(f) (1) a number of Foreign Slots (other than any Temporary Slots) of the
Borrower at airports in South America that is not less than the product of (I)
90% and (II) the total number of Foreign Slots (other than any Temporary Slots)
of the Borrower used in any non-stop scheduled service of the Borrower between
airports in the United States and airports in South America and (2) all of the
Route Authorities and Foreign Gate Leaseholds (other than Foreign Gate
Leaseholds subject to Transfer Restrictions of the type specified in clause
(1)(x) of the proviso to Section 1 of the SGR Security Agreement) of the
Borrower used in any non-stop scheduled service of the Borrower between airports
in the United States and airports in South America;

(g) (1) a number of Foreign Slots (other than any Temporary Slots) of the
Borrower at airports in Central America and Mexico that is not less than the
product of (I) 90% and (II) the total number of Foreign Slots (other than any
Temporary Slots) of the Borrower used in any non-stop scheduled service of the
Borrower between airports in the United States and airports in Central America
and Mexico and (2) all of the Route Authorities and Foreign Gate Leaseholds
(other than Foreign Gate Leaseholds subject to Transfer Restrictions of the type
specified in clause (1)(x) of the proviso to Section 1 of the SGR Security
Agreement) of the Borrower used in any non-stop scheduled service of the
Borrower between airports in the United States and airports in Central America
and Mexico;

(h) a number of Foreign Slots (other than any Temporary Slots) of the Borrower
at LHR that is not less than the product of (I) 66% and (II) (x) during the IATA
summer season, the total number of IATA summer season Foreign Slots (other than
any Temporary Slots) of the Borrower at LHR that are IATA summer season Foreign
Slots used in any non-stop scheduled service of the Borrower between airports in
the United States and LHR or (y) during the IATA winter season, the total number
of IATA winter season Foreign Slots (other than any Temporary Slots) of the
Borrower at LHR that are IATA winter season Foreign Slots used in any non-stop
scheduled service of the Borrower between airports in the United States and LHR,
in each case as of the Closing Date based on an Officer’s Certificate of the
Borrower delivered to the Administrative Agent on the Closing Date or such later
time as the Administrative Agent may agree; or

(i) any Airbus A320 NEO family aircraft, Airbus 320 family aircraft, Airbus A330
family aircraft, Airbus A350 family aircraft, Boeing 737 NG family aircraft,
Boeing 737 MAX family aircraft, Boeing 777 family aircraft, Boeing 787 family
aircraft and/or any engines, or any combination of the foregoing assets, in each
case, the Appraised Value of which is not less than the product of (i) 20% and
(ii) of the product of (x) 1.6 and (y) the Total Obligations as of any date of
determination; provided, that all such aircraft or engines are of the type
described in Section 1110 of the Bankruptcy Code or any analogous successor
provision of the Bankruptcy Code.

 

18



--------------------------------------------------------------------------------

“Core Collateral Failure” shall mean, as of any date of determination, the
failure of the Collateral to include at least one category of Core Collateral as
of such date.

“Credit Facilities” shall mean, one or more debt facilities, commercial paper
facilities, reimbursement agreements or other agreements (other than the Loan
Documents) providing for the extension of credit, or securities purchase
agreements, indentures or similar agreements, whether secured or unsecured, in
each case, with banks, insurance companies, financial institutions or other
lenders or investors providing for, or acting as initial purchasers of,
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables), letters of credit, surety
bonds, insurance products or the issuance and sale of securities, in each case,
as amended, restated, modified, renewed, extended, refunded, replaced in any
manner (whether upon or after termination or otherwise) or refinanced (including
by means of sales of debt securities) in whole or in part from time to time.

“DCA” shall mean Ronald Reagan Washington National Airport, Washington D.C.

“Default” shall mean any event that, unless cured or waived, is, or with the
passage of time or the giving of notice or both would be, an Event of Default.

“Defaulting Lender” shall mean, at any time, subject to Section 2.26(i), (a) any
Lender (including any Agent in its capacity as Lender) that has failed, within
two (2) Business Days from the date required to be funded or paid by it
hereunder, to fund or pay (x) any portion of the Revolving Loans, (y) any
portion of the participations in any Letter of Credit required to be funded
hereunder or (z) any other amount required to be paid by it hereunder to the
Administrative Agent, any Issuing Lender or any other Lender (or its banking
Affiliates), (b) any Lender (including any Agent in its capacity as Lender) that
has notified the Borrower, the Administrative Agent, any Issuing Lender or any
other Lender or has made a public statement, in each case, verbally or in
writing and has not rescinded such notice or publication, to the effect, that it
does not intend or expect to comply with any of its funding obligations (i)
under this Agreement (unless such notification or public statement relates to
such Lender’s obligation to fund a Borrowing hereunder and states that such
position is based on such Lender’s determination that a condition to funding
(which condition, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied) or (ii)
generally under other agreements in which it commits to extend credit, (c) any
Lender (including any Agent in its capacity as Lender), that has failed, within
three (3) Business Days after request by the Administrative Agent, any Issuing
Lender, any other Lender or the Borrower, acting in

 

19



--------------------------------------------------------------------------------

good faith, to provide a confirmation in writing from an authorized officer or
other authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement; provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s, such Issuing
Lender’s, such other Lender’s or the Borrower’s, as applicable, receipt of such
confirmation in form and substance satisfactory to the Administrative Agent and
the Borrowers or (d) any Agent or any Lender that has become, or has had its
Parent Company become, the subject of a Bankruptcy Event; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any of clauses (a) through (d)
above will be conclusive and binding absent manifest error, and such Lender will
be deemed to be a Defaulting Lender (subject to Section 2.26(i)) upon
notification of such determination by the Administrative Agent to the Borrower
and the Lenders.

“Designated Banking Product Agreement” shall mean any agreement evidencing
Designated Banking Product Obligations entered into by Parent or the Borrower
and any Person that, at the time such Person entered into such agreement, was a
Revolving Lender or a banking Affiliate of a Revolving Lender, in each case
designated by the relevant Lender and Parent or the Borrower, by written notice
to the Administrative Agent, as a “Designated Banking Product Agreement”;
provided that, so long as any Revolving Lender is a Defaulting Lender, such
Revolving Lender shall not have any rights hereunder with respect to any
Designated Banking Product Agreement entered into while such Revolving Lender
was a Defaulting Lender.

“Designated Banking Product Obligations” shall mean any Banking Product
Obligations, in each case as designated by any Revolving Lender (or a banking
Affiliate thereof) and Parent or the Borrower from time to time and agreed to by
the Administrative Agent as constituting “Designated Banking Product
Obligations,” which notice shall include (i) a copy of an agreement providing an
agreed-upon maximum amount of Designated Banking Product Obligations that can be
included as Obligations, and (ii) the acknowledgment of such Revolving Lender
(or such banking Affiliate) that its security interest in the Collateral
securing such Designated Banking Product Obligations shall be subject to the
Loan Documents; provided that, after giving effect to such designation, the
aggregate agreed-upon maximum amount of all “Designated Banking Product
Obligations” included as Obligations, together with the aggregate agreed-upon
maximum amount of all “Designated Hedging Obligations” included as Obligations,
shall not exceed $100,000,000 in the aggregate.

“Designated Hedging Agreement” shall mean any Hedging Agreement entered into by
Parent or the Borrower and any Person that, at the time such Person entered into
such Hedging Agreement, was a Revolving Lender or an Affiliate of a Revolving
Lender, as designated by the relevant Lender (or Affiliate of a Lender) and
Parent or the Borrower, by written notice to the Administrative Agent, as a
“Designated Hedging Agreement,” which notice

 

20



--------------------------------------------------------------------------------

shall include a copy of an agreement providing for (i) a methodology agreed to
by Parent or the Borrower, such Revolving Lender or Affiliate of a Revolving
Lender, and the Administrative Agent for reporting the outstanding amount of
Designated Hedging Obligations under such Designated Hedging Agreement from time
to time, (ii) an agreed-upon maximum amount of Designated Hedging Obligations
under such Designated Hedging Agreement that can be included as Obligations and
(iii) the acknowledgment of such Revolving Lender or Affiliate of a Revolving
Lender that its security interest in the Collateral securing such Designated
Hedging Obligations shall be subject to the Loan Documents; provided that, after
giving effect to such designation, the aggregate agreed-upon maximum amount of
all “Designated Hedging Obligations” included as Obligations, together with the
aggregate agreed-upon maximum amount of all “Designated Banking Product
Obligations” included as Obligations, shall not exceed $100,000,000 in the
aggregate; provided, further, that so long as any Revolving Lender is a
Defaulting Lender, such Revolving Lender shall not have any rights hereunder
with respect to any Designated Hedging Agreement entered into while such
Revolving Lender was a Defaulting Lender.

“Designated Hedging Obligations” shall mean, as applied to any Person, all
Hedging Obligations of such Person under Designated Hedging Agreements after
taking into account the effect of any legally enforceable netting arrangements
included in such Designated Hedging Agreements; it being understood and agreed
that, on any date of determination, the amount of such Hedging Obligations under
any Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.

“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof; provided, that
none of the circumstances described in the last sentence of Section 6.04 shall
constitute a “Disposition”. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Institution” shall mean (a) any Person identified in writing to
the Joint Lead Arrangers and Bookrunners on or prior to the Closing Date and (b)
any Person that is or becomes a competitor of the Borrower and is designated by
the Borrower as such in a writing provided to the Administrative Agent after the
Closing Date.

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder of the Capital Stock), or
upon the happening of any event, matures or is mandatorily redeemable, pursuant
to a sinking fund obligation or otherwise (other than as a result of a change of
control or asset sale), is convertible or exchangeable for Indebtedness or
Disqualified Stock, or is redeemable at the option of the holder of the Capital
Stock, in whole or in part (other than as a result of a change of control or
asset sale), on or prior to the date that is 91 days after the Term Loan
Maturity Date. Notwithstanding the preceding sentence, any Capital Stock that
would constitute Disqualified Stock solely because the holders of the Capital
Stock have the right to require Parent or any of its Restricted Subsidiaries to
repurchase such Capital

 

21



--------------------------------------------------------------------------------

Stock upon the occurrence of a change of control or an asset sale will not
constitute Disqualified Stock if the terms of such Capital Stock provide that
Parent or such Restricted Subsidiary may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 6.01. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that Parent and its Restricted Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends. For the avoidance of
doubt, the preferred stock issued to the creditors of Parent pursuant to
Parent’s plan of reorganization, as amended, does not constitute Disqualified
Stock.

“Documentation Agents” shall have the meaning set forth in the preamble to this
Agreement.

“Dollars” and “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Restricted Subsidiary of Parent that was
formed under the laws of the United States or any state of the United States or
the District of Columbia other than (i) any Restricted Subsidiary substantially
all of the assets of which are equity interests in one or more Foreign
Subsidiaries, intellectual property relating to such Foreign Subsidiaries and
other assets (including cash and Cash Equivalents) relating to an ownership
interest in such Foreign Subsidiaries and (ii) any Subsidiary of a Foreign
Subsidiary.

“DOT” shall mean the United States Department of Transportation and any
successor thereto.

“Dutch Auction” shall mean an auction of Term Loans conducted pursuant to
Section 10.02(g) to allow the Borrower to purchase Term Loans at a discount to
par value and on a non-pro rata basis, in each case in accordance with the
applicable Dutch Auction Procedures.

“Dutch Auction Procedures” shall mean, with respect to a purchase of Term Loans
by the Borrower pursuant to Section 10.02(g), Dutch auction procedures to be
reasonably agreed upon by the Borrower and the Administrative Agent in
connection with any such purchase.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

22



--------------------------------------------------------------------------------

“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of the Code or Section 406 of ERISA, (c) any
Lender or any Affiliate of any Lender; provided that, in the case of any
assignment of Revolving Commitments, such Affiliate has total assets in excess
of $200,000,000, (d) an Approved Fund of any Lender; provided that, in the case
of any assignment of Revolving Commitments, such Approved Fund has total assets
in excess of $200,000,000, (e) (i) in the case of any Revolving Lender, any
other financial institution reasonably satisfactory to the Administrative Agent
provided that such financial institution has total assets in excess of
$200,000,000, and (ii) in the case of any Term Lender, any other Person (other
than any Defaulting Lender, Disqualified Institution or natural Person)
reasonably satisfactory to the Administrative Agent and (f) solely with respect
to assignments of Term Loans to the extent permitted under Section 10.02(g), the
Borrower; provided that, so long as no Event of Default has occurred and is
continuing, no Disqualified Institution shall constitute an Eligible Assignee
unless otherwise consented to by the Borrower; provided, further, that, except
as provided in clause (f) above, neither Parent nor any Subsidiary of Parent
shall constitute an Eligible Assignee.

“Engagement Letter” shall have the meaning set forth in Section 2.19.

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the protection of the
environment, preservation or reclamation of natural resources, the handling,
treatment, storage, disposal, Release or threatened Release of, or the exposure
of any Person (including employees) to, any Hazardous Materials.

“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

23



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 and 430 of the Code, is treated as a single employer under
Section 414 of the Code.

“Escrow Accounts” shall mean (1) accounts of Parent or any Subsidiary, solely to
the extent any such accounts hold funds set aside by Parent or any Subsidiary to
manage the collection and payment of amounts collected, withheld or incurred by
Parent or such Subsidiary for the benefit of third parties relating to:
(a) federal income tax withholding and backup withholding tax, employment taxes,
transportation excise taxes and security related charges, (b) any and all state
and local income tax withholding, employment taxes and related charges and fees
and similar taxes, charges and fees, including, but not limited to, state and
local payroll withholding taxes, unemployment and supplemental unemployment
taxes, disability taxes, workman’s or workers’ compensation charges and related
charges and fees, (c) state and local taxes imposed on overall gross receipts,
sales and use taxes, fuel excise taxes and hotel occupancy taxes, (d) passenger
facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities, (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable law)
and (f) other funds held in trust for, or otherwise pledged to or segregated for
the benefit of, an identified beneficiary; or (2) accounts, capitalized interest
accounts, debt service reserve accounts, escrow accounts and other similar
accounts of Parent or any Subsidiary or funds established in connection with the
ARB Indebtedness.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
all of which begin on the same date and end on the same later date (whether or
not such Loans shall originally have been made on the same day).

“Event of Default” shall have the meaning set forth in Section 7.01.

“Excess Cash Flow” shall mean, for any period, (i) Consolidated EBITDAR of
Parent for such period, minus (plus) (ii) any increase (decrease) in Working
Capital of Parent from the first day of such period to the last day of such
period, minus (iii) the sum of (A) payments by the Borrower, Parent or any
Guarantor of scheduled principal and interest with respect to the consolidated
Indebtedness of Parent (but excluding Indebtedness that is solely the obligation
of any Subsidiary that is not a Guarantor) during such period, to the extent
such payments are not prohibited under this Agreement, (B) income taxes paid
during such period, (C) aircraft rentals paid during such period under Operating
Leases, (D) cash used during such period for capital expenditures, (E) deposit
and pre delivery payments made in respect of Aircraft Related Equipment, and (F)
an amount equal to pension or FASB 106 payments made in excess, if any, of
pension or FASB 106 expenses, plus (iv) an amount equal to the excess of pension
or FASB 106 expense in excess, if any, of pension or FASB 106 payments.

 

24



--------------------------------------------------------------------------------

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Contributions” shall mean net cash proceeds received by Parent after
the Closing Date from:

(1) contributions to its common equity capital (other than from any Subsidiary);
or

(2) the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of Parent or any Subsidiary) of Qualifying Equity Interests,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed on or around the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be. Excluded
Contributions will not be considered to be net proceeds of Qualifying Equity
Interests for purposes of clause (a)(y)(ii)(B) of Section 6.01.

“Excluded Information” shall have the meaning set forth in Section 10.02(g).

“Excluded Subsidiary” shall mean each Subsidiary of Parent (1) that is a captive
insurance company, (2) that is formed or exists for purposes relating to the
investment in one or more tranches of Indebtedness of any other Subsidiary,
other tranches of which have been (or are to be) offered in whole or in part to
Persons who are not Affiliates of Parent, (3) that is a Regional Airline,
(4) that is prohibited by applicable law, rule, regulation or contract existing
on the Closing Date (or, in the case of any newly acquired Subsidiary, in
existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing, or granting Liens to secure, the Obligations or if
Guaranteeing, or granting Liens to secure, the Obligations would require
governmental (including regulatory) consent, approval, license or authorization
unless such consent, approval, license or authorization has been received, (5)
with respect to which the Borrower and the Administrative Agent reasonably agree
that the burden or cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Secured Parties therefrom, (6) with respect to which the provision of such
guarantee of the Obligations would result in material adverse tax consequences
to Parent or one of its Subsidiaries (as reasonably determined by the Borrower
and notified in writing to the Administrative Agent), (7) that is an
Unrestricted Subsidiary, (8) that is a Foreign Subsidiary or (9) AWHQ LLC.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

25



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower or any Guarantor hereunder or
under any Loan Document, (a) any Taxes based on (or measured by) its net income,
profits or capital, or any franchise taxes (i) imposed by the United States or
any political subdivision thereof or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such recipient’s having executed, delivered, enforced, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, or enforced, this Agreement or any Loan
Document), (b) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which such recipient is
located, (c) any withholding Tax or gross income Tax that is imposed on amounts
payable to such recipient pursuant to a law in effect at the time such recipient
becomes a party to this Agreement or designates a new lending office, except,
and then only to the extent that, such recipient’s assignor was entitled, at the
time of assignment to such recipient, or such Lender was entitled at the time of
designation of a new lending office, to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.16(a),
(d) any withholding Tax that is attributable to such recipient’s failure to
comply with Section 2.16(f) or 2.16(g), (e) any Tax that is imposed by reason of
FATCA and (f) in the case of a recipient that is an intermediary, partnership or
other flow-through entity for U.S. tax purposes, any withholding Tax or gross
income Tax, to the extent that such Tax is imposed based upon the status of a
beneficiary, partner or member of such recipient pursuant to a law in effect at
the time such beneficiary, partner or member of such recipient becomes a
beneficiary, partner or member of such recipient, except to the extent that
amounts with respect to such Taxes were payable pursuant to Section 2.16(a) to
such recipient in respect of the assignor (or predecessor in interest) of such
beneficiary, partner or member immediately before such beneficiary, partner or
member acquired its interest in such recipient from such assignor (or
predecessor in interest)).

“Existing Indebtedness” shall mean all Indebtedness of Parent and its
Subsidiaries in existence on the Closing Date, until such amounts are repaid.

“Extended Revolving Commitment” shall have the meaning set forth in
Section 2.28(b)(ii).

“Extended Term Loan” shall have the meaning set forth in Section 2.28(a)(ii).

“Extension” shall mean a Term Loan Extension or a Revolver Extension, as the
case may be.

“Extension Amendment” shall have the meaning set forth in Section 2.28(d).

“Extension of Credit” shall mean, as to any Lender, the making of a Loan, or the
issuance of, or participation in, a Letter of Credit by such Lender.

“Extension Offer” shall mean a Term Loan Extension Offer or a Revolver Extension
Offer, as the case may be.

 

26



--------------------------------------------------------------------------------

“FAA” shall mean the Federal Aviation Administration of the United States and
any successor thereto.

“FAA Route Slot” shall mean, at any time of determination, any FAA Slot of any
Person at any airport in the United States that is an origin and/or destination
point with respect to any Scheduled Service, in each case only to the extent
such FAA Slot is being utilized by such Person or any Grantor to provide such
Scheduled Service, but in each case excluding any FAA Slot that was obtained by
any Person from another air carrier pursuant to an agreement (including but not
limited to a loan agreement, lease agreement or a slot release agreement) and is
held by such Person on a temporary basis.

“FAA Slot” shall mean, at any time of determination, in the case of airports in
the United States at which landing or take-off operations are restricted, the
right and operational authority to conduct a landing or take-off operation at a
specific time or during a specific time period at such airport, including,
without limitation, slots, arrival authorizations and operating authorizations,
whether pursuant to FAA or DOT regulations or orders pursuant to Title 14, Title
49 or other federal statutes or regulations now or hereinafter in effect.

“Facility” shall mean each of the Revolving Facility and the Term Loan Facility.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Responsible Officer of
the Borrower or Parent (unless otherwise provided in this Agreement); provided
that any such Responsible Officer shall be permitted to consider the
circumstances existing at such time (including, without limitation, economic or
other conditions affecting the United States airline industry generally and any
relevant legal compulsion, judicial proceeding or administrative order or the
possibility thereof) in determining such Fair Market Value in connection with
such transaction.

“FASB” shall mean the Financial Accounting Standards Board.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantially
comparable and not materially more onerous to comply with, any regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the foregoing.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the Federal Reserve Bank of New York based on such day’s federal funds
transactions by depository institutions (as determined in such manner as the
Federal Reserve Bank of New York shall set forth on its public website from time
to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the federal funds effective rate; provided, that, if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Fee Letters” shall mean the Administrative Agent Fee Letter and the Joint Lead
Arranger Fee Letter.

 

27



--------------------------------------------------------------------------------

“Fees” shall collectively mean the Commitment Fees, the Upfront Fees, the Letter
of Credit Fees and other fees referred to in Section 2.19.

“Fixed Charges” shall mean, with respect to any specified Person for any period,
the sum, without duplication, of:

(1) the consolidated interest expense (net of interest income) of such Person
and its Restricted Subsidiaries for such period to the extent that such interest
expense is payable in cash (and such interest income is receivable in cash);
plus

(2) the interest component of leases that are capitalized in accordance with
GAAP of such Person and its Restricted Subsidiaries for such period to the
extent that such interest component is related to lease payments payable in
cash; plus

(3) any interest expense actually paid in cash for such period by such specified
Person on Indebtedness of another Person that is guaranteed by such specified
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such specified Person or one of its Restricted Subsidiaries; plus

(4) the product of (A) all cash dividends accrued on any series of preferred
stock of such Person or any of its Restricted Subsidiaries for such period,
other than to Parent or a Restricted Subsidiary of Parent, times (B) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, determined on a consolidated basis in
accordance with GAAP; plus

(5) the aircraft rent expense of such Person and its Restricted Subsidiaries for
such period to the extent that such aircraft rent expense is payable in cash,

all as determined on a consolidated basis in accordance with GAAP.

“Flight Simulators” shall mean the flight simulators and flight training devices
owned by Parent or any of its Restricted Subsidiaries.

“Flyer Miles Obligations” shall mean, at any date of determination, all payment
and performance obligations of the Borrower under any card marketing agreement
with respect to credit cards co-branded by the Borrower and a financial
institution which may include obligations in respect of the pre-purchase by
third parties of frequent flyer miles and any other similar agreements entered
into by Parent or any of its Subsidiaries with any bank from time to time.

“Foreign Aviation Authority” shall mean any non-U.S. governmental,
quasi-governmental, regulatory or other agency, public corporation or private
entity that exercises jurisdiction over the issuance or authorization (i) to
serve any non-U.S. point on any Scheduled Service that any applicable Person is
serving at any time and/or to conduct operations related to any Scheduled
Service and Foreign Gate Leaseholds at any time and/or (ii) to hold and operate
any Foreign Route Slots at any time.

 

28



--------------------------------------------------------------------------------

“Foreign Gate Leasehold” shall mean, at any time of determination, all of the
right, title, privilege, interest and authority of an applicable Person to use
or occupy space in an airport terminal at any airport outside the United States
that is an origin and/or destination point with respect to any Scheduled
Service, in each case only to the extent necessary for such Person to provide
such Scheduled Service.

“Foreign Lender” shall mean any Lender that is not a “United States person” as
defined in Section 7701(a)(3) of the Code.

“Foreign Route Slot” shall mean, at any time of determination, any Foreign Slot
of any Person at any airport outside the United States that is an origin and/or
destination point with respect to any Scheduled Service, in each case only to
the extent such Foreign Slot is being utilized by such Person or any Grantor to
provide such Scheduled Service, but in each case excluding any Foreign Slot that
was obtained by a Person from another air carrier pursuant to an agreement
(including but not limited to a loan agreement, lease agreement, slot exchange
agreement or a slot release agreement) and is held by such Person on a temporary
basis.

“Foreign Slot” shall mean, at any time of determination, in the case of airports
outside the United States, the right and operational authority to conduct one
landing or take-off operation at a specific time or during a specific time
period at such airport.

“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of Parent that
was not formed under the laws of the United States or any state of the United
States or the District of Columbia.

“GAAP” shall mean generally accepted accounting principles in the United States,
which are in effect from time to time, including those set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, statements and pronouncements of the Financial
Accounting Standards Board, such other statements by such other entity as have
been approved by a significant segment of the accounting profession and the
rules and regulations of the SEC governing the inclusion of financial statements
in periodic reports required to be filed pursuant to Section 13 of the Exchange
Act, including opinions and pronouncements in staff accounting bulletins and
similar written statements from the accounting staff of the SEC. Notwithstanding
the foregoing definition, with respect to leases (whether or not they are
required to be capitalized on a Person’s balance sheet under generally accepted
accounting principles in the United States in effect as of the date of this
Agreement) and with respect to financial matters related to leases, including
assets, liabilities and items of income and expense, “GAAP” shall mean (other
than for purposes of Sections 5.01(a) and 5.01(b)), and determinations and
calculations shall be made in accordance with, generally accepted accounting
principles in the United States, which are in effect as of the date hereof.

“Gate Leasehold” shall mean all of the right, title, interest, privilege and
authority of any Person to use or occupy space in an airport terminal in
connection with the provision of air carrier service.

 

29



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency (including without limitation the DOT and the FAA), authority,
instrumentality, regulatory body, court, central bank organization, or other
entity exercising executive, legislative, judicial, taxing or regulatory powers
or functions of or pertaining to government (including any supra-national bodies
such as the European Union). Governmental Authority shall not include any Person
in its capacity as an Airport Authority.

“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.

“Ground Service Equipment” shall mean the ground service equipment, de-icers,
ground support equipment, aircraft cleaning devices, materials handling
equipment, passenger walkways and other similar equipment owned by Parent or any
of its Restricted Subsidiaries.

“Guarantee” shall mean a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the Ordinary Course of Business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).

“Guaranteed Obligations” shall have the meaning set forth in Section 9.01(a).

“Guarantors” shall mean, collectively, Parent and each Domestic Subsidiary of
Parent that becomes a party to the Guaranty pursuant to Section 5.09. As of the
Closing Date, Parent is the only Guarantor.

“Guaranty” shall mean the guaranty set forth in Article IX.

“Guaranty Obligations” shall have the meaning set forth in Section 9.01(a).

“Hazardous Materials” shall mean all radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature that are regulated pursuant to, or could
reasonably be expected to give rise to liability under any Environmental Law.

“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.

“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

30



--------------------------------------------------------------------------------

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.

For the avoidance of doubt, any Permitted Convertible Indebtedness Call
Transaction will not constitute Hedging Obligations.

“IATA” shall mean the International Air Transport Association and any successor
thereto.

“ICE LIBOR” shall have the meaning set forth in the definition of “LIBO Rate”.

“ICF” shall mean ICF International, formerly known as ICF SH&E, Inc.

“Immaterial Subsidiaries” shall mean one or more Subsidiaries of Parent (other
than any Subsidiary that is a Guarantor, any Excluded Subsidiary, any Subsidiary
that is not a Domestic Subsidiary, any Receivables Subsidiary and any Regional
Airline), for which (a) the assets of all such Subsidiaries constitute, in the
aggregate, no more than 7.5% of the total assets of Parent and its Subsidiaries
on a consolidated basis (determined as of the last day of the most recent fiscal
quarter of Parent for which internal financial statements are available) and
(b) the revenues of all such Subsidiaries account for, in the aggregate, no more
than 7.5% of the total revenues of Parent and its Subsidiaries on a consolidated
basis for the twelve-month period ending on the last day of the most recent
fiscal quarter of Parent for which internal financial statements are available;
provided that a Subsidiary will not be considered to be an Immaterial Subsidiary
if it (1) directly or indirectly guarantees, or pledges any property or assets
to secure, any Obligations, Pari Passu Senior Secured Debt or Junior Secured
Debt or (2) owns any properties or assets that constitute Collateral.

“Increase Effective Date” shall have the meaning set forth in Section 2.27(a).

“Increase Joinder” shall have the meaning set forth in Section 2.27(c).

“Incremental Commitments” shall have the meaning set forth in Section 2.27(a).

“Incremental Revolving Commitment” shall have the meaning set forth in Section
2.27(a).

“Incremental Term Loan Commitment” shall have the meaning set forth in
Section 2.27(a).

“Incremental Term Loans” shall have the meaning set forth in Section 2.27(c)(i).

 

31



--------------------------------------------------------------------------------

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding air traffic liability, accrued expenses
and trade payables), whether or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, and excluding in any event trade payables arising
in the Ordinary Course of Business; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

For the avoidance of doubt, (a) Banking Product Obligations, (b) obligations
under leases (other than leases determined to be Capital Lease Obligations under
GAAP as in effect on the date of this Agreement), (c) obligations to fund
pension plans and retiree liabilities, (d) Disqualified Stock and preferred
stock, (e) Flyer Miles Obligations and other obligations in respect of the
pre-purchase by others of frequent flyer miles, (f) maintenance deferral
agreements, (g) an amount recorded as Indebtedness in such Person’s financial
statements solely by operation of Financial Accounting Standards Board
Accounting Standards Codification 840-40-55 or any successor provision of GAAP
but which does not otherwise constitute Indebtedness as defined hereinabove,
(h) a deferral of pre-delivery payments relating to the purchases of Aircraft
Related Equipment and (i) obligations under flyer miles participation agreements
do not constitute Indebtedness, whether or not such obligations would appear as
a liability upon a balance sheet of a specified Person.

“Indemnified Taxes” shall mean Taxes, other than Excluded Taxes, imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.

 

32



--------------------------------------------------------------------------------

“Indemnitee” shall have the meaning set forth in Section 10.04(b).

“Initial Appraisal” shall mean the report of Sage dated March 10, 2016, as
delivered to the Administrative Agent by the Borrower pursuant to
Section 4.01(d).

“Initial Collateral Release Date” shall mean the earliest to occur of (i) the
date on which the first Borrower Release occurs pursuant to the terms hereof and
(ii) a Disposition of Collateral that is not a Permitted Disposition pursuant to
the terms hereof.

“Installment” shall have the meaning set forth in Section 2.10(b).

“Intercreditor Agreement” shall mean an intercreditor agreement substantially in
the form of Exhibit K hereto.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one or three months, the last day of such Interest Period,
(b) as to any Eurodollar Loan having an Interest Period of more than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(c) with respect to ABR Loans, the last Business Day of each March, June,
September and December.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, three or six months thereafter (or, if available to
all affected Lenders, 12 months or a shorter period as agreed to by the
Administrative Agent and the affected Lenders), as the Borrower may elect in the
related notice delivered pursuant to Section 2.03 or 2.05; provided that (i) if
any Interest Period would end on a day which shall not be a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) no Interest Period shall end later than the applicable Termination Date.

“Interpolated Screen Rate” shall mean, in relation to the LIBO Rate, the rate
which results from interpolating on a linear basis between:

(a) the applicable ICE LIBOR for the longest period (for which that ICE LIBOR is
available) which is less than the Interest Period of that Loan; and

(b) the applicable ICE LIBOR for the shortest period (for which that ICE LIBOR
is available) which exceeds the Interest Period of that Loan,

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

33



--------------------------------------------------------------------------------

“Investments” shall mean, with respect to any Person, all direct or indirect
investments made from and after the Closing Date by such Person in other Persons
(including Affiliates) in the forms of loans (including Guarantees), capital
contributions or advances (but excluding advance payments and deposits for goods
and services and commission, travel and similar advances to officers, employees
and consultants made in the Ordinary Course of Business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities of other Persons, together with all items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
If Parent or any Restricted Subsidiary of Parent sells or otherwise disposes of
any Equity Interests of any direct or indirect Restricted Subsidiary of Parent
after the Closing Date such that, after giving effect to any such sale or
disposition, such Person is no longer a Restricted Subsidiary of Parent, Parent
will be deemed to have made an Investment on the date of any such sale or
disposition equal to the Fair Market Value of Parent’s Investments in such
Subsidiary that were not sold or disposed of in an amount determined as provided
in Section 6.01. Notwithstanding the foregoing, any Equity Interests retained by
Parent or any of its Subsidiaries after a disposition or dividend of assets or
Capital Stock of any Person in connection with any partial “spin-off” of a
Subsidiary or similar transactions shall not be deemed to be an Investment. The
acquisition by Parent or any Restricted Subsidiary of Parent after the Closing
Date of a Person that holds an Investment in a third Person will be deemed to be
an Investment by Parent or such Restricted Subsidiary in such third Person in an
amount equal to the Fair Market Value of the Investments held by the acquired
Person in such third Person in an amount determined as provided in Section 6.01.
Except as otherwise provided in this Agreement, the amount of an Investment will
be determined at the time the Investment is made and without giving effect to
subsequent changes in value.

“Issuing Lender” shall mean) any Lender agreeing to act in its capacity as an
issuer of Letters of Credit hereunder, and its respective successors in such
capacity as provided in Section 2.02(i), which Lender shall be reasonably
satisfactory to the Borrower and the Administrative Agent. Each Issuing Lender
may, in its reasonable discretion, arrange for one or more Letters of Credit to
be issued by Affiliates of such Issuing Lender reasonably acceptable to the
Borrower, which Affiliate shall agree in writing reasonably acceptable to the
Borrower and the Administrative Agent to be bound by the provisions of the Loan
Documents applicable to an Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

“JFK” shall mean John F. Kennedy International Airport, New York.

“Joint Lead Arrangers and Bookrunners” shall have the meaning set forth in the
preamble to this Agreement.

“Junior Secured Debt” shall mean Indebtedness permitted to be secured by a Lien
on Collateral under Section 6.06 or any Flyer Miles Obligations.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity date of any Term Loan.

 

34



--------------------------------------------------------------------------------

“LC Commitment” shall mean the commitment of each Issuing Lender to issue
Letters of Credit in face amount not to exceed the amount set forth under the
heading “LC Commitment” opposite its name in Annex A hereto as updated from time
to time or in the Assignment and Acceptance pursuant to which such Issuing
Lender became a party hereto or in any other agreement or instrument pursuant to
which such Issuing Lender becomes an Issuing Lender or increases its LC
Commitment, in each case, as any of the same may be changed from time to time
with the consent of the Borrower and any such Issuing Lender. The original
aggregate amount of the LC Commitments of the Closing Date shall be $0.

“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate maximum
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time; provided, that in the case of any
escalating Letter of Credit where the face amount thereof is subject to
escalation with no conditions, the LC Exposure with respect to such Letter of
Credit shall be determined by referring to the maximum face amount to which such
Letter of Credit may be so escalated. The LC Exposure of any Revolving Lender at
any time shall be its Revolving Commitment Percentage of the total LC Exposure
at such time.

“Leased Collateral” shall have the meaning set forth in the definition of
“Permitted Disposition.”

“Leased Slots” shall have the meaning set forth in the definition of “Permitted
Disposition.”

“Lenders” shall mean each of the several banks and other financial institutions
or entities from time to time party hereto as a lender.

“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general corporate purposes of Parent or any Subsidiary of
Parent; provided that in any case the account party of a Letter of Credit must
be the Borrower, (iii) denominated in Dollars and (iv) otherwise in such form as
may be reasonably approved from time to time by the Administrative Agent and the
applicable Issuing Lender.

“Letter of Credit Account” shall mean the account established by the Borrower
after the Closing Date under the sole and exclusive control of the Collateral
Agent maintained at the office of the Collateral Agent, which shall be used
solely for the purposes set forth herein.

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.

“Letter of Credit Request” shall mean a request by the Borrower, executed by a
Responsible Officer of the Borrower, for the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit) in
accordance with Section 2.02 in substantially the form of Exhibit F or such
other form as reasonably acceptable to the applicable Issuing Lender.

 

35



--------------------------------------------------------------------------------

“LGA” shall mean LaGuardia Airport, New York.

“LHR” shall mean Heathrow Airport, England.

“LIBO Rate” shall mean for any Interest Period as to any LIBO Rate Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (“ICE LIBOR”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays ICE LIBOR
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if ICE LIBOR is quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that (a) if negative, the LIBO Rate shall be deemed to be 0%
for the purposes of this Agreement and (b) solely in respect of the Class B Term
Loans, the LIBO Rate shall not be less than 0.75% .

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or similar encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (but excluding any transaction pursuant to clause (6) of the definition of
“Permitted Disposition”), including any conditional sale or other title
retention agreement, any option or other agreement to sell or give a security
interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.

“Liquidity” shall mean the sum of (i) all unrestricted cash and Cash Equivalents
of Parent and its Restricted Subsidiaries, (ii) cash and Cash Equivalents of
Parent and its Restricted Subsidiaries restricted in favor of the Facilities,
(iii) the aggregate principal amount committed and available to be drawn by
Parent and its Restricted Subsidiaries (taking into account all borrowing base
limitations or other restrictions) under all revolving credit facilities
(including the Revolving Facility) of Parent and its Restricted Subsidiaries and
(iv) the scheduled net proceeds (after giving effect to any expected repayment
of existing Indebtedness using such proceeds) of any Capital Markets Offering of
Parent or any of its Restricted Subsidiaries that has priced but has not yet
closed (until the earliest of the closing thereof, the termination thereof
without closing or the date that falls five (5) Business Days after the initial
scheduled closing date thereof).

“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement, any Other Intercreditor Agreement, the Administrative
Agent Fee

 

36



--------------------------------------------------------------------------------

Letter and any other instrument or agreement (which is designated as a Loan
Document therein) executed and delivered by the Borrower or a Guarantor to the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender, in
each case, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time in accordance with the terms
hereof.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit E.

“Loans” shall mean, collectively, the Revolving Loans and the Term Loans.

“Mainline Slot” means any FAA Slot that is not a Commuter Slot.

“Margin Stock” shall have the meaning set forth in Section 3.12(a).

“Marketing and Service Agreements” shall mean those certain business, marketing
and service agreements among a Loan Party and/or any of its Subsidiaries and any
of Mesa Airlines, Inc., Chautauqua Airlines, Inc., Trans States Airlines, Inc.,
United Air Lines, Inc., Republic Airline, Inc., SkyWest Airlines and Air
Wisconsin Airlines Corporation and such other parties or agreements from time to
time that include, but are not limited to, code-sharing, pro-rate, capacity
purchase, service, frequent flyer, ground handling and marketing agreements that
are entered into in the Ordinary Course of Business.

“Material Adverse Change” shall mean any event, change, condition, occurrence,
development or circumstance that, either individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
consolidated business, operations or financial condition of Parent and its
Restricted Subsidiaries, taken as a whole, (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder or (c) the ability of the Borrower and the
Guarantors, taken as a whole, to pay the Obligations; provided that, for the
avoidance of doubt, any action taken or not taken within one year from the
Closing Date in connection with or in furtherance of the AMR/US Airways Merger
and/or any related Airlines Merger shall be deemed not to constitute a Material
Adverse Effect.

“Material Indebtedness” shall mean Indebtedness of the Borrower and/or
Guarantors (other than the Loans and obligations relating to Letters of Credit)
outstanding under the same agreement in a principal amount exceeding
$150,000,000.

“MBA” shall mean Morten Beyer & Agnew.

“Minimum Extension Condition” shall have the meaning set forth in
Section 2.28(c).

 

37



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Net Proceeds” shall mean the aggregate cash and Cash Equivalents received by
Parent or any of its Restricted Subsidiaries in respect of any Disposition of
Collateral (including, without limitation, any cash or Cash Equivalents received
in respect of or upon the sale or other disposition of any non-cash
consideration received in any Disposition of Collateral) or Recovery Event, net
of: (a) the direct costs and expenses relating to such Disposition of Collateral
and incurred by Parent or a Restricted Subsidiary (including the sale or
disposition of any such non-cash consideration received) or any such Recovery
Event, including, without limitation, legal, accounting and investment banking
fees, and sales commissions, and any relocation expenses incurred as a result of
the Disposition of Collateral or Recovery Event, taxes paid or payable as a
result of the Disposition of Collateral or Recovery Event, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements; (b) any reserve for adjustment or indemnification obligations in
respect of the sale price of such asset or assets established or to be
established, in each case, in accordance with GAAP and (c) any portion of the
purchase price from a Disposition of Collateral placed in escrow pursuant to the
terms of such Disposition of Collateral (either as a reserve for adjustment of
the purchase price, or for satisfaction of indemnities in respect of such
Disposition of Collateral) until the termination of such escrow.

“Net Proceeds Amount” shall have the meaning set forth in Section 2.12(a).

“New Lender” shall have the meaning set forth in Section 2.27(a).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

“Non-Extending Lender” shall have the meaning set forth in Section 10.08(g).

“Non-Lender Secured Party” shall have the meaning provided in the SGR Security
Agreement.

“Non-Recourse Debt” shall mean Indebtedness:

(1) as to which neither Parent nor any of its Restricted Subsidiaries
(A) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) or (B) is directly or indirectly
liable as a guarantor or otherwise; and

(2) as to which the holders of such Indebtedness do not otherwise have recourse
to the stock or assets of Parent or any of its Restricted Subsidiaries (other
than the Equity Interests of an Unrestricted Subsidiary).

“Non-Recourse Financing Subsidiary” shall mean any Unrestricted Subsidiary that
(a) has no Indebtedness other than Non-Recourse Debt and (b) engages in no
activities other than those relating to the financing of specified assets and
other activities incidental thereto.

 

38



--------------------------------------------------------------------------------

“Obligations” shall mean the unpaid principal of, premium on, and interest on
(including interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition of bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), the Loans, the Designated Hedging Obligations, the Designated
Banking Product Obligations, and all other obligations and liabilities of the
Borrower to any Agent, any trustee appointed pursuant to Section 8.01(d) with
respect to an Aircraft Security Agreement, any Issuing Lender or any Lender (or
(i) in the case of Designated Hedging Obligations, any obligee with respect to
such designated Hedging Obligations who was a Revolving Lender or an Affiliate
of a Revolving Lender when the related Designated Hedging Agreement was entered
into or (ii) in the case of Designated Banking Product Obligations, any obligee
with respect to such Designated Banking Product Obligations who was a Revolving
Lender or a banking Affiliate of any Revolving Lender at the time the related
Designated Banking Product Agreement was entered into), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which arise under this Agreement or any other Loan Document,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, out-of-pocket costs, and expenses (including all fees, charges and
disbursements of counsel to any Agent, any Issuing Lender or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided,
however, that the aggregate amount of all Designated Hedging Obligations and
Designated Banking Product Obligations (in each case valued in accordance with
the definitions thereof) at any time outstanding that shall be included as
“Obligations” shall not exceed $100,000,000; provided, further that in no event
shall the Obligations include Excluded Swap Obligations.

“OFAC” shall have the meaning set forth in Section 3.17.

“Officer’s Certificate” shall mean a certificate delivered by the Borrower on
its own behalf or on behalf of an Affiliate of the Borrower or Parent signed by
any one of the following officers of the Borrower or (at the Borrower’s option)
Parent: the Chairman of the Board of Directors, the Vice Chairman of the Board
of Directors, the President, the Chief Financial Officer, any Executive Vice
President, any Senior Vice President, any Vice President, the Secretary, any
Assistant Secretary, the Treasurer or any Assistant Treasurer.

“OID” shall have the meaning set forth in the definition of “All-In Initial
Yield.”

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases that may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) under which such Person is
lessee, that is not a lease representing Capital Lease Obligations.

“Ordinary Course of Business” shall mean with respect to Parent or any of its
Subsidiaries, (a) in the ordinary course of business of, or in furtherance of an
objective that is in the ordinary course of business of, Parent and its
Subsidiaries, (b) customary and usual in the commercial airline industry in the
United States or (c) consistent with the past or current practice of one or more
commercial air carriers in the United States.

 

39



--------------------------------------------------------------------------------

“Other Intercreditor Agreement” shall mean an intercreditor agreement in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent.

“Other Taxes” shall mean any and all present or future court stamp, mortgage,
recording, filing or documentary taxes or any other similar, charges or similar
levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.

“Outstanding Letters of Credit” shall have the meaning set forth in
Section 2.02(j).

“PAC” shall mean Panum Aviation Consulting.

“Parent” shall have the meaning set forth in the preamble to this Agreement.

“Parent Company” shall mean, with respect to a Revolving Lender, the bank
holding company (as defined in Regulation Y issued by the Board), if any, of
such Revolving Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the shares of such Revolving Lender.

“Pari Passu Notes” shall mean Indebtedness of the Borrower or any Guarantor in
the form of senior secured notes; provided that (i) immediately after giving pro
forma effect thereto, the use of proceeds therefrom and the pledge of additional
assets as Additional Collateral (if any) (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (B) the
Collateral Coverage Ratio shall be no less than 1.6 to 1.0 and the aggregate
amount of Liquidity shall be no less than $2,000,000,000; (ii) such Indebtedness
is secured only by the Collateral on a pari passu basis with the Term Loan
Facility and Revolving Facility pursuant to the Collateral Documents; (iii) such
Indebtedness shall benefit only from substantially the same guarantees as the
guarantees of the Term Loan Facility and Revolving Facility provided hereunder;
(iv) such Indebtedness matures no earlier than the Term Loan Maturity Date, (v)
such Indebtedness shall have a Weighted Average Life to Maturity that is not
shorter than the Weighted Average Life to Maturity of the Class B Term Loans and
(vi) such Indebtedness constitutes “Priority Lien Debt” as defined under, and in
accordance with the terms of, the Collateral Documents.

“Pari Passu Senior Secured Debt” shall mean (i) any Pari Passu Notes (and any
Guarantee thereof by the Borrower or Parent) and (ii) any Permitted Refinancing
Indebtedness in exchange for, or the net proceeds of which are used to renew,
refund, refinance, replace, extend, defease or discharge any such Indebtedness
specified in clause (i) hereof.

“Participant” shall have the meaning set forth in Section 10.02(d)(i).

“Participant Register” shall have the meaning set forth in Section 10.02(d)(i).

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.

 

40



--------------------------------------------------------------------------------

“Payroll Accounts” shall mean depository accounts used only for payroll.

“Permitted Bond Hedge Transaction” shall mean any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by the issuer of any Convertible Indebtedness in connection with the
issuance of any such Convertible Indebtedness; provided that the purchase price
for such Permitted Bond Hedge Transaction, less the proceeds received by the
issuer of such Convertible Indebtedness from the sale of any related Permitted
Warrant Transaction, does not exceed the net proceeds received by such issuer
from the sale of such Convertible Indebtedness issued in connection with the
Permitted Bond Hedge Transaction.

“Permitted Business” shall mean any business that is similar, or reasonably
related, ancillary, supportive or complementary to, or any reasonable extension
of the businesses in which Parent and its Restricted Subsidiaries are engaged on
the date of this Agreement.

“Permitted Convertible Indebtedness Call Transaction” shall mean any Permitted
Bond Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Disposition” shall mean, with respect to Dispositions of Collateral,
any of the following:

(1) any single transaction or series of related transactions that involves the
Disposition of assets having a Fair Market Value of less than $50,000,000 during
any six-month period;

(2) Dispositions between or among any of Parent and any of its Restricted
Subsidiaries that are Grantors (including any Person that shall become a Grantor
simultaneous with such Disposition); provided that (i) concurrently with any
Disposition of Collateral to any such Grantor or any Person that shall become a
Grantor simultaneous with such Disposition, such Grantor or Person shall have
granted a security interest in such Collateral to the Collateral Agent pursuant
to a security agreement or mortgage, as applicable, in substantially the same
form as the security agreement or mortgage covering such Collateral prior to
such Disposition; and (ii) if reasonably requested by the Collateral Agent,
concurrently with, or promptly after, such Disposition, the Collateral Agent
shall receive an opinion of counsel to the Borrower (which may be in-house
counsel) (x) in the case of Collateral that consists of Route Authorities, Slots
and/or Foreign Gate Leaseholds, as to the creation and perfection under Article
9 of the UCC of the Lien of the security agreement or mortgage, as applicable,
and subject to assumptions and qualifications (including as provided in the
opinion delivered pursuant to Section 4.01(e)(i)), and (y) in the case of any
other Collateral, as to the creation and perfection of the Lien of such security
agreement or mortgage, as applicable, in form and substance reasonably
satisfactory to the Collateral Agent; provided, further that this clause (2)
shall not permit any Disposition of the Letter of Credit Account or any amounts
on deposit therein; provided, further, that following such Disposition, such
Collateral is subject to a Lien with the priority and perfection required by the
applicable Collateral Document immediately prior to such Disposition (and
otherwise subject only to Permitted Liens) in favor of the Collateral Agent or
trustee (as applicable) for the benefit of the Secured Parties;

 

41



--------------------------------------------------------------------------------

(3) any Liens not prohibited by Section 6.06;

(4) Disposition of cash or Cash Equivalents in exchange for other cash or Cash
Equivalents constituting Collateral and having reasonably equivalent value
therefor; provided that this clause (4) shall not permit any Disposition of the
Letter of Credit Account or any amounts on deposit therein;

(5) the abandonment or Disposition of assets no longer useful or used in the
business; provided that such abandonment or Disposition is (A) in the Ordinary
Course of Business and (B) with respect to assets that are not material to the
business of Parent and its Restricted Subsidiaries taken as a whole;

(6) the lease or sublease of, use, license or sublicense agreement, swap or
exchange agreement or similar arrangement with respect to, assets and properties
that constitute Collateral in the Ordinary Course of Business, so long as, in
the case of any Pledged Slot or Pledged Foreign Gate Leasehold (the “Leased
Collateral”), (A) such transaction has a term of one year or less, or in the
case of Leased Collateral comprised of Pledged Slots (“Leased Slots”), does not
extend beyond three comparable IATA traffic seasons or (B) if the term of such
transaction is longer than provided for in clause (6)(A), a Responsible Officer
of the Borrower determines in good faith and certifies in a Collateral Coverage
Ratio Certificate delivered to the Administrative Agent prior to entering into
any such transaction that (i) immediately after giving effect to such
transaction, the Collateral Coverage Ratio with respect to the date of
commencement of such transaction (for purposes of calculating such Collateral
Coverage Ratio, including the Appraised Value of the Leased Collateral but
excluding the proceeds of such transaction and the intended use thereof) would
be at least 1.6 to 1.0; provided that in the event that the Leased Collateral is
comprised of one or more Leased Slots, (x) the Borrower shall deliver to the
Administrative Agent an Appraisal of the portion of the Collateral comprised of
Route Authorities, Slots and Foreign Gate Leaseholds, which Appraisal gives pro
forma effect to such transaction with respect to such Leased Slots and (y) the
Appraised Value stated in such Appraisal shall be used as the value of the
portion of Collateral comprised of Route Authorities, Slots and Foreign Gate
Leaseholds in the calculation of the Collateral Coverage Ratio with respect to
the date of commencement of such transaction, (ii) the Collateral Agent’s Liens
on such Collateral are not materially adversely affected by such transaction;
provided that the certification in this clause (ii) shall not be required with
respect to any Leased Collateral comprised of Slots or Foreign Gate Leaseholds
and (iii) no Event of Default exists at the time of such transaction;

(7) any retiming or other adjustment of the time or time period for landing or
takeoff or any adjustment with respect to terminal access or seating capacity,
in each case with respect to any Slot (whether accomplished by modification,
substitution or exchange or swap) for which no consideration is received by the
Borrower or any of its Affiliates; provided that in the event that any such
retiming or other adjustment of the time or time

 

42



--------------------------------------------------------------------------------

period for landing or takeoff or any adjustment with respect to terminal access
or seating capacity, in each case, with respect to any Slot shall be deemed to
constitute a new Slot, such new Slot shall not constitute consideration received
by the Borrower or any of its Affiliates for purposes of this clause (7);

(8) any Disposition of a Route Authority, Additional Route Authority, Slot, Gate
Leasehold or Foreign Gate Leasehold resulting from any legislation, regulation,
policy or other action of the FAA, the DOT, any applicable Foreign Aviation
Authority, Airport Authority or any other Governmental Authority that affects
the existence, availability or value of properties or rights of the same type as
the Route Authorities, Additional Route Authorities, Slots, Gate Leaseholds or
Foreign Gate Leaseholds to air carriers generally (and not solely to the
Borrower), including any such legislation, regulation, policy or action relating
to the applicability of Foreign Slots or FAA Slots to flight operations at any
airport and for which no consideration is received by the Borrower or any of its
Affiliates; provided that any other Route Authority, Additional Route Authority,
Slot, Gate Leasehold or Foreign Gate Leasehold and any retiming or other
adjustment of the time or time period for landing or takeoff or any adjustment
with respect to the terminal access or seating capacity with respect to any
Slot, as the case may be, received by the Borrower or any of its Affiliates in
connection with such Disposition shall not constitute consideration;

(9) any Disposition of property resulting from an event of loss with respect to
any aircraft, airframe, engine or spare engine if the Grantor is replacing such
aircraft, airframe, engine or spare engine in accordance with the terms of the
applicable Aircraft Security Agreement; and

(10) any Disposition of Collateral permitted by any of the Collateral Documents
(to the extent such permission is not made by cross-reference to, or
incorporation by reference of, a Disposition of Collateral permitted under
Section 6.04(ii)).

“Permitted Investments” shall mean:

(1) any Investment in Parent or in a Restricted Subsidiary of Parent;

(2) any Investment in cash, Cash Equivalents and any foreign equivalents;

(3) any Investment by Parent or any Restricted Subsidiary of Parent in a Person,
if as a result of such Investment:

 

  (A) such Person becomes a Restricted Subsidiary of Parent; or

 

  (B) such Person, in one transaction or a series of related and substantially
concurrent transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
Parent or a Restricted Subsidiary of Parent;

 

43



--------------------------------------------------------------------------------

(4) any Investment made as a result of the receipt of non-cash consideration
from a Disposition of assets;

(5) any acquisition of assets or Capital Stock in exchange for the issuance of
Qualifying Equity Interests;

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the Ordinary Course of
Business of Parent or any of its Restricted Subsidiaries, including pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of any trade creditor or customer or (B) litigation, arbitration or
other disputes;

(7) Investments represented by Hedging Obligations or made in connection
therewith (including any cash collateral or other collateral that does not
constitute Collateral provided to or by Parent or any of its Restricted
Subsidiaries in connection with any Hedging Obligation);

(8) loans or advances to officers, directors or employees made in the Ordinary
Course of Business of Parent or any Restricted Subsidiary of Parent in an
aggregate principal amount not to exceed $30,000,000 at any one time
outstanding;

(9) prepayment or purchase of any Loans in accordance with the terms and
conditions of this Agreement;

(10) any Guarantee of Indebtedness;

(11) any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date and any Investment consisting of an extension,
modification or renewal of any Investment existing on, or made pursuant to a
binding commitment existing on, the Closing Date; provided that the amount of
any such Investment may be increased (A) as required by the terms of such
Investment as in existence on the Closing Date or (B) as otherwise permitted
under this Agreement;

(12) (a) Investments or commitments to make Investments existing on the date
hereof and any Investments consisting of extensions, modifications or renewals
of such Investments and (b) any other Investments or commitments to make
Investments acquired after the Closing Date and any Investments consisting of
extensions, modifications or renewals of such Investments as a result of the
acquisition by Parent or any Restricted Subsidiary of Parent of another Person,
including by way of a merger, amalgamation or consolidation with or into Parent
or any of its Restricted Subsidiaries in a transaction that is not prohibited by
Section 6.10 after the Closing Date to the extent that such Investments were not
made in contemplation of such acquisition, merger, amalgamation or consolidation
and were in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(13) the acquisition by a Receivables Subsidiary in connection with a Qualified
Receivables Transaction of Equity Interests of a trust or other Person
established by such Receivables Subsidiary to effect such Qualified Receivables
Transaction; and any other

 

44



--------------------------------------------------------------------------------

Investment by Parent or a Subsidiary of Parent in a Receivables Subsidiary or
any Investment by a Receivables Subsidiary in any other Person in connection
with a Qualified Receivables Transaction;

(14) Receivables arising in the Ordinary Course of Business, and Investment in
Receivables and related assets including pursuant to a Receivables Repurchase
Obligation;

(15) Investments in connection with outsourcing initiatives in the Ordinary
Course of Business;

(16) Permitted Bond Hedge Transactions which constitute Investments;

(17) Investments having an aggregate Fair Market Value (measured on the date
each such Investment was made and without giving effect to subsequent changes in
value other than a reduction for all returns of principal in cash and capital
dividends in cash), when taken together with all Investments made pursuant to
this clause (17) that are at the time outstanding, not to exceed 30% of the
Consolidated Total Assets of Parent and its Restricted Subsidiaries at the time
of such Investment;

(18) Investments consisting of reimbursable extensions of credit; provided that
any such Investment made pursuant to this clause (18) shall not be permitted if
unreimbursed within 90 days of any such extension of credit;

(19) Investments in connection with financing any pre-delivery, progress or
other similar payments relating to the acquisition of Aircraft Related
Equipment;

(20) Investments in Non-Recourse Financing Subsidiaries (other than Receivables
Subsidiaries in connection with Qualified Receivables Transactions), in an
aggregate amount outstanding at any time not to exceed $300,000,000;

(21) Investments consisting of payments to or on behalf of any Person (including
without limitation any third-party service provider) for purposes of improving
or reconfiguring aircraft or Aircraft Related Equipment owned or operated by
such Person in order to enhance or improve the brand under which Parent or any
of its Affiliates operate, in an aggregate amount outstanding at any time not to
exceed $300,000,000;

(22) Investments in travel or airline related businesses made in connection with
Marketing and Service Agreements, alliance agreements, distribution agreements,
agreements relating to flight training, agreements relating to insurance
arrangements, agreements relating to spare parts management systems and other
similar agreements which Investments under this clause (22) (excluding
Investments existing on the Closing Date) shall not exceed $300,000,000 at any
time outstanding;

(23) Investments consisting of payroll advances and advances for business and
travel expenses in the Ordinary Course of Business;

 

45



--------------------------------------------------------------------------------

(24) Investments made by way of any endorsement of negotiable instruments
received in the Ordinary Course of Business and presented to any bank for
collection or deposit;

(25) Investments consisting of stock, obligations or securities received in
settlement of amounts owing to Parent or any Restricted Subsidiary in the
Ordinary Course of Business or in a distribution received in respect of an
Investment permitted hereunder;

(26) Investments made in Unrestricted Subsidiaries not to exceed $30,000,000 in
any fiscal year in the aggregate;

(27) Investments (including through special-purpose subsidiaries or Unrestricted
Subsidiaries) in fuel and credit card consortia and in connection with
agreements with respect to fuel consortia, credit card consortia and fuel supply
and sales, in each case, in the Ordinary Course of Business;

(28) Investments consisting of advances and loans to Affiliates of Parent or any
of its Restricted Subsidiaries, in an aggregate amount outstanding at any time
not to exceed $300,000,000;

(29) Investments made in Excluded Subsidiaries consistent with past practice and
not to exceed $30,000,000 per fiscal year in the aggregate;

(30) Guarantees incurred in the Ordinary Course of Business of obligations that
do not constitute Indebtedness of any regional air carrier doing business with
any of Parent’s Restricted Subsidiaries in connection with the regional air
carrier’s business with such Restricted Subsidiary; advances to airport
operators of landing fees and other customary airport charges for carriers on
behalf of which Parent or any of its Restricted Subsidiaries provides ground
handling services;

(31) so long as no Default or Event of Default has occurred and is continuing,
any Investment by Parent and/or any Restricted Subsidiary of Parent;

(32) Investments consisting of guarantees of Indebtedness of any Person to the
extent that such Indebtedness is incurred by such Person in connection with
activities related to the business of Parent or any Restricted Subsidiary of
Parent and Parent has determined that the incurrence of such Indebtedness is
beneficial to the business of Parent or any of its Restricted Subsidiaries, in
an aggregate amount outstanding at any time not to exceed $300,000,000; and

(33) ownership by each of Parent and its Restricted Subsidiaries of the Capital
Stock of each of its wholly-owned Subsidiaries.

“Permitted Liens” shall mean:

(1) Liens held by the Collateral Agent or trustee (as applicable) securing
Obligations;

 

46



--------------------------------------------------------------------------------

(2) Liens securing Junior Secured Debt; provided that such Liens shall (x) rank
junior to the Liens in favor of the Collateral Agent securing the Obligations
and (y) be subject to any Intercreditor Agreement or any Other Intercreditor
Agreement;

(3) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(4) Liens imposed by law, including carriers’, vendors’, materialmen’s,
warehousemen’s, landlord’s, mechanics’, repairmen’s, employees’ or other like
Liens, in each case, incurred in the Ordinary Course of Business;

(5) Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;

(6) Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;

(7) Liens on Receivables and related assets of the type specified in the
definition of “Qualified Receivables Transaction,” incurred in connection with a
Qualified Receivables Transaction;

(8) (A) any overdrafts and related liabilities arising from treasury, netting,
depository and cash management services or in connection with any automated
clearing house transfers of funds, in each case as it relates to cash or Cash
Equivalents, if any, and (B) Liens arising by operation of law or that are
contractual rights of set-off in favor of the depository bank or securities
intermediary in respect of the Letter of Credit Account or the Collateral
Proceeds Account;

(9) licenses, sublicenses, leases and subleases by any Grantor as they relate to
any aircraft, airframe, engine or any other Additional Collateral and to the
extent (A) such licenses, sublicenses, leases or subleases do not interfere in
any material respect with the business of Parent and its Restricted
Subsidiaries, taken as a whole, and in each case, such license, sublicense,
lease or sublease is to be subject to the Liens granted to the Collateral Agent
pursuant to the Collateral Documents or (B) otherwise expressly permitted by the
Collateral Documents;

(10) mortgages, easements (including, without limitation, reciprocal easement
agreements and utility agreements), rights of way, covenants, reservations,
encroachments, land use restrictions, encumbrances or other similar matters and
title defects, in each case as they relate to Real Property Assets, which (A) do
not interfere materially with the ordinary conduct of the business of Parent and
its Subsidiaries, taken as a whole, or their utilization of such property,
(B) do not materially detract from the value of the property to which they
attach or materially impair the use thereof to Parent and its Subsidiaries,
taken as a whole and (C) do not materially adversely affect the marketability of
the applicable property;

 

47



--------------------------------------------------------------------------------

(11) salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine, Spare Parts or any Additional Collateral, if any;

(12) in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;

(13) Liens incurred in the Ordinary Course of Business of Parent or any
Restricted Subsidiary of Parent with respect to obligations that do not exceed
in the aggregate $30,000,000 at any one time outstanding;

(14) Liens on Collateral directly resulting from (x) any Disposition permitted
under Section 6.04 or (y) any sale of such Collateral in compliance with Section
6.04;

(15) any Transfer Restriction that applies to the transfer or assignment (other
than the pledge, grant or creation of a security interest or mortgage) of any
asset, right or property constituting Collateral;

(16) with respect to engines (including spare engines) or parts (including spare
parts), Liens relating to any pooling, exchange, interchange, borrowing or
maintenance servicing agreement or arrangement entered into in the Ordinary
Course of Business;

(17) with respect to spare parts (including Spare Parts), purchase money
security interest Liens held by a vendor for goods purchased from such vendor,
in each case arising in the Ordinary Course of Business and for which the
Borrower or the applicable Grantor pays such vendor within 60 days of such
purchase;

(18) Liens on Collateral permitted by any of the Collateral Documents;

(19) Liens securing Pari Passu Senior Secured Debt; provided that such Liens
shall (x) rank pari passu with the Liens in favor of the Collateral Agent
securing the Obligations and (y) be subject to any Intercreditor Agreement or
any Other Intercreditor Agreement;

(20) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(21) in the case of any leased real property, any interest or title of the
lessor thereof;

(22) Liens of creditors of any Person to whom Parent’s or any of its Restricted
Subsidiaries’ assets constituting Collateral of the type described in clause
(b), (c), (d), (e) or (f) of the definition of “Additional Collateral” are
consigned for sale in the Ordinary Course of Business, so long as such Liens of
such creditors are subject and subordinate to the Liens of the Collateral Agent
on such Collateral;

 

48



--------------------------------------------------------------------------------

(23) Liens arising from precautionary UCC and similar financing statements
relating to Operating Leases not otherwise prohibited under any Loan Document;
and

(24) Liens on Ground Service Equipment constituting Collateral solely to the
extent attributable to the possession or use of such Ground Service Equipment
constituting Collateral by any Subsidiary of Parent, so long as such Liens are
subject and subordinate to the Lien of the Collateral Agent on such Collateral.

“Permitted Person” shall have the meaning set forth in the definition of “Change
of Control.”

“Permitted Refinancing Indebtedness” shall mean any Indebtedness (or commitments
in respect thereof) of Parent or any of its Restricted Subsidiaries incurred in
exchange for, or the net proceeds of which are used to renew, refund, extend,
refinance, replace, defease or discharge all or a portion of other Indebtedness
of any of Parent or any of its Restricted Subsidiaries (other than intercompany
Indebtedness); provided that:

(1) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the original principal amount (or
accreted value, if applicable) when initially incurred of the Indebtedness
renewed, refunded, extended, refinanced, replaced, defeased or discharged (plus
all accrued interest on the Indebtedness (whether or not capitalized or accreted
or payable on a current basis) and the amount of all fees and expenses,
including premiums, incurred in connection therewith (such original principal
amount plus such amounts described above, collectively, for purposes of this
clause (1), the “preceding amount”)); provided that with respect to any such
Permitted Refinancing Indebtedness that is refinancing secured Indebtedness and
is secured by the same collateral, the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness shall not exceed the
greater of the preceding amount and the Fair Market Value of the assets securing
such Permitted Refinancing Indebtedness (which Fair Market Value may, at the
time of an advance commitment, be determined to be the Fair Market Value at the
time of such commitment or (at the option of the issuer of such Indebtedness)
the Fair Market Value projected for the time of incurrence of such
Indebtedness);

(2) if such Permitted Refinancing Indebtedness has a maturity date that is after
the Term Loan Maturity Date (with any amortization payment comprising such
Permitted Refinancing Indebtedness being treated as maturing on its amortization
date), such Permitted Refinancing Indebtedness has a Weighted Average Life to
Maturity that is (A) equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being renewed, refunded, extended, refinanced,
replaced, defeased or discharged or (B) more than 60 days after the Term Loan
Maturity Date;

(3) if the Indebtedness being renewed, refunded, extended, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Loans, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Loans on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being renewed, refunded, extended,
refinanced, replaced, defeased or discharged; and

(4) notwithstanding that the Indebtedness being renewed, refunded, refinanced,
extended, replaced, defeased or discharged may have been repaid or discharged by
Parent or any of its Restricted Subsidiaries prior to the date on which the new
Indebtedness is incurred, Indebtedness that otherwise satisfies the requirements
of this definition may be designated as Permitted Refinancing Indebtedness so
long as such renewal, refunding, refinancing, extension, replacement, defeasance
or discharge occurred not more than 36 months prior to the date of such
incurrence of Permitted Refinancing Indebtedness.

 

49



--------------------------------------------------------------------------------

“Permitted Warrant Transaction” shall mean any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Parent’s common
stock sold by Parent substantially concurrently with any purchase of a related
Permitted Bond Hedge Transaction.

“Person” shall mean any person, including any individual, corporation,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, limited liability company, government or any agency
or political subdivision thereof or other entity and, for the avoidance of
doubt, includes the DOT, the FAA, any Airport Authority, any Foreign Aviation
Authority and any other Governmental Authority.

“Plan” shall mean any “employee benefit plan” (other than a “multiemployer plan”
as defined in Section 4001(a)(3) of ERISA), that is maintained or is contributed
to by the Borrower or any ERISA Affiliate and that is a pension plan subject to
the provisions of Title IV of ERISA, Sections 412 or 430 of the Code or
Section 302 of ERISA.

“Pledged Foreign Gate Leaseholds” shall mean, as of any date, the Foreign Gate
Leaseholds included in the Collateral as of such date, if any.

“Pledged Route Authorities” shall mean, as of any date, the Route Authorities
included in the Collateral as of such date, if any.

“Pledged Slots” shall mean, as of any date, the Slots included in the Collateral
as of such date, if any.

“Pledged Spare Parts” shall have the meaning set forth in the Spare Parts
Security Agreement.

“Precedent SGR Appraisal” shall mean that certain appraisal dated as of April 8,
2015 and delivered in connection with that certain Amended and Restated Credit
and Guaranty Agreement, dated as of April 20, 2015 by and among the Parent,
Borrower and Citibank N.A., as administrative agent and collateral agent.

“Prime Rate” shall mean the rate of interest last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve

 

50



--------------------------------------------------------------------------------

Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent).

“QEC Kits” shall mean the quick engine change kits owned by Parent or any of its
Restricted Subsidiaries.

“Qualified Receivables Transaction” shall mean any transaction or series of
transactions entered into by Parent or any of its Subsidiaries pursuant to which
Parent or any of its Subsidiaries sells, conveys or otherwise transfers to (a) a
Receivables Subsidiary or any other Person (in the case of a transfer by Parent
or any of its Subsidiaries) and (b) any other Person (in the case of a transfer
by a Receivables Subsidiary), or grants a security interest in, any Receivables
(whether now existing or arising in the future) of Parent or any of its
Subsidiaries, and any assets related thereto including, without limitation, all
Equity Interests and other investments in the Receivables Subsidiary, all
collateral securing such Receivables, all contracts and all guarantees or other
obligations in respect of such Receivables, proceeds of such Receivables and
other assets which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables, other than assets that constitute Collateral
or proceeds of Collateral.

“Qualified Replacement Assets” shall mean Additional Collateral of the types
described in clauses (b), (c), (d), (e), (f) and (g) of the definition of
“Additional Collateral.”

“Qualifying Collateral” shall mean Collateral other than Foreign Gate
Leaseholds.

“Qualifying Equity Interests” shall mean Equity Interests of Parent other than
Disqualified Stock.

“Real Property Assets” shall mean parcels of real property owned in fee by the
Borrower or any other Grantor and together with, in each case, all buildings,
improvements, facilities, appurtenant fixtures and equipment, easements and
other property and rights incidental or appurtenant to the ownership of such
parcel of real property or any leasehold interests in real property held by the
Borrower or any other Grantor.

“Receivables” shall mean Accounts, and shall also include ticket receivables,
sales of frequent flyer miles and other present and future revenues and
receivables that may be the subset of a Qualified Receivables Transaction.

“Receivables Repurchase Obligation” shall mean any obligation of a seller of
Receivables in a Qualified Receivables Transaction to repurchase Receivables and
related assets arising as a result of a breach of a representation, warranty or
covenant or otherwise, including as a result of a Receivable or portion thereof
becoming subject to any asserted defense, dispute, offset or counterclaim of any
kind as a result of any action taken by, any failure to take action by or any
other event relating to the seller.

 

51



--------------------------------------------------------------------------------

“Receivables Subsidiary” shall mean (x) a Subsidiary of Parent which engages in
no activities other than in connection with the financing or securitization of
Receivables and which is designated by the Board of Directors of the Borrower or
of Parent (as provided below) as a Receivables Subsidiary (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (1) is
guaranteed by Parent or any Restricted Subsidiary of Parent (other than
comprising a pledge of the Capital Stock or other interests in such Receivables
Subsidiary (an “incidental pledge”), and excluding any guarantees of obligations
(other than the principal of, and interest on, Indebtedness) pursuant to
representations, warranties, covenants and indemnities entered into in the
Ordinary Course of Business in connection with a Qualified Receivables
Transaction), (2) is recourse to or obligates Parent or any Restricted
Subsidiary of Parent in any way other than through an incidental pledge or
pursuant to representations, warranties, covenants and indemnities entered into
in the Ordinary Course of Business in connection with a Qualified Receivables
Transaction or (3) subjects any property or asset of Parent or any Subsidiary of
Parent (other than accounts receivable and related assets as provided in the
definition of “Qualified Receivables Transaction”), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
representations, warranties, covenants and indemnities entered into in the
Ordinary Course of Business in connection with a Qualified Receivables
Transaction, (b) with which neither Parent nor any Subsidiary of Parent has any
material contract, agreement, arrangement or understanding (other than pursuant
to the Qualified Receivables Transaction) other than (i) on terms no less
favorable to Parent or such Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of Parent, and (ii) fees payable in the
Ordinary Course of Business in connection with servicing accounts receivable and
(c) with which neither Parent nor any Subsidiary of Parent has any obligation to
maintain or preserve such Subsidiary’s financial condition, other than a minimum
capitalization in customary amounts, or to cause such Subsidiary to achieve
certain levels of operating results or (y) any Subsidiary of a Receivables
Subsidiary. Any such designation by the Board of Directors of the Borrower or of
Parent will be evidenced to the Administrative Agent by filing with the
Administrative Agent a certified copy of the resolution of the Board of
Directors of the Borrower or of Parent giving effect to such designation and an
Officer’s Certificate certifying that such designation complied with the
foregoing conditions. For the avoidance of doubt, Parent and any Restricted
Subsidiary of Parent may enter into Standard Securitization Undertakings for the
benefit of a Receivables Subsidiary.

“Recovery Event” shall mean any settlement of or payment by the applicable
insurer in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any Collateral or any Event of Loss (as
defined in the related Collateral Document pursuant to which a security interest
in such Collateral is granted to the Collateral Agent or trustee (as
applicable), if applicable).

“Refinanced Loans” shall have the meaning set forth in Section 10.08(e).

“Refinanced Revolving Loans” shall have the meaning set forth in
Section 10.08(e).

“Refinanced Term Loans” shall have the meaning set forth in Section 10.08(e).

 

52



--------------------------------------------------------------------------------

“Regional Airline” shall mean Envoy Aviation Group Inc., Piedmont Airlines, Inc.
and PSA Airlines, Inc. and their respective Subsidiaries.

“Register” shall have the meaning set forth in Section 10.02(b)(iv).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.

“Replaceable Lender” shall have the meaning set forth in Section 10.02(j).

“Replacement Loans” shall have the meaning set forth in Section 10.08(e).

“Replacement Revolving Loans” shall have the meaning set forth in
Section 10.08(e).

“Replacement Term Loans” shall have the meaning set forth in Section 10.08(e).

“Repricing Event” shall mean (a) any prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Class B Term Loans with
the proceeds of, or any conversion of Term Loans into, any new or replacement
Class of, or new facility of, syndicated term loans by the Borrower in the
principal amount of the Class B Term Loans prepaid, repaid, refinanced,
substituted, replaced or converted and secured by the Collateral (including
Replacement Term Loans or other term loans under this Agreement) having an
“effective yield,” determined by the Administrative Agent in consultation with
the Borrower (taking into account interest rate margin and benchmark floors,
recurring fees and all upfront or similar fees or original issue discount
(amortized over four years) paid to the lenders providing such Indebtedness, but
excluding any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared ratably with all lenders or holders of
such term loans in their capacities as lenders or holders of such term loans),
less than the “effective yield” applicable to the Class B Term Loans being
prepaid, repaid, refinanced, substituted, replaced or converted (determined on
the same basis as provided in the preceding parenthetical) and (b) any amendment
to this Agreement (including pursuant to a Replacement Term Loan or other term
loans under this Agreement) to the Class B Term Loans or any tranche thereof
which reduces the “effective yield” applicable to such Class B Term Loans (as
determined on the same basis as provided in clause (a)), in each case only if
the primary purpose of such prepayment, repayment, substitution, replacement or
amendment was to reduce the “effective yield” applicable to such Class B Term
Loans.

“Required Class Lenders” shall mean (i) with respect to any Class of Term Loans,
the Term Lenders having more than 50% of all outstanding Term Loans of such
Class and (ii) with respect to the Revolving Loans of a Class, the Required
Revolving Lenders of such Class. The outstanding Term Loans and Term Loan
Commitments of any Defaulting Lender should be disregarded for purposes of any
determination with respect to a Class of Term Loans.

 

53



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of
(a) until the Closing Date, the Commitments then in effect and (b) thereafter,
the sum of (i) the aggregate principal amount of all Term Loans outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Revolving Extensions of Credit, outstanding Loans and
Commitments of any Defaulting Lender shall be disregarded in determining the
“Required Lenders” at any time.

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
50% of the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding. The Revolving Extensions of Credit and Revolving Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Revolving
Lenders” at any time.

“Required Term Lenders” shall mean, at any time, Lenders holding more than
50% of (a) until the Closing Date, the Term Loan Commitments then in effect and
(b) thereafter, the aggregate principal amount of all Term Loans outstanding.
The outstanding Term Loans and Term Loan Commitments of any Defaulting Lender
shall be disregarded in determining the “Required Term Lenders” at any time.

“Responsible Officer” shall mean, with respect to any Person, the Chairman of
the Board of Directors, the Vice Chairman of the Board of Directors, the
President, the Chief Financial Officer, any Executive Vice President, any Senior
Vice President, any Vice President, the Secretary, any Assistant Corporate
Secretary, the Treasurer or any Assistant Treasurer.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning set forth in Section 6.01(a)(iv).

“Restricted Subsidiary” of a Person shall mean any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary.

“Revolver Availability Date” shall mean the date to be agreed between the
Borrower and the Revolving Lenders.

“Revolver Extension” shall have the meaning set forth in Section 2.28(b).

“Revolver Extension Offer” shall have the meaning set forth in Section 2.28(b).

“Revolver Extension Offer Date” shall have the meaning set forth in
Section 2.28(b)(i).

“Revolving Availability Period” shall mean the period from and including the
Revolver Availability Date to but excluding the Revolving Facility Termination
Date with respect to the applicable Revolving Commitments.

 

54



--------------------------------------------------------------------------------

“Revolving Commitment” shall mean $0, as the same may be changed from time to
time pursuant to the terms hereof.

“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment or, if the Revolving Commitments
have been terminated, the Revolving Commitment Percentage of each Revolving
Lender that existed immediately prior to such termination.

“Revolving Extension of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) such Lender’s
Revolving Commitment Percentage of the LC Exposure then outstanding.

“Revolving Facility” shall mean the Revolving Commitments and the Revolving
Loans made and Letters of Credit issued thereunder.

“Revolving Facility Maturity Date” shall mean, with respect to (a) Revolving
Commitments that have not been extended pursuant to Section 2.28(b), a date to
be agreed between the Borrower and the Revolving Lenders and (b) with respect to
Extended Revolving Commitments, the final maturity date therefor as specified in
the applicable Extension Offer accepted by the respective Revolving Lender or
Revolving Lenders.

“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Commitments in accordance with the terms hereof and (c) the termination of
the applicable Revolving Commitments as a whole pursuant to Section 2.11.

“Revolving Lender” shall mean each Lender having a Revolving Commitment.

“Revolving Loans” shall have the meaning set forth in Section 2.01(a).

“Route Authority” shall mean any route authority (including any applicable
certificate, exemption and frequency authorities, or portion thereof) granted by
the DOT or any other Governmental Authority and held by any Person pursuant to
any treaties or agreements entered into by any applicable Governmental Authority
and as in effect from time to time that permit such Person to operate
international air carrier service.

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Sage” shall mean Sage Popovich, Inc.

“Sale of a Grantor” shall mean, with respect to any Collateral, an issuance,
sale, lease, conveyance, transfer or other disposition of the Capital Stock of
the applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to Parent or another Restricted Subsidiary of
Parent and (2) an issuance of directors’ qualifying shares.

 

55



--------------------------------------------------------------------------------

“Scheduled Services” shall mean, at any time of determination, each scheduled
air carrier service specified in any SGR Security Agreement.

“Screen Rate” shall have the meaning set forth in the definition of “LIBO Rate”.

“SEC” shall mean the United States Securities and Exchange Commission.

“Secured Parties” shall mean each Agent, any trustee appointed pursuant to
Section 8.01(d) with respect to an Aircraft Security Agreement, the Issuing
Lenders, the Lenders and all other holders of Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“SGR Security Agreement” shall mean any security agreement related to FAA Slots,
Foreign Slots or Gate Leaseholds in the form of Exhibit B hereto.

“Significant Subsidiary” shall mean any Restricted Subsidiary of Parent that
would be a “significant subsidiary” as defined in Article 1, Rule 1-02 of
Regulation S-X, promulgated pursuant to the Securities Act, as such Regulation
is in effect on the date of this Agreement.

“Slot” shall mean each FAA Route Slot and each Foreign Route Slot, or any of
them.

“Solvent” shall mean, with respect to any Person, that as of the date of
determination, (1) the sum of such Person’s debt and liabilities (including
contingent and subordinated liabilities) does not exceed the fair value of such
Person’s present assets; (2) such Person’s capital is not unreasonably small in
relation to its business as contemplated on the Closing Date; (3) such Person is
able to pay its debts and liabilities as they become due (whether at maturity or
otherwise) and (4) the present fair saleable value of the property of such
Person is greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured. For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5 or any other analogous criteria in any
jurisdiction).

“Spare Parts” shall mean any and all appliances, parts, instruments,
appurtenances, accessories, avionics, furnishings, seats and other equipment of
whatever nature which are of the type of aircraft spare parts other than any QEC
Kits, excluding any such spare parts to the extent installed on any aircraft or
engine from time to time.

“Spare Parts Locations” shall have the meaning set forth in the Spare Parts
Security Agreement.

 

56



--------------------------------------------------------------------------------

“Spare Parts Security Agreement” shall mean the Security Agreement (Spare
Parts), dated as of the Closing Date by and among the Borrower, as grantor, the
other grantors thereto from time to time and the Collateral Agent, or any
subsequent security agreement executed and delivered to the Administrative Agent
substantially in the form of Exhibit A hereto.

“Standard Securitization Undertakings” shall mean all representations,
warranties, covenants, indemnities, performance Guarantees and servicing
obligations entered into by Parent or any Subsidiary (other than a Receivables
Subsidiary), which are customary in connection with any Qualified Receivables
Transaction.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.

“Subject Company” shall have the meaning set forth in Section 6.10(a).

“Subsidiary” shall mean, with respect to any Person:

(1) any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of such Person (or a combination thereof); and

(2) any partnership, joint venture or limited liability company of which
(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general,

 

57



--------------------------------------------------------------------------------

special or limited partnership interests or otherwise and (B) such Person or any
Subsidiary of such Person is a controlling general partner or otherwise controls
such entity.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” shall have the meaning set forth in the preamble to this
Agreement.

“System Value” shall have the meaning set forth in the Spare Parts Security
Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.

“Temporary FAA Slot” shall mean an FAA Slot that was obtained by any Grantor
from another air carrier pursuant to an agreement (including but not limited to
a loan agreement, lease agreement, slot exchange agreement or slot release
agreement) and is held by such Grantor on a temporary basis.

“Temporary Foreign Slot” shall mean a Foreign Slot that was obtained by any
Grantor from another air carrier pursuant to an agreement (including but not
limited to a loan agreement, lease agreement, slot exchange agreement or a slot
release agreement) and is held by such Grantor on a temporary basis.

“Temporary Slot” shall mean any Temporary FAA Slot or any Temporary Foreign Slot
and any FAA Slot or Foreign Slot subject to a Transfer Restriction, in each
case, for so long as such Transfer Restriction is in effect.

“Term Lender” shall mean each Lender having a Term Loan Commitment or, as the
case may be, an outstanding Term Loan.

“Term Loan” shall mean the Class B Term Loans and any other Class of Term Loan
hereunder.

“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder and, in the case of the Class B Term Loans, in an aggregate
principal amount not to exceed the amount set forth under the heading “Class B
Term Loan Commitment” opposite its name in the Annex A hereto or in the
Assignment and Acceptance pursuant to which such Term Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the Term Loan Commitments as of the Closing Date
is $1,000,000,000. The Term Loan Commitments as of the Closing Date are for
Class B Term Loans.

“Term Loan Extension” shall have the meaning set forth in Section 2.28(a).

 

58



--------------------------------------------------------------------------------

“Term Loan Extension Offer” shall have the meaning set forth in Section 2.28(a).

“Term Loan Facility” shall mean the Term Loan Commitments and the Term Loans
made thereunder.

“Term Loan Maturity Date” shall mean, with respect to (a) Class B Term Loans
that have not been extended pursuant to Section 2.28, April 28, 2023 and
(b) with respect to Extended Term Loans, the final maturity date therefor as
specified in the applicable Extension Offer accepted by the respective Term
Lenders (as the same may be further extended pursuant to Section 2.28).

“Term Loan Termination Date” shall mean the earlier to occur of (a) the Term
Loan Maturity Date and (b) the acceleration of the Term Loans in accordance with
the terms hereof.

“Termination Date” shall mean (i) with respect to the Revolving Loans, the
Revolving Facility Termination Date applicable to the related Revolving
Commitments and (ii) with respect to the Term Loans, the Term Loan Termination
Date.

“Title 14” shall mean Title 14 of the United States Code of Federal Regulations,
including Part 93, Subparts K and S thereof, as amended from time to time or any
subsequent regulation that amends, supplements or supersedes such provisions.

“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, as amended from time to time
or any subsequent legislation that amends, supplements or supersedes such
provisions.

“Total Obligations” shall have the meaning provided in the definition of
“Collateral Coverage Ratio.”

“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.

“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.

“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, the borrowing of Loans
and the use of the proceeds thereof, and the request for and issuance of Letters
of Credit hereunder.

“Transfer Restriction” shall mean, with respect to any grant of a security
interest in any FAA Slots, Foreign Slots, Route Authorities or Gate Leaseholds,
any prohibition, restriction or consent requirement, whether arising under
contract, applicable law, rule or regulation, or otherwise, relating to the
transfer or assignment by a Grantor of, or the pledge,

 

59



--------------------------------------------------------------------------------

grant, or creation by a Grantor of a security interest or mortgage in, any
right, title or interest in any asset, right or property, or any claim, right or
benefit arising thereunder or resulting therefrom, if any such transfer or
assignment thereof (or any pledge, grant or creation of a security interest or
mortgage therein) or any attempt to so transfer, assign, pledge, grant or
create, in contravention or violation of any such prohibition or restriction or
without any required consent of any Person would (i) constitute a violation of
the terms under which such Grantor was granted such right, title or interest or
give rise to a default, breach, right of recoupment, claim, defense,
termination, right of termination or remedy with respect thereto, (ii) entitle
any Governmental Authority or other Person to terminate or suspend any such
right, title or interest (or such Grantor’s interest in any agreement or license
related thereto), or (iii) be prohibited by or violate any applicable law, rule
or regulation, except, in any case, to the extent such “Transfer Restriction”
shall be rendered ineffective (both to the extent that it (x) prohibits,
restricts or requires consent and (y) gives rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or remedy) by
virtue of any applicable law, including, but not limited to Sections 9-406,
9-407, 9-408 or 9-409 of the NY UCC, to the extent applicable (or any
corresponding sections of the UCC in a jurisdiction other than the State of New
York to the extent applicable).

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate and when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment or a Term Loan Commitment.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.

“United States” or “U.S.” shall mean the United States of America.

“United States Citizen” shall have the meaning set forth in Section 3.02.

“Unrestricted Subsidiary” shall mean any Subsidiary of Parent (other than the
Borrower) that is designated by Parent as an Unrestricted Subsidiary in
compliance with Section 5.05 or any Subsidiary of an Unrestricted Subsidiary,
but only if such Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) except as permitted by Section 6.05, is not party to any agreement,
contract, arrangement or understanding with Parent or any Restricted Subsidiary
of Parent unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Parent or such Restricted Subsidiary than
those that might be obtained at the time from Persons who are not Affiliates of
Parent;

(3) is a Person with respect to which neither Parent nor any of its Restricted
Subsidiaries has any direct or indirect obligation (A) to subscribe for
additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results;

 

60



--------------------------------------------------------------------------------

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of Parent or any of its Restricted Subsidiaries;
and

(5) does not own any assets or properties that constitute Collateral.

“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.

“Upfront Fee” shall have the meaning set forth in Section 2.20(b).

“US Airways” shall mean US Airways, Inc., a Delaware corporation, which merged
with and into the Borrower with the Borrower as the surviving entity.

“US Airways Closing Date” shall mean May 24, 2013.

“US Airways Indenture” shall mean the Indenture, dated as of May 24, 2013,
between US Airways and Wilmington Trust, National Association, as trustee, as
amended or supplemented from time to time.

“Use or Lose Rule” shall mean with respect to Slots, any applicable utilization
requirements issued by the FAA, other Governmental Authorities, any Foreign
Aviation Authorities or any Airport Authorities.

“Voting Stock” of any specified Person as of any date shall mean the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (A) the amount of each then
remaining Installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

“Withholding Agent” shall mean any of the Borrower, a Guarantor and the
Administrative Agent.

“Working Capital” shall mean, as of any date, (i) the current assets (excluding
cash and Cash Equivalents) of Parent minus (ii) the current liabilities of
Parent (other than the current portion of long term debt), in each case,
determined on a consolidated basis and otherwise, in accordance with GAAP as of
such date.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

61



--------------------------------------------------------------------------------

“Yield Differential” shall have the meaning set forth in Section 2.27(c)(iv).

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented, extended, amended and restated or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, unless expressly provided otherwise, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) ”knowledge” or
“aware” or words of similar import shall mean, when used in reference to the
Borrower or the Guarantors, the actual knowledge of any Responsible Officer of
the Borrower or such Guarantors, as applicable.

SECTION 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders or Required Class Lenders, as applicable,
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Upon any such request for an amendment, the Borrower,
the Required Lenders and the Administrative Agent agree to consider in good
faith any such amendment in order to amend the provisions of this Agreement so
as to reflect equitably such accounting changes so that the criteria for
evaluating Parent’s consolidated financial condition shall be the same after
such accounting changes as if such accounting changes had not occurred.

 

62



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF CREDIT

SECTION 2.01. Commitments of the Lenders; Term Loans.

(a) Revolving Commitments.

(i) Each Revolving Lender severally, and not jointly with the other Revolving
Lenders, agrees, upon the terms and subject to the conditions herein set forth,
to make revolving credit loans denominated in Dollars (each a “Revolving Loan”
and collectively, the “Revolving Loans”) to the Borrower at any time and from
time to time during the Revolving Availability Period in an aggregate principal
amount not to exceed, when added to such Revolving Lender’s LC Exposure, the
Revolving Commitment of such Revolving Lender, which Revolving Loans may be
repaid and reborrowed in accordance with the provisions of this Agreement. At no
time shall the sum of the then outstanding aggregate principal amount of the
Revolving Loans plus the LC Exposure exceed the Total Revolving Commitment.

(ii) Each Borrowing of a Revolving Loan shall be made from the Revolving Lenders
pro rata in accordance with their respective Revolving Commitments; provided,
however, that the failure of any Revolving Lender to make any Revolving Loan
shall not in itself relieve the other Revolving Lenders of their obligations to
lend.

(b) Closing Date Term Loan Commitments. Each Term B Lender severally, and not
jointly with the other Term B Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make a term loan denominated in Dollars (each a
“Class B Term Loan” and collectively the “Class B Term Loans”) to the Borrower
on the Closing Date in an aggregate principal amount not to exceed the Term Loan
Commitment for Class B Term Loans of such Term B Lender, which Class B Term
Loans shall constitute Term Loans for all purposes of this Agreement and shall
be repaid in accordance with the provisions of this Agreement. Any amount
borrowed under this Section 2.01(b) and subsequently repaid or prepaid may not
be reborrowed. Each Term B Lender’s Term Loan Commitment for Class B Term Loans
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding by such Term B Lender of the Class B Term Loans to
be made by it on such date.

(c) Type of Borrowing. Each Borrowing shall be comprised entirely of ABR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement. There may be multiple
Borrowings incurred, converted or continued on the same day.

(d) Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount

 

63



--------------------------------------------------------------------------------

that is equal to the entire Unused Total Revolving Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.02(e). Borrowings of more than one Type may be outstanding at the same
time.

(e) Limitation on Interest Period. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, (i) any Borrowing of a Revolving Loan if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date with respect to the applicable Revolving Commitments or (ii) any Borrowing
of a Term Loan if the Interest Period requested with respect thereto would end
after the applicable Term Loan Maturity Date.

SECTION 2.02. Letters of Credit.

(a) LC Commitment. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of and (subject to the representation in the
second sentence of clause (b) below being true and correct) each Issuing Lender
agrees to issue Letters of Credit in Dollars upon request of the Borrower at any
time and from time to time from the Revolver Availability Date to but excluding
the date that is five (5) Business Days prior to the Revolving Facility Maturity
Date, for the Borrower’s own account or the account of any other Subsidiary of
Parent; provided that no Issuing Lender shall issue (or amend, renew or extend)
any Letter of Credit if, after giving effect to such issuance (or amendment,
renewal or extension), (i) the LC Exposure in respect of Letters of Credit
issued by it would exceed its LC Commitment or (ii) the aggregate amount of the
Unused Total Revolving Commitment would be less than zero.

(b) Notice of Issuance, Amendment, Renewal, Extension. The Borrower may request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit) by delivering (i) written Letter of Credit Request
or (ii) hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Lender
(which approval shall not be unreasonably withheld, delayed or conditioned)) to
the applicable Issuing Lender and the Administrative Agent (at least two
(2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a written Letter of Credit Request requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying (1) the date of issuance, amendment, renewal
or extension (which shall be a Business Day), (2) the date on which such Letter
of Credit is to expire (which shall comply with paragraph (c) of this
Section 2.02), (3) the amount of such Letter of Credit, (4) the name and address
of the beneficiary thereof and (5) such other information as shall be necessary
to prepare, amend, renew or extend such Letter of Credit. Upon the issuance,
amendment, renewal or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that, after giving effect to such issuance,
amendment, renewal or extension, (x) the LC Exposure shall not exceed the LC
Commitment and (y) the aggregate amount of the Unused Total Revolving Commitment
shall not be less than zero. If requested by the applicable Issuing Lender, the
Borrower also shall submit a letter of credit application on such Issuing
Lender’s standard form in connection with any request for a Letter of Credit;
provided that, to the extent such standard form (and/or any related
reimbursement agreement) is inconsistent with the Loan Documents, the Loan
Documents shall control. Upon receipt of a written notice from the
Administrative Agent that the applicable conditions in Section 4.02 have been
satisfied, the Issuing Lender shall issue the

 

64



--------------------------------------------------------------------------------

requested Letter of Credit in accordance with its usual and customary
procedures. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Lender relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is (x) one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) or (y) such later
date as may be agreed by the Borrower and the Issuing Lender, and (ii) the date
that is five (5) Business Days prior to the Revolving Facility Maturity Date
with respect to the applicable Revolving Commitments (provided that, to the
extent that all of the participations in such Letter of Credit held by the
holders of such Revolving Commitments have been re-allocated or Cash
Collateralized pursuant to the terms of any Extension Amendment, such Revolving
Commitments shall be disregarded for purposes of this clause (ii)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment,
renewal or extension of a Letter of Credit, including any amendment increasing
the amount thereof), and without any further action on the part of the
applicable Issuing Lender or the Revolving Lenders, such Issuing Lender hereby
grants to each Revolving Lender (other than such Issuing Lender), and each
Revolving Lender (other than such Issuing Lender) hereby acquires from such
Issuing Lender, a participation in such Letter of Credit equal to such Revolving
Lender’s Revolving Commitment Percentage of the amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender (other than the applicable Issuing Lender)
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Lender, such Revolving Lender’s Revolving
Commitment Percentage of the amount of each LC Disbursement made by such Issuing
Lender and not reimbursed by the Borrower on the date due as provided in
Section 2.02(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender (other than the applicable
Issuing Lender) acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence of an Event of Default or reduction or termination of
the Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement.

(i) If an Issuing Lender shall make any LC Disbursement in respect of a Letter
of Credit, the Borrower shall reimburse such LC Disbursement (whether or not
such Letter of Credit was issued for the Borrower’s own account or in its name
for the account or name of any other Subsidiary of the Parent) by paying to the
Administrative Agent an amount equal to the amount of such LC Disbursement not
later than the first Business Day following the date the Borrower receives
notice from the Issuing Lender of such LC Disbursement; provided that, in the
case of any LC Disbursement, to the extent not reimbursed and, subject to the
satisfaction (or waiver) of the conditions to borrowing set forth herein,
including, without limitation, making a

 

65



--------------------------------------------------------------------------------

request in accordance with Section 2.03(a) that such payment shall be financed
with a Borrowing of ABR Revolving Loans, as the case may be, in an equivalent
amount, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Borrowing of ABR
Revolving Loans.

(ii) If the Borrower fails to make any payment due under the preceding paragraph
(i) with respect to a Letter of Credit when due (including by a Borrowing), the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Revolving Commitment Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Revolving Commitment Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.04 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.04 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Lender the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
Section 2.02(e) with respect to any LC Disbursement, the Administrative Agent
shall distribute such payment to the applicable Issuing Lender or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Lender, then to such Revolving Lenders and such Issuing
Lender as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the applicable Issuing Lender for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Revolving Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.02(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the applicable Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.02, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. Neither the Administrative Agent, the Revolving Lenders,
nor the applicable Issuing Lender, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Lender. Nothing in the preceding two sentences shall be construed to excuse an
Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby

 

66



--------------------------------------------------------------------------------

waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower (i) that are caused by such Issuing Lender’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof or (ii) that result from such
Issuing Lender’s willful or grossly negligent failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of such Letter
of Credit (as finally determined by a court of competent jurisdiction). The
parties hereto expressly agree that, in the absence of gross negligence, bad
faith or willful misconduct on the part of the applicable Issuing Lender (as
finally determined by a court of competent jurisdiction), the applicable Issuing
Lender shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy or electronic mail) of such demand for payment, whether
the applicable Issuing Lender has made or will make an LC Disbursement
thereunder and the amount of such LC Disbursement; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the applicable Issuing Lender and the Revolving Lenders
with respect to any such LC Disbursement in accordance with the terms herein.

(h) Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse (including by a Borrowing)
such LC Disbursement when due pursuant to Section 2.02(e), then Section 2.08
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Lender, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to Section 2.02(e) to
reimburse the applicable Issuing Lender shall be for the account of such Lender
to the extent of such payment.

(i) Replacement of the Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of an Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and

 

67



--------------------------------------------------------------------------------

obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j) Replacement of Letters of Credit; Cash Collateralization. The Borrower shall
(i) upon or prior to the occurrence of the earlier of (A) the Revolving Facility
Maturity Date with respect to all Revolving Commitments and (B) the acceleration
of the Revolving Loans (if any) and the termination of the Revolving Commitments
in accordance with the terms hereof, (x) cause all Letters of Credit which
expire after the earlier to occur of (A) the Revolving Facility Maturity Date
with respect to all Revolving Commitments and (B) the acceleration of the
Revolving Loans (if any) and the termination of the Revolving Commitments in
accordance with the terms hereof (the “Outstanding Letters of Credit”) to be
returned to the applicable Issuing Lender undrawn and marked “cancelled” or
(y) if the Borrower does not do so in whole or in part either (A) provide one or
more “back-to-back” letters of credit to each applicable Issuing Lender with
respect to any such Outstanding Letters of Credit in a form reasonably
satisfactory to each such Issuing Lender and the Administrative Agent, issued by
a bank reasonably satisfactory to each such Issuing Lender and the
Administrative Agent, and/or (B) deposit cash in the Letter of Credit Account,
as collateral security for the Borrower’s reimbursement obligations in
connection with any such Outstanding Letters of Credit, such cash (or any
applicable portion thereof) to be promptly remitted to the Borrower upon the
expiration, cancellation or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect to such Outstanding Letters of Credit, in
whole or in part, in an aggregate principal amount for all such “back-to-back”
letters of credit and any such Cash Collateralization equal to 102% of the then
outstanding amount of all LC Exposure (less the amount, if any, on deposit in
the Letter of Credit Account prior to taking any action pursuant to clauses
(A) or (B) above), and (ii) if required pursuant to Section 2.02(l), 2.12(c),
2.12(d), 2.12(e), 2.12(g), 2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01 or pursuant
to any Extension Amendment, deposit in the Letter of Credit Account an amount
required pursuant to Section 2.02(l), 2.12(c), 2.12(d), 2.12(e), 2.12(g),
2.26(d)(ii), 2.26(e)(ii), 2.26(f) or 7.01, or pursuant to any such Extension
Amendment, as applicable (any such deposit or provision of “back-to-back”
letters of credit described in the preceding clause (i) or clause (ii), “Cash
Collateralization” (it being understood that any LC Exposure shall be deemed to
be “Cash Collateralized” only to the extent a deposit or provision of
“back-to-back” letters of credit as described above is made in an amount equal
to 102% of the amount of such LC Exposure)). The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Letter of Credit Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent (in accordance with its usual and
customary practices for investments of this type) and at the Borrower’s risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account and shall be paid
to the Borrower on its request. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at

 

68



--------------------------------------------------------------------------------

such time. If the Borrower is required to provide Cash Collateralization
hereunder pursuant to Section 2.02(l), 2.12(c), 2.12(d), 2.12(e), 2.12(g),
2.26(d)(ii), 2.26(e)(ii) or 2.26(f), or the terms of any Extension Amendment,
such Cash Collateralization (to the extent not applied as contemplated by the
applicable section) shall be returned to the Borrower within three (3) Business
Days after the applicable section (or Extension Amendment) no longer requires
the provision of such Cash Collateralization.

(k) Issuing Lender Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, the aggregate face amount of the Letters of Credit to be issued,
amended, renewed, or extended by it (and whether, subject to Section 2.02(b),
the face amount of any such Letter of Credit was changed thereby) and the
aggregate face amount of such Letters of Credit outstanding after giving effect
to such issuance, amendment, renewal or extension, (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Lender on such day, the date of such failure, and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request. The Issuing
Lender shall furnish a copy of each Letter of Credit to the Borrower and the
Administrative Agent promptly following the issuance, amendment, renewal and
extension thereof.

(l) Provisions Related to Extended Revolving Commitments. If the Revolving
Facility Maturity Date in respect of any tranche of Revolving Commitments occurs
prior to the expiration of any Letter of Credit with respect to which Lenders
holding such Revolving Commitments hold participation interests, then (i) if one
or more other tranches of Revolving Commitments in respect of which the
Revolving Facility Maturity Date shall not have occurred are then in effect,
such Letters of Credit automatically shall be deemed to have been issued
(including for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make payments in respect thereof pursuant to
Section 2.02(d) or (e) and for any reallocations required pursuant to
Section 2.26(d)(i)) under (and ratably participated in by Revolving Lenders
pursuant to) the Revolving Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the Unused Total Revolving Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the Revolving Facility Maturity Date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit under any tranche of Revolving
Commitments that has not so then matured shall be as agreed in the relevant
Extension Amendment with such Revolving Lenders (to the extent such Extension
Amendment so provides).

 

69



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Loans.

(a) Revolving Loans. Unless otherwise agreed to by the Administrative Agent in
connection with making the initial Revolving Loans, to request a Revolving Loan,
the Borrower shall notify the Administrative Agent of such request by
(i) electronic mail or (ii) by hand or by facsimile delivery of a written Loan
Request (A) in the case of a Eurodollar Loan, not later than 2:00 p.m., New York
City time, three (3) Business Days before proposed Borrowing Date and (B) in the
case of an ABR Loan, not later than 11:00 a.m., New York City time, on the
proposed Borrowing Date. Each such Revolving Loan request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Loan Request signed by the Borrower. Each such
Revolving Loan request and written Loan Request shall specify the following
information in compliance with Section 2.01:

(i) the aggregate amount of the requested Revolving Loan (which shall comply
with Section 2.01(d));

(ii) the Borrowing Date of such Revolving Loan, which shall be a Business Day;

(iii) whether such Revolving Loan is to be an ABR Loan or a Eurodollar Loan; and

(iv) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Loan is specified, then the requested
Revolving Loan shall be an ABR Loan. If no Interest Period is specified with
respect to any requested Eurodollar Loan, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Loan Request in accordance with this Section 2.03(a), the
Administrative Agent shall advise each Revolving Lender of the details thereof
and of the amount of such Revolving Lender’s Loan to be made as part of the
requested Revolving Loan.

(b) Term Loans. Unless otherwise agreed to by the Administrative Agent, to
request the Term Loans, the Borrower shall notify the Administrative Agent of
such request by electronic mail (i) in the case of a Eurodollar Loan, not later
than 2:00 p.m., New York City time, two (2) Business Days before the Closing
Date and (ii) in the case of an ABR Loan, not later than 1:00 p.m., New York
City time one (1) Business Day before the Closing Date. Each such Term Loan
request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Loan Request signed by the
Borrower. Each such Loan Request shall specify the following information in
compliance with Section 2.01:

(i) the aggregate amount of the requested Term Loan (which shall comply with
Section 2.01(d));

(ii) the Borrowing Date of such Term Loan, which shall be a Business Day;

(iii) whether such Term Loan is to be an ABR Loan or a Eurodollar Loan; and

(iv) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

 

70



--------------------------------------------------------------------------------

If no election as to the Type of Term Loan is specified, then the requested Term
Loan shall be an ABR Loan. If no Interest Period is specified with respect to
any requested Eurodollar Loan, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Loan Request in accordance with this Section 2.03(b), the Administrative
Agent shall advise each Term Lender of the details thereof and of the amount of
such Term Lender’s Loan to be made as part of the requested Term Loan.

SECTION 2.04. Funding of Loans.

(a) Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed Borrowing Date by wire transfer of immediately
available funds by 12:00 noon, New York City time, or such earlier time as may
be reasonably practicable, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. Upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account designated by
the Borrower in the applicable Loan Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.02(e)
shall be remitted by the Administrative Agent to the relevant Issuing Lender.

(b) Each Term Lender shall make each Term Loan to be made by it hereunder on the
Borrowing Date by wire transfer of immediately available funds by 12:00 p.m.,
New York City time, or such earlier time as may be reasonably practicable, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account designated by the Borrower in the applicable Loan Request.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed Borrowing Date (or, with respect to any ABR Loan made on
same-day notice, prior to 11:00 a.m., New York City time, on the Borrowing Date
of such Loan) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Loan, the Administrative Agent may assume that
such Lender has made such share available on such Borrowing Date in accordance
with paragraph (a) and/or (b) of this Section 2.04 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith upon
written demand such corresponding amount with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
otherwise applicable to such Loan. If such

 

71



--------------------------------------------------------------------------------

Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Loan and the Borrower shall not
be obligated to repay such amount pursuant to the preceding sentence if not
previously repaid.

SECTION 2.05. Interest Elections.

(a) The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans; provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.

(b) To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by hand or
facsimile delivery or by electronic mail of a written Interest Election Request
by the time that a Loan Request would be required under Section 2.03(a) or
Section 2.03(b) if the Borrower were requesting a Loan of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, electronic mail or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the same form as a Loan
Request signed by the Borrower.

(c) Each Interest Election Request shall specify the following information in
compliance with Section 2.01:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one-month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

72



--------------------------------------------------------------------------------

SECTION 2.06. Limitation on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.

SECTION 2.07. Interest on Loans.

(a) Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
365 days or 366 days in a leap year) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin.

(b) Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the LIBO Rate for such Interest Period in effect for such Borrowing
plus the Applicable Margin.

(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date with respect to such
Loans and thereafter on written demand and upon any repayment or prepayment
thereof (on the amount repaid or prepaid); provided that in the event of any
conversion of any Eurodollar Loan to an ABR Loan, accrued interest on such Loan
shall be payable on the effective date of such conversion.

SECTION 2.08. Default Interest. If the Borrower or any Guarantor, as the case
may be, shall default in the payment of the principal of or interest on any Loan
or in the payment of any other amount becoming due hereunder (including, without
limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at Stated Maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days or, when the Alternate
Base Rate is applicable, a year of 365 days or 366 days in a leap year) equal to
(a) with respect to the principal amount of any Loan, the rate then applicable
for such Borrowings plus 2.0%, and (b) in the case of all other amounts, the
rate applicable for ABR Loans plus 2.0%.

 

73



--------------------------------------------------------------------------------

SECTION 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written, facsimile or telegraphic notice of such
determination to the Borrower and the Lenders and, until the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
Borrowing of Eurodollar Loans hereunder (including pursuant to a refinancing
with Eurodollar Loans and including any request to continue, or to convert to,
Eurodollar Loans) shall be deemed a request for a Borrowing of ABR Loans.

SECTION 2.10. Amortization of Term Loans; Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan.

(b) The principal amounts of the Class B Term Loans shall be repaid in
consecutive annual installments (each, an “Installment”) of 1.00% of the sum of
(i) the original aggregate principal amount hereunder as of the Closing Date
plus (ii) the original aggregate principal amount of any Incremental Term Loans
of the same Class as the Class B Term Loans from time to time after the Closing
Date, on each anniversary of the Closing Date occurring prior to the Term Loan
Maturity Date with respect to such Class B Term Loans commencing on April 28,
2017. Notwithstanding the foregoing, (1) such Installments shall be reduced in
connection with any mandatory or voluntary prepayments of the Class B Term Loans
in accordance with Sections 2.12 and 2.13, as applicable and (2) the Term Loans,
together with all other amounts owed hereunder with respect thereto, shall, in
any event, be paid in full no later than the applicable Term Loan Termination
Date.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof. The Borrower
shall have the right, upon reasonable notice, to request information regarding
the accounts referred to in the preceding sentence.

 

74



--------------------------------------------------------------------------------

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section 2.10 shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to
Section 10.02) be represented by one or more promissory notes in such form
payable to such payee and its registered assigns.

SECTION 2.11. Optional Termination or Reduction of Revolving Commitments. Upon
at least one (1) Business Day prior written notice to the Administrative Agent,
the Borrower may at any time in whole permanently terminate the Total Revolving
Commitment (subject to compliance with Section 2.12(e)), or from time to time in
part permanently reduce the Unused Total Revolving Commitment; provided that
each such notice shall be revocable at any time prior to such reduction or
termination, as the case may be, or to the extent such termination or reduction
would have resulted from a refinancing of the Obligations, which refinancing
shall not be consummated or shall otherwise be delayed. Each such reduction of
the Unused Total Revolving Commitment shall be in the principal amount not less
than $1,000,000 and in an integral multiple of $1,000,000. Simultaneously with
each reduction or termination of the Revolving Commitment, the Borrower shall
pay to the Administrative Agent for the account of each Revolving Lender the
Commitment Fee accrued and unpaid on the amount of the Revolving Commitment of
such Revolving Lender so terminated or reduced through the date thereof. Any
reduction of the Unused Total Revolving Commitment pursuant to this Section 2.11
shall be applied to reduce the Revolving Commitment of each Revolving Lender on
a pro rata basis.

SECTION 2.12. Mandatory Prepayment of Loans; Commitment Termination.

(a) If, as a result of a Disposition of Collateral or Recovery Event (which for
the purposes of Section 6.04 shall be deemed to be a Disposition that is not a
voluntary Disposition), the Borrower is not in compliance with Section 6.04
within the time periods set forth in Section 6.04, the Borrower shall deposit,
on the next Business Day (or, if later, within five (5) Business Days of Parent
or any of its Subsidiaries receiving any Net Proceeds as a result of such
Disposition of Collateral or Recovery Event), cash in an amount (the “Net
Proceeds Amount”) equal to the amount of such received Net Proceeds (solely to
the extent necessary to maintain compliance with Section 6.04) into the
Collateral Proceeds Account that is maintained with the Collateral Agent for
such purpose and subject to an Account Control Agreement and thereafter such Net
Proceeds Amount shall be applied (to the extent not otherwise applied pursuant
to the immediately succeeding proviso and solely to the extent the Borrower is
not in compliance with Section 6.04) in accordance with the requirements of
Section 2.12(c); provided that (i) the Borrower may use such Net Proceeds Amount
to replace with Qualified Replacement Assets or, solely in the case of any Net
Proceeds Amount in respect of any Recovery Event,

 

75



--------------------------------------------------------------------------------

repair the assets which are the subject of such Disposition of Collateral or
Recovery Event within 365 days after such deposit is made, (ii) all such Net
Proceeds Amounts shall be subject to release as provided in Section 6.09(c) or,
at the option of the Borrower at any time, may be applied in accordance with the
requirements of Section 2.12(c) and (iii) upon the occurrence of an Event of
Default, the amount of any such deposit may be applied by the Administrative
Agent in accordance with Section 2.12(c); provided, further that any release of
any Net Proceeds Amount pursuant to clause (ii) of this Section 2.12(a) shall be
conditioned on the Borrower being in compliance with Section 6.04 after giving
effect thereto (it being understood that the failure to be in compliance with
Section 6.04 shall not prevent the release of any Net Proceeds Amount in
connection with any repair or replacement of assets permitted hereunder so long
as no decrease in the Collateral Coverage Ratio will result therefrom).

(b) The Borrower shall prepay the Loans (without, in the case of any Revolving
Loan, any corresponding reduction in Revolving Commitments) when and in an
amount necessary to comply with Section 6.09(b).

(c) Amounts required to be applied to the prepayment of Loans pursuant to
Sections 2.12(a), (b), (h) and (i) shall be applied to prepay the outstanding
Term Loans in accordance with Section 2.17(e)(i) and/or the outstanding
Revolving Loans in accordance with Section 2.17(e)(ii) (and to provide Cash
Collateralization for the outstanding LC Exposure following the repayment of all
outstanding Revolving Loans), in an amount necessary to comply with Section 6.04
or 6.09(b), as the case may be, in each case as directed by the Borrower. Any
such prepayments of Revolving Loans (and Cash Collateralization of the
outstanding LC Exposure) shall not result in a corresponding permanent reduction
in the Revolving Commitments. Any Cash Collateralization of outstanding LC
Exposure shall be consummated in accordance with Section 2.02(j). The
application of any prepayment pursuant to this Section 2.12 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Term Loans prepaid
pursuant to this Section 2.12 may not be reborrowed.

(d) If at any time the Total Revolving Extensions of Credit for any reason
exceed the Total Revolving Commitment at such time, the Borrower shall prepay
Revolving Loans on a pro rata basis in an amount sufficient to eliminate such
excess. If, after giving effect to the prepayment of all outstanding Revolving
Loans, the Total Revolving Extensions of Credit exceed the Total Revolving
Commitment then in effect, the Borrower shall Cash Collateralize outstanding
Letters of Credit to the extent of such excess.

(e) Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans in full and, except as the
Administrative Agent may otherwise agree in writing, if any Letter of Credit
remains outstanding, comply with Section 2.02(j) in accordance therewith.

(f) All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus, if applicable, any accrued and unpaid Fees and any
losses, costs and expenses, as more fully described in Section 2.15.

 

76



--------------------------------------------------------------------------------

(g) If a Change of Control occurs, within thirty (30) days following the
occurrence of such Change of Control, the Borrower (or Parent (or any third
party on behalf of the Borrower)) shall (i) prepay all of the outstanding Loans
at a prepayment price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of prepayment, (ii) discharge
all of the LC Exposure, if any, by Cash Collateralizing such LC Exposure and
(iii) terminate all of the Unused Total Revolving Commitment, if any, in
accordance with this Section 2.12.

(h) If, at any time on or after Initial Collateral Release Date, it is
determined that a Core Collateral Failure has occurred, and the Borrower has not
granted (or caused another Grantor to grant), within the time period specified
in Section 6.09(b)(y), a security interest in Additional Collateral such that
following such grant the Collateral shall include at least one category of Core
Collateral, the Borrower shall (i) prepay all of the outstanding Loans at a
prepayment price equal to 100% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the date of prepayment, (ii) discharge all of the LC
Exposure, if any, by Cash Collateralizing such LC Exposure and (iii) terminate
all of the Unused Total Revolving Commitment, if any, in accordance with this
Section 2.12.

(i) If, immediately after giving effect to any Borrower Release, there would be
a Collateral Coverage Ratio Failure, the Borrower shall do one or more of the
following: (1) grant (or cause another Grantor to grant) a security interest in
Additional Collateral and/or (2) prepay or cause to be prepaid the Loans and (if
required by its terms) any Pari Passu Senior Secured Debt (on a ratable basis
with the Loans) such that following such actions in clauses (1) and/or (2)
above, the Collateral Coverage Ratio, calculated by adding the Appraised Value
of any such Additional Collateral in clause (i) of the definition of Collateral
Coverage Ratio and subtracting any such prepaid Loans and prepaid Pari Passu
Senior Secured Debt from clause (ii) of the definition of Collateral Coverage
Ratio, shall be no less than 1.6 to 1.0.

SECTION 2.13. Optional Prepayment of Loans.

(a) The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) written or facsimile notice or notice by electronic mail (which notice
may be conditional notice) to the Administrative Agent or (B) written or
facsimile notice (or notice by electronic mail) (which notice may be conditional
notice) to the Administrative Agent, in any case received by 1:00 p.m., New York
City time, three (3) Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice (or notice by
electronic mail) (which notice may be conditional notice) to the Administrative
Agent received by 1:00 p.m., New York City time, one (1) Business Day prior to
the proposed date of prepayment; provided that ABR Loans may be prepaid on the
same day notice is given if such notice is received by the Administrative Agent
by 12:00 noon, New York City time; provided, further, that any revocation of
such conditional notice occurs within the applicable notice period plus
5 Business Days; provided, further, however, that (A) each such partial
prepayment shall be in an amount not less than $1,000,000 and in integral
multiples of $1,000,000 in the case of Eurodollar Loans and integral multiples
of $100,000 in the case of ABR Loans, (B) no prepayment of Eurodollar Loans
shall be permitted pursuant to this Section 2.13(a) other than on the last day
of an Interest Period applicable thereto unless such prepayment is accompanied
by the payment of the amounts

 

77



--------------------------------------------------------------------------------

described in Section 2.15, and (C) no partial prepayment of a Eurodollar Tranche
shall result in the aggregate principal amount of the Eurodollar Loans remaining
outstanding pursuant to such Eurodollar Tranche being less than $1,000,000.

(b) Any prepayments under Section 2.13(a) shall be applied, at the option of the
Borrower, to (i) repay the outstanding Revolving Loans of the Revolving Lenders
(without any reduction in the Total Revolving Commitment) until all Revolving
Loans shall have been paid in full (plus any accrued but unpaid interest and
fees thereon) and/or (ii) prepay the Term Loans, in each case as the Borrower
shall specify. All such prepayments of Term Loans shall be applied in the manner
directed by the Borrower (or, if no such direction is given, in direct order of
maturity) to the remaining scheduled Installments of the applicable Class of
Term Loans being prepaid. All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus, if applicable, any Fees and
any losses, costs and expenses, as more fully described in Section 2.15. Term
Loans prepaid pursuant to Section 2.13(a) may not be reborrowed.

(c) Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and, in the case of Eurodollar Loans, the
Borrowing or Borrowings to be prepaid and shall commit the Borrower to prepay
such Loan by the amount and on the date stated therein; provided that the
Borrower may revoke any notice of prepayment under this Section 2.13 if such
prepayment would have resulted from a refinancing of any or all of the
Obligations hereunder, which refinancing shall not be consummated or shall
otherwise be delayed, or in accordance with Section 2.13(a) if the notice of
prepayment was a conditional notice. The Administrative Agent shall, promptly
after receiving notice from the Borrower hereunder, notify each Lender of the
principal amount of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment.

(d) In the event that, prior to the date that is six months after the Closing
Date, there shall occur any Repricing Event, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the Term Lenders
holding Class B Term Loans subject to such Repricing Event, (i) in the case of a
Repricing Event of the type described in clause (a) of the definition thereof, a
prepayment premium of 1% of the aggregate principal amount of the Class B Term
Loans subject to such Repricing Event and (ii) in the case of a Repricing Event
of the type described in clause (b) of the definition thereof, an amount equal
to 1% of the aggregate principal amount of the Class B Term Loans subject to
such Repricing Event outstanding immediately prior to the effectiveness thereof,
in each case unless such fee is waived by the applicable Term Lender. Any Term
Lender that is a non-consenting Lender in respect of a Repricing Event may be
replaced in accordance with Section 10.08(d) to the extent permitted thereby;
provided that any such Term Lender so replaced shall be entitled to the
prepayment premium set forth in clause (i) of the preceding sentence with
respect to its Class B Term Loans so assigned unless such fee is waived by such
Term Lender.

 

78



--------------------------------------------------------------------------------

SECTION 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Lender
(except any such reserve requirement subject to Section 2.14(c)); or

(ii) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Lender of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Lender hereunder with respect to any Eurodollar Loan or
Letter of Credit (whether of principal, interest or otherwise), then, upon the
request of such Lender or Issuing Lender, the Borrower will pay to such Lender
or Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Lender reasonably determines in good faith that any
Change in Law affecting such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or
Issuing Lender, as the case may be, such additional amount or amounts, in each
case as documented by such Lender or Issuing Lender to the Borrower as will
compensate such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company for any such reduction suffered; it being understood that this
Section 2.14(b) shall not apply to Taxes.

(c) Solely to the extent arising from a Change in Law, the Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the

 

79



--------------------------------------------------------------------------------

maintenance of the Commitments or the funding of the Eurodollar Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the Borrower shall have received
at least fifteen (15) days’ prior written notice (with a copy to the
Administrative Agent, and which notice shall specify the Statutory Reserve Rate,
if any, applicable to such Lender) of such additional interest or cost from such
Lender. If a Lender fails to give written notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.

(d) A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 and the basis for calculating such amount or amounts shall be
delivered to the Borrower and shall be prima facie evidence of the amount
due. The Borrower shall pay such Lender or Issuing Lender, as the case may be,
the amount due within fifteen (15) days after receipt of such certificate.

(e) Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor; provided, further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

(f) The Borrower shall not be required to make payments under this Section 2.14
to any Lender or Issuing Lender if (A) a claim hereunder arises solely through
circumstances peculiar to such Lender or Issuing Lender and which do not affect
commercial banks in the jurisdiction of organization of such Lender or Issuing
Lender generally, (B) the claim arises out of a voluntary relocation by such
Lender or Issuing Lender of its applicable lending office (it being understood
that any such relocation effected pursuant to Section 2.18 is not “voluntary”),
or (C) such Lender or Issuing Lender is not seeking similar compensation for
such costs to which it is entitled from its borrowers generally in commercial
loans of a similar size.

(g) Notwithstanding anything herein to the contrary, regulations, requests,
rules, guidelines or directives implemented after the Closing Date pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act or Basel III shall
be deemed to be a Change in Law; provided, however, that any determination by a
Lender or Issuing Lender of amounts owed

 

80



--------------------------------------------------------------------------------

pursuant to this Section 2.14 to such Lender or Issuing Lender due to any such
Change in Law shall be made in good faith in a manner generally consistent with
such Lender’s or Issuing Lender’s standard practice.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (c) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, Section 2.27(d) or
Section 10.08(d), then, in any such event, at the request of such Lender, the
Borrower shall compensate such Lender for the loss, cost and expense sustained
by such Lender attributable to such event; provided that in no case shall this
Section 2.15 apply to any payment of an Installment pursuant to
Section 2.10(b). Such loss, cost or expense to any Lender shall be deemed to
include an amount reasonably determined in good faith by such Lender or Issuing
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
applicable rate of interest for such Loan (excluding, however the Applicable
Margin included therein, if any), for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest (as reasonably
determined by such Lender) which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts (and the basis for requesting such amount or
amounts) that such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be prima facie evidence of the
amount due. The Borrower shall pay such Lender the amount due within
fifteen (15) days after receipt of such certificate.

SECTION 2.16. Taxes.

(a) Any and all payments by or on account of any Obligation of the Borrower or
any Guarantor hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Taxes except as required by applicable
law; provided that if any Taxes are required to be withheld from any amounts
payable to the Administrative Agent, any Lender or any Issuing Lender, as
determined in good faith by the applicable Withholding Agent, then (i) if such
Taxes are Indemnified Taxes or Other Taxes, the sum payable by the Borrower or
applicable Guarantor shall be increased as necessary so that after making all
required deductions for any Indemnified Taxes or Other Taxes (including
deductions for any Indemnified Taxes or Other Taxes applicable to additional
sums payable under this Section 2.16), the Administrative Agent, Lender, Issuing
Lender or any other recipient of such payments (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable Withholding Agent shall make such deductions and (iii) the
applicable Withholding Agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

81



--------------------------------------------------------------------------------

(b) In addition, the Borrower or any Guarantor, as applicable, shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Lender, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or any Guarantor
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or Issuing
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.

(f) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that a Foreign Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver. For purposes of this paragraph (f) and paragraphs
(g) and (h), the term “Lender” includes any Issuing Lender.

(g) (1) Without limiting the generality of the foregoing, each Foreign Lender
shall deliver to the Borrower and the Administrative Agent on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter when the previously delivered certificates and/or
forms expire, or upon request of the Borrower or the Administrative Agent)
whichever of the following is applicable:

(i) two (2) duly executed originals of Internal Revenue Service Form W-8BEN or
Internal Revenue Service Form W-8BEN-E, as applicable, claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

 

82



--------------------------------------------------------------------------------

(ii) two (2) duly executed originals of Internal Revenue Service Form W-8ECI;

(iii) two (2) duly executed originals of Internal Revenue Service Form W 8IMY,
together with the forms for its beneficiaries, partners or members described in
clauses (i), (ii), (iii) or (iv) of this subparagraph (g)(1) or in subparagraph
(g)(2) and other applicable attachments;

(iv) in the case of a Foreign Lender claiming the benefits of exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or
(D) conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) duly executed
originals of the Internal Revenue Service Form W-8BEN or Internal Revenue
Service Form W-8BEN-E, as applicable; or

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to determine the withholding or required deduction to be made.

A Foreign Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(g) that such Foreign Lender is not legally able to deliver.

(2) Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.

(3) The Administrative Agent shall deliver to the Borrower on or prior to the
date on which it becomes the Administrative Agent under this Agreement (and from
time to time thereafter when the previously delivered forms expire, or upon
request of the Borrower) executed originals of Internal Revenue Service Form
W-8IMY. The Administrative Agent represents that it is a financial institution
within the meaning of U.S. Treasury Regulation § 1.1441-1(c)(5).

 

83



--------------------------------------------------------------------------------

(4) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.

(h) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes from the Governmental
Authority to which such Taxes or Other Taxes were paid and as to which it has
been indemnified by the Borrower or a Guarantor or with respect to which the
Borrower or a Guarantor has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to the Borrower or such Guarantor
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or such Guarantor under this Section 2.16 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender incurred in obtaining such
refund (including Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower or such Guarantor, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or such Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Borrower pursuant to this paragraph (h) if, and then only to the extent,
the payment of such amount would place the Administrative Agent or such Lender
in a less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section 2.16 shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment.

(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or Section 2.15, or
otherwise) prior to 1:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the reasonable discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall

 

84



--------------------------------------------------------------------------------

be made to the Administrative Agent at its offices at Barclays Bank PLC, 745
Seventh Avenue, New York, New York 10019, pursuant to wire instructions to be
provided by the Administrative Agent, except payments to be made directly to an
Issuing Lender as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15 and 10.04 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it (including, subject to the terms of any Intercreditor Agreement or any Other
Intercreditor Agreement, any payment received from the sale or disposal of
Collateral pursuant to any Collateral Document) for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied, subject to the terms of any Intercreditor Agreement or any
Other Intercreditor Agreement, as applicable, (i) first, towards payment of Fees
and expenses then due under Sections 2.19 and 10.04 payable to each Agent and
any trustee appointed pursuant to Section 8.01(d), to the extent applicable,
(ii) second, towards payment of Fees and expenses then due under Sections 2.20,
2.21 and 10.04 payable to the Lenders and the Issuing Lenders and towards
payment of interest then due on account of the Revolving Loans, Term Loans and
Letters of Credit, ratably among the parties entitled thereto in accordance with
the amounts of such Fees and expenses and interest then due to such parties and
(iii) third, towards payment of (A) principal of the Revolving Loans, Term Loans
and unreimbursed LC Disbursements then due hereunder, (B) any Designated Banking
Product Obligations then due, to the extent such Designated Banking Product
Obligations constitute “Obligations” hereunder, and (C) any Designated Hedging
Obligations then due, to the extent such Designated Hedging Obligations
constitute “Obligations” hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal, unreimbursed LC Disbursements,
Designated Banking Product Obligations constituting Obligations and Designated
Hedging Obligations constituting Obligations then due to such parties. Excluded
Swap Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustment shall be
made with respect to payments from the Borrower or other Guarantors to preserve
the allocations to Obligations otherwise set forth above in this
Section 2.17(b).

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

85



--------------------------------------------------------------------------------

(d) If any Lender shall fail to make any payment or Extension of Credit required
to be made by it pursuant to Section 2.02(d), 2.02(e), 2.04(a), 2.04(b),
2.04(c), 8.04 or 10.04(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

(e) Pro Rata Treatment.

(i) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on any Class of Term Loans shall be made pro rata
according to the respective outstanding principal amounts of such Class of Term
Loans then held by the applicable Term Lenders (except that assignments to the
Borrower pursuant to Section 10.02(g) shall not be subject to this
Section 2.17(e)(i)). All such prepayments of Term Loans shall be applied in the
manner directed by the Borrower (or, if no such direction is given, in direct
order of maturity) to the remaining scheduled Installments of the applicable
Class of Term Loans being prepaid.

(ii) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on any Class of Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of such Class of
Revolving Loans then held by the Revolving Lenders.

For the avoidance of doubt, the provisions of this Section 2.17 shall not be
constructed to apply to (A) Cash Collateralization provided for in this
Agreement, (B) assignments and participations (including by means of a Dutch
Auction or open-market purchase) described in Section 10.02, (C) any
circumstance contemplated by Section 2.18(b), 2.26, 2.27, 2.28, 10.08(d),
10.08(e) or 10.08(f), (D) the application of funds resulting from the existence
of a Defaulting Lender, or (E) any other circumstance expressly provided for
herein.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders.

(a) If the Borrower is required to pay any additional amount to any Lender under
Section 2.14 or to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder, to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, to file any certificate or document reasonably
requested by the Borrower or to take other reasonable measures, if, in the
judgment of such Lender, such designation, assignment, filing or other measures
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Nothing in this
Section 2.18 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.14 or 2.16.

 

86



--------------------------------------------------------------------------------

(b) If, after the date hereof, any Lender requests compensation under
Section 2.14 or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, (i) terminate such Lender’s
Revolving Commitment, prepay such Lender’s outstanding Loans and provide Cash
Collateralization for such Lender’s LC Exposure, as applicable, or (ii) require
such Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 10.02), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), in any case as of a Business Day specified in such notice from the
Borrower; provided that (i) such terminated or assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed payments attributable to its participations in LC
Disbursements, as applicable, accrued interest thereon, accrued fees and all
other amounts due, owing and payable to it hereunder at the time of such
termination or assignment, from the assignee (to the extent of such outstanding
principal and accrued interest and fees in the case of an assignment) or the
Borrower (in the case of all other amounts) and (ii) in the case of an
assignment due to payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments.

SECTION 2.19. Certain Fees. The Borrower shall pay (i) to the Administrative
Agent the fees set forth in that certain Administrative Agent Fee Letter, dated
as of the Closing Date, between the Administrative Agent and the Borrower as
amended, restated, modified, supplemented or replaced from time to time (the
“Administrative Agent Fee Letter”) and (ii) the fees set forth in the certain
Engagement Letter dated as of April 18, 2016 by and between the Borrower and the
Joint Lead Arrangers and Bookrunners (the “Engagement Letter”) at the times and
to the entities set forth therein.

SECTION 2.20. Commitment Fee and Upfront Fee.

(a) The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Revolver Availability Date (or such other date agreed by the
Borrower and the Revolving Lenders) and ending on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments or the
earlier date of termination of the applicable Revolving Commitment, computed (on
the basis of the actual number of days elapsed over a year of 360 days) at the
Commitment Fee Rate on the average daily Unused Total Revolving Commitment. Such
Commitment Fee, to the extent then accrued, shall be payable quarterly in
arrears (a) following the Revolver Availability Date on the last Business Day of
each March, June, September and December, (b) on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments and (c) as
provided in Section 2.11, upon any reduction or termination in whole or in part
of the Total Revolving Commitment.

(b) The Borrower shall pay on the Revolver Availability Date to each Revolving
Lender as of such date, an upfront fee (the “Upfront Fee”) to be agreed between
the Borrower and the Revolving Lenders.

 

87



--------------------------------------------------------------------------------

SECTION 2.21. Letter of Credit Fees. The Borrower shall pay with respect to each
Letter of Credit (i) to the Administrative Agent for the account of the
Revolving Lenders a fee calculated (on the basis of the actual number of days
elapsed over a year of 360 days) at the per annum rate equal to the Applicable
Margin then in effect with respect to Eurodollar Loans under the Revolving
Facility on the daily average LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements), to be shared ratably among the
Revolving Lenders and (ii) to each Issuing Lender (with respect to each Letter
of Credit issued by it), such Issuing Lender’s customary and reasonable fees as
may be agreed by the Issuing Lender and the Borrower for issuance, amendments
and processing referred to in Section 2.02. In addition, the Borrower agrees to
pay each Issuing Lender for its account a fronting fee of 0.125% per annum in
respect of each Letter of Credit issued by such Issuing Lender, for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of
Credit. Accrued fees described in this paragraph in respect of each Letter of
Credit shall be due and payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments. Fees
accruing on any Letter of Credit outstanding after the applicable Revolving
Facility Termination Date shall be payable quarterly in the manner described in
the immediately preceding sentence and on the date of expiration or termination
of any such Letter of Credit.

SECTION 2.22. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, the Issuing Lenders
and the Joint Lead Arrangers and Bookrunners, as provided herein and in the Fee
Letters. Once paid, none of the Fees shall be refundable or creditable under any
circumstances, except as otherwise provided in the Fee Letters and Engagement
Letter.

SECTION 2.23. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), the Administrative Agent,
the Collateral Agent, each Issuing Lender and each Lender (and their respective
banking Affiliates) are hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding deposits
in the Escrow Accounts, Payroll Accounts and other accounts, in each case, held
in trust for an identified beneficiary) at any time held and other Indebtedness
at any time owing by the Administrative Agent, each such Issuing Lender and each
such Lender (or any of such banking Affiliates) to or for the credit or the
account of the Borrower or any Guarantor against any and all of any such overdue
amounts owing under the Loan Documents, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand under any Loan
Document; provided that in the event that any Defaulting Lender exercises any
such right of setoff, (x) all amounts so set off will be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.26(g) and, pending such payment, will be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders and the Lenders and
(y) the Defaulting Lender will provide promptly to the Administrative Agent a
statement

 

88



--------------------------------------------------------------------------------

describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender, each Issuing Lender
and the Administrative Agent agree promptly to notify the Borrower and
Guarantors after any such set-off and application made by such Lender, such
Issuing Lender or the Administrative Agent (or any of such banking Affiliates),
as the case may be; provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender,
each Issuing Lender and the Administrative Agent under this Section 2.23 are in
addition to other rights and remedies which such Lender and the Administrative
Agent may have upon the occurrence and during the continuance of any Event of
Default.

SECTION 2.24. Security Interest in Letter of Credit Account. The Borrower and
the Guarantors hereby pledge to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, and hereby grant to the Collateral
Agent, for its benefit and for the benefit of the other Secured Parties, a first
priority security interest, senior to all other Liens, if any, in all of the
Borrower’s and the Guarantors’ right, title and interest in and to the Letter of
Credit Account, any direct investment of the funds contained therein and any
proceeds thereof. Cash held in the Letter of Credit Account shall not be
available for use by the Borrower, and shall be released to the Borrower only as
described in Section 2.02(j).

SECTION 2.25. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders shall be entitled to immediate payment
of such Obligations.

SECTION 2.26. Defaulting Lenders.

(a) If at any time any Lender becomes a Defaulting Lender, then the Borrower
may, on ten (10) Business Days’ prior written notice to the Administrative Agent
and such Lender, (i) terminate such Lender’s Revolving Commitment, prepay such
Lender’s outstanding Loans and provide Cash Collateralization for such Lender’s
LC Exposure, as applicable, or (ii) replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 10.02(b)
(with the assignment fee to be waived in such instance and subject to any
consents required by such Section) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to the Borrower to find a
replacement Lender or other such Person.

(b) Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute and
deliver an Assignment and Acceptance with respect to such Lender’s outstanding
Commitments, Loans and participations in Letters of Credit and (ii) deliver any
documentation evidencing such Loans to the Borrower or the Administrative Agent.
Pursuant to such Assignment and Acceptance, (A) the assignee Lender shall
acquire all or a portion, as specified by the Borrower and such assignee, of the
assigning Lender’s outstanding Commitments, Loans and participations in Letters
of Credit, (B) all obligations of the Borrower owing to the assigning Lender
relating to the Commitments, Loans and participations so assigned shall be paid
in full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Acceptance (including, without limitation, any amounts owed under
Section 2.15 due to such replacement occurring on a day other than the last day
of an Interest Period), and (C) upon such

 

89



--------------------------------------------------------------------------------

payment and, if so requested by the assignee Lender, delivery to the assignee
Lender of the appropriate documentation executed by the Borrower in connection
with previous Borrowings, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Commitments, Loans and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender; provided that an assignment contemplated by this
Section 2.26(b) shall become effective notwithstanding the failure by the Lender
being replaced to deliver the Assignment and Acceptance contemplated by this
Section 2.26(b), so long as the other actions specified in this Section 2.26(b)
shall have been taken.

(c) Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 and 2.21 (without prejudice to the rights
of the Non-Defaulting Lenders in respect of such fees); provided that (a) to the
extent that all or a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26(d)(i), such
fees that would have accrued for the benefit of such Defaulting Lender shall
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders
and (b) to the extent that all or any portion of such LC Exposure cannot be so
reallocated and is not Cash Collateralized in accordance with
Section 2.26(d)(ii), such fees shall instead accrue for the benefit of and be
payable to the Issuing Lenders as their interests appear (and the applicable pro
rata payment provisions under this Agreement shall automatically be deemed
adjusted to reflect the provisions of this Section 2.26).

(d) If any LC Exposure exists at the time a Revolving Lender becomes a
Defaulting Lender then:

(i) the LC Exposure of such Defaulting Lender will, upon at least two (2)
Business Days prior notice to the Borrower and the Non-Defaulting Lenders by the
Administrative Agent, and subject in any event to the limitation in the first
proviso below, automatically be reallocated (effective on the day specified in
such notice) among the Non-Defaulting Lenders pro rata in accordance with their
respective Revolving Commitments; provided that (A) the Revolving Extensions of
Credit of each such Non-Defaulting Lender may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation, (B) such reallocation will not constitute a waiver or release
of any claim the Borrower, the Administrative Agent, the Issuing Lenders or any
other Lender may have against such Defaulting Lender, (C) at the time of such
reallocation, no Event of Default pursuant to Section 7.01(b), (e)(B), (f) or
(g) has occurred and is continuing and (D) neither such reallocation nor any
payment by a Non-Defaulting Lender as a result thereof will cause such
Defaulting Lender to be a Non-Defaulting Lender; and

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s LC Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Borrower will, not later
than three (3) Business Days after demand by the Administrative Agent, (A) Cash
Collateralize the obligations of the Borrower to the Issuing Lenders in respect
of such LC

 

90



--------------------------------------------------------------------------------

Exposure in an amount at least equal to the aggregate amount of the
unreallocated portion of such LC Exposure or (B) make other arrangements
satisfactory to the Administrative Agent and the Issuing Lenders in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.

(e) In addition to the other conditions precedent set forth in this Agreement,
if any Revolving Lender becomes, and during the period it remains, a Defaulting
Lender, no Issuing Lender shall be required to issue any Letter of Credit or to
amend any outstanding Letter of Credit, unless:

(i) in the case of a Defaulting Lender, the LC Exposure of such Defaulting
Lender is reallocated, as to outstanding and future Letters of Credit, to the
Non-Defaulting Lenders as provided in Section 2.26(d)(i), except as provided in
clause (ii) below, and

(ii) to the extent full reallocation does not occur as provided in clause (i)
above, without limiting the provisions of Section 2.26(f), the Borrower shall
Cash Collateralize the obligations of the Borrower in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit, or makes other arrangements satisfactory to the Administrative Agent and
such Issuing Lenders in their sole discretion to protect them against the risk
of non-payment by such Defaulting Lender, or

(iii) to the extent that neither reallocation nor Cash Collateralization occurs
pursuant to clauses (i) or (ii), then in the case of a proposed issuance of a
Letter of Credit, by an instrument or instruments in form and substance
reasonably satisfactory to the Administrative Agent, and to such Issuing Lender,
as the case may be, (A) the Borrower agrees that the face amount of such
requested Letter of Credit will be reduced by an amount equal to the portion
thereof as to which such Defaulting Lender would otherwise be liable, and
(B) the Non-Defaulting Lenders’ obligations in respect of such Letter of Credit
shall be on a pro rata basis in accordance with the Revolving Commitments of the
Non-Defaulting Lenders, and that the applicable pro rata payment provisions
under this Agreement will be deemed adjusted to reflect this provision (provided
that nothing in this clause (iii) will be deemed to increase the Revolving
Commitments of any Lender, nor to constitute a waiver or release of any claim
the Borrower, the Administrative Agent, any Issuing Lender or any other Lender
may have against such Defaulting Lender, nor to cause such Defaulting Lender to
be a Non-Defaulting Lender).

(f) If any Revolving Lender becomes, and during the period it remains, a
Defaulting Lender and if any Letter of Credit is at the time outstanding, the
applicable Issuing Lender may (except to the extent the Revolving Commitments of
such Defaulting Lender have been fully reallocated pursuant to
Section 2.26(d)(i)), by notice to the Borrower and such Defaulting Lender
through the Administrative Agent, require the Borrower to Cash Collateralize,
not later than three (3) Business Days after receipt by the Borrower of such
notice, the obligations of the Borrower to such Issuing Lender in respect of
such Letter of Credit in an amount equal to the aggregate amount of the
obligations (contingent or otherwise) of such

 

91



--------------------------------------------------------------------------------

Defaulting Lender in respect thereof, or to make other arrangements satisfactory
to the Administrative Agent and such Issuing Lender in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender.

(g) Any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of any Lender that is a Defaulting Lender (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but shall instead be
retained by the Administrative Agent in a segregated account until (subject to
Section 2.26(i)) the termination of the Revolving Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent;

second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lenders under this Agreement;

third, to the payment of the default interest and then current interest due and
payable to the Revolving Lenders which are Non-Defaulting Lenders hereunder,
ratably among them in accordance with the amounts of such interest then due and
payable to them;

fourth, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them;

fifth, to pay principal and unreimbursed LC Disbursements then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them;

sixth, to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders;

seventh, to the funding of any Loan or the funding or Cash Collateralization of
any participation in any Letter of Credit in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

eighth, if so determined by the Administrative Agent and the Borrower, held in
such account as Cash Collateral for future funding obligations of the Defaulting
Lender under this Agreement;

ninth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by a Borrower or any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and

tenth, after the termination of the Revolving Commitments and payment in full of
all obligations of the Borrower hereunder, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct.

 

92



--------------------------------------------------------------------------------

(h) The Borrower may terminate the unused amount of the Commitment of any Lender
that is a Defaulting Lender upon not less than ten (10) Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Lenders
thereof), and in such event the provisions of Section 2.26(g) will apply to all
amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided that (i) no Event of Default shall have
occurred and be continuing and (ii) such termination shall not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, any
Issuing Lender, or any Lender may have against such Defaulting Lender.

(i) If the Borrower, the Administrative Agent and (in the case of Revolving
Lender) the Issuing Lenders agree in writing that a Lender that is a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any amounts then held in the segregated
account referred to in Section 2.26(g)), such Lender, to the extent applicable,
shall purchase at par such portions of outstanding Loans of the other Lenders,
and/or make such other adjustments, as the Administrative Agent may determine to
be necessary to cause the Lenders to hold Loans on a pro rata basis in
accordance with their ratable shares, whereupon such Lender shall cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and the LC Exposure of
each Revolving Lender shall automatically be adjusted on a prospective basis to
reflect the foregoing); provided that no adjustments shall be made retroactively
with respect to fees accrued while such Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender shall constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

(j) Notwithstanding anything to the contrary herein, any Lender that is an
Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit.

SECTION 2.27. Increase in Commitment.

(a) Borrower Request. The Borrower may by written notice to the Administrative
Agent request (x) prior to the Revolving Facility Maturity Date, an increase to
the existing Revolving Commitments and/or LC Commitment or to establish one or
more new Revolving Commitments and/or LC Commitments (each, an “Incremental
Revolving Commitment”) and/or (y) at any time the establishment of one or more
new Term Loan Commitments (each, an “Incremental Term Loan Commitment”, and
together with the Incremental Revolving Commitments, the “Incremental
Commitments”) by an amount not less than $50,000,000 individually. Each such
notice shall specify (i) the date (each, an “Increase Effective Date”) on which
the Borrower proposes that the Incremental Commitments shall be

 

93



--------------------------------------------------------------------------------

effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent (or such earlier
date agreed by the Administrative Agent) and (ii) the identity of each Eligible
Assignee or other lender reasonably acceptable to the Administrative Agent (and,
in the case of any Incremental Revolving Commitment that contains an LC
Commitment, each Issuing Lender) to whom the Borrower proposes any portion of
such Incremental Commitments be allocated (each, a “New Lender”) and the amounts
of such allocations; provided that any existing Lender approached to provide all
or a portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide such Incremental Commitment.

(b) Conditions. The Incremental Commitments shall become effective, as of such
Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 4.02 shall be satisfied on or
prior to such Increase Effective Date before and after giving effect to such
Incremental Commitments;

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from giving effect to the Incremental Commitments on, or the making
of any new Loans on, such Increase Effective Date; and

(iii) the Borrower shall provide an Officer’s Certificate demonstrating in
reasonable detail that, after giving pro forma effect to (1) the Incremental
Commitments, (2) any new Loans to be made on such Increase Effective Date and
(3) the pledge of any Additional Collateral, the Collateral Coverage Ratio shall
be no less than 1.6 to 1.0 and the aggregate amount of Liquidity shall be no
less than $2,000,000,000.

(c) Terms of New Loans and Commitments. The terms and provisions of Loans made
pursuant to the new Commitments shall be as follows:

(i) terms and provisions with respect to interest rates, maturity date and
amortization schedule of Loans made pursuant to any Incremental Term Loan
Commitments (“Incremental Term Loans”) shall be as agreed upon between the
Borrower and the applicable Lenders providing such Loans (it being understood
that the Incremental Term Loans may be part of the Class B Term Loans or any
other Class of Term Loans);

(ii) the maturity date of any Loans made pursuant to Incremental Term Loan
Commitments shall be no earlier than the Term Loan Maturity Date applicable to
the Class B Term Loans that have not been extended pursuant to Section 2.28;

(iii) the Weighted Average Life to Maturity of any Loans made pursuant to
Incremental Term Loan Commitments shall be no shorter than the Weighted Average
Life to Maturity of the Class B Term Loans made on the Closing Date;

(iv) the interest rate margins for new Incremental Term Loans shall be
determined by the Borrower and the applicable Lenders providing such Loans;
provided, however, that, with respect to any Class of Incremental Term Loans, if
the All-In Initial

 

94



--------------------------------------------------------------------------------

Yield on such Class of Incremental Term Loans exceeds the All-In Initial Yield
on the Class B Term Loans funded hereunder (the “Original Term Loans”) by more
than 50 basis points (the amount of such excess, if any, above 50 basis points
being referred to herein as the “Yield Differential”), then the interest rate
margin (and, as provided in the following proviso, the LIBO Rate floor) then in
effect for the Original Term Loans shall be increased to eliminate such Yield
Differential; provided that, to the extent any portion of the Yield Differential
is attributable to any LIBO Rate floor applicable to such Class of Incremental
Term Loans exceeding the LIBO Rate floor applicable to the Original Term Loans,
the LIBO Rate floor applicable to the Original Term Loans shall first be
increased to eliminate such Yield Differential to an amount not to exceed the
LIBO Rate floor applicable to such Class of Incremental Term Loans prior to any
increase in the interest rate margin applicable to such Original Term Loans.

(v) the maturity date of any Revolving Loans extended pursuant to such new
Commitments shall be no earlier than the Revolving Facility Maturity Date
applicable to the Revolving Commitments that have not been extended pursuant to
Section 2.28;

(vi) any Revolving Commitments established pursuant to such Incremental
Revolving Commitments shall not require any scheduled amortization or mandatory
commitment reduction prior to the Revolving Facility Maturity Date; and

(vii) to the extent that the terms and provisions of Incremental Term Loans or
the Revolving Loans made pursuant to Incremental Revolving Commitments are not
consistent with an outstanding Class of Term Loans or to the outstanding
Revolving Loans, as applicable (except to the extent permitted by clauses (i),
(ii), (iii), (iv), (v) and (vi) above), such terms and conditions shall be
reasonably satisfactory to the Administrative Agent and the Borrower.

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding anything else to the contrary in
this Agreement or the other Loan Documents, the Increase Joinder may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.27. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Revolving Loans or Term Loans shall be
deemed, unless the context otherwise requires, to include references to
Revolving Loans made pursuant to any increased Revolving Commitments and any
Incremental Term Loans that are Term Loans, respectively, made pursuant to this
Agreement.

(d) Adjustment of Revolving Loans. To the extent the Commitments being increased
on the relevant Increase Effective Date are Revolving Commitments, each of the
existing Revolving Lenders shall assign to each of the applicable New Lenders,
and each of the New Lenders shall purchase from each of the existing Revolving
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increase Effective Date as
shall be necessary in order that, after giving effect

 

95



--------------------------------------------------------------------------------

to all such assignments and purchases, such Revolving Loans will be held by the
existing Revolving Lenders and New Lenders ratably in accordance with their
Revolving Commitments after giving effect to the increased Revolving Commitments
on such Increase Effective Date. If there is a new Borrowing of Revolving Loans
on such Increase Effective Date, the Revolving Lenders after giving effect to
such Increase Effective Date shall make such Revolving Loans in accordance with
Section 2.01(a).

(e) Making of New Term Loans. On any Increase Effective Date on which one or
more Incremental Term Loan Commitments becomes effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(f) Security and Guaranty. The Incremental Commitments will be secured on a pari
passu or (at the Borrower’s option) junior basis by the same Collateral securing
the obligations under the Facilities, and the Incremental Commitments and any
incremental loans drawn thereunder shall rank pari passu in right of payment
with or (at the Borrower’s option) junior to the obligations under the
Facilities (it being understood any such junior liens shall be subject to any
Intercreditor Agreement or any Other Intercreditor Agreement). Incremental
Commitments shall benefit from the same guarantees as the Facilities.

SECTION 2.28. Extension of Term Loans; Extension of the Revolving Facility.

(a) Extension of Term Loans. Notwithstanding anything to the contrary in this
Agreement, pursuant to one or more offers (each, a “Term Loan Extension Offer”),
made from time to time by the Borrower to all Term Lenders holding Term Loans
with like maturity date, on a pro rata basis (based on the aggregate Term Loan
Commitments with like maturity date) and on the same terms to each such Term
Lender, the Borrower is hereby permitted to consummate from time to time
transactions with individual Term Lenders that accept the terms contained in
such Term Loan Extension Offers to extend the scheduled maturity date with
respect to all or a portion of any outstanding principal amount of such Term
Lender’s Term Loans and otherwise modify the terms of such Term Loans pursuant
to the terms of the relevant Term Loan Extension Offer (including, without
limitation, by changing the interest rate or fees payable in respect of such
Term Loan Commitments) (each, a “Term Loan Extension,” and each group of Term
Loans, as so extended, as well as the original Term Loans not so extended, being
a “tranche of Term Loans,” and subject to the last sentence of the definition of
“Class,” any Extended Term Loan shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted), so long as
the following terms are satisfied:

(i) no Event of Default pursuant to Section 7.01(b), (e)(B), (f) or (g) shall
have occurred and be continuing at the time the offering document in respect of
a Term Loan Extension Offer is delivered to the applicable Term Lenders;

(ii) except as to interest rates, fees, scheduled amortization payments of
principal and final maturity (which shall be as set forth in the relevant Term
Loan Extension Offer), the Term Loan of any Term Lender that agrees to a Term
Loan Extension with respect to such Term Loan extended pursuant to an Extension

 

96



--------------------------------------------------------------------------------

Amendment (an “Extended Term Loan”), shall be a Term Loan with the same terms as
the original Class of Term Loans being extended; provided that (1) the permanent
repayment of Extended Term Loans after the applicable Term Loan Extension shall
be made on a pro rata basis with all other Term Loans, except that the Borrower
shall be permitted to permanently repay any such tranche of Term Loans on a
better than a pro rata basis as compared to any other tranche of Term Loans with
a later maturity date than such tranche of Term Loans (it being understood that
amortization payments and prepayments of Term Loans shall not be required to be
on a pro rata basis), (2) assignments and participations of Extended Term Loans
shall be governed by the same assignment and participation provisions applicable
to Term Loans or, at the Borrower’s discretion, governed by more restrictive
assignment and participation provisions, (3) the relevant Extension Amendment
may provide for other covenants and terms that apply solely to any period after
the Latest Maturity Date that is in effect on the effective date of such
Extension Amendment (immediately prior to the establishment of such Extended
Term Loans), (4) Extended Term Loans may have call protection as may be agreed
by the Borrower and the applicable Term Lenders of such Extended Term Loans,
(5) no Extended Term Loans may be optionally prepaid prior to the date on which
all Term Loans with an earlier Term Loan Maturity Date are repaid in full,
unless such optional prepayment is accompanied by a pro rata optional prepayment
of such other Term Loans and (6) at no time shall there be Term Loans hereunder
(including Extended Term Loans and any original Term Loans) which have more than
five different maturity dates;

(iii) all documentation in respect of such Term Loan Extension shall be
consistent with the foregoing;

(iv) the Borrower may amend, revoke or replace a Term Loan Extension Offer at
any time prior to the date on which Lenders under the tranche of Term Loans are
requested to respond to the offer; and

(v) any applicable Minimum Extension Condition shall be satisfied unless waived
by the Borrower. For the avoidance of doubt, no Term Lender shall be obligated
to accept any Term Loan Extension Offer.

(b) Extension of the Revolving Facility. Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, a “Revolver
Extension Offer”) made from time to time by the Borrower to all Revolving
Lenders holding Revolving Commitments with a like maturity date, on a pro rata
basis (based on the aggregate Revolving Commitments with a like maturity date)
and on the same terms to each such Revolving Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Revolving
Lenders that accept the terms contained in such Revolver Extension Offers to
extend the maturity date of all or a portion of each such Revolving Lender’s
Revolving Commitments and otherwise modify the terms of such Revolving
Commitments pursuant to the terms of the relevant Revolver Extension Offer
(including, without limitation, by the changing interest rate or fees payable in
respect of such Revolving Commitments (and related outstandings)) (each, a
“Revolver Extension,” and each group of Revolving Commitments, as so extended,
as well as the original Revolving Commitments not so extended, being a “tranche
of Revolving Loans,” and

 

97



--------------------------------------------------------------------------------

any, subject to the last sentence of the definition of “Class,” Extended
Revolving Commitments shall constitute a separate tranche of Revolving
Commitments from the tranche of Revolving Commitments from which they were
converted), so long as the following terms are satisfied:

(i) No Event of Default pursuant to Section 7.01(b), (e)(B), (f) or (g) shall
have occurred and be continuing at the time the offering document in respect of
a Revolver Extension Offer is delivered to the applicable Revolving Lenders (the
“Revolver Extension Offer Date”);

(ii) except as to interest rates, fees and final maturity (which shall be set
forth in the relevant Revolver Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to a Revolver Extension with respect to such
Revolving Commitment extended pursuant to an Extension Amendment (an “Extended
Revolving Commitment”), and the related outstandings, shall be a Revolving
Commitment (or related outstandings, as the case may be) with the same terms as
the original Class of Revolving Commitments being extended (and related
outstandings); provided that (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the non-extending Revolving Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments) of
Revolving Loans with respect to Extended Revolving Commitments after the
applicable Revolver Extension Offer Date shall be made on a pro rata basis with
all other Revolving Commitments (it being understood that (a) prepayments of
Revolving Loans other than in connection with a termination of commitments shall
not be required to be on a pro rata basis and (b) the Borrower shall be
permitted to permanently repay and terminate commitments of any such tranche of
Revolving Loans on a better than pro rata basis as compared to any other tranche
of Revolving Loans with a later maturity date than such tranche of Revolving
Loans), (2) assignments and participations of Extended Revolving Commitments and
extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving Loans
or, at the Borrower’s discretion, governed by more restrictive assignment and
participation provisions and (3) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than five different maturity dates;

(iii) if the aggregate principal amount of Revolving Commitments in respect of
which Revolving Lenders shall have accepted the relevant Revolver Extension
Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Revolver Extension Offer, then the Revolving Loans of such Revolving
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Revolving Lenders have accepted such Revolver Extension
Offer;

(iv) if the aggregate principal amount of Revolving Commitments in respect of
which Revolving Lenders shall have accepted the relevant Revolver Extension
Offer shall be less than the maximum aggregate principal amount of Revolving
Commitments,

 

98



--------------------------------------------------------------------------------

as the case may be, offered to be extended by the Borrower pursuant to such
Revolver Extension Offer, then the Borrower may require each Revolving Lender
that does not accept such Revolver Extension Offer to assign pursuant to
Section 10.02 its pro rata share (or any portion thereof) of the outstanding
Revolving Commitments, Revolving Loans and/or participations in Letters of
Credit (as applicable) offered to be extended pursuant to such Revolver
Extension Offer to one or more assignees which have agreed to such assignment
and to extend the applicable Revolving Facility Maturity Date; provided that
(1) each Revolving Lender that does not respond affirmatively by the deadline
set forth in the Revolver Extension Offer shall be deemed not to have accepted
such Revolver Extension Offer, (2) each assigning Revolving Lender shall have
received payment of an amount equal to the outstanding principal of its
Revolving Loans and unreimbursed funded participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees or portion thereof that has been assigned pursuant to
this Section 2.28(b)(iv), if applicable) or the Borrower (in the case of all
other amounts), (3) the processing and recordation fee specified in
Section 10.02(b)(ii)(D) shall be paid by the Borrower or such assignee and
(4) the assigning Revolving Lender shall continue to be entitled to the rights
under Section 10.04 for any period prior to the effectiveness of such
assignment;

(v) all documentation in respect of such Revolver Extension shall be consistent
with the foregoing unless otherwise agreed by the Administrative Agent and the
Borrower;

(vi) the Borrower may amend, revoke or replace a Revolver Extension Offer at any
time prior to the date on which Lenders under the tranche of Revolving Loans are
requested to respond to the offer; and

(vii) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower. For the avoidance of doubt, no Revolving Lender shall be
obligated to accept any Revolver Extension Offer.

(c) Minimum Extension Condition. With respect to all Extensions consummated by
the Borrower pursuant to this Section 2.28, (i) such Extensions shall not
constitute mandatory or voluntary payments or prepayments for purposes of
Section 2.12 or Section 2.13 and (ii) each Extension Offer shall specify the
minimum amount of Term Loans or Revolving Commitments (if any), as the case may
be, to be tendered, which shall be a minimum amount approved by the
Administrative Agent (a “Minimum Extension Condition”). The Administrative Agent
and the Lenders hereby consent to the transactions contemplated by this
Section 2.28 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.11, 2.12, 2.17 and 8.08) or any other Loan
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.28.

 

99



--------------------------------------------------------------------------------

(d) Extension Amendment. The consent of the Administrative Agent shall be
required to effectuate any Extension, such consent not to be unreasonably
withheld. No consent of any Lender shall be required to effectuate any
Extension, other than (A) in the case of a Revolver Extension, (i) the consent
of each Lender agreeing to such Extension with respect to all or any portion of
its Revolving Commitments (or, in the case of an Extension pursuant to
clause (iv) of Section 2.28(b), the consent of the assignee agreeing to the
assignment of one or more Revolving Commitments, Revolving Loans and/or
participations in Letters of Credit) and (ii) the consent of each Issuing
Lender, which consent shall not be unreasonably withheld or delayed and (B) in
the case of a Term Loan Extension, the consent of each Lender agreeing to such
Extension with respect to all or any portion of its Term Loans, as
applicable. All Extended Term Loans and Extended Revolving Commitments and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. Notwithstanding anything else to the contrary set forth in this
Agreement or the other Loan Documents, the Lenders hereby irrevocably authorize
each Agent to enter into amendments to this Agreement and the other Loan
Documents (each, an “Extension Amendment”) with the Borrower as may be necessary
in order to establish new tranches or sub-tranches or Classes in respect of Term
Loans or Revolving Commitments so extended and such technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches or Classes, in each case on terms consistent with this
Section 2.28. In addition, if so provided in such Extension Amendment relating
to a Revolver Extension and with the consent of the Issuing Lenders,
participations in Letters of Credit expiring on or after the Revolving Facility
Maturity Date with respect to Revolving Commitments not so extended shall be
re-allocated from Revolving Lenders holding Revolving Commitments to Revolving
Lenders holding Extended Revolving Commitments in accordance with the terms of
such Extension Amendment; provided, however, that such participation interests
shall, upon receipt thereof by the relevant Lenders holding Extended Revolving
Commitments, be deemed to be participation interests in respect of such Extended
Revolving Commitments and the terms of such participation interests (including,
without limitation, the commission applicable thereto) shall be adjusted
accordingly; and provided, further, that the Borrower shall have the right
(without limitation of its rights pursuant to Section 2.28(b)(iv) above) to (i)
replace any non-extending Lender with respect to all or a portion of its Loans
or Commitments, as applicable, in connection with either a Revolver Extension or
a Term Loan Extension by having such Loans or Revolving Commitments (or any
portion thereof) assigned, in accordance with Sections 2.28(b)(iv) and Section
10.02, at par, to one or more other Eligible Assignees or (ii) terminate all or
a portion of the Commitments of, and repay the Obligations owing to any such
non-extending Lender.

(e) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.

 

100



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders and any Issuing Lender to make Extensions of Credit
requested by the Borrower to be made on the Closing Date and on each Borrowing
Date (if any) thereafter, each of the Borrower and the Guarantors jointly and
severally represents and warrants, on the Closing Date and other than with
respect to Sections 3.05(b), 3.06, 3.09(a) and 3.19 on each Borrowing Date (if
any) thereafter, as follows:

SECTION 3.01. Organization and Authority. The Borrower and each Guarantor (a) is
duly organized, validly existing and in good standing (to the extent such
concept is applicable in the applicable jurisdiction) under the laws of the
jurisdiction of its organization and is duly qualified and in good standing in
each other jurisdiction in which the failure to so qualify would have a Material
Adverse Effect and (b) has the requisite corporate or limited liability company
power and authority under the laws of the jurisdiction of its organization, to
effect the Transactions, to own or lease and operate its properties and to
conduct its business as now or currently proposed to be conducted.

SECTION 3.02. Air Carrier Status. As of the date hereof, the Borrower is an “air
carrier” within the meaning of Section 40102 of Title 49 and holds a certificate
under Section 41102 of Title 49. The Borrower holds an air carrier operating
certificate issued pursuant to Chapter 447 of Title 49. The Borrower is a
“citizen of the United States” as defined in Section 40102(a)(15) of Title 49
and as that statutory provision has been interpreted by the DOT pursuant to its
policies (a “United States Citizen”). The Borrower possesses all necessary
certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions, frequencies and consents of any
Governmental Authority which relate to the operation of any Scheduled Services
and the conduct of its business and operations as currently conducted, except
where failure to so possess would not, individually or in the aggregate, have a
Material Adverse Effect.

SECTION 3.03. Due Execution. Except (other than with respect to clause (a)(i)
below) for any Transfer Restriction, the execution, delivery and performance by
each of the Borrower and the Guarantors of each of the Loan Documents to which
it is a party (a) are within the respective corporate or limited liability
company powers of each of the Borrower and the Guarantors, have been duly
authorized by all necessary corporate or limited liability company action,
including the consent of shareholders or members where required, and do not
(i) contravene the charter, by-laws or limited liability company agreement (or
equivalent documentation) of any of the Borrower or the Guarantors, (ii) violate
any applicable law (including, without limitation, the Exchange Act) or
regulation (including, without limitation, Regulations T, U or X of the Board),
or any order or decree of any court or Governmental Authority, other than
violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, or constitute a default under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or the Guarantors or any of their properties, which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
(iv) result in or require the creation or imposition of any Lien upon any of the
property

 

101



--------------------------------------------------------------------------------

of any of the Borrower or the other Grantors other than the Liens granted
pursuant to this Agreement or the other Loan Documents and (b) do not require
the consent, authorization by or approval of or notice to or filing or
registration with any Governmental Authority or any other Person, other than
(i) the filing of financing statements under the UCC, (ii) such as may be
required in order to perfect and register the security interests and liens
purported to be created by the Collateral Documents, (iii) approvals, consents
and exemptions that have been obtained on or prior to the Closing Date and
remain in full force and effect, (iv) consents, approvals and exemptions that
the failure to obtain in the aggregate would not be reasonably expected to
result in a Material Adverse Effect and (v) routine reporting obligations. Each
Loan Document to which the Borrower or any Guarantor is a party has been duly
executed and delivered by each of the Borrower and the Guarantors party
thereto. Each of this Agreement and the other Loan Documents to which the
Borrower or any of the Guarantors is a party, is a legal, valid and binding
obligation of the Borrower and each Guarantor party thereto, enforceable against
the Borrower and the Guarantors, as the case may be, in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.04. Statements Made.

(a) The written information furnished by or on behalf of the Borrower or any
Guarantor to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement (as modified or supplemented by other written
information so furnished), together with the Annual Report on Form 10-K for 2015
of Parent filed with the SEC and all Quarterly Reports on Form 10-Q or Current
Reports on Form 8-K that have been filed after December 31, 2015, by Parent with
the SEC (as amended), taken as a whole as of the Closing Date, did not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made therein not misleading in light of the
circumstances in which such information was provided; provided that, with
respect to projections, estimates or other forward-looking information the
Borrower and the Guarantors represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time that
such forward-looking information was prepared.

(b) The Annual Report on Form 10-K of Parent most recently filed with the SEC,
and each Quarterly Report on Form 10-Q and Current Report on Form 8-K of Parent
filed with the SEC subsequently and prior to the date that this representation
and warranty is being made, did not as of the date filed with the SEC (giving
effect to any amendments thereof made prior to the date that this representation
and warranty is being made) contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

SECTION 3.05. Financial Statements; Material Adverse Change.

(a) (i) The audited consolidated financial statements of Parent and its
Subsidiaries for the fiscal year ended December 31, 2015, included in Parent’s
Annual Report on Form 10-K for 2015 filed with the SEC, as amended and (ii) the
unaudited consolidated financial

 

102



--------------------------------------------------------------------------------

statement of Parent and its Subsidiaries for the fiscal quarter ending March 31,
2016, each present fairly, in all material respects, in accordance with GAAP,
the financial condition, results of operations and cash flows of Parent and its
Subsidiaries on a consolidated basis as of such date and for such period (except
that any unaudited consolidated financial statements are subject to normal
year-end audit adjustments and the absence of footnotes).

(b) Except as disclosed in Parent’s Annual Report on Form 10-K for 2015 or any
subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC, since
December 31, 2015, there has been no Material Adverse Change.

SECTION 3.06. Ownership of Subsidiaries. As of the Closing Date, other than as
set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of Parent and (b) Parent owns no
other Subsidiaries (other than Immaterial Subsidiaries), whether directly or
indirectly.

SECTION 3.07. Liens. There are no Liens of any nature whatsoever on any
Collateral, except for Permitted Liens.

SECTION 3.08. Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for general corporate purposes.

SECTION 3.09. Litigation and Compliance with Laws.

(a) Except as disclosed in Parent’s Annual Report on Form 10-K for 2015 or any
subsequent report filed by Parent on Form 10-Q or Form 8-K with the SEC since
December 31, 2015, there are no actions, suits, proceedings or investigations
pending or, to the knowledge of the Borrower or the Guarantors, threatened
against the Borrower or the Guarantors or any of their respective properties
(including any properties or assets that constitute Collateral under the terms
of the Loan Documents), before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that (i) are
likely to have a Material Adverse Effect or (ii) could reasonably be expected to
affect the legality, validity, binding effect or enforceability of the Loan
Documents.

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, the
Borrower and each Guarantor to its knowledge is currently in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and ownership of its property.

SECTION 3.10. Slots. Each applicable Grantor holds its respective Pledged Slots
pursuant to authority granted by the applicable Governmental Authorities and
Foreign Aviation Authorities, and there exists no material violation by such
Grantor of the terms, conditions or limitations of any rule, regulation or order
of the applicable Governmental Authorities or Foreign Aviation Authorities
regarding such Pledged Slots or any provisions of law applicable to such Pledged
Slots that gives any applicable Governmental Authority or Foreign Aviation
Authority the right to modify in any material respect, terminate, cancel or
withdraw the rights of such Grantor in any such Pledged Slots to the extent such
Governmental Authority or Foreign Aviation Authority would not have such right
in the absence of such violation.

 

103



--------------------------------------------------------------------------------

SECTION 3.11. Routes. With respect to any Pledged Route Authorities relating to
any Scheduled Services, each applicable Grantor holds the requisite authority to
operate over such Grantor’s Pledged Route Authorities pursuant to Title 49 and
all rules and regulations promulgated thereunder, subject only to the
regulations of the DOT, the FAA and the applicable Foreign Aviation Authorities
and applicable treaties and bilateral and multilateral air transportation
agreements, and there exists no material violation by such Grantor of any
certificate or order issued by the DOT authorizing such Grantor to operate over
such Pledged Route Authorities, the rules and regulations of any applicable
Foreign Aviation Authority with respect to such Pledged Route Authorities or the
provisions of Title 49 and rules and regulations promulgated thereunder
applicable to such Pledged Route Authorities that gives the FAA, DOT or any
applicable Foreign Aviation Authority the right to modify in any material
respect, terminate, cancel or withdraw the rights of such Grantor in any such
Pledged Route Authorities.

SECTION 3.12. Margin Regulations; Investment Company Act.

(a) Neither the Borrower nor any Guarantor is engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board, “Margin Stock”), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Loans will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U.

(b) Neither the Borrower nor any Guarantor is, or after the making of the Loans
will be, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940, as amended.

SECTION 3.13. Holding of Collateral. Each applicable Grantor is, and as to
Collateral acquired by it from time to time after the date hereof each Grantor
will be, the holder of all such Collateral free from any Lien except for (1) the
Lien and security interest created by the Collateral Documents and (2) Permitted
Liens.

SECTION 3.14. Perfected Security Interests. All UCC filings necessary or
reasonably requested by the Collateral Agent to create, preserve, protect and
perfect the security interests granted by the Borrower or any Guarantor, as
applicable, to the Collateral Agent for the benefit of the Secured Parties in
respect of the Collateral (other than the Account Collateral) under the Spare
Parts Security Agreement have been accomplished by the Borrower or the relevant
Grantor to the extent that such security interests can be perfected by filings
under the UCC and all actions necessary to obtain control of the Account
Collateral as provided in Sections 9-104 and 9-106 of the UCC have been taken by
such Grantor to the extent that such security interests can be perfected on or
before the date of execution and delivery of the Account Control Agreement. The
Spare Parts Security Agreement has been filed with the FAA in accordance with
the Federal Aviation Act and the regulations promulgated thereunder and the
Collateral Agent’s security interest in the Pledged Spare Parts has been
perfected to the extent required by the Spare Parts Security Agreement and to
the extent such a security interest may be

 

104



--------------------------------------------------------------------------------

perfected under the Federal Aviation Act and the regulations promulgated
thereunder. Subject to any Intercreditor Agreement and any Other Intercreditor
Agreement, the security interests granted to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Spare Parts Security Agreement in
and to the Collateral described therein constitute and hereafter at all times
shall constitute a perfected security interest therein superior and prior to the
rights of all other Persons therein (subject, in the case of priority only, only
to Permitted Liens) to the extent such perfection and priority can be obtained
by filings under the UCC, the Federal Aviation Act and the regulations
promulgated thereunder and the Collateral Agent is entitled with respect to such
perfected security interest to all the rights, priorities and benefits afforded
by the UCC to perfected security interests.

SECTION 3.15. Payment of Taxes. Each of Parent and its Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed by it through the date hereof, except for such exceptions as
would not individually or collectively have a Material Adverse Effect, and has
paid or caused to be paid when due all Taxes required to have been paid by it,
except such as are being contested in good faith by appropriate proceedings or
as would not individually or collectively have a Material Adverse Effect.

SECTION 3.16. No Unlawful Payments. Neither of the Borrower, any Guarantor nor
any of their respective subsidiaries nor, to the knowledge of the Borrower or
any Guarantor, any director, officer, agent, employee or other person associated
with or acting on behalf of the Borrower, any Guarantor or any of their
respective subsidiaries has materially violated in the past five years or is in
material violation of (1) laws relating to the use of any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to political activity, (2) laws relating to direct or indirect unlawful payments
to any foreign or domestic government official or employee from corporate funds,
(3) the Foreign Corrupt Practices Act of 1977, as amended, or the rules and
regulations thereunder or (4) laws relating to bribes, rebates, payoffs,
influence payments, kickbacks or other unlawful payments. The Borrower and each
Guarantor has implemented compliance programs for purposes of (a) informing the
appropriate officers and employees of the Borrower, such Guarantor and their
respective subsidiaries of the Borrower’s and such Guarantor’s policies to
ensure compliance with the laws described under (1) through (4) above, and (b)
requiring such officers and employees to report to the Borrower and such
Guarantor any knowledge they may have of violations of the Borrower’s and such
Guarantor’s policies referred to above. The Borrower and each Guarantor will not
directly or indirectly use the proceeds of the Loans and Letter of Credit
issuances hereunder, or lend, contribute or otherwise make available such
proceeds to any of its subsidiaries or joint venture partners or any other
person or entity, for any purpose in breach of any laws described in clause (1)
– (4) above.

SECTION 3.17. OFAC. Neither of the Borrower, any Guarantor, nor any of their
respective subsidiaries nor, to the knowledge of the Borrower and any Guarantor,
any director, officer, agent, employee or other person acting on behalf of the
Borrower, any Guarantor or any of their respective subsidiaries is currently the
subject of any U.S. sanctions administered by the U.S. federal government
(including the Office of Foreign Assets Control of the U.S. Treasury Department
(“OFAC”)); and the Borrower and each Guarantor will not directly or indirectly
use the proceeds of the Loans and Letter of Credit issuances hereunder, or

 

105



--------------------------------------------------------------------------------

lend, contribute or otherwise make available such proceeds to any of its
subsidiaries or joint venture partners or any other person or entity, for the
purpose of financing the activities of any person currently the subject of any
U.S. sanctions administered by the U.S. federal government (including OFAC).

SECTION 3.18. Compliance with Anti-Money Laundering Laws. The operations of the
Borrower, any Guarantor and their respective subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by the Patriot Act, and the applicable anti-money laundering
statutes of jurisdictions where the Borrower, any Guarantor and their respective
subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Borrower, any
Guarantor or any of their respective subsidiaries with respect to the Anti-Money
Laundering Laws is pending or, to the best knowledge of the Borrower and any
Guarantor, threatened.

SECTION 3.19. Solvency. As of the Closing Date, after giving effect to the Loans
made on such date and the payment of all costs and expenses in connection
therewith, the Borrower and the Guarantors, taken as a whole, are Solvent

SECTION 3.20. EEA Financial Institution. None of Parent, the Borrower or any
other Loan Party is an EEA Financial Institution.

ARTICLE IV

CONDITIONS OF LENDING

SECTION 4.01. Conditions Precedent to Closing. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):

(a) Supporting Documents. The Administrative Agent shall have received with
respect to each of the Borrower and the Guarantors in form and substance
reasonably satisfactory to the Administrative Agent:

(i) a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction);

(ii) a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors, board of managers or members of

 

106



--------------------------------------------------------------------------------

that entity authorizing the Borrowings and Letter of Credit issuances hereunder,
the execution, delivery and performance in accordance with their respective
terms of this Agreement, the other Loan Documents and any other documents
required or contemplated hereunder or thereunder, and the granting of the
security interest in the Letter of Credit Account and other Liens contemplated
hereby or the other Loan Documents (in each case to the extent applicable to
such entity), (C) that the certificate of incorporation or formation of that
entity has not been amended since the date of the last amendment thereto
indicated on the certificate of the Secretary of State furnished pursuant to
clause (i) above, and (D) as to the incumbency and specimen signature of each
Responsible Officer of that entity executing this Agreement and the Loan
Documents or any other document delivered by it in connection herewith or
therewith (such certificate to contain a certification by another Responsible
Officer of that entity as to the incumbency and signature of the Responsible
Officer signing the certificate referred to in this clause (ii)); and

(iii) an Officer’s Certificate certifying (A) as to the truth in all material
respects of the representations and warranties set forth in Sections 3.01
through 3.15 hereunder and in the other Loan Documents and made by it as though
made on the Closing Date, except to the extent that any such representation or
warranty relates to a specified date, in which case as of such date (provided
that any representation or warranty that is qualified by materiality (it being
understood that any representation or warranty that excludes circumstances that
would not result in a “Material Adverse Change” or “Material Adverse Effect”
shall not be considered (for purposes of this proviso) to be qualified by
materiality) shall be true and correct in all respects as of the applicable
date, before and after giving effect to the Closing Date Transactions) and
(B) as to the absence of any event occurring and continuing, or resulting from
the Closing Date Transactions, that constitutes a Default or an Event of
Default.

(b) Credit Agreement. Each party hereto shall have duly executed and delivered
to the Administrative Agent this Agreement.

(c) Loan Documents. The Borrower shall have duly executed and delivered to the
Administrative Agent the Spare Parts Security Agreement, dated the Closing Date
in substantially the form of Exhibit A, the other Collateral Documents and the
other Loan Documents, together with all UCC financing statements in form and
substance reasonably acceptable to the Collateral Agent, as may be required to
grant, continue and maintain an enforceable security interest in the applicable
Collateral (subject to the terms hereof and of the other Loan Documents) in
accordance with the UCC as enacted in all relevant jurisdictions.

(d) Initial Appraisal. The Administrative Agent shall have received (x) the
Initial Appraisal in form reasonably satisfactory to the Administrative Agent,
and (y) an Officer’s Certificate from a Responsible Officer of the Borrower
demonstrating that, using the Appraised Value listed in the Initial Appraisal,
on the Closing Date and after giving effect to the Extensions of Credit to be
made on such date, the Collateral Coverage Ratio shall be no less than 1.6 to
1.0.

 

107



--------------------------------------------------------------------------------

(e) Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:

(i) a customary written opinion of Latham & Watkins LLP, special counsel for
Parent, the Borrower and each other Guarantor addressed to the Administrative
Agent, the Revolving Lenders and the Class B Term Loan Lenders, and dated the
Closing Date.

(ii) a customary form of opinion of Daugherty, Fowler, Peregrine, Haught &
Jenson P.C., FAA counsel to the Borrower and each other Guarantor, relating to
Spare Parts and addressed to the Administrative Agent, the Revolving Lenders and
the Class B Term Loan Lenders (to be executed and delivered promptly after the
filing and recordation of the Spare Parts Security Agreement).

(f) Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent, the Joint Lead Arrangers and Bookrunners and the Lenders
the then-unpaid balance of all accrued and unpaid Fees due, owing and payable
under and pursuant to this Agreement, as referred to in Section 2.19, and all
reasonable and documented out-of-pocket expenses of the Administrative Agent
(including reasonable fees of counsel) for which invoices have been presented at
least three (3) Business Days prior to the Closing Date.

(g) Lien Searches. The Administrative Agent shall have received UCC searches
reasonably acceptable to the Administrative Agent conducted in the jurisdiction
in which the Borrower is incorporated, reflecting the absence of Liens and
encumbrances on the assets of the Borrower constituting Collateral on the
Closing Date, other than Permitted Liens.

(h) Consents. All material governmental and third-party consents and approvals
necessary in connection with the financing contemplated hereby shall have been
obtained, in form and substance reasonably satisfactory to the Administrative
Agent, and be in full force and effect.

(i) Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date other than Section 3.19
shall be true and correct in all material respects on and as of the Closing
Date, before and after giving effect to the Closing Date Transactions, as though
made on and as of such date (except to the extent any such representation or
warranty by its terms is made as of a different specified date, in which case as
of such specified date); provided that any representation or warranty that is
qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects, as though made on and as of the applicable date, before
and after giving effect to the Closing Date Transactions.

(j) No Event of Default; No Material Adverse Change. No Default or Event of
Default shall have occurred and be continuing. Since December 31, 2015, there
shall not have occurred a Material Adverse Change.

 

108



--------------------------------------------------------------------------------

(k) Patriot Act. The Lenders shall have received at least ten (10) days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested from the Borrower or Guarantor prior to such date.

(l) Financial Deliverables. The Administrative Agent shall have received the
most recent financial statements required to be delivered pursuant to Sections
5.01(a) and (b) and reports of the Borrower and Parent, which have been filed
with the SEC.

(m) Perfected Liens. The Collateral Agent, for the benefit of the Secured
Parties, shall have obtained a valid and perfected first priority lien on and
security interest in the Collateral to the extent such security interests can be
perfected under the UCC, the Federal Aviation Act and the rules promulgated
thereunder, and all UCC financing statements to be filed in the Borrower’s
jurisdiction of organization in connection with the perfection of such security
interests shall have been executed and delivered or made, or shall be delivered
or made substantially concurrently with the initial funding and the Spare Parts
Security Agreement shall have been filed for recordation with the FAA or such
filing shall be made substantially concurrently with the initial funding.

The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.

SECTION 4.02. Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Loan and of the Issuing Lenders to issue
each Letter of Credit, including the initial Loans and the initial Letters of
Credit, is subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions precedent (provided, that any
condition precedent to drawing of a Revolving Loan may be waived only by the
Required Revolving Lenders):

(a) Notice. The Administrative Agent shall have received a Loan Request pursuant
to Section 2.03 with respect to such borrowing or a Letter of Credit Request for
issuance of such Letter of Credit pursuant to Section 2.02, as the case may be.

(b) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents (other than in the case of each
Borrowing Date after the Closing Date, the representations and warranties set
forth in Sections 3.05(b), 3.06, 3.09(a) and 3.19) shall be true and correct in
all material respects on and as of the date of such Loan or the issuance of such
Letter of Credit hereunder (both before and after giving effect thereto and, in
the case of each Loan, the application of proceeds therefrom) with the same
effect as if made on and as of such date except to the extent such
representations and warranties expressly relate to an earlier date and in such
case as of such date; provided that any representation or warranty that is
qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be

 

109



--------------------------------------------------------------------------------

qualified by materiality) shall be true and correct in all respects, as though
made on and as of the applicable date, before and after giving effect to such
Loan or the issuance of such Letter of Credit hereunder.

(c) No Default. On the date of such Loan or the issuance of such Letter of
Credit hereunder, no (i) Event of Default or (ii) Default with respect to
Section 7.01(b), (e), (f) or (g) shall have occurred and be continuing nor shall
any such Default or Event of Default, as the case may be, occur by reason of the
making of the requested Borrowing or the issuance of the requested Letter of
Credit and, in the case of each Loan, the application of proceeds thereof.

(d) Collateral Coverage Ratio. On the date of such Loan or the issuance of such
Letter of Credit hereunder (and after giving pro forma effect thereto), the
Collateral Coverage Ratio shall not be less than 1.6 to 1.0 as evidenced by the
delivery of a Collateral Coverage Ratio Certificate to the Administrative Agent
demonstrating such compliance.

(e) No Going Concern Qualification. On the date of such Loan or the issuance of
such Letter of Credit hereunder, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by Parent
pursuant to Section 5.01(a) shall not include a “going concern” qualification
under GAAP as in effect on the date of this Agreement or, if there is a change
in the relevant provisions of GAAP thereafter, any like qualification or
exception under GAAP after giving effect to such change.

The acceptance by the Borrower of each Extension of Credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.

ARTICLE V

AFFIRMATIVE COVENANTS

From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)), or the principal of, or interest on, any Loan or reimbursement
of any LC Disbursement is owing (or any other amount that is due and unpaid on
the first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:

SECTION 5.01. Financial Statements, Reports, etc. The Borrower shall deliver to
the Administrative Agent on behalf of the Lenders:

(a) within ninety (90) days after the end of each fiscal year, Parent’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of Parent and its Subsidiaries on a consolidated
basis as of the close of

 

110



--------------------------------------------------------------------------------

such fiscal year and the results of their respective operations during such
year, such consolidated financial statements of Parent to be audited for Parent
by independent public accountants of recognized national standing and to be
accompanied by an opinion of such accountants (which opinion shall be
unqualified as to scope of such audit) to the effect that such consolidated
financial statements fairly present in all material respects the financial
condition and results of operations of Parent and its Subsidiaries on a
consolidated basis in accordance with GAAP; provided that the foregoing delivery
requirement shall be satisfied if Parent shall have filed with the SEC its
Annual Report on Form 10-K for such fiscal year, which is available to the
public via EDGAR or any similar successor system;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year, Parent’s consolidated balance sheets and related
statements of income and cash flows, showing the financial condition of Parent
and its Subsidiaries on a consolidated basis as of the close of such fiscal
quarter and the results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year, each certified by a Responsible Officer
of Parent as fairly presenting in all material respects the financial condition
and results of operations of Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes; provided that the foregoing delivery requirement shall be
satisfied if Parent shall have filed with the SEC its Quarterly Report on Form
10-Q for such fiscal quarter, which is available to the public via EDGAR or any
similar successor system;

(c) within the time period under Section 5.01(a), a certificate of a Responsible
Officer of the Borrower certifying that, to the knowledge of such Responsible
Officer, no Event of Default has occurred and is continuing, or, if, to the
knowledge of such Responsible Officer, such an Event of Default has occurred and
is continuing, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto;

(d) within the time period under (a) and (b) of this Section 5.01, an Officer’s
Certificate demonstrating in reasonable detail compliance with Section 6.08 as
of the end of the preceding fiscal quarter;

(e) promptly after the occurrence thereof, written notice of the termination of
a Plan of the Borrower or an ERISA Affiliate pursuant to Section 4042 of ERISA,
to the extent such termination would constitute an Event of Default under
Section 7.01(j);

(f) a Collateral Coverage Ratio Certificate, as and when required under
Section 6.09(a);

(g) so long as any Commitment, Loan or Letter of Credit is outstanding, promptly
after the Chief Financial Officer or the Treasurer of Parent becoming aware of
the occurrence of a Default or an Event of Default that is continuing, an
Officer’s Certificate specifying such Default or Event of Default and what
action Parent and its Subsidiaries are taking or propose to take with respect
thereto;

 

111



--------------------------------------------------------------------------------

(h) promptly after a Responsible Officer of Parent or the Borrower obtains
knowledge thereof, written notice of the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting Parent or any Subsidiary that would reasonably be expected to
result in a Material Adverse Effect under clause (a) (with respect to any such
action, suit or proceeding that is described by the Company or the Parent in a
current report on Form 8-k filed with the SEC), (b) or (c) of the definition
thereof;

(i) a Collateral Coverage Ratio Certificate as and when required under Section
6.04(ii)(D); and

(j) reasonably promptly following a request, all documentation and information
reasonably requested by the Administrative Agent on behalf of a Lender, Agent or
Issuing Lender solely to the extent such Lender, Agent or Issuing Lender is
required to obtain such information pursuant to “know your customer” and similar
laws and regulations.

Any certificate to be delivered under this Section 5.01 may, at the Borrower’s
option, be combined with any other certificate to be delivered under this
Section 5.01 within the same time period.

Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the SyndTrak
website on the Internet at http://www.syndtrak.com. Information required to be
delivered pursuant to this Section 5.01 by the Borrower (and solely in the case
of Section 5.01(a) or (b) above to the extent not made available on EDGAR) shall
be delivered pursuant to Section 10.01 or as set forth in the following
sentence. Information required to be delivered pursuant to this Section 5.01 (to
the extent not made available as set forth above) shall be deemed to have been
delivered to the Administrative Agent on the date on which the Borrower provides
written notice to the Administrative Agent that such information has been posted
on the Borrower’s general commercial website on the Internet (to the extent such
information has been posted or is available as described in such notice), as
such website may be specified by the Borrower to the Administrative Agent from
time to time. Information required to be delivered pursuant to this Section 5.01
shall be in a format which is suitable for transmission.

Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC,” (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on the Borrower’s general commercial website on the Internet, as
such website may be specified by the Borrower to the Administrative Agent from
time to time.

SECTION 5.02. Taxes. Parent shall pay, and shall cause each of its Subsidiaries
to pay, all material taxes, assessments and governmental levies imposed or
assessed on any of them or any of their assets before the same shall become more
than 90 days delinquent,

 

112



--------------------------------------------------------------------------------

other than taxes, assessments and levies (i) being contested in good faith by
appropriate proceedings or (ii) the failure to effect such payment of which are
not reasonably be expected to have, individually or collectively, a Material
Adverse Effect on Parent.

SECTION 5.03. Corporate Existence. Parent shall do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect:

(1) its corporate existence, and the corporate, partnership or other existence
of each of its Restricted Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of
Parent or any such Restricted Subsidiary; and

(2) the rights (charter and statutory) and material franchises of Parent and its
Restricted Subsidiaries; provided, however, that Parent shall not be required to
preserve any such right or franchise, or the corporate, partnership or other
existence of it or any of its Restricted Subsidiaries, if a Responsible Officer
of the Borrower or Parent shall, in such officer’s reasonable judgment,
determine that the preservation thereof is no longer desirable in the conduct of
the business of Parent and its Subsidiaries, taken as a whole, and that the loss
thereof would not, individually or in the aggregate, have a Material Adverse
Effect.

For the avoidance of doubt, this Section 5.03 shall not prohibit any actions
permitted by Section 6.10 or described in Section 6.10(b).

SECTION 5.04. Compliance with Laws. Except for laws, rules, regulations and
orders applicable to Route Authorities, Slots and Foreign Gate Leaseholds (it
being understood that Section 5.09 applies, to the extent set forth therein, to
laws, rules, regulations and orders applicable to Route Authorities, Slots and
Foreign Gate Leaseholds), Parent shall comply, and cause each of its Restricted
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where
such noncompliance, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.05. Designation of Restricted and Unrestricted Subsidiaries.

(a) Parent may designate any Restricted Subsidiary of it (other than the
Borrower) to be an Unrestricted Subsidiary if that designation would not cause a
Default. If a Restricted Subsidiary is designated as an Unrestricted Subsidiary,
the aggregate Fair Market Value of all outstanding Investments owned by Parent
and its Restricted Subsidiaries in the Subsidiary designated as an Unrestricted
Subsidiary will be deemed to be an Investment made as of the time of the
designation. That designation will be permitted only if the Investment would be
permitted at that time under Section 6.01 and if the Restricted Subsidiary
otherwise meets the definition of an “Unrestricted Subsidiary.” Parent may
redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary if that
redesignation would not cause a Default.

(b) Parent may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary of Parent; provided that such designation will be
permitted only if no Default or Event of Default would be in existence following
such designation.

(c) In connection with the designation of an Unrestricted Subsidiary as provided
in Section 5.05(a), (x) such designated Unrestricted Subsidiary shall be
released from its Guarantee of the Obligations and (y) any Liens on such
designated Unrestricted Subsidiary and any of the Collateral of such designated
Unrestricted Subsidiary shall be released.

 

113



--------------------------------------------------------------------------------

SECTION 5.06. Delivery of Appraisals.

(1) A single time during each calendar year, commencing in 2017; and

(2) within the 45-day period following a request by the Administrative Agent if
an Event of Default has occurred and is continuing,

the Borrower will deliver to the Administrative Agent one Appraisal establishing
the Appraised Value of the Collateral (other than any cash or Cash Equivalents
in the Collateral).

For the avoidance of doubt, the Appraised Value of any Qualified Replacement
Assets or Additional Collateral (other than any cash or Cash Equivalents)
pledged by the Borrower or another Grantor that has not previously been included
in an Appraisal shall be deemed to be zero until an Appraisal of such Qualified
Replacement Assets or Additional Collateral has been delivered to the
Administrative Agent.

Subject to the next succeeding sentence, the Borrower shall deliver the
Appraisals described above to the Administrative Agent and the Administrative
Agent shall make such Appraisals available to the Lenders by posting such
information on the confidential, non-public portion of the SyndTrak website on
the Internet at http://www.syndtrak.com. Information required to be delivered
pursuant to this Section 5.06 by the Borrower shall be delivered pursuant to
Section 10.01 and shall be deemed to contain material non-public information.

SECTION 5.07. Regulatory Matters; Utilization; Reporting.

(a) The Borrower will:

(1) maintain at all times its status as an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49 and hold or co-hold a certificate under
Section 41102(a)(1) of Title 49;

(2) maintain at all times its status at the FAA as an “air carrier” and hold or
co-hold an air carrier operating certificate under Section 44705 of Title 49 and
operations specifications issued by the FAA pursuant to Parts 119 and 121 of
Title 14;

(3) possess and maintain all certificates, exemptions, licenses, permits,
designations, authorizations, frequencies and consents required by the FAA, the
DOT or any applicable Foreign Aviation Authority or Airport Authority or any
other Governmental Authority that are material to the operation of the Pledged
Route Authorities and Pledged Slots operated by it, and to the conduct of its
business and operations as currently conducted, in each case, to the extent
necessary for the Borrower’s operation of any related Scheduled Services, except
to the extent that any failure to possess or maintain would not reasonably be
expected to result in a Material Adverse Effect;

 

114



--------------------------------------------------------------------------------

(4) maintain Pledged Foreign Gate Leaseholds sufficient to ensure its ability to
operate any related Scheduled Services and to preserve its right in and to its
Pledged Slots, except to the extent that any failure to maintain would not
reasonably be expected to result in a Material Adverse Effect;

(5) utilize its Pledged Slots in a manner consistent with applicable
regulations, rules, foreign law and contracts in order to preserve its right to
hold and use its Pledged Slots, taking into account any waivers or other relief
granted to it by the FAA, the DOT, any Foreign Aviation Authority or any Airport
Authority, except to the extent that any failure to utilize would not reasonably
be expected to result in a Material Adverse Effect;

(6) cause to be done all things reasonably necessary to preserve and keep in
full force and effect its rights in and to use its Pledged Slots, including,
without limitation, satisfying any applicable Use or Lose Rule, except to the
extent that any failure to do so would not reasonably be expected to result in a
Material Adverse Effect;

(7) utilize its Pledged Route Authorities in a manner consistent with Title 49,
applicable foreign law, the applicable rules and regulations of the FAA, the DOT
and any applicable Foreign Aviation Authorities, and any applicable treaty in
order to preserve its rights to operate any related Scheduled Services, except
to the extent that any failure to utilize would not reasonably be expected to
result in a Material Adverse Effect; and

(8) cause to be done all things reasonably necessary to preserve and keep in
full force and effect its authority to operate any Scheduled Services, except to
the extent that any failure to do so would not reasonably be expected to result
in a Material Adverse Effect.

(b) Without in any way limiting Section 5.07(a), the Borrower will promptly take
all such steps as may be necessary to obtain renewal of its Pledged Route
Authorities from the DOT and any applicable Foreign Aviation Authorities, in
each case to the extent necessary to operate any related Scheduled Services,
within a reasonable time prior to the expiration of such authority (as
prescribed by law or regulation, if any), and promptly notify the Administrative
Agent if it has been informed that such authority will not be renewed, except to
the extent that any failure to take such steps would not reasonably be expected
to result in a Material Adverse Effect. The Borrower will pay any applicable
filing fees and other expenses related to the submission of applications,
renewal requests, and other filings as may be reasonably necessary to maintain
or obtain its rights in its Pledged Route Authorities and have access to its
Pledged Foreign Gate Leaseholds in each case to the extent necessary to operate
any related Scheduled Services.

Notwithstanding any provision of this Section 5.07 or anything else in this
Agreement or any other Loan Document to the contrary, (x) for the avoidance of
doubt, any Disposition of Collateral permitted by Section 6.04 shall be
permitted by the provisions described above, and nothing herein shall prohibit
the Borrower or any Grantor from reducing

 

115



--------------------------------------------------------------------------------

the frequency of flight operations over any Scheduled Service or suspending or
cancelling any Scheduled Service, (y) nothing shall restrict or prohibit or
require the Borrower or any other Grantor to contest any retiming or other
adjustment of the time or time period for landing or takeoff or any adjustment
with respect to terminal access or seating capacity, in each case with respect
to any Pledged Slot (whether accomplished by modification, substitution or
exchange) for which no consideration is received by the Borrower or any of its
Affiliates; provided that any other Slot received by the Borrower or any of its
Affiliates in connection with any such retiming or other adjustment of the time
or time period for landing or takeoff with respect to any Pledged Slot shall not
constitute consideration and (z) neither the Borrower nor any other Grantor
shall have any obligation to contest the application of, challenge the
interpretation of, or take or refrain from taking any action to influence the
enactment or the implementation of any legislation, regulation, policy or other
action of the FAA, the DOT, any applicable Foreign Aviation Authority, Airport
Authority or any other Governmental Authority that affects the existence,
availability or value of properties or rights of the same type as Route
Authorities, Slots, Gate Leaseholds or Foreign Gate Leaseholds to air carriers
generally (and not solely to the Borrower or solely to any other applicable
Grantor), including any such legislation, regulation, policy or action relating
to the applicability of Foreign Slots or FAA Slots to flight operations at any
airport.

SECTION 5.08. Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain a rating of the Facilities by each of S&P and
Moody’s after such ratings are obtained (but not to obtain or maintain a
specific rating).

SECTION 5.09. Additional Guarantors; Additional Collateral.

(a) If (x) Parent or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary after the Closing Date or (y) Parent, in its sole
discretion, elects to cause a Domestic Subsidiary that is not a Guarantor to
become a Guarantor, then Parent will promptly cause such Domestic Subsidiary to
become a party to the Guaranty by executing an Instrument of Assumption and
Joinder substantially in the form attached hereto as Exhibit C; provided, that
any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be (and is no longer any
of) an Immaterial Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary
or such time as it guarantees, or pledges any property or assets to secure, any
other Obligations.

(b) If any Domestic Subsidiary that constitutes an Immaterial Subsidiary, a
Receivables Subsidiary or an Excluded Subsidiary on the Closing Date ceases to
be (and is no longer any of) an Immaterial Subsidiary, a Receivables Subsidiary
or an Excluded Subsidiary or at such time as it guarantees, or pledges any
property or assets to secure, any Obligations hereunder, then Parent will
promptly cause such Domestic Subsidiary to become a party to the Guaranty by
executing an Instrument of Assumption and Joinder substantially in the form
attached hereto as Exhibit C within 30 Business Days after such time as it
ceases to be (and is no longer any of ) an Immaterial Subsidiary, a Receivables
Subsidiary or an Excluded Subsidiary or such time as it guarantees, or pledges
any property or assets to secure, any other Obligations.

 

116



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions in Section 5.09(a) and 5.09(b), no Regional
Airline shall be required to become a Guarantor hereunder at any time, provided
however that a Regional Airline may become a Guarantor at the sole discretion of
the Borrower.

(d) At any time, with prior written notice to the Administrative Agent and the
Collateral Agent, the Borrower may, and may cause any other Guarantor to, at its
sole discretion, pledge additional assets as Additional Collateral.

SECTION 5.10. Access to Books and Records.

(a) The Borrower and the Guarantors will make and keep books, records and
accounts in which full, true and correct entries in conformity with GAAP are
made of all financial dealings and transactions in relation to its business and
activities, including, without limitation, an accurate and fair reflection of
the transactions and dispositions of the assets of the Borrower and the
Guarantors.

(b) The Borrower and the Guarantors will permit, to the extent not prohibited by
applicable law or contractual obligations, any representatives designated by the
Administrative Agent or any Governmental Authority that is authorized to
supervise or regulate the operations of a Lender, as designated by such Lender,
upon reasonable prior written notice and, so long as no Event of Default has
occurred and is continuing, at no out-of-pocket cost to the Borrower and the
Guarantors, to visit and inspect the properties of each of the Borrower and the
Guarantors, to examine its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested (it being understood that a representative of the Borrower will be
present); provided that if an Event of Default has occurred and is continuing,
the Borrower and the Guarantors shall be responsible for the reasonable costs
and expenses of any visits of the Administrative Agent and the Lenders, acting
together (but not separately); provided, further that with respect to Collateral
and matters relating thereto, the rights of Administrative Agent and the Lenders
under this Section 5.10 shall be limited to the following: upon the request of
the Administrative Agent, the applicable Grantor will permit the Administrative
Agent or any of its agents or representatives, at reasonable times and intervals
upon reasonable prior notice, to visit during normal business hours its offices
and sites and inspect any documents relating to (i) the existence of such
Collateral, (ii) with respect to Collateral other than Pledged Route
Authorities, Pledged Slots and Pledged Foreign Gate Leaseholds, the condition of
such Collateral, and (iii) the validity, perfection and priority of the Liens on
such Collateral, and to discuss such matters with its officers, except to the
extent the disclosure of any such document or any such discussion shall result
in the applicable Grantor’s violation of its contractual or legal obligations.
All confidential or proprietary information obtained in connection with any such
visit, inspection or discussion shall be held confidential by the Administrative
Agent and each agent or representative thereof and shall not be furnished or
disclosed by any of them to anyone other than their respective bank examiners,
auditors, accountants, agents and legal counsel, and except as may be required
by an order of any court or administrative agency or by any statute, rule,
regulation or order of any Governmental Authority.

 

117



--------------------------------------------------------------------------------

SECTION 5.11. Further Assurances.

(a) With respect to Pledged Spare Parts located at Spare Parts Locations, the
Spare Parts Security Agreement will provide that the Borrower or the applicable
Grantor shall take, or cause to be taken, upon the reasonable request of the
Collateral Agent, such actions with respect to the due and timely recording,
filing, re-recording and refiling of such Spare Parts Security Agreement and any
financing statements and any continuation statements or other instruments as are
necessary to maintain, so long as such Spare Parts Security Agreement is in
effect, the perfection of the security interests created by such Spare Parts
Security Agreement in such Pledged Spare Parts located at such Spare Parts
Locations, subject to Permitted Liens;

(b) With respect to Collateral constituting aircraft or spare engines, the
Aircraft Security Agreement will provide that the Borrower or the applicable
Grantor shall take, or cause to be taken, upon the reasonable request of the
Collateral Agent, such actions with respect to the due and timely recording,
filing, re-recording and refiling of such Aircraft Security Agreement and any
financing statements and any continuation statements or other instruments as are
necessary to maintain, so long as such Aircraft Security Agreement, as
applicable, is in effect, the perfection of the security interests created by
such Aircraft Security Agreement, as applicable, in such aircraft or spare
engines, subject in each case, to Permitted Liens, or at the reasonable request
of the trustee appointed pursuant to Section 8.01(d) will furnish such trustee
with such instruments, in execution form, and such other information, as may be
required to enable such trustee to take such action;

(c) With respect to Pledged Route Authorities, Pledged Slots, Pledged Foreign
Gate Leaseholds, and any Additional Route Authorities or Gate Leaseholds
otherwise constituting Collateral, upon the reasonable request of the Collateral
Agent, the Borrower or the applicable Grantor shall take, or cause to be taken,
such actions with respect to the due and timely recording, filing, re-recording
and refiling of any financing statements and any continuation statements under
the UCC as are necessary to maintain, so long as such SGR Security Agreement or
other applicable Collateral Document is in effect, the perfection of the
security interests created by such SGR Security Agreement or such Collateral
Document, as applicable, in such Pledged Route Authorities, Pledged Slots,
Pledged Foreign Gate Leaseholds and any Additional Route Authorities or Gate
Leaseholds otherwise constituting Collateral, subject, in each case, to
Permitted Liens, or at the reasonable request of the Collateral Agent will
furnish the Collateral Agent, together with such financing statements and
continuation statements, as may be required to enable the Collateral Agent to
take such action;

(d) With respect to Collateral constituting Real Property Assets, each of the
applicable Collateral Documents relating to such Collateral will provide that
the Borrower or the applicable Grantor shall provide, or cause to be provided to
the Collateral Agent each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
exception documents referred to therein), maps, ALTA (or TLTA, if applicable)
as-built surveys (in form and as to date that is sufficiently acceptable to the
title insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments, flood certifications
and flood insurance (if applicable) and reports and evidence regarding recording
and payment of fees, insurance premium and taxes) that the

 

118



--------------------------------------------------------------------------------

Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of or leasehold interest in real property subject only
to Permitted Liens;

(e) With respect to Collateral other than Pledged Route Authorities, Pledged
Slots, Pledged Foreign Gate Leaseholds, Additional Route Authorities, Gate
Leaseholds, Spare Parts, aircraft or spare engines, each of the applicable
Collateral Documents relating to such Collateral will provide that the Borrower
or the applicable Grantor shall take, or cause to be taken, upon the reasonable
request of the Collateral Agent, such commercially reasonable actions as are
necessary to maintain, so long as such Collateral Document is in effect, the
perfection of the security interests created by such Collateral Document in such
Collateral, subject, in each case, to Permitted Liens, or at the reasonable
request of the Collateral Agent, will furnish the Collateral Agent with such
instruments, in execution form, and such other information, as may be required
to enable the Collateral Agent to take such action.

ARTICLE VI

NEGATIVE AND FINANCIAL COVENANTS

From the date hereof and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to
Section 2.02(j)) or principal of or interest on any Loan or reimbursement of any
LC Disbursement is owing (or any other amount that is due and unpaid on the
first date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:

SECTION 6.01. Restricted Payments.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly:

(i) declare or pay any dividend or make any other payment or distribution on
account of Parent’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving Parent or any of its Restricted Subsidiaries) or to the
direct or indirect holders of Parent’s or any of its Restricted Subsidiaries’
Equity Interests in their capacity as such (other than (A) dividends,
distributions or payments payable in Qualifying Equity Interests or in the case
of preferred stock of Parent, an increase in the liquidation value thereof and
(B) dividends, distributions or payments payable to Parent or a Restricted
Subsidiary of Parent);

(ii) purchase, redeem or otherwise acquire or retire for value any Equity
Interests of Parent;

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value (collectively for purposes of this
clause (iii), a “purchase”) any Indebtedness of the Borrower or any Guarantor
that is contractually

 

119



--------------------------------------------------------------------------------

subordinated in right of payment to the Loans (excluding any intercompany
Indebtedness between or among Parent and any of its Restricted Subsidiaries),
except any scheduled payment of interest and any purchase within two years of
the Stated Maturity thereof; or

(iv) make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) above being collectively referred to as
“Restricted Payments”),

unless, at the time of and after giving effect to such Restricted Payment:

(x) (A) no Default or Event of Default is continuing as of such date and (B)
Liquidity as at such time (after (1) excluding from the calculation thereof an
amount equal to 75% of the aggregate committed principal amount under all
revolving credit facilities (whether drawn or undrawn) of the Parent and its
Restricted Subsidiaries as of such date and (2) giving pro forma effect to any
Restricted Payment to be made on such date) is at least equal to $4,000,000,000,
or

(y) the aggregate amount of all Restricted Payments made by Parent and its
Restricted Subsidiaries since the Closing Date and together with such Restricted
Investments outstanding at the time of giving effect to such Restricted Payment
(excluding, in each case, Restricted Payments permitted by clauses (2) through
(22) of Section 6.01(b)), is less than the greater of (i) $0 and (ii) the sum,
without duplication, of:

(A) 50% of the Consolidated Net Income of Parent for the period (taken as one
accounting period) from June 30, 2013 to the end of Parent’s most recently ended
fiscal quarter for which internal financial statements are available at the time
of such Restricted Payment (or, if such Consolidated Net Income for such period
is a deficit, less 100% of such deficit); plus 50% of the Consolidated Net
Income (as such term is defined in the US Airways Indenture) of US Airways for
the period (taken as one accounting period) from October 1, 2011 to December 9,
2013 (or, if such Consolidated Net Income (as such term is defined in the US
Airways Indenture) for such period is a deficit, less 100% of such deficit);
plus

(B) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent since the Closing Date as a
contribution to its common equity capital or from the issue or sale of
Qualifying Equity Interests (other than Qualifying Equity Interests sold to a
Subsidiary of Parent and excluding Excluded Contributions and other than
proceeds from any Permitted Warrant Transaction); plus

(C) (x) 100% of the aggregate net cash proceeds and the Fair Market Value of
non-cash consideration received by Parent or a Restricted Subsidiary of Parent
from the issue or sale of convertible or exchangeable Disqualified Stock of
Parent or a Restricted Subsidiary of Parent or convertible or exchangeable debt
securities of Parent or a Restricted Subsidiary of Parent (regardless of when
issued or sold) or in connection with the conversion or exchange thereof, in
each case that have been converted into or exchanged since the Closing Date for
Qualifying Equity Interests (other than Qualifying Equity Interests and
convertible or exchangeable Disqualified Stock or debt securities sold to a
Subsidiary of Parent)); plus (y) 100% of the aggregate net cash proceeds and the

 

120



--------------------------------------------------------------------------------

Fair Market Value (as such term is defined in the US Airways Indenture) of
non-cash consideration received by US Airways or a Restricted Subsidiary (as
such term is defined in the US Airways Indenture) of US Airways from the issue
or sale of convertible or exchangeable Disqualified Stock (as such term is
defined in the US Airways Indenture) of US Airways or a Restricted Subsidiary
(as such term is defined in the US Airways Indenture) of US Airways or
convertible or exchangeable debt securities of US Airways or a Restricted
Subsidiary (as such term is defined in the US Airways Indenture) of US Airways
(regardless of when issued or sold) or in connection with the conversion or
exchange thereof, in each case that have been converted into or exchanged since
the US Airways Closing Date for Qualifying Equity Interests (as such term is
defined in the US Airways Indenture) (other than Qualifying Equity Interests (as
such term is defined in the US Airways Indenture) and convertible or
exchangeable Disqualified Stock (as such term is defined in the US Airways
Indenture) or debt securities sold to a Subsidiary of US Airways); plus

(D) to the extent that any Restricted Investment that was made after the Closing
Date is (i) sold for cash or otherwise cancelled, liquidated or repaid for cash
or (ii) made in an entity that subsequently becomes a Restricted Subsidiary of
Parent, the initial amount of such Restricted Investment (or, if less, the
amount of cash received upon repayment or sale); plus

(E) to the extent that any Unrestricted Subsidiary (other than any Unrestricted
Subsidiary to the extent the Investment in such Unrestricted Subsidiary
constituted a Permitted Investment) of Parent designated as such after the
Closing Date is redesignated as a Restricted Subsidiary after the Closing Date,
the greater of (i) the Fair Market Value of Parent’s Restricted Investment in
such Subsidiary as of the date of such redesignation and (ii) such Fair Market
Value as of the date on which such Subsidiary was originally designated as an
Unrestricted Subsidiary after the Closing Date; plus

(F) 100% of any dividends received in cash by Parent or a Restricted Subsidiary
of Parent after the Closing Date from an Unrestricted Subsidiary (other than any
Unrestricted Subsidiary to the extent the Investment in such Unrestricted
Subsidiary constituted a Permitted Investment) of Parent, to the extent that
such dividends were not otherwise included in the Consolidated Net Income of
Parent for such period.

(b) The provisions of Section 6.01(a) will not prohibit:

(1) the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend or distribution or
redemption payment would have complied with the provisions of this Agreement;

(2) the making of any Restricted Payment in exchange for, or out of or with the
net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of Parent) of, Qualifying Equity Interests or from the substantially
concurrent contribution of common equity capital to Parent; provided that the
amount of any such net cash

 

121



--------------------------------------------------------------------------------

proceeds that are utilized for any such Restricted Payment will not be
considered to be net proceeds of Qualifying Equity Interests for purposes of
clause (a)(y)(ii)(B) of Section 6.01 and will not be considered to be Excluded
Contributions;

(3) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution), distribution or payment by a
Restricted Subsidiary of Parent to the holders of its Equity Interests on a pro
rata basis;

(4) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Indebtedness of the Borrower or any Guarantor that is contractually
subordinated in right of payment to the Loans with the net cash proceeds from an
incurrence of Permitted Refinancing Indebtedness;

(5) the repurchase, redemption, acquisition or retirement for value of any
Equity Interests of Parent or any Restricted Subsidiary of Parent held by any
current or former officer, director, consultant or employee (or their estates or
beneficiaries of their estates) of Parent or any of its Restricted Subsidiaries
pursuant to any management equity or compensation plan or equity subscription
agreement, stock option agreement, shareholders’ agreement or similar agreement;
provided that the aggregate price paid for all such repurchased, redeemed,
acquired or retired Equity Interests may not exceed $60,000,000 in any 12-month
period (except to the extent such repurchase, redemption, acquisition or
retirement is in connection with (x) the acquisition of a Permitted Business or
merger, consolidation or amalgamation otherwise permitted by this Agreement and
in such case the aggregate price paid by Parent and its Restricted Subsidiaries
may not exceed $150,000,000 in connection with such acquisition of a Permitted
Business or merger, consolidation or amalgamation); provided, further, that
Parent or any of its Restricted Subsidiaries may carry over and make in
subsequent 12-month periods, in addition to the amounts permitted for such
12-month period, up to $30,000,000 of unutilized capacity under this clause (5)
attributable to the immediately preceding 12-month period;

(6) the repurchase of Equity Interests or other securities deemed to occur upon
(A) the exercise of stock options, warrants or other securities convertible or
exchangeable into Equity Interests or any other securities, to the extent such
Equity Interests or other securities represent a portion of the exercise price
of those stock options, warrants or other securities convertible or exchangeable
into Equity Interests or any other securities or (B) the withholding of a
portion of Equity Interests issued to employees and other participants under an
equity compensation program of Parent or its Subsidiaries to cover withholding
tax obligations of such persons in respect of such issuance;

(7) so long as no Default or Event of Default has occurred and is continuing,
the declaration and payment of regularly scheduled or accrued dividends,
distributions or payments to holders of any class or series of Disqualified
Stock or subordinated debt of Parent or any preferred stock of any Restricted
Subsidiary of Parent;

 

122



--------------------------------------------------------------------------------

(8) payments of cash, dividends, distributions, advances, common stock or other
Restricted Payments by Parent or any of its Restricted Subsidiaries to allow the
payment of cash in lieu of the issuance of fractional shares;

(9) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of Parent or any Disqualified Stock or preferred stock of
any Restricted Subsidiary of Parent to the extent such dividends are included in
the definition of “Fixed Charges” for such Person;

(10) Restricted Payments made with Excluded Contributions;

(11) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Parent or any of its Restricted Subsidiaries by, any
Unrestricted Subsidiary;

(12) any Restricted Payment in connection with any full or partial “spin-off” of
a Subsidiary or similar transactions; provided that no Default or Event of
Default has occurred and is continuing; provided, further, that the assets
distributed or dividended do not include, directly or indirectly, any property
or asset that constitutes Collateral;

(13) the distribution or dividend of assets or Capital Stock of any Person in
connection with any full or partial “spin-off” of a Subsidiary or similar
transactions having an aggregate Fair Market Value not to exceed $600,000,000
since the Closing Date; provided that the assets distributed or dividended do
not include, directly or indirectly, any property or asset that constitutes
Collateral;

(14) so long as no Default or Event of Default has occurred and is continuing,
any (x) Restricted Payment (other than a Restricted Investment) made on or after
the Closing Date and (y) Restricted Investments outstanding at any such time, in
an aggregate amount not to exceed $900,000,000, such aggregate amount to be
calculated from the Closing Date;

(15) the payment of any amounts in respect of any restricted stock units or
other instruments or rights whose value is based in whole or in part on the
value of any Equity Interests issued to any directors, officers or employees of
Parent or any Restricted Subsidiary of Parent;

(16) the making of cash payments in connection with any conversion of
Convertible Indebtedness in an aggregate amount since the Closing Date not to
exceed the sum of (a) the principal amount of such Convertible Indebtedness plus
(b) any payments received by Parent or any of its Restricted Subsidiaries
pursuant to the exercise, settlement or termination of any related Permitted
Bond Hedge Transaction;

(17) (a) any payments in connection with a Permitted Bond Hedge Transaction and
(b) the settlement of any related Permitted Warrant Transaction (i) by delivery
of shares of Parent’s common stock upon settlement thereof or (ii) by
(A) set-off against the related Permitted Bond Hedge Transaction or (B) payment
of an early termination amount thereof upon any early termination thereof in
common stock or, in the case of a

 

123



--------------------------------------------------------------------------------

nationalization, insolvency, merger event (as a result of which holders of such
common stock are entitled to receive cash or other consideration for their
shares of such common stock) or similar transaction with respect to Parent or
such common stock, cash and/or other property;

(18) [Reserved];

(19) so long as no Default or Event of Default has occurred and is continuing,
Restricted Payments (i) made to purchase or redeem Equity Interests of Parent or
(ii) consisting of payments in respect of any Indebtedness (whether for purchase
or prepayment thereof or otherwise);

(20) payment of dividends in respect of Parent’s Capital Stock in each fiscal
year in an amount up to 50% of Excess Cash Flow for the immediately preceding
fiscal year, so long as, both immediately before and after giving effect to such
payment, (A) no Default or Event of Default has occurred and is continuing at
the time of and immediately after giving effect to the payment of such
dividends, and (B) the Borrower is in pro forma compliance with the financial
covenants in Section 6.09 at such times;

(21) Restricted Payments with assets or properties that (i) do not consist of
Collateral or Capital Stock of Parent or any of its Restricted Subsidiaries and
(ii) have an aggregate Fair Market Value as of the date each such Restricted
Payment is made (without giving effect to subsequent changes in value), when
taken together with all other (x) Restricted Payments (other than Investments)
and (y) Restricted Investments that remain outstanding, in each case, made
pursuant to this clause (21), do not exceed 5.0% of the Consolidated Tangible
Assets of Parent and its Restricted Subsidiaries; and

(22) any repurchase of Accounts and/or related assets pursuant to a Receivables
Repurchase Obligation.

In the case of any Restricted Payment that is not cash, the amount of such
non-cash Restricted Payment will be the Fair Market Value on the date of the
Restricted Payment of the asset(s) or securities proposed to be transferred or
issued by Parent or such Restricted Subsidiary of Parent, as the case may be,
pursuant to the Restricted Payment. The Fair Market Value of any assets or
securities that are required to be valued by this Section 6.01 will be
determined by a Responsible Officer of the Borrower and, if greater than
$10,000,000, set forth in an Officer’s Certificate delivered to the
Administrative Agent.

For purposes of determining compliance with this Section 6.01, if a proposed
Restricted Payment (or portion thereof) meets the criteria of more than one of
the categories of Restricted Payments described in clauses (1) through (22) of
subparagraph (b) of this Section 6.01, or is entitled to be made pursuant to
subparagraph (a) of this Section 6.01, Parent will be entitled to classify on
the date of its payment or later reclassify such Restricted Payment (or portion
thereof) in any manner that complies with this Section 6.01.

For the avoidance of doubt, the payment on or with respect to, or purchase,
redemption, defeasance or other acquisition or retirement for value of any
Indebtedness (including any Convertible Indebtedness) of Parent or any
Restricted Subsidiary of Parent that is

 

124



--------------------------------------------------------------------------------

not contractually subordinated in right of payment to the Obligations shall not
constitute Restricted Payment and therefore will not be subject to any of the
restrictions described in this Section 6.01.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, if a Restricted Payment is made (or any other action is taken or
omitted under this Agreement or any other Loan Document) at a time when a
Default or Event of Default has occurred and is continuing and such Default or
Event of Default is subsequently cured, any Default or Event of Default arising
from the making of such Restricted Payment (or the taking or omission of such
other action) during the existence of such Default or Event of Default shall
simultaneously be deemed cured.

SECTION 6.02. Restrictions on Ability of Restricted Subsidiaries to Pay
Dividends and Make Certain Other Payments.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries
other than the Borrower to, directly or indirectly, create or permit to exist or
become effective any consensual encumbrance or restriction on the ability of any
such Restricted Subsidiary to:

(1) pay dividends or make any other distributions on its Capital Stock to Parent
or any of its Restricted Subsidiaries or with respect to any other interest or
participation in the profits of such Restricted Subsidiary, or measured by the
profits of such Restricted Subsidiary;

(2) pay any Indebtedness owed to Parent or any of its Restricted Subsidiaries;

(3) make loans or advances to Parent or any of its Restricted Subsidiaries; or

(4) sell, lease or transfer any of its properties or assets to Parent or any of
its Restricted Subsidiaries.

(b) The restrictions in Section 6.02(a) will not apply to encumbrances or
restrictions existing under or by reason of:

(1) agreements (A) governing Existing Indebtedness, Credit Facilities and any
other obligations, in each case as in effect on (or required by agreements in
effect on) the Closing Date or (B) in effect on the Closing Date;

(2) this Agreement and the Collateral Documents, including any Intercreditor
Agreement and any Other Intercreditor Agreement;

(3) agreements governing other Indebtedness or shares of preferred stock;
provided, that if such Restricted Subsidiary incurring or issuing such
Indebtedness or shares of preferred stock is not a Guarantor, the restrictions
therein are either (in each case, as determined in good faith by a senior
financial officer of Parent or the Borrower) (A) not materially more
restrictive, taken as a whole, than those contained in this Agreement or
(B)(i) customary for instruments of such type and (ii) will not materially
adversely impact the ability of the Borrower to make required principal and
interest payments on the Loans or any reimbursement obligation with respect to
LC Disbursements;

 

125



--------------------------------------------------------------------------------

(4) applicable law, rule, regulation or order;

(5) any instrument governing Indebtedness or Capital Stock of a Person acquired
by Parent or any of its Restricted Subsidiaries (including by way of merger,
consolidation or amalgamation of Parent or any of its Restricted Subsidiaries)
as in effect at the time of such acquisition (except to the extent such
Indebtedness or Capital Stock was incurred in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired;

(6) customary provisions in contracts, licenses, leases and asset sale
agreements entered into in the Ordinary Course of Business;

(7) purchase money obligations for property acquired in the Ordinary Course of
Business and Capital Lease Obligations that impose restrictions on the property
(or proceeds thereof) purchased or leased of the nature described in clause (4)
of Section 6.02(a);

(8) any contract or agreement for the sale or other disposition of a Restricted
Subsidiary that restricts distributions, asset sales or loans by that Restricted
Subsidiary pending its sale or other disposition;

(9) Permitted Refinancing Indebtedness; provided that such amendment,
modification, restatement, renewal, extension, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of a senior financial
officer of the Borrower, taken together as a whole, not materially more
restrictive with respect to such dividend and other payment restrictions than
those contained in (A) the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, extension, increase, supplement,
refunding, replacement or refinancing or (B) this Agreement;

(10) Permitted Liens and Liens that limit the right of the debtor to dispose of
the assets subject to such Liens;

(11) provisions limiting the disposition or distribution of assets or property
or loans or advances in joint venture agreements, asset sale agreements,
sale-leaseback and other lease agreements, stock sale agreements and other
similar agreements (including agreements entered into in connection with any
Investment), which limitation is applicable only to the assets or the joint
venture entity, as applicable, that are the subject of such agreements or
otherwise in the Ordinary Course of Business;

(12) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the Ordinary Course of Business;

 

126



--------------------------------------------------------------------------------

(13) any instrument or agreement entered into in connection with (or in
anticipation of) any full or partial “spin-off” or similar transactions;

(14) any encumbrance or restriction of the type referred to in clauses (1), (2),
(3) and (4) of Section 6.02(a) imposed by any amendments, modifications,
restatements, renewals, extensions, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (13) of this Section 6.02(b); provided that
such amendment, modification, restatement, renewal, extension, increase,
supplement, refunding, replacement or refinancing is, in the good faith judgment
of a senior financial officer of the Borrower, taken together as a whole, not
materially more restrictive with respect to such dividend and other payment
restrictions than those contained in (A) the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
extension, increase, supplement, refunding, replacement or refinancing or
(B) this Agreement; and

(15) any encumbrance or restriction existing under or by reason of Indebtedness
or other contractual requirements of a Receivables Subsidiary or any Standard
Securitization Undertaking, in each case, in connection with a Qualified
Receivables Transaction; provided that such restrictions apply only to such
Receivables Subsidiary.

SECTION 6.03. [Reserved].

SECTION 6.04. Disposition of Collateral. Neither the Borrower nor any Grantor
shall Dispose of any Collateral (including, without limitation, by way of any
Sale of a Grantor) except that any Disposition shall be permitted (i) in the
case of a Permitted Disposition or (ii) in the case of any Disposition of
Collateral that is not a Permitted Disposition; provided that in the case of any
Disposition of Collateral that is not a Permitted Disposition (A) upon
consummation of any such Disposition, no Event of Default shall have occurred
and be continuing, (B) either (I) there is no Collateral Coverage Ratio Failure
after giving effect to such Disposition (including any deposit of any Net
Proceeds received upon consummation thereof in the Collateral Proceeds Account
subject to an Account Control Agreement) and there is no Core Collateral Failure
after giving effect to such Disposition; (II) the Borrower shall (1) grant (or
cause another Grantor to grant) a security interest in Additional Collateral
and/or (2) prepay or cause to be prepaid the Loans and (if required by its
terms) any Pari Passu Senior Secured Debt (on a ratable basis with the Loans)
such that following such actions in clauses (1) and/or (2) above, (x) the
Collateral Coverage Ratio, recalculated by adding the Appraised Value of any
such Additional Collateral and any such Net Proceeds in clause (i) of the
definition of Collateral Coverage Ratio and subtracting any such prepaid Loans
and prepaid Pari Passu Senior Secured Debt from clause (ii) of the definition of
Collateral Coverage Ratio, shall be no less than 1.6 to 1.0 and (y) the
Collateral shall include at least one category of Core Collateral; provided that
in the case of any Disposition that is not a voluntary Disposition of Collateral
by the Borrower or such Grantor, the Borrower shall have up to 45 days after
such Disposition to accomplish the actions contemplated by this clause (II); or
(III) the Borrower shall comply with its obligations set forth in Section
2.12(a), (C) [Reserved] and (D) the Borrower shall promptly provide to the
Administrative Agent a Collateral Coverage Ratio Certificate calculating the
Collateral Coverage Ratio and certifying that the Collateral includes at least
one category of Core Collateral after giving effect to such Disposition and any
actions taken pursuant to clause (B)(II) above.

 

127



--------------------------------------------------------------------------------

For the avoidance of doubt, (1) none of (v) the reduction of the frequency of
flight operations over any Scheduled Service, (w) the suspension or cancellation
of any Scheduled Service, (x) the expiration, termination or suspension of any
Pledged Route Authority, Pledged Slot, Pledged Foreign Gate Leasehold or
Additional Route Authority or Gate Leasehold otherwise constituting Collateral
in accordance with the terms under which the applicable Grantor was granted such
Pledged Route Authority, Pledged Slot, Pledged Foreign Gate Leasehold or
Additional Route Authority or Gate Leasehold constituting Collateral, as
applicable, (y) the release of any Pledged Slot or Pledged Foreign Gate
Leasehold from the Collateral pursuant to Section 16(c) of any SGR Security
Agreement or an equivalent provision with a different section reference or the
equivalent provision of any other Collateral Document relating to such Pledged
Slot or Pledged Foreign Gate Leasehold or Gate Leasehold otherwise constituting
Collateral, as applicable, shall constitute a Disposition and (2) with respect
to any Spare Parts, none of (x) the transfer of possession thereof to the
manufacturer thereof or any service provider for testing, overhaul, repairs,
maintenance, servicing alterations or modification purposes or to any other
Person for transport to the manufacturer thereof or any such servicer provider
and any such purpose or for transfer from one location owned or used by the
Borrower (or of any other Grantor under a Collateral Document granting a
security interest the in the applicable Spare Parts) to another such location,
(y) the subjecting of any such Spare Part to an interchange or pooling,
exchange, borrowing, maintenance or servicing arrangement or (z) the sale,
transfer or exchange between or among the Borrower and its Affiliates to the
extent such Persons are Grantors under Collateral Documents granting a security
interest in the applicable Spare Parts, shall in any such case, constitute a
Disposition.

SECTION 6.05. Transactions with Affiliates.

(a) Parent will not, and will not permit any of its Restricted Subsidiaries to,
make any payment to or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of Parent (each,
an “Affiliate Transaction”) involving aggregate payments or consideration in
excess of $60,000,000, unless:

(1) the Affiliate Transaction is on terms that are not materially less favorable
to Parent or the relevant Restricted Subsidiary (taking into account all effects
Parent or such Restricted Subsidiary expects to result from such transaction
whether tangible or intangible) than those that would have been obtained in a
comparable transaction by Parent or such Restricted Subsidiary with an unrelated
Person; and

(2) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $150,000,000, an
Officer’s Certificate certifying that such Affiliate Transaction complies with
clause (1) of this Section 6.05(a); and

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $300,000,000, an
opinion as to the fairness to Parent or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.

 

128



--------------------------------------------------------------------------------

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.05(a):

(1) any employment agreement, confidentiality agreement, non-competition
agreement, incentive plan, employee stock option agreement, long-term incentive
plan, profit sharing plan, employee benefit plan, officer or director
indemnification agreement or any similar arrangement entered into by Parent or
any of its Restricted Subsidiaries in the Ordinary Course of Business and
payments pursuant thereto;

(2) transactions between or among any of Parent and/or its Restricted
Subsidiaries (including without limitation in connection with (or in
anticipation of) any full or partial “spin-off” or similar transactions);

(3) transactions with a Person (other than an Unrestricted Subsidiary of Parent)
that is an Affiliate of Parent solely because Parent owns, directly or through a
Restricted Subsidiary, an Equity Interest in, or controls, such Person;

(4) payment of fees, compensation, reimbursements of expenses (pursuant to
indemnity arrangements or otherwise) and reasonable and customary indemnities
provided to or on behalf of officers, directors, employees or consultants of
Parent or any of its Restricted Subsidiaries;

(5) any issuance of Qualifying Equity Interests or any increase in the
liquidation preference of preferred stock of Parent;

(6) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services in the Ordinary Course of Business or transactions with joint
ventures, alliances, alliance members or Unrestricted Subsidiaries entered into
in the Ordinary Course of Business;

(7) Permitted Investments and Restricted Payments that do not violate
Section 6.01;

(8) loans or advances to employees in the Ordinary Course of Business not to
exceed $30,000,000 in the aggregate at any one time outstanding;

(9) transactions pursuant to agreements or arrangements in effect on the Closing
Date or any amendment, modification or supplement thereto or replacement thereof
and any payments made or performance under any agreement as in effect on the
Closing Date or any amendment, replacement, extension or renewal thereof (so
long as such agreement as so amended, replaced, extended or renewed is not
materially less advantageous, taken as a whole, to the Lenders than the original
agreement as in effect on the Closing Date);

 

129



--------------------------------------------------------------------------------

(10) transactions between or among any of Parent and/or its Subsidiaries or
transactions between a Receivables Subsidiary and any Person in which the
Receivables Subsidiary has an Investment;

(11) any transaction effected as part of a Qualified Receivables Transaction;

(12) any purchase by Parent’s Affiliates of Indebtedness of Parent or any of its
Restricted Subsidiaries, the majority of which Indebtedness is offered to
Persons who are not Affiliates of Parent;

(13) transactions contemplated by the Marketing and Service Agreements;

(14) transactions between Parent or any of its Restricted Subsidiaries with any
employee labor unions or other employee groups of Parent or such Restricted
Subsidiary provided such transactions are not otherwise prohibited by this
Agreement;

(15) transactions with captive insurance companies of Parent or any of its
Restricted Subsidiaries; and

(16) transactions between or among any of Parent and/or its Subsidiaries or
transactions between a Non-Recourse Financing Subsidiary and any Person in which
the Non-Recourse Financing Subsidiary has an Investment.

SECTION 6.06. Liens. Parent will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind on any property or asset that constitutes Collateral,
except Permitted Liens.

SECTION 6.07. Business Activities. Parent will not, and will not permit any of
its Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to Parent and its
Restricted Subsidiaries taken as a whole.

SECTION 6.08. Liquidity. Parent will not permit the aggregate amount of
Liquidity at the close of any Business Day to be less than $2,000,000,000.

SECTION 6.09. Collateral Coverage Ratio.

(a) Within ten (10) Business Days after delivery of the Appraisal under Section
5.06 of this Agreement (such day, a “Reference Date,” and the tenth Business Day
after a Reference Date, the “Certificate Delivery Date”), the Borrower will
deliver to the Administrative Agent a Collateral Coverage Ratio Certificate (i)
calculating the Collateral Coverage Ratio with respect to such Reference Date
and (ii) for each Certificate Delivery Date in respect of a Reference Date that
occurs on or after the Initial Collateral Release Date, certifying that the
Collateral includes at least one category of Core Collateral.

 

130



--------------------------------------------------------------------------------

(b) (x) If the Collateral Coverage Ratio with respect to any Reference Date is
less than 1.6 to 1.0, the Borrower shall, no later than forty-five (45) days
after the Certificate Delivery Date, (A) grant (or cause another Grantor to
grant) a security interest in Additional Collateral and/or (B) prepay or cause
to be prepaid the Loans and (if required by its terms) any Pari Passu Senior
Secured Debt (on a ratable basis with the Loans) such that following such
actions in clauses (A) and/or (B) above, the Collateral Coverage Ratio with
respect to such Reference Date, recalculated by adding the Appraised Value of
any such Additional Collateral in clause (i) of the definition of Collateral
Coverage Ratio and subtracting any such prepaid Loans and prepaid Pari Passu
Senior Secured Debt from clause (ii) of the definition of Collateral Coverage
Ratio shall be no less than 1.6 to 1.0 or (y) if at any time, on and after the
Initial Collateral Release Date, it is determined that a Core Collateral Failure
has occurred, the Borrower shall, no later than forty-five (45) days after the
date of such determination, either (A) grant (or cause another Grantor to grant)
a security interest in Additional Collateral such that following such grant the
Collateral shall include at least one category of Core Collateral or (B) prepay
the Loans in full in accordance with Section 2.12(h).

(c) In addition to the release of any Lien otherwise contemplated by any other
provision of any Loan Document, at the Borrower’s request, the Lien of the
applicable Collateral Documents on any asset or type or category of asset
(including after-acquired assets of that type or category) included in the
Collateral will be promptly released; provided, in each case, that the following
conditions are satisfied or waived: (A) no Event of Default shall have occurred
and be continuing, (B) either (x) after giving effect to such release, the
Collateral Coverage Ratio is not less than 1.6 to 1.0 or (y) the Borrower shall
(1) grant (or cause another Grantor to grant) a security interest in Additional
Collateral and/or (2) prepay or cause to be prepaid the Loans and (if required
by its terms) any Pari Passu Senior Secured Debt (on a ratable basis with the
Loans) such that following such actions in clauses (1) and/or (2) above, the
Collateral Coverage Ratio, calculated by adding the Appraised Value of any such
Additional Collateral in clause (i) of the definition of Collateral Coverage
Ratio and subtracting any such prepaid Loans and prepaid Pari Passu Senior
Secured Debt from clause (ii) of the definition of Collateral Coverage Ratio,
shall be no less than 1.6 to 1.0, (C) either (x) no Core Collateral Failure
shall have occurred as a result of such Borrower Release or (y) the Borrower
shall grant (or cause another Grantor to grant) a security interest in
additional assets pledged as Additional Collateral such that the Collateral
would include at least one category of Core Collateral and (D) the Borrower
shall deliver an Officer’s Certificate and a Collateral Coverage Ratio
Certificate (which may be delivered in a combined certificate) demonstrating
compliance with this Section 6.09(c) following such release. In connection
herewith, the Collateral Agent agrees to promptly provide any documents or
releases reasonably requested by the Borrower to evidence such release.

SECTION 6.10. Merger, Consolidation, or Sale of Assets.

(a) Neither Parent nor the Borrower (whichever is applicable, the “Subject
Company”) shall directly or indirectly: (i) consolidate or merge with or into
another Person or (ii) sell, assign, transfer, convey or otherwise dispose of
all or substantially all of the properties or assets of the Subject Company and
its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to another Person, unless:

(1) either:

(A) the Subject Company is the surviving corporation; or

(B) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia;

 

131



--------------------------------------------------------------------------------

(2) the Person formed by or surviving any such consolidation or merger (if other
than the Subject Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Subject Company under the Loan Documents by operation of law
(if the surviving Person is the Borrower) or pursuant to agreements reasonably
satisfactory to the Administrative Agent;

(3) immediately after such transaction, no Event of Default exists; and

(4) the Subject Company shall have delivered to the Administrative Agent an
Officer’s Certificate stating that such consolidation, merger or transfer
complies with this Agreement.

In addition, a Subject Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of such Subject Company and its
Restricted Subsidiaries taken as a whole, in one or more related transactions,
to any other Person.

(b) Section 6.10(a) will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among Parent and/or
its Restricted Subsidiaries.

Clauses (3) and (4) of Section 6.10(a) will not apply to any merger,
consolidation or transfer of assets:

(1) between or among Parent and any of Parent’s Restricted Subsidiaries;

(2) between or among any of Parent’s Restricted Subsidiaries or by a Restricted
Subsidiary that is not a Guarantor; or

(3) with or into an Affiliate solely for the purpose of reincorporating a
Subject Company in another jurisdiction.

(c) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of any Subject Company in a transaction that is subject to, and that
complies with the provisions of, Section 6.10(a), the successor Person formed by
such consolidation or into or with which such Subject Company is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition,

 

132



--------------------------------------------------------------------------------

the provisions of this Agreement referring to such Subject Company shall refer
instead to the successor Person and not to such Subject Company), and may
exercise every right and power of such Subject Company under this Agreement with
the same effect as if such successor Person had been named as such Subject
Company herein; provided, however, that the predecessor Subject Company, if
applicable, shall not be relieved from the obligation to pay the principal of,
and interest, if any, on the Loan except in the case of a sale of all or
substantially all of such Subject Company’s assets in a transaction that is
subject to, and that complies with the provisions of, Section 6.10(a).

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):

(a) any representation or warranty made by the Borrower or any Guarantor in this
Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made and such representation, to the
extent capable of being corrected, is not corrected within ten (10) Business
Days after the earlier of (A) a Responsible Officer of the Borrower obtaining
knowledge of such default or (B) receipt by the Borrower of notice from the
Administrative Agent of such default; or

(b) default shall be made in the payment of (i) any principal of the Loans or
reimbursement obligations or Cash Collateralization in respect of Letters of
Credit when and as the same shall become due and payable; (ii) any interest on
the Loans and such default shall continue unremedied for more than five (5)
Business Days or (iii) any other amount payable hereunder when due and such
default shall continue unremedied for more than ten (10) Business Days after
receipt of written notice by the Borrower from the Administrative Agent of the
default in making such payment when due; or

(c) (A) default shall be made by Parent in the due observance of the covenant
contained in Section 5.03(1) or 6.09(b), or (B) default shall be made by Parent
in the due observance of the covenant contained in Section 6.08 and such default
shall continue unremedied for more than ten (10) Business Days; or

(d) default shall be made by the Borrower, Parent or any Restricted Subsidiary
of Parent in the due observance or performance of any other covenant, condition
or agreement to be observed or performed by it pursuant to the terms of this
Agreement or any of the other Loan Documents and such default shall continue
unremedied for more than sixty (60) days after receipt of written notice by the
Borrower from the Administrative Agent of such default; or

(e) (A) any Loan Document ceases to be in full force and effect (except as
permitted by the terms of this Agreement or the Loan Documents or other than as
a result of the action or inaction of any Agent) for a period of 60 consecutive
days after the

 

133



--------------------------------------------------------------------------------

Borrower receives notice thereof or (B) any of the Collateral Documents ceases
to give the Collateral Agent or trustee (as applicable) a valid, perfected
(subject to any Permitted Liens) security interest (other than (w) any release
or termination of the security interest with respect to any Collateral permitted
by the terms of this Agreement or any Collateral Document, (x) as a result of
any action by any Agent, (y) as a result of the failure of any Agent to take any
action within its control or (z) as a result of any delay by any Agent in taking
any action within its control) for a period of 60 consecutive days after the
Borrower receives notice thereof, in each case with respect to Qualifying
Collateral having an Appraised Value in excess of $100,000,000 in the aggregate
at any time with respect to clauses (A) and (B) above (as determined in good
faith by a responsible financial or accounting officer of the Borrower); or

(f) the Borrower, any Significant Subsidiary or any group of Restricted
Subsidiaries of Parent that, taken together, would constitute a Significant
Subsidiary pursuant to or within the meaning of Bankruptcy Law:

(1) commences a voluntary case, or

(2) consents to the entry of an order for relief against it in an involuntary
case, or

(3) consents to the appointment of a custodian of it or for all or substantially
all of its property, or

(4) makes a general assignment for the benefit of its creditors, or

(5) admits in writing its inability generally to pay its debts; or

(g) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(1) is for relief against Parent, the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary in an involuntary case;

(2) appoints a custodian of Parent, the Borrower, any Significant Subsidiary or
any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of Parent, the Borrower, any Significant Subsidiary or any group of
Restricted Subsidiaries of Parent that, taken together, would constitute a
Significant Subsidiary; or

(3) orders the liquidation of Parent, the Borrower, any Significant Subsidiary
or any group of Restricted Subsidiaries of Parent that, taken together, would
constitute a Significant Subsidiary;

and in each case the order or decree remains unstayed and in effect for
sixty (60) consecutive days; or

 

134



--------------------------------------------------------------------------------

(h) there is entered by a court or courts of competent jurisdiction against
Parent, the Borrower or any of Parent’s Restricted Subsidiaries final judgments
for the payment of any post-petition obligations aggregating in excess of
$150,000,000 (determined net of amounts covered by insurance policies issued by
creditworthy insurance companies or by third-party indemnities or a combination
thereof), which judgments are not paid, discharged, bonded, satisfied or stayed
for a period of sixty (60) consecutive days; or

(i) (1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders caused such Material Indebtedness to become due prior to its scheduled
final maturity date or (2) the Borrower or any Guarantor shall default in the
payment of the outstanding principal amount due on the scheduled final maturity
date of any Indebtedness outstanding under one or more agreements of the
Borrower or a Guarantor, any applicable grace periods shall have expired and any
applicable notice requirements shall have been complied with and such failure to
make payment when due shall be continuing for a period of more than five (5)
consecutive Business Days following the applicable scheduled final maturity date
thereunder and the applicable creditors have exercised remedies, in an aggregate
principal amount at any single time unpaid exceeding $150,000,000; or

(j) a termination of a Plan of the Borrower or an ERISA Affiliate pursuant to
Section 4042 of ERISA and such termination would reasonably be expected to
result in a Material Adverse Effect;

then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:

(i) terminate forthwith the Commitments;

(ii) declare the Loans or any portion thereof then outstanding to be forthwith
due and payable, whereupon the principal of the Loans and other Obligations
(other than Designated Hedging Obligations) together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding;

(iii) require the Borrower and the Guarantors promptly upon written demand to
deposit in the Letter of Credit Account Cash Collateralization for the LC
Exposure (and to the extent the Borrower and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to

 

135



--------------------------------------------------------------------------------

debit the accounts of the Borrower and the Guarantors (other than Escrow
Accounts, Payroll Accounts or other accounts held in trust for an identified
beneficiary) maintained with the Administrative Agent in such amounts);

(iv) set-off amounts in the Letter of Credit Account or any other accounts
(other than Escrow Accounts, Payroll Accounts or other accounts held in trust
for an identified beneficiary) maintained with the Administrative Agent (or any
of its affiliates) and apply such amounts to the obligations of the Borrower and
the Guarantors hereunder and in the other Loan Documents; and

(v) exercise any and all remedies under the Loan Documents and under applicable
law available to the Administrative Agent and the Lenders.

In case of any event with respect to Parent, the Borrower, any Significant
Subsidiary or any group of Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary described in clause (f) or (g) of this
Section 7.01, the actions and events described in clauses (i), (ii) and
(iii) above shall be required or taken automatically, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Any payment received as a result of the exercise of remedies
hereunder shall be applied in accordance with Section 2.17(b).

ARTICLE VIII

THE AGENTS

SECTION 8.01. Administration by Agents.

(a) Each of the Lenders and each Issuing Lender hereby irrevocably appoints each
Agent as its agent and irrevocably authorizes such Agent, in such capacity, to
take such actions on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
delegated to each Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, employees or affiliates.

(b) Each of the Lenders and each Issuing Lender hereby authorizes each of the
Administrative Agent and the Collateral Agent, in its sole discretion, where
applicable:

(i) (A) in connection with the sale or other disposition or request for release
in compliance with Section 6.09(c) of any asset that is part of the Collateral
of the Borrower or any other Grantor, as the case may be, to the extent
permitted by the terms of this Agreement, to release a Lien granted to the
Collateral Agent, for the benefit of the Secured Parties, on such asset and (B)
(x) upon termination of the Commitments and payment and satisfaction of all of
the Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby, (y) if approved, authorized or
ratified in writing by the Required Lenders (or all of the Lenders hereunder, to
the extent required by this Agreement) or (z) as otherwise may be expressly
provided

 

136



--------------------------------------------------------------------------------

in the relevant Collateral Documents, to release a Lien granted to the
Collateral Agent, for the benefit of the Secured Parties, on any asset that is
part of the Collateral of the Borrower or any other Grantor, as the case may be;

(ii) to determine that the cost to the Borrower or any other Grantor, as the
case may be, is disproportionate to the benefit to be realized by the Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties;

(iii) to enter into the other Loan Documents on terms acceptable to the
Administrative Agent or the Collateral Agent, as applicable, and to perform its
respective obligations thereunder;

(iv) to execute any documents or instruments necessary to release any Guarantor
from the guarantees provided herein pursuant to Section 9.05;

(v) to enter into the Collateral Documents, any Intercreditor Agreement or any
Other Intercreditor Agreement (and/or subordination agreements on terms
reasonably acceptable to the Collateral Agent and the Administrative Agent) and
in each case to perform its obligations thereunder and to take such action and
to exercise the powers, rights and remedies granted to it thereunder and with
respect thereto; and

(vi) to enter into any other agreements in the forms contemplated hereby or
otherwise reasonably satisfactory to the Administrative Agent granting Liens to
the Collateral Agent, for the benefit of the Secured Parties, on any assets of
the Borrower or any other Grantor to secure the Obligations.

(c) The Collateral Agent may appoint the Administrative Agent as its agent for
the purposes of holding any Collateral and/or perfecting the Collateral Agent’s
security interest therein and for the purpose of taking such other action with
respect to the Collateral as such Agents may from time to time agree.

(d) In the event any property described in clause (d) of the definition of
“Additional Collateral” is to be pledged by the Borrower or any other Grantor as
Additional Collateral, the Collateral Agent will appoint Wilmington Trust
Company or another trustee designated by the Borrower and reasonably acceptable
to the Collateral Agent to serve as the security trustee under the applicable
Aircraft Security Agreement with respect to such Additional Collateral, and in
such event, references herein to the “Collateral Agent” with respect to such
Additional Collateral and such Aircraft Security Agreement, as the context
requires, shall be deemed to refer to such security trustee. The Collateral
Agent will cause such trustee to join any Intercreditor Agreements and/or any
Other Intercreditor Agreements.

SECTION 8.02. Rights of Agents. Each institution serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its respective Affiliates may accept deposits from, lend money to, act in
any advisor capacity, and generally engage in any kind of business with the
Borrower, Parent or any Subsidiary or other Affiliate of Parent as if it were
not an Agent hereunder and without any duty to account therefor to the Lenders.

 

137



--------------------------------------------------------------------------------

SECTION 8.03. Liability of Agents.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, (i) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) no Agent shall have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08 or in the other Loan Documents),
(iii) except as expressly set forth herein, no Agent shall have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, Parent or any of Parent’s Subsidiaries that is
communicated to or obtained by the institution serving as an Agent or any of its
respective Affiliates in any capacity and (iv) no Agent will be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt, any action that may be in violation of the
automatic stay under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect. No Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.08 or in the other
Loan Documents) or in the absence of its own gross negligence, bad faith or
willful misconduct, as determined in a final non-appealable judgment by a court
of competent jurisdiction. No Agent shall be deemed to have knowledge of any
Event of Default unless and until written notice thereof is given to such Agent
by the Borrower, Parent or a Lender, and no Agent shall be responsible for, or
have any duty to ascertain or inquire into, (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document or (E) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to each Agent.

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for the Borrower or Parent),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

138



--------------------------------------------------------------------------------

(c) Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it (including the
Collateral Agent, in the case of the Administrative Agent). Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers through its Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent.

(d) Anything herein to the contrary notwithstanding, none of the Syndication
Agent, Documentation Agents or Joint Lead Arrangers and Bookrunners listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or the
Issuing Lender.

(e) No Agent shall have any obligation whatsoever to the Lenders or to any other
Person to assure that the Collateral exists or is owned by the applicable
Grantor or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agents in this Article VIII
or in any of the Collateral Documents, it being understood and agreed that (as
between the Collateral Agent and the Lenders) in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct, as determined in a final
non-appealable judgment by a court of competent jurisdiction.

(f) Any assignor of a Loan or seller of a participation hereunder shall be
entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant Assignment and Acceptance or participation
agreement, as applicable, that such assignee Lender or Participant is not a
Disqualified Institution. No Agent shall have any responsibility or liability
for monitoring the list or identities of, or enforcing provisions relating to,
Disqualified Institutions.

SECTION 8.04. Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand each Agent for such Lender’s Aggregate Exposure Percentage
of any expenses and fees incurred for the benefit of the Lenders under this
Agreement and any of the Loan Documents, including, without limitation, counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof, not reimbursed by the Borrower or the
Guarantors and (b) to indemnify and hold harmless each Agent and any of its
Related Parties, on demand, in the amount equal to such Lender’s Aggregate
Exposure Percentage, from and against

 

139



--------------------------------------------------------------------------------

any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses, or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against it or any
of them in any way relating to or arising out of this Agreement or any of the
Loan Documents or any action taken or omitted by it or any of them under this
Agreement or any of the Loan Documents to the extent not reimbursed by the
Borrower or the Guarantors (except such as shall result from its gross
negligence or willful misconduct, as determined in a final non-appealable
judgment by a court of competent jurisdiction). Notwithstanding the foregoing,
so long as no Event of Default shall have occurred and be continuing, the
Borrower shall not be responsible for the fees and expenses of more than one
primary counsel for the Administrative Agent, the Collateral Agent or the Joint
Lead Arrangers and Bookrunners and, only with respect to fees and expenses
incurred in connection with the enforcement of the Loan Documents, one local
counsel for each relevant jurisdiction, and, in each case, if necessary in the
case of an actual conflict of interest, an additional counsel in each such
applicable jurisdiction.

SECTION 8.05. Successor Agents. Subject to the appointment and acceptance of a
successor agent to the extent provided in this paragraph, (i) each Agent may be
removed by the Borrower or the Required Lenders if such Agent or a controlling
affiliate of such Agent is a Defaulting Lender and (ii) any Agent may resign
upon ten (10) days’ notice to the Lenders, the Issuing Lenders and the Borrower.
Upon any such removal or resignation by any Agent, the Required Lenders shall
appoint, with the consent (provided that no Event of Default or Default has
occurred and is continuing) of the Borrower (such consent not to be unreasonably
withheld or delayed if such successor is a commercial bank with consolidated
combined capital and surplus of at least $5,000,000,000), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Agent gives notice of its resignation, then the retiring Agent may,
with the consent (provided that no Event of Default or Default has occurred or
is continuing) of the Borrower (such consent not to be unreasonably withheld or
delayed), appoint a successor Agent which shall be a bank institution with an
office in New York, New York, or an Affiliate of any such bank, in each case,
with consolidated combined capital and surplus of at least $5,000,000,000). Upon
the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder, the provisions of this Article
and Section 10.04 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while it was acting as an
Agent.

SECTION 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon either Agent
or any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.

 

140



--------------------------------------------------------------------------------

SECTION 8.07. Advances and Payments.

(a) On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Term Loan Commitment or
Revolving Commitment, as applicable, hereunder. Should the Administrative Agent
do so, each of the Lenders agrees forthwith to reimburse the Administrative
Agent in immediately available funds for the amount so advanced on its behalf by
the Administrative Agent, together with interest at the Federal Funds Effective
Rate if not so reimbursed on the date due from and including such date but not
including the date of reimbursement.

(b) Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20(a), 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.

SECTION 8.08. Sharing of Setoffs. Each Lender agrees that, except to the extent
this Agreement expressly provides for payments to be allocated to a particular
Lender, if it shall, through the exercise either by it or any of its banking
Affiliates of a right of banker’s lien, setoff or counterclaim against the
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender (or any of its
banking Affiliates) under any applicable bankruptcy, insolvency or other similar
law, or otherwise, obtain payment in respect of its Loans or LC Exposure as a
result of which the unpaid portion of its Loans or LC Exposure is
proportionately less than the unpaid portion of the Loans or LC Exposure of any
other Lender (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lender a participation in the Loans or LC
Exposure of such other Lender, so that the aggregate unpaid principal amount of
each Lender’s Loans and LC Exposure and its participation in Loans and LC
Exposure of the other Lenders shall be in the same proportion to the aggregate
unpaid principal amount of all Loans then outstanding and LC Exposure as the
principal amount of its Loans and LC Exposure prior to the obtaining of such
payment was to the principal amount of all Loans outstanding and LC Exposure
prior to the obtaining of such payment and (b) such other adjustments shall be
made from time to time as shall be equitable to ensure that the Lenders share
such payment pro rata; provided that if any such non-pro-rata payment is
thereafter recovered or otherwise set aside, such purchase of participations
shall be rescinded (without interest). The provisions of this Section 8.08 shall
not be construed to apply to (a) any payment made by the Borrower or a Guarantor
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by any Lender as consideration for the
assignment or sale of a participation in any of its Loans or other Obligations
owed to it.

 

141



--------------------------------------------------------------------------------

SECTION 8.09. Withholding Taxes. To the extent required by any applicable law,
each Agent may withhold from any payment to any Lender an amount equivalent to
any withholding tax applicable to such payment. If the Internal Revenue Service
or any other Governmental Authority asserts a claim that any Agent did not
properly withhold tax from amounts paid to or for the account of any Lender for
any reason, or any Agent has paid over to the Internal Revenue Service
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, without duplication of any indemnification
obligations set forth in Section 8.04, such Lender shall indemnify such Agent
fully for all amounts paid, directly or indirectly, by such Agent as tax or
otherwise, including any penalties or interest and together with any expenses
incurred.

SECTION 8.10. Appointment by Secured Parties. Each Secured Party that is not a
party to this Agreement shall be deemed to have appointed each of the
Administrative Agent and the Collateral Agent as its agent under the Loan
Documents in accordance with the terms of this Article VIII and to have
acknowledged that the provisions of this Article VIII apply to such Secured
Party mutatis mutandis as though it were a party hereto (and any acceptance by
such Secured Party of the benefits of this Agreement or any other Loan Document
shall be deemed an acknowledgment of the foregoing).

SECTION 8.11. Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary, the Required Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) subject to all confidentiality provisions and other
obligations of the Lenders under the Loan Documents, as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.

ARTICLE IX

GUARANTY

SECTION 9.01. Guaranty.

(a) Each of the Guarantors unconditionally and irrevocably guarantees the due
and punctual payment by the Borrower of the Obligations (including interest
accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding) (collectively, the “Guaranteed Obligations” and the obligations
of each Guarantor in respect thereof, its “Guaranty Obligations”). Each of the
Guarantors further agrees that, to the extent permitted by applicable law, the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from such Guarantor, and it will remain bound upon this
Guaranty notwithstanding any extension or

 

142



--------------------------------------------------------------------------------

renewal of any of the Obligations. The Obligations of the Guarantors shall be
joint and several. Each of the Guarantors further agrees that its guaranty
hereunder is a primary obligation of such Guarantor and not merely a contract of
surety.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in Section 9.02 be included as
an asset of the respective Guarantor in determining the maximum liability of
such Guarantor hereunder.

(c) To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of any Agent or a Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower or any other Guarantor under the provisions of this Agreement or any
other Loan Document or otherwise; (ii) any extension or renewal of any provision
hereof or thereof; (iii) any rescission, waiver, compromise, acceleration,
amendment or modification of any of the terms or provisions of any of the Loan
Documents other than pursuant to a written agreement in compliance with
Section 10.08; (iv) the release, exchange, waiver or foreclosure of any security
held by the Collateral Agent for the Obligations or any of them; (v) by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
the Guarantors or would otherwise operate as a discharge of the Guarantors as a
matter of law; or (vi) the release or substitution of any Collateral or any
other Guarantor. To the extent permitted by applicable law, each of the
Guarantors further agrees that this Guaranty constitutes a guaranty of payment
when due and not just of collection.

(d) To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement, and waives any right to require that any resort be had by any Agent
or a Lender to any security held for payment of the Obligations or to any
balance of any deposit, account or credit on the books of any Agent or a Lender
in favor of the Borrower or any other Guarantor, or to any other Person.

(e) To the extent permitted by applicable law, each Guarantor’s guaranty shall
not be affected by the genuineness, validity, legality, regularity or
enforceability of the Obligations or any other instrument evidencing any
Obligations, or by the existence, validity, enforceability, perfection, or
extent of any collateral therefor or by any other circumstance relating to the
Obligations which might otherwise constitute a defense to this Guaranty (other
than payment in full in cash of the Obligations in accordance with the terms of
this Agreement (other than those that constitute unasserted contingent
indemnification obligations)). Neither the Administrative Agent nor any of the
Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any
Guarantor in respect of the management and maintenance of the Obligations.

(f) Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to prompt and complete
payment of such Obligations by the Guarantors upon written demand by the
Administrative Agent.

 

143



--------------------------------------------------------------------------------

SECTION 9.02. Right of Contribution. Each Guarantor hereby agrees amongst
themselves only that to the extent that a Guarantor shall have paid more than
its proportionate share (based, to the maximum extent permitted by law, on the
respective Adjusted Net Worths (as defined below) of the Guarantors on the date
the respective payment is made) of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder that has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 9.04. The provisions of this Section 9.02 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder. “Adjusted Net Worth” of any
Guarantor shall mean at any time, the greater of (x) $0 and (y) the amount by
which the fair saleable value of such Guarantor’s assets on the date of the
respective payment hereunder exceeds its debts and other liabilities (including
contingent liabilities, but without giving effect to any of its obligations
under this Agreement or any other Loan Documents) on such date.

SECTION 9.03. Continuation and Reinstatement, etc. Each Guarantor further agrees
that its guaranty hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by the Administrative Agent, the
Issuing Lenders, any Lender or any other Secured Party upon the bankruptcy or
reorganization of the Borrower or a Guarantor, or otherwise.

SECTION 9.04. Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior payment in full of all the Obligations (including interest accruing
on and after the filing of any petition in bankruptcy or of reorganization of an
obligor whether or not post-filing interest is allowed in such proceeding). If
any amount shall be paid to such Guarantor for the account of the Borrower
relating to the Obligations prior to payment in full of the Obligations, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.

SECTION 9.05. Discharge of Guaranty.

(a) In the event of any sale or other disposition of all or substantially all of
the assets of any Guarantor (other than Parent), by way of merger, consolidation
or otherwise, or a sale or other disposition of all Capital Stock of any
Guarantor (other than Parent), in each case to a Person that is not (either
before or after giving effect to such transactions) Parent or a

 

144



--------------------------------------------------------------------------------

Restricted Subsidiary of Parent or the merger or consolidation of a Guarantor
with or into the Borrower or another Guarantor, in each case, in a transaction
permitted under this Agreement, then such Guarantor (in the event of a sale or
other disposition, by way of merger, consolidation or otherwise, of all of the
Capital Stock of such Guarantor) or the corporation acquiring the property (in
the event of a sale or other disposition of all or substantially all of the
assets of such Guarantor) will be automatically released and relieved of any
obligations under its Guarantee of the Guaranteed Obligations.

(b) Upon designation of any Guarantor as an Unrestricted Subsidiary in
accordance with the terms of this Agreement, such Guarantor will be
automatically released and relieved of any obligations under its Guarantee of
the Guaranteed Obligations. In addition, upon the request of the Borrower, the
guarantee of any Guarantor that is or becomes an Immaterial Subsidiary, a
Receivables Subsidiary or an Excluded Subsidiary shall be promptly released;
provided that (i) no Event of Default shall have occurred and be continuing or
shall result therefrom and (ii) the Borrower shall have delivered an Officer’s
Certificate certifying that such Subsidiary is an Immaterial Subsidiary, a
Receivables Subsidiary or an Excluded Subsidiary, as applicable; provided,
further that a Subsidiary that is considered not to be an Immaterial Subsidiary
solely pursuant to clause (1) of the proviso of the definition thereof shall,
solely for purposes of this clause (b), be considered an Immaterial Subsidiary
so long as any applicable guarantee, pledge or other obligation of such
Subsidiary with respect to any Junior Secured Debt shall be irrevocably released
and discharged substantially simultaneously with the release of such guarantee
hereunder.

(c) The Administrative Agent shall use commercially reasonable efforts to
execute and deliver, at the Borrower’s expense, such documents as the Borrower
or any such Guarantor may reasonably request to evidence the release of the
guaranty of such Guarantor provided herein.

(d) Each Guarantor will be automatically released and relieved of any
obligations under its Guarantee of the Guaranteed Obligations upon the first
date on which all of the Loans and Obligations (other than any Obligations owing
to a Non-Lender Secured Party) then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been Cash Collateralized or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent) and the
Commitments shall be terminated.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices.

(a) Subject to paragraph (b) below, all notices and other communications
provided for herein or under any other Loan Document shall be in writing, and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail, as follows:

(i) if to the Borrower or any Guarantor, to it at American Airlines, Inc., 4333
Amon Carter Boulevard, Mail Drop 5662, Fort Worth, TX 76155, facsimile: (817)
967-4318; Attention: Treasurer and, in respect of notices of proposed
assignments of Loans or Commitments to the Borrower by email at
Debt.Notifications@aa.com (which shall not constitute notice); with copies to:
Latham & Watkins LLP, 885 Third Avenue, New York, NY 10022, facsimile: (212)
751-4864; Attention: ###;

 

145



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to it at Barclays Bank PLC, 700 Prides
Crossing, Newark, Delaware 19713, facsimile: 214-545-5230; email: ###;
Attention: ###;

(iii) if to the Collateral Agent, to it at Barclays Bank PLC, 700 Prides
Crossing, Newark, Delaware 19713, facsimile: 214-545-5230; email: ###;
Attention: ###;

(iv) if to an Issuing Lender that is a Lender, to it at its address determined
pursuant to clause (v) below or, if to an Issuing Lender that is not a Lender,
to it at the address most recently specified by it in notice delivered by it to
the Administrative Agent and the Borrower, unless no such notice has been
received, in which case to it in care of its Affiliate that is a Lender at its
address determined pursuant to clause (v); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in Annex A hereto or, if subsequently delivered, an Assignment and Acceptance.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications; provided, further, that no such approval shall be required
for any notice delivered to the Administrative Agent by electronic mail pursuant
to Section 2.05(b) or Section 2.13(a).

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 10.02. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) neither Parent nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by
Parent or the Borrower without such consent shall be null and void);

 

146



--------------------------------------------------------------------------------

provided that the foregoing shall not restrict any transaction permitted by
Section 6.10 and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 10.02. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section 10.02) and, to the extent expressly contemplated hereby, the Related
Parties of the Administrative Agent, the Issuing Lenders and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender, in the ordinary course of business and in accordance with applicable
law, may assign (other than to any Defaulting Lender, Disqualified Institution
or natural person) to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it), pursuant to an Assignment and
Acceptance with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (I) if the assignee is a Lender, an
Affiliate of a Lender or an Approved Fund of a Lender, in each case so long as
such assignee is an Eligible Assignee, (II) of Term Loans to the Borrower
pursuant to Section 10.02(g) and (III) of Loans made pursuant to Section 2.18(b)
or 2.26(a);

(B) the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) other than with respect to an assignment to any Defaulting
Lender, Disqualified Institution or natural person, if an Event of Default under
Section 7.01(b), (f) or (g) has occurred and is continuing or (II) if the
assignee is a Lender, an Affiliate of a Lender or an Approved Fund of a Lender,
in each case so long as such assignee is an Eligible Assignee; provided,
further, that the Borrower’s consent will be deemed given with respect to a
proposed assignment if no response is received within ten (10) Business Days
after having received a written request from such Lender pursuant to this
Section 10.02(b)(i)(B); and

(C) each Issuing Lender; provided that no consent of any Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(A) any assignment of any portion of the Total Revolving Commitment, Revolving
Loans, LC Exposure and Term Loans shall be made to an Eligible Assignee;

(B) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans, the amount of such
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the

 

147



--------------------------------------------------------------------------------

Administrative Agent) shall not be less than $5,000,000, and after giving effect
to such assignment, the portion of the Loan or Commitment held by the assigning
Lender of the same tranche as the assigned portion of the Loan or Commitment
shall not be less than $5,000,000, in each case unless the Borrower and the
Administrative Agent otherwise consent; provided that no consent of the Borrower
shall be required with respect to such assignment if an Event of Default has
occurred and is continuing; provided, further, that any such assignment shall be
in increments of $500,000 in excess of the minimum amount described above;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case) for the account of the Administrative Agent; provided that for
concurrent assignments to two or more Approved Funds such assignment fee shall
be required to be paid only once in respect of and at the time of such
assignment;

(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an administrative questionnaire in a
form as the Administrative Agent may require; and

(F) notwithstanding anything to the contrary herein, any assignment of any Term
Loans to the Borrower shall be subject to the requirements of Section 10.02(g).

For the purposes of this Section 10.02(b), the term “Approved Fund” shall mean,
with respect to any Lender, any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the Ordinary Course of Business and that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.
Notwithstanding the foregoing, no Lender shall be permitted to make assignments
under this Agreement to any Defaulting Lender, Disqualified Institution or
natural person and any such assignment shall be void ab initio, except to the
extent the Borrower, the Administrative Agent and each Issuing Lender have
consented to such assignment in writing (in which case such Lender will not be
considered a Defaulting Lender, Disqualified Institution or natural person
solely for that particular assignment).

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Revolving Lender and/or a Term Lender, as the
case may be, under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to

 

148



--------------------------------------------------------------------------------

the benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.02.

(iv) The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Notwithstanding anything to the contrary contained herein no assignment may
be made hereunder to any Defaulting Lender, Disqualified Institution or natural
person or any of their respective subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (v). Any assignment by a Lender to any of the foregoing Persons
described in this clause (v) shall be deemed null and void ab initio and the
Register shall be modified to reflect a reversal of such assignment, and the
Borrower shall be entitled to pursue any remedy available to it (whether at law
or in equity, including specific performance to unwind such assignment) against
the Lender and such Person.

(vi) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, the Administrative Agent, the Issuing Lender
and each other Revolving Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of

 

149



--------------------------------------------------------------------------------

this Section 10.02 and any written consent to such assignment required by
paragraph (b) of this Section 10.02, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.02(d) or (e), 2.04(a) or (b), 8.04 or 10.04(d), the Administrative
Agent shall have no obligation to accept such Assignment and Acceptance and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(d) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Lender, sell participations (other than to any Defaulting
Lender, Disqualified Institution or natural person) to one or more banks or
other entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such Lender shall remain the holder of any such Loan for all purposes under
this Agreement and the other Loan Documents and (D) the Borrower, the
Administrative Agent, the Issuing Lenders and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(a) that affects such
Participant. Subject to Section 10.02(d)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of (and shall have the related
obligations under) Sections 2.14 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to
Section 10.02(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender; provided
that such Participant agrees to be subject to the requirements of Section 8.08
as though it were a Lender. Each Lender that sells a participation, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided, further that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement or any Loan Document), except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender, the Borrower, a Guarantor and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Defaulting Lender,

 

150



--------------------------------------------------------------------------------

Disqualified Institution or natural person and any such participation shall be
void ab initio, except to the extent that the Borrower has consented to such
participation in writing (in which case such Lender will not be considered a
Defaulting Lender, Disqualified Institution or natural person solely for that
particular participation). Any attempted participation which does not comply
with Section 10.02 shall be null and void.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16. A Participant shall not be entitled to the benefits of Section 2.16
unless such Participant agrees, for the benefit of the Borrower, to comply with
Sections 2.16(f), 2.16(g) and 2.16(h) as though it were a Lender.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section 10.02 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.02, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.

(g) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Term Loans of any Class to the
Borrower in accordance with Section 10.02(b) pursuant to a Dutch Auction or open
market purchase by the Borrower; provided that:

(i) the assigning Lender and the Borrower purchasing such Lender’s Term Loans,
as applicable, shall execute and deliver to the Administrative Agent an
Assignment and Acceptance;

(ii) any Term Loans assigned to the Borrower shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

(iii) no Event of Default has occurred or is continuing; and

(iv) the assignment to the Borrower and cancellation of Term Loans shall not
constitute a mandatory or voluntary payment for purposes of Section 2.12 or 2.13
and shall not be subject to Section 8.08, but the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced by the full par value
of the aggregate principal amount of the Term Loans purchased pursuant to this
Section 10.02(g), and each principal repayment installment with respect to the
Term Loans of such Class shall be reduced pro rata by the aggregate principal
amount of Term Loans of such Class purchased hereunder.

 

151



--------------------------------------------------------------------------------

Each Lender making an assignment to the Borrower acknowledges and agrees that in
connection with such assignment, (1) the Borrower then may have, and later may
come into possession of, information regarding the Term Loans or the Loan
Parties hereunder that is not known to such Lender and that may be material to a
decision by such Lender to assign the Term Loans (“Excluded Information”),
(2) such Lender has independently and, without reliance on the Borrower, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to enter into such assignment notwithstanding such
Lender’s lack of knowledge of the Excluded Information and (3) none of the
Borrower, the Administrative Agent, or any of their respective Affiliates shall
have any liability to such Lender, and such Lender hereby waives and releases,
to the extent permitted by law, any claims such Lender may have against the
Borrower, the Administrative Agent, and their respective Affiliates, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information. Each Lender entering into such an assignment further acknowledges
that the Excluded Information may not be available to the Administrative Agent
or the other Lenders.

(h) No assignment or participation made or purported to be made to any assignee
or Participant shall be effective without the prior written consent of the
Borrower if it would require the Borrower to make any filing with any
Governmental Authority or qualify any Loan under the laws of any jurisdiction,
and the Borrower shall be entitled to request and receive such information and
assurances as it may reasonably request from any Lender or any assignee or
Participant to determine whether any such filing or qualification is required or
whether any assignment or participation is otherwise in accordance with
applicable law.

(i) If the Borrower wishes to replace any Loans under any Facility hereunder
with ones having different terms, it shall have the option, with the consent of
the Administrative Agent and subject to at least three (3) Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the Loan
to be replaced, to (i) require the Lenders under such Facility to assign such
Loans to the Administrative Agent or its designees and (ii) amend the terms
thereof in accordance with Section 10.08. Pursuant to any such assignment, all
Loans to be replaced shall be purchased at par (allocated among the Lenders
under such Facility in the same manner as would be required if such Loans were
being optionally prepaid by the Borrower), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Section 10.04(b). By
receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans under such Facility pursuant
to the terms of the form of the Assignment and Acceptance, the Administrative
Agent shall record such assignment in the Register and accordingly no other
action by such Lenders shall be required in connection therewith. The provisions
of this clause (i) are intended to facilitate the maintenance of the perfection
and priority of existing security interests in the Collateral during any such
replacement.

 

152



--------------------------------------------------------------------------------

(j) In connection with any replacement of a Lender pursuant to Section 2.18,
2.26(a), 10.08(b) or other provision hereof (collectively, a “Replaceable
Lender”), if any such Replaceable Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Acceptance reflecting such
replacement within one (1) Business Day of the date on which the assignee Lender
executes and delivers such Assignment and Acceptance to such Replaceable Lender,
then such Replaceable Lender shall be deemed to have executed and delivered such
Assignment and Acceptance without any action on the part of the Replaceable
Lender.

(k) Each Loan Party and Lender acknowledges and agrees that the Administrative
Agent shall not have any responsibility for determining whether any Lender or
potential Lender or Participant or potential Participant is a Disqualified
Institution or otherwise prohibited from holding Loans or participations
hereunder.

SECTION 10.03. Confidentiality. Each Agent and each Lender agrees to keep
confidential any information (i) delivered or made available by Parent, the
Borrower or any of the Guarantors or any of their respective Subsidiaries or
(ii) obtained by any Agent or such Lender based on a review of the books and
records of Parent or the Borrower or any of their respective Subsidiaries to
them, in accordance with their customary procedures, from anyone other than
persons employed or retained by each Agent or such Lender who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans, and who are advised by such Lender of the confidential
nature of such information; provided that nothing herein shall prevent any Agent
or any Lender from disclosing such information (a) to any of its Affiliates and
their respective agents and advisors (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information under this Section 10.03 and instructed to keep such information
confidential) or to any other Lender, (b) upon the order of any court or
administrative agency, (c) upon the request or demand of any regulatory agency
or authority (including any self-regulatory authority), (d) which has been
publicly disclosed other than as a result of a disclosure by any Agent or any
Lender which is not permitted by this Agreement, (e) in connection with any
litigation to which any Agent, any Lender or their respective Affiliates may be
a party to the extent reasonably required under applicable rules of discovery,
(f) to the extent reasonably required in connection with the exercise of any
remedy hereunder, (g) to such Lender’s legal counsel and independent auditors,
(h) on a confidential basis to any rating agency in connection with rating
Parent and its Subsidiaries or any Facility, (i) with the consent of the
Borrower, (j) to any actual or proposed participant or assignee of all or part
of its rights hereunder or to any direct or indirect contractual counterparty
(or the professional advisors thereto) to any swap or derivative transaction
relating to the Borrower and its obligations, in each case, subject to the
proviso in Section 10.02(f) (with any reference to any assignee or participant
set forth in such proviso being deemed to include a reference to such
contractual counterparty for purposes of this Section 10.03(j)), (k) to the
extent that such information is or was received by such Lender from a third
party that is not, to such Lender’s knowledge, subject to confidentiality
obligations to the Borrower and (l) to the extent that such information is
independently developed by such Lender. If any Lender is in any manner requested
or required to disclose any of the information delivered or made available to it

 

153



--------------------------------------------------------------------------------

by the Borrower or any of the Guarantors under clauses (b), (c) (unless such
disclosure is made in connection with a routine examination or audit) or (e) of
this Section 10.03, such Lender will, to the extent permitted by law, provide
the Borrower or Guarantor with prompt notice, to the extent reasonable, so that
the Borrower or Guarantor may seek, at its sole expense, a protective order or
other appropriate remedy or may waive compliance with this Section 10.03.

SECTION 10.04. Expenses; Indemnity; Damage Waiver.

(a) (i) The Borrower shall pay or reimburse: (A) all reasonable fees and
reasonable and documented out-of-pocket expenses of each Agent and the Joint
Lead Arrangers and Bookrunners (including the reasonable fees, disbursements and
other charges of Milbank, Tweed, Hadley & McCloy LLP, special counsel to the
Agents) associated with the syndication of the credit facilities provided for
herein, and the preparation, execution and delivery of the Loan Documents and
(in the case of the Administrative Agent) any amendments, modifications or
supplements of the provisions hereof requested by the Borrower (whether or not
the transactions contemplated hereby or thereby shall be consummated) and the
reasonable fees and expenses of any trustee appointed pursuant to Section
8.01(d) in connection with its services under the applicable Aircraft Security
Agreement, as separately agreed between the Borrower and such trustee; and
(B) in connection with any enforcement of the Loan Documents, all fees and
documented out-of-pocket expenses of each Agent and any trustee appointed
pursuant to Section 8.01(d) (including the reasonable fees, disbursements and
other charges of counsel for the Agents and such trustee and one local counsel
for each relevant jurisdiction, and, in each case, if necessary in the case of
an actual conflict of interest, an additional counsel in each such applicable
jurisdiction) and each Lender (including the reasonable fees, disbursements and
other charges of counsel for such Lender) incurred during the continuance of a
Default and (C) all reasonable, documented, out-of-pocket costs, expenses,
taxes, assessments and other charges (including the reasonable fees,
disbursements and other charges of counsel for the Collateral Agent) incurred by
the Collateral Agent or any trustee appointed pursuant to Section 8.01(d) in
connection with any filing, registration, recording or perfection of any
security interest as required by the applicable Collateral Document or incurred
in connection with any release or addition of Collateral after the Closing Date;
provided, however, that, so long as no Event of Default shall have occurred and
be continuing, the Borrower shall not, in connection with this Section 10.04(a),
be responsible hereunder for the reasonable fees and expenses of more than one
such firm of separate counsel, in addition to any local counsel.

(ii) All payments or reimbursements pursuant to the foregoing clause (a)(i)
shall be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.

(b) The Borrower shall indemnify each Agent, any trustee appointed pursuant to
Section 8.01(d), the Issuing Lenders and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of one firm counsel for all Indemnitees and, if
necessary, one firm of local counsel in each appropriate jurisdiction, arising
out of, in connection with, or as a result of any actual or prospective claim,
litigation, investigation or proceeding (including any investigating, preparing
for or defending any such claims, actions,

 

154



--------------------------------------------------------------------------------

suits, investigations or proceedings, whether or not in connection with pending
or threatened litigation in which such Indemnitee is a party), whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto and whether or not any such claim, litigation, investigation or
proceeding is brought by the Borrower, its equity holders, its Affiliates, its
creditors or any other person, relating to (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by any Issuing Lender to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property owned or operated by
Parent or any of its Subsidiaries, or any Environmental Liability related in any
way to, or asserted against, Parent or any of its Subsidiaries; provided that
the foregoing indemnity will not, as to any Indemnitee (or any of its Related
Parties), be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of, or material breach of any Loan
Document by, such Indemnitee (or of any of its Related Parties), and in such
case such Indemnitee (and its Related Parties) shall repay the Borrower the
amount of any expenses previously reimbursed by the Borrower in connection with
any such loss, claims, damages, expenses or liability to such Indemnitee and, to
the extent not repaid by any of them, such Indemnitee’s Related Parties not a
party to this Agreement or (y) result from any proceeding between or among
Indemnitees that does not involve an action or omission by the Borrower or its
Affiliates (other than claims against any Indemnitee in its capacity or in
fulfilling its role as an Agent, trustee or Joint Lead Arranger and Bookrunner
or any other similar role under the Facilities (excluding its role as a
Lender)). This Section 10.04(b) shall not apply with respect to Taxes other than
Taxes that represent losses or damages arising from any non-Tax claim. Neither
the Borrower nor any Indemnitee shall be liable for any indirect, special,
punitive or consequential damages hereunder; provided that nothing contained in
this sentence shall limit the Borrower’s indemnity or reimbursement obligations
under this Section 10.04 to the extent such indirect, special, punitive or
consequential damages are included in any third party claim in connection with
which such Indemnitee is entitled to indemnification hereunder.

(c) In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if the Borrower desires to do
so, assume the defense thereof, including the employment of counsel reasonably
satisfactory to such Indemnitee but only if (i) no Event of Default shall have
occurred and be continuing and (ii) such action or proceeding does not involve
any risk of criminal liability or material risk of material civil money
penalties being imposed on such Indemnitee. The Borrower shall not enter into
any settlement of any such action or proceeding unless such settlement (x)
includes an unconditional release of such Indemnitees from all liability or
claims that are the subject matter of such action or proceeding and (y) does not
include any statement as to fault or culpability. The failure to so notify the
Borrower shall not affect any obligations the Borrower may have to such
Indemnitee under the Loan Documents or otherwise other than to the extent that
the Borrower is materially adversely

 

155



--------------------------------------------------------------------------------

affected by such failure. The Indemnitees shall have the right to employ
separate counsel in such action or proceeding and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
the Indemnitees unless: (i) the Borrower has agreed to pay such fees and
expenses or (ii) the Indemnitees shall have been advised in writing by counsel
that under prevailing ethical standards there may be a conflict between the
positions of the Borrower and the Indemnitees in conducting the defense of such
action or proceeding or that there may be legal defenses available to the
Indemnitees different from or in addition to those available to the Borrower, in
which case, if the Indemnitees notify the Borrower in writing that they elect to
employ separate counsel at the expense of the Borrower, the Borrower shall not
have the right to assume the defense of such action or proceeding on behalf of
the Indemnitees; provided, however, that the Borrower shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any regulatory counsel and any local counsel. The Borrower shall not
be liable for any settlement of any such action or proceeding effected without
the written consent of the Borrower (which shall not be unreasonably withheld or
delayed).

(d) To the extent that the Borrower fails to pay any amount required to be paid
to an Issuing Lender under paragraph (a) or (b) of this Section 10.04, each
Lender severally agrees to pay to the applicable Issuing Lender, as the case may
be, such portion of the unpaid amount equal to such Lender’s Aggregate Exposure
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the applicable Issuing Lender in its
capacity as such.

(e) To the extent permitted by applicable law, each party hereto shall not
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

SECTION 10.05. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property in any legal action or proceeding relating to this Agreement
and the other Loan Documents to which it is a party, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York and appellate courts from either of them, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action

 

156



--------------------------------------------------------------------------------

or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall, to the
extent permitted by law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
Section 10.05(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party hereto hereby irrevocably and unconditionally consents to service
of process in the manner provided for notices in Section 10.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

SECTION 10.06. No Waiver. No failure on the part of the Administrative Agent or
any of the Lenders to exercise, and no delay in exercising, any right, power or
remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.

SECTION 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

SECTION 10.08. Amendments, etc.

(a) Except as set forth in clause (d)(iii) below, no modification, amendment or
waiver of any provision of this Agreement or any Collateral Document (other than
the Account Control Agreement), and no consent to any departure by the Borrower
or any Guarantor therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders or to the extent that
such modification, amendment or waiver only relates to a Class, the applicable
Required Class Lenders (or signed by the Administrative Agent with the consent
of the Required Lenders or the Required Class Lenders, as applicable), and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given; provided, however, that no such modification or
amendment shall without the prior written consent of:

(i) each Lender directly and adversely affected thereby, (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender),

 

157



--------------------------------------------------------------------------------

(B) reduce the principal amount of any Loan, any reimbursement obligation in
respect of any Letter of Credit, or the rate of interest payable on any Loan
(provided that only the consent of the Required Lenders shall be necessary for a
waiver of default interest referred to in Section 2.08), or extend any date for
the payment of principal, interest or Fees hereunder or reduce any Fees payable
hereunder or extend the final maturity of the Borrower’s obligations hereunder,
(C) amend this Section 10.08 with the effect of changing the number or
percentage of Lenders that must approve any modification, amendment, waiver or
consent or (D) amend or modify the terms of Section 2.17(e) in any manner that
would alter the pro rata sharing of payments required thereby;

(ii) all of the Lenders, (A) amend or modify any provision of this Agreement
which provides for the unanimous consent or approval of the Lenders, (B) release
all or substantially all of the Liens granted to the Collateral Agent hereunder
or under any other Loan Document (except to the extent contemplated by
Section 6.09(c) on the date hereof or by the terms of the Collateral Documents),
or release all or substantially all of the Guarantors (except to the extent
contemplated by Section 9.05) or (C) amend or modify the definition of “Required
Lenders”;

(iii) the Administrative Agent (such consent not to be unreasonably withheld or
denied) and each entity which becomes an initial Revolving Lender in order to
increase the Revolving Commitment above $0; and

(iv) all Revolving Lenders, change the definition of the term “Required
Revolving Lenders” or the percentage of Lenders which shall be required for
Revolving Lenders to take any action hereunder.

(b) No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent or any Issuing Lender hereunder without
its prior written consent.

(c) No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender shall bind any Person subsequently acquiring
an interest on the Loans held by such Lender. No amendment to this Agreement
shall be effective against the Borrower or any Guarantor unless signed by the
Borrower or such Guarantor, as the case may be.

(d) Notwithstanding anything to the contrary contained in Section 10.08(a),
(i) in the event that the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby or
all the Lenders with respect to a certain class of Loans and, in each case, such
modification or amendment is agreed to by the Required Lenders, Required
Revolving Lenders or Required Class Lenders, as applicable, or the relevant
affected Lender, as the case may be, then the Borrower (A) may replace any
non-consenting Lender with respect to all or a portion of its Loans or
Commitments, as applicable, in accordance with Section 10.02; provided that such
amendment or modification can be effected as a result of

 

158



--------------------------------------------------------------------------------

the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this clause (i));
provided, further, that any assignment made pursuant to this Section 10.08(d)
shall be subject to the processing and recordation fee specified in Section
10.02(b)(ii)(D) or (B) upon notice to the Administrative Agent, prepay the Loans
and, at the Borrower’s option, terminate all or a portion of the Commitments of
such non-consenting Lender in whole or in part, without premium or penalty,
subject to Sections 2.13(d) and 10.04(b) and reallocate the LC Exposure of such
non-consenting Lender under Section 2.26(d) (as if such Lender were a Defaulting
Lender); provided that all obligations of the Borrower owing to the
non-consenting Lender relating to such Commitments, Loans and participations so
prepaid or terminated shall be paid in full by the Borrower to such
non-consenting Lender concurrently with such prepayment and termination; and
provided, further, that no such termination of Commitments shall be permitted
pursuant to this clause (B) if, after giving effect thereto and to any Revolving
Extension of Credit, any prepayment of any Loan and any maturity of any Letter
of Credit on the effective date thereof, the aggregate principal amount of
Revolving Loans then outstanding, when added to the sum of the then outstanding
LC Exposure (other than Commitments that have been Cash Collateralized in
accordance with Section 2.02(j)), would exceed the Revolving Commitments then in
effect; (ii) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that the Commitment and the outstanding Loans or other
extensions of credit held or deemed held by any Defaulting Lender shall be
excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders); (iii) notwithstanding anything to the contrary herein, any
modifications or amendments under any Increase Joinder entered into in
connection with Section 2.27 or any Extension Amendment entered in accordance
with Section 2.28 or any Replacement Loans entered into in accordance with
Section 10.08(e) may be made without the consent of the Required Lenders and
(iv) if the Administrative Agent and the Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature in
any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days after written notice thereof to the Lenders.

(e) Notwithstanding anything to the contrary contained in Section 10.08(a), this
Agreement and, as appropriate, the other Loan Documents may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Loans (as defined below) as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrower (x) to permit the refinancing, replacement or modification of all or a
portion of the outstanding Term Loans of any tranche (“Refinanced Term Loans”)
with a replacement term loan tranche (“Replacement Term Loans”) or the
refinancing, replacement or modification of all or a portion of the outstanding
Revolving Loans of any tranche (“Refinanced Revolving Loans” and, together with
the Refinanced Term Loans, the “Refinanced Loans”) with a replacement revolving
loan tranche (“Replacement Revolving Loans” and, together with the “Replacement
Term Loans,” the “Replacement Loans”) hereunder and (y) to include appropriately
the Lenders holding such credit facilities in any determination of Required
Lenders, Required Class Lenders, Required Term Lenders in Required Revolving
Lenders, as applicable; provided that (a) the aggregate principal amount of such
Replacement

 

159



--------------------------------------------------------------------------------

Loans shall not exceed the aggregate principal amount of such Refinanced Loans,
(b) the Applicable Margin for such Replacement Loans shall not be higher than
the Applicable Margin for such Refinanced Loans, (c) in the case of Replacement
Term Loans, the Weighted Average Life to Maturity of such Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans at the time of such refinancing (except to the extent of
nominal amortization for periods where amortization has been eliminated as a
result of prepayment of the applicable Term Loans) and (d) all other terms
applicable to such Replacement Loans shall be substantially identical to or less
favorable to the Lenders providing such Replacement Loans than those applicable
to the Lenders of such Refinanced Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to such refinancing. Notwithstanding
anything to the contrary set forth in this Agreement or the other Loan
Documents, the Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower as may be necessary in order to establish new tranches or sub-tranches
in respect of Replacement Loans and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such Replacement Loans.

(f) Notwithstanding anything to the contrary contained in Section 10.08(a), this
Agreement and, as appropriate, the other Loan Documents, may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement (whether pursuant to Section 2.27 or otherwise) and
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
the Revolving Loans and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Revolving Lenders and/or
Required Term Lenders, as applicable.

(g) In addition, notwithstanding anything to the contrary contained in
Section 7.01 or Section 10.08(a), following the consummation of any Extension
pursuant to Section 2.28, no modification, amendment or waiver (including, for
the avoidance of doubt, any forbearance agreement entered into with respect to
this Agreement) shall limit the right of any non-extending Lender (each, a
“Non-Extending Lender”) to enforce its right to receive payment of amounts due
and owing to such Non-Extending Lender on the applicable Revolving Facility
Maturity Date and/or Term Loan Maturity Date, as the case may be, applicable to
the Loans of such Non-Extending Lenders without the prior written consent of
Non-Extending Lenders that would constitute the Required Class Lenders with
respect to any affected Class of such Loans if the Non-Extending Lenders were
the only Lenders hereunder at the time.

(h) It is understood that the amendment provisions of this Section 10.08 shall
not apply to extensions of the Revolving Facility Maturity Date, the Term Loan
Maturity Date or the maturity date of any tranche of Revolving Commitments, in
each case, made in accordance with Section 2.28.

(i) Notwithstanding anything to the contrary contained in Section 10.08(a), this
Agreement and, as appropriate, the other Loan Documents, may be amended (or
amended

 

160



--------------------------------------------------------------------------------

and restated) by each Agent and the Borrower to comply with any collateral trust
agreement entered into after the Closing Date among the Borrower, the other
Grantors, the Administrative Agent, the collateral trustee party thereto and the
other financial institutions party thereto, including, without limitation,
amending (or amending and restating) this Agreement and the other Loan Documents
to provide for the assignment of the security interest in the Collateral from
the Collateral Agent to such collateral trustee.

(j) Notwithstanding anything to the contrary contained in Section 10.08(a), any
Collateral Document may be amended, supplemented or otherwise modified without
the consent of any Lender (i) to add assets (or categories of assets) to the
Collateral covered by such Collateral Document, as contemplated by the
definition of “Additional Collateral” set forth in Section 1.01 or (ii) to
remove any asset or type or category of asset (including after-acquired assets
of that type or category) from the Collateral covered by such Collateral
Document to the extent the release thereof is permitted by Section 6.09(c) or
constitutes a Permitted Disposition.

SECTION 10.09. Severability. To the extent permitted by applicable law, any
provision of this Agreement held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 10.10. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

SECTION 10.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent, any
Issuing Lender or any Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder. The provisions of Sections 2.14, 2.15, 2.16 and 10.04 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments, or the termination of this Agreement or any provision hereof.

SECTION 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts

 

161



--------------------------------------------------------------------------------

hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic .pdf copy shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.13. USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Guarantor that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and each Guarantor and
other information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.

SECTION 10.14. New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan or the issuance of any Letter of Credit hereunder, shall
be made as a contemporaneous exchange for new value given by the Lenders or
Issuing Lenders, as the case may be, to the Borrower.

SECTION 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

SECTION 10.16. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The Borrower agrees that nothing in the Loan Documents or
otherwise related to the Transactions will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower, its stockholders or its affiliates,
on the other hand. The parties hereto acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower and the
Guarantors, on the other hand, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender has advised, is currently

 

162



--------------------------------------------------------------------------------

advising or will advise the Borrower, its stockholders or its affiliates on
other matters) or any other obligation to the Borrower except the obligations
expressly set forth in the Loan Documents and (y) each Lender is acting solely
as principal and not as the agent or fiduciary of the Borrower, its management,
stockholders, affiliates, creditors or any other Person. The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

SECTION 10.17. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against the Borrower, any Guarantor or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of the Borrower
or any Guarantor, unless expressly provided for herein or in any other Loan
Document, without the prior written consent of the Administrative Agent. The
provisions of this Section 10.17 are solely as between the Lenders and shall not
afford any right to, or constitute a defense available to, the Borrower or any
Guarantor and shall not limit any right or defense available to the Borrower or
any Guarantor.

SECTION 10.18. Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent or
the Collateral Agent shall enter into any Intercreditor Agreement, pursuant to
and as permitted by the terms of this Agreement or any Other Intercreditor
Agreement and such Intercreditor Agreement or such Other Intercreditor Agreement
shall remain outstanding, the rights granted to the Secured Parties hereunder
and under the other Loan Documents, the Liens and security interest granted to
the Collateral Agent pursuant to this Agreement or any other Loan Document and
the exercise of any right or remedy by any Agent hereunder or under any other
Loan Document shall be subject to the terms and conditions of such Intercreditor
Agreement or such Other Intercreditor Agreement. In the event of any conflict
between the terms of this Agreement, any other Loan Document and such
Intercreditor Agreement or such Other Intercreditor Agreements, the terms of
such Intercreditor Agreement or such Other Intercreditor Agreement shall govern
and control with respect to any right or remedy, and no right, power or remedy
granted to any Agent hereunder or under any other Loan Document shall be
exercised by such Agent, and no direction shall be given by such Agent, in
contravention of such Intercreditor Agreement or such Other Intercreditor
Agreement

SECTION 10.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

163



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the signatories hereto have caused this Credit and Guaranty
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

 

AMERICAN AIRLINES, INC., as the Borrower By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

AMERICAN AIRLINES GROUP INC., as Parent and a Guarantor By:  

/s/ Thomas T. Weir

  Name:   Thomas T. Weir   Title:   Vice President and Treasurer

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent By:  

/s/ Craig Malloy

  Name:   Craig Malloy   Title:   Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Craig Malloy

  Name:   Craig Malloy   Title:   Director

 

[Signature Page to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ANNEX A

 

Lender

   Class B Term Loan Commitment  

Barclays Bank PLC

   $ 1,000,000,000.00      

 

 

 

Total

   $ 1,000,000,000.00      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 3.06

Subsidiaries

All voting securities are owned directly or indirectly by Parent, except where
otherwise indicated.

 

Name of Subsidiary

  

State or Sovereign Power of Incorporation

American Airlines, Inc.    Delaware Admirals Club, Inc.    Massachusetts
American Airlines de Mexico, S.A.    Mexico American Airlines Marketing Services
LLC    Virginia American Airlines Realty (NYC) Holdings, Inc.    New York
American Airlines Vacations LLC    Delaware American Aviation Supply LLC   
Delaware Americas Ground Services, Inc.    Delaware Caribbean Dispatch Services,
Ltd.    St. Lucia Dominicana de Servicios Aeroportuarios (DSA), S.R.L   
Dominican Republic International Ground Services, S.A. de C.V.    Mexico Envoy
Aviation Group Inc.    Delaware Envoy Air, Inc.    Delaware Eagle Aviation
Services, Inc.    Delaware Executive Airlines, Inc.    Delaware Executive Ground
Services, Inc.    Delaware Avion Assurance Ltd.    Bermuda



--------------------------------------------------------------------------------

Name of Subsidiary

  

State or Sovereign Power of Incorporation

PMA Investment Subsidiary, Inc.    Delaware AWHQ LLC1    Delaware AWQH LLC   
Delaware Airways Assurance Limited    Bermuda Piedmont Airlines, Inc.   
Maryland PSA Airlines, Inc.    Pennsylvania Material Services, Inc.    Delaware

 

1  99% is owned by Parent and 1% is owned by American Airlines, Inc.

 

171



--------------------------------------------------------------------------------

EXHIBIT A to

CREDIT AND GUARANTY AGREEMENT

FORM OF

SPARE PARTS SECURITY AGREEMENT

Dated as of [            ], 2016

Between

AMERICAN AIRLINES, INC.,

as Grantor

and

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article I. DEFINITIONS

     1   

Section 1.1

  

Definitions

     1   

Section 1.2

  

Rules of Interpretation

     2   

Article II. SECURITY

     2   

Section 2.1

  

Grant of Security Interest

     2   

Article III. GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     5   

Section 3.1

  

Representations and Warranties

     5   

Section 3.2

  

Representations, Warranties and Covenants

     6   

Section 3.3

  

Possession, Operation and Use, Maintenance and Registration

     7   

Section 3.4

  

Tracking System

     8   

Section 3.5

  

Pledged Spare Parts; Spare Parts Locations

     8   

Section 3.6

  

Event of Loss

     10   

Section 3.7

  

Insurance

     10   

Section 3.8

  

Filings

     12   

Section 3.9

  

License

     12   

Article IV. REMEDIES OF THE ADMINISTRATIVE AGENT UPON AN EVENT OF DEFAULT

     13   

Section 4.1

  

Event of Default; Remedies with Respect to Collateral

     13   

Section 4.2

  

Waiver of Appraisement, Etc.

     15   

Section 4.3

  

Application of Proceeds:

     16   

Section 4.4

  

Remedies Cumulative

     16   

Section 4.5

  

Discontinuance of Proceedings

     16   

Article V. Non-Lender Secured Parties

     17   

Article VI. MISCELLANEOUS

     19   

Section 6.1

  

No Legal Title to Collateral in Secured Party

     19   

Section 6.2

  

Sale of Collateral by Collateral Agent is Binding

     20   

Section 6.3

  

Benefit of Security Agreement

     20   

Section 6.4

  

Notices

     20   

Section 6.5

  

Waiver; Amendment

     20   

Section 6.6

  

Obligations Absolute

     20   

Section 6.7

  

Successors and Assigns

     21   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 6.8

  

Headings Descriptive

     21   

Section 6.9

  

Severability

     21   

Section 6.10

  

Governing Law

     21   

Section 6.11

  

Grantor’s Duties

     21   

Section 6.12

  

Termination; Release

     22   

Section 6.13

  

Counterparts

     23   

Section 6.14

  

The Collateral Agent

     23   

Section 6.15

  

Conflicts with Other Loan Documents

     23   

 

Appendix A    Definitions relating to the Spare Parts Security Agreement
Schedule I    Spare Parts Locations Schedule II    Location of Grantor
Schedule III    Pledged Expendable Parts Schedule IV    Pledged Key Repairables
Schedule V    Pledged Rotables Exhibit A    Form of Spare Parts Security
Agreement Supplement

 

ii



--------------------------------------------------------------------------------

SPARE PARTS SECURITY AGREEMENT

This SPARE PARTS SECURITY AGREEMENT dated as of [            ], 2016 (this
“Security Agreement”), is between American Airlines, Inc., a Delaware
corporation (together with its successors and assigns, the “Grantor”), and
Barclays Bank PLC, as administrative agent and collateral agent for the Secured
Parties (as hereinafter defined) (together with any successor administrative
agent appointed pursuant to the Credit Agreement (as hereinafter defined), the
“Collateral Agent”).

WITNESSETH:

WHEREAS, the Grantor is a certificated U.S. air carrier under Section 44705 of
Title 49 of the United States Code and holds air carrier operating certificates;

WHEREAS, the Grantor, the other Affiliates of the Grantor party thereto
(together with the Grantor, the “Borrower Parties”), the several lenders from
time to time party thereto (collectively, the “Lenders”) and the Collateral
Agent are parties to that certain Credit and Guaranty Agreement dated as of
[            ], 2016 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”);

WHEREAS, to induce the Lenders to enter into the Credit Agreement, the Borrower
Parties have agreed to enter into Collateral Documents from time to time;

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into one or more Intercreditor Agreement and/or Other Intercreditor
Agreements; and

WHEREAS, the Grantor may establish one or more accounts for cash and to hold
securities and other financial assets (each, an “Account”) that will be subject
to one or more Account Control Agreements.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

I.

DEFINITIONS

A. Definitions. For all purposes of this Security Agreement, unless the context
otherwise requires, capitalized terms used but not defined herein have the
respective meanings set forth or incorporated by reference in Annex A, or if not
defined in Annex A, the meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------

B. Rules of Interpretation.

1. The definitions stated herein shall be equally applicable to the singular and
plural forms of the terms defined.

2. The parties to this Security Agreement agree that the rules of interpretation
set out in Section 1.02 of the Credit Agreement shall apply to this Security
Agreement mutatis mutandis as if set out in this Security Agreement.

II.

SECURITY

A. Grant of Security Interest. The Grantor, in order to secure (i) the prompt
payment of all the payment Obligations in full when due and (ii) the performance
and observance by the Grantor and each other Obligor of all other Obligations,
in each case whether by lapse of time, acceleration, mandatory prepayment or
otherwise, and in consideration of the premises and of the covenants herein
contained, and of other good and valuable consideration, the receipt of which is
hereby acknowledged, does hereby grant, bargain, sell, assign, transfer, convey,
mortgage, pledge and confirm unto the Collateral Agent, its permitted successors
and assigns, for the security and benefit of the Secured Parties until released
pursuant to Section 6.12, a continuing security interest in, and mortgage lien
on, all estate, right, title and interest of the Grantor in, to and under the
following described properties, rights, interests and privileges, whether now
owned or hereafter acquired and wherever located (which, collectively, including
all property hereafter specifically subjected to the Lien of this Security
Agreement by any instrument supplemental hereto, are referred to herein as the
“Collateral”):

1. the Pledged Spare Parts and all replacements therefor and substitutions
therefor in which the Grantor shall from time to time acquire an interest;

2. the Records;

3. all of the right, title and interest of such Grantor in, to and under each
Account and all cash, checks, securities, money orders and other items of value
of such Grantor now or hereafter paid, deposited, credited or held (whether for
collection, provisionally or otherwise) in each Account (the “Account
Collateral”);

4. all insurance proceeds and condemnation proceeds and any other proceeds of
any kind resulting from an Event of Loss, but excluding any liability insurance
maintained by the Grantor;

 

2



--------------------------------------------------------------------------------

5. the rights of the Grantor under any warranty or indemnity, express or
implied, regarding title, materials, workmanship, design or patent infringement
or related matters in respect of the Pledged Spare Parts;

6. all rents, issues, profits, revenues and other income of the property
subjected to the Lien of this Security Agreement;

7. any and all property that may, from time to time hereafter, by Security
Agreement Supplement be subjected to the lien and security interest hereof and
the Collateral Agent is hereby authorized to receive the same at any and all
times as and for additional security hereunder;

8. all Proceeds of the foregoing.

PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions of this
Section 2.1, unless and until an Event of Default shall have occurred and be
continuing (i) the Grantor shall have the right, to the exclusion of the
Collateral Agent and the other Secured Parties, to quiet enjoyment of the
Pledged Spare Parts and other Collateral, and to possess, use, retain and
control the Pledged Spare Parts and other Collateral and all revenues, income
and profits derived therefrom and (ii) neither the Collateral Agent, acting on
behalf of the Secured Parties, nor any Secured Party, shall, through its own
actions or inactions, interfere with, or suffer to exist with respect to any
Pledged Spare Part or other Collateral any Lien attributable to the Collateral
Agent or any Secured Party which might interfere with, the Grantor’s continued
possession, use and operation of, and quiet enjoyment of, each Pledged Spare
Part and all other Collateral without hindrance during the term of this Security
Agreement in accordance with the terms of the Loan Documents.

TO HAVE AND TO HOLD the Collateral unto the Collateral Agent, its permitted
successors and assigns, until the Termination Date or until otherwise released
pursuant to Section 6.12, upon the terms herein set forth, in trust for the
benefit, security and protection of the Secured Parties, and for the uses and
purposes and subject to the terms and provisions set forth in this Security
Agreement and the Credit Agreement.

It is expressly agreed that anything herein contained to the contrary
notwithstanding, the Grantor shall remain liable under each of the contracts and
agreements included in the Collateral to which it is a party to perform all of
the obligations assumed by it thereunder, all in accordance with and pursuant to
the terms and provisions thereof, and no Secured Party shall have any obligation
or liability under any such contracts and agreements to which the Grantor is a
party by reason of or arising out of the assignment hereunder, nor shall any
Secured Party be required or obligated in any manner to perform or fulfill any
obligations of the Grantor under any such contracts and agreements to which the
Grantor is a party, or, except as herein expressly provided, to make any
payment, or to make any inquiry as to the nature or sufficiency of any payment
received by it, or present or file any claim, or take any action to collect or
enforce the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.

 

3



--------------------------------------------------------------------------------

The Grantor does hereby irrevocably constitute and appoint the Collateral Agent
the true and lawful attorney of the Grantor (which appointment is coupled with
an interest) with full power (in the name of the Grantor or otherwise) to ask,
require, demand, receive, compound and give acquittance for any and all moneys
and claims for moneys (in each case including insurance and requisition
proceeds) and all other property which now or hereafter constitute part of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or to take any action or to institute any
proceeding which the Collateral Agent may deem to be necessary or advisable in
the premises; provided that the Collateral Agent shall not exercise any of such
rights except upon the occurrence and during the continuance of an Event of
Default.

The Grantor agrees that (x) on the date hereof, (y) promptly upon any Collateral
becoming subject to the Lien of this Security Agreement and (z) at any time and
from time to time upon the written request of the Collateral Agent, at the
Grantor’s sole cost and expense, other than with respect to Excluded Spare
Parts, the Grantor will promptly and duly execute and deliver and record (as
applicable) or cause to be duly executed and delivered and recorded any and all
further agreements, financing statements, instruments, certificates and
documents as the Collateral Agent may reasonably deem necessary or advisable to
create, preserve, perfect, confirm or validate the security interests in the
Collateral or to enable the Collateral Agent to obtain the full benefits of this
Security Agreement or to enable the Collateral Agent to lawfully enforce any of
its rights, powers and remedies hereunder with respect to any of the Collateral,
it being acknowledged and agreed that the Collateral Agent is expressly
authorized to unilaterally exercise or cause to be exercised any and all rights
of a secured party permitted to be exercised unilaterally hereunder or under
applicable law, including the filing of UCC financing statements (or amendments
thereto) in respect of any of the Collateral.

Notwithstanding anything herein to the contrary, it is the understanding of the
parties hereto that the Liens granted pursuant to Section 1 shall, prior to the
Discharge of Additional Obligations that are Senior Priority Obligations, be
pari passu and equal in priority to the Liens granted to any Additional Agent
for the benefit of the holders of the applicable Additional Obligations that are
Senior Priority Obligations to secure such Additional Obligations that are
Senior Priority Obligations pursuant to the applicable Additional Collateral
Documents (except as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the Secured Parties, and any Additional Agent, on
behalf of itself and the Additional Credit Facility Secured Parties represented
thereby). The Collateral Agent acknowledges and agrees that, in the event that
it enters into an Intercreditor Agreement or an Other Intercreditor Agreement,
the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent and any Additional Agent shall be determined solely (as
between the parties to such Intercreditor Agreement

 

4



--------------------------------------------------------------------------------

or Other Intercreditor Agreement and except as otherwise provided therein)
pursuant to the applicable Intercreditor Agreements and Other Intercreditor
Agreements, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens granted to the Collateral Agent
pursuant to this Security Agreement and the exercise of any right or remedy by
the Collateral Agent hereunder are subject to the provisions of the applicable
Intercreditor Agreements and Other Intercreditor Agreements. In the event of any
conflict between the terms of any Intercreditor Agreement or any Other
Intercreditor Agreement and this Security Agreement, the terms of such
Intercreditor Agreement or Other Intercreditor Agreement, as applicable, shall
govern and control as among (i) the Collateral Agent and any Additional Agent,
in the case of the Intercreditor Agreement, and (ii) the Collateral Agent and
any other secured creditor (or agent therefor) party thereto, in the case of any
Other Intercreditor Agreement. In the event of any such conflict, the Grantors
may act (or omit to act) in accordance with such Intercreditor Agreement or such
Other Intercreditor Agreement, as applicable, and shall not be in breach,
violation or default of its obligations hereunder by reason of doing
so. Notwithstanding any other provision hereof, for so long as any Additional
Obligations that are Senior Priority Obligations remain outstanding, any
obligation hereunder to deliver, transfer or assign to the Collateral Agent any
Collateral shall be satisfied by causing such Collateral to be delivered,
transferred or assigned to the applicable Senior Priority Representative to be
held in accordance with the Intercreditor Agreement.

III.

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

A. Representations and Warranties. The Grantor represents and warrants on and as
of the date hereof, which representations and warranties shall survive execution
and delivery of this Security Agreement, as follows:

1. Certificated U.S. Air Carrier; Location of Pledged Spare Parts. The grantor
is a Certificated Air Carrier and the Pledged Spare Parts which are subject to
this Security Agreement are maintained by it or on its behalf. The Spare Parts
Locations identified on Schedule I hereto or otherwise identified on a Security
Agreement Supplement hereto are the only locations at which Pledged Spare Parts
(other than Excluded Spare Parts) are maintained by the Grantor (or on its
behalf).

2. Necessary Filings. Other than with respect to Excluded Spare Parts and the
Account Collateral, upon (i) the filing of this Security Agreement with the FAA
in accordance with the Federal Aviation Act and the regulations thereunder and
(ii) any local filings under the UCC that the Collateral Agent shall reasonably
deem necessary or advisable, all filings, registrations and recordings that the
Collateral Agent shall reasonably deem necessary or advisable

 

5



--------------------------------------------------------------------------------

to create, preserve, protect and perfect the security interest granted by the
Grantor to the Collateral Agent hereby in respect of the Collateral will have
been accomplished or, as to Collateral to become subject to the security
interest of this Security Agreement as provided herein from time to time after
the date hereof, will be accomplished simultaneously with such Collateral being
subject to the Lien of this Security Agreement, and the security interest
granted to the Collateral Agent pursuant to this Security Agreement in and to
the Collateral will constitute a perfected security interest therein prior to
the rights of all other Persons therein, subject to no other Liens (other than
Permitted Liens), and will be entitled to all the rights, priorities and
benefits afforded by the Federal Aviation Act and other relevant law as enacted
in any relevant jurisdiction to perfected security interests, in each case
subject to any Intercreditor Agreement and any Other Intercreditor Agreement,.

3. Location. The Grantor is organized under the laws of the state listed on
Schedule II hereto or on an applicable Security Agreement Supplement and the
Grantor is a registered organization located in such state for purposes of
UCC 9-307.

4. Recourse. This Security Agreement is made with full recourse to the Grantor
and pursuant to and upon all the warranties, representations, covenants and
agreements on the part of the Grantor contained herein, in the other Loan
Documents and otherwise in writing in connection herewith or therewith.

5. Section 1110 of the Bankruptcy Code. The Collateral Agent is entitled to the
benefits of Section 1110 of the Bankruptcy Code, subject to the Grantor’s rights
thereunder, with respect to the right to take possession of the Pledged Spare
Parts, to the extent that any such Pledged Spare Part was first placed in
service after October 22, 1994, and to enforce any of its other rights or
remedies as provided in this Security Agreement in the event of a case under
Chapter 11 of the Bankruptcy Code in which the Grantor is a debtor, all subject
to the provisions and limitations of the Bankruptcy Code.

B. Representations, Warranties and Covenants. The Grantor represents, warrants
and covenants, which representations, warranties and covenants survive execution
and delivery of this Security Agreement, as follows:

1. No Liens. The Grantor is, and as to Collateral acquired by it from time to
time after the date hereof the Grantor will be, the owner of all Collateral free
from any Lien, or other right, title or interest of any Person (other than
Permitted Liens and the Liens created hereunder), and the Grantor shall defend
the Collateral against all claims and demands of all Persons (other than Persons
claiming by, through or under the Collateral Agent) at any time claiming the
same or any interest therein adverse to the Collateral Agent other than claims
or demands arising out of Permitted Liens.

 

6



--------------------------------------------------------------------------------

2. Other Financing Statements. There is no effective financing statement (or
similar statement or instrument of encumbrance under the law of any
jurisdiction) covering or purporting to cover any interest of any kind in the
Collateral (other than with respect to Permitted Liens and other than financing
statements with respect to which UCC terminations copies of which have been
delivered to the Collateral Agent), and the Grantor will not execute or
authorize to be filed in any public office any financing statement (or similar
statement or instrument of encumbrance under the law of any jurisdiction) or
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interests granted hereby by the
Grantor and financing statements filed or to be filed in respect of and covering
Permitted Liens.

3. No Interim Filings. On and following the date hereof, the Grantor will not
execute or authorize any filings, registrations or recordings (other than
releases) with the FAA over any Collateral until the filings, registrations or
recordings contemplated by Section 3.1(b) have been completed to the
satisfaction of the Collateral Agent.

4. Notice of Certain Changes. It shall give to the Collateral Agent timely
notice (but in any event not later than 15 days prior to the expiration of the
period of time specified under applicable law to prevent lapse of perfection) of
any (a) change in its jurisdiction of incorporation, or (b) change in its name,
identity or organizational structure to such an extent that any UCC financing
statement filed by the Grantor in connection with this Security Agreement would
become seriously misleading.

C. Possession, Operation and Use, Maintenance and Registration.

1. Operation and Use. So long as any Pledged Spare Part is subject to the Lien
of this Security Agreement, the Grantor will not maintain, use, service, repair
or overhaul any Pledged Spare Part in violation of any law or any rule,
regulation, order or certificate of any government or Governmental Authority
(domestic or foreign) having jurisdiction, or in violation of any airworthiness
certificate, license or registration relating to any Aircraft issued by any such
authority except (i) immaterial or non-recurring violations with respect to
which corrective measures are taken promptly by the Grantor, or a Lessee, as the
case may be upon discovery thereof or (ii) where the validity or application of
such law, rule, regulation or order is being contested in good faith in any
reasonable manner which does not adversely affect the Lien of this Security
Agreement and does not involve any material risk of sale, forfeiture or loss of
the applicable Pledged Spare Parts or any other item of Collateral.

2. Maintenance. So long as any Pledged Spare Part is subject to the Lien of this
Security Agreement, the Grantor covenants that it shall maintain or cause to be
maintained all records, logs and other materials required to be maintained in
respect of such Pledged Spare Part in accordance with its FAA approved
maintenance program.

 

7



--------------------------------------------------------------------------------

D. Tracking System. The Grantor covenants that it shall at all times maintain
Tracking Systems substantially similar to the Tracking Systems it maintains as
at the date hereof and its perpetual inventory procedures for the Pledged Spare
Parts that provide a continuous internal audit of the Pledged Spare Parts;
provided that the Grantor may consolidate multiple Tracking Systems into a
single Tracking System with similar capabilities. At reasonable times during
normal business hours and upon reasonable notice to the Grantor, the Collateral
Agent shall be entitled to access and inspect the Tracking Systems to ensure the
Grantor’s compliance with the terms hereof; provided that, (i) unless a Default
or Event of Default shall have occurred and be continuing, such inspections
shall occur not more than once per calendar year and (ii) such inspection right
shall not be exercised in a manner which is unduly disruptive to the operation
or maintenance of the Tracking Systems or the business operations of the
Grantor.

E. Pledged Spare Parts; Spare Parts Locations. The Grantor covenants as follows:

1. Possession of Pledged Spare Parts. Except for Permitted Dispositions, without
the prior consent of the Collateral Agent, the Grantor covenants that it will
not (A) Dispose of any of its Pledged Spare Parts to any Person, except that the
Grantor shall have the right in the Ordinary Course of Business, (i) to transfer
possession of any Pledged Spare Parts belonging to the Grantor to the
manufacturer thereof or any service provider for testing, overhaul, repairs,
maintenance, servicing, alterations or modification purposes, (ii) to transfer
possession of any Pledged Spare Parts belonging to the Grantor to any Person for
the purpose of transport between Spare Parts Locations, transport to/from the
manufacturer thereof or any service provider for any of the purposes described
in clause (i) above and transport to any other locations owned or operated by
the Grantor in the ordinary course of business (iii) to sell, lease, transfer,
relinquish possession, exchange or otherwise dispose of its Pledged Spare Parts
to the extent permitted in the Credit Agreement, (iv) to subject any Pledged
Spare Part to an interchange or pooling, exchange, borrowing, maintenance or
servicing arrangement in the Ordinary Course of Business and (v) to sell, lease
or otherwise transfer possession of or title to any Pledged Spare Part to any
Affiliate of the Borrower that is a grantor under a spare parts security
agreement substantially similar to this Security Agreement; provided, however,
that if the Grantor’s title to any such Pledged Spare Part shall be divested
under any situation described in clauses (i) through (iv) above, other than a
sale of Pledged Spare Parts, such divestiture shall be deemed to be a
Disposition with

 

8



--------------------------------------------------------------------------------

respect to such Pledged Spare Part subject to the provisions of Section 2.12(a)
of the Credit Agreement or (B) commingle at any location its spare parts which
are Collateral with the spare parts of another Affiliate if such other Affiliate
has pledged spare parts which are not Collateral to secure any other
Indebtedness or obligation, unless (x) the ownership of each such commingled
spare part can be definitively determined at all times by reference to the
Affiliates’ spare parts tracking numbers and system or (y) the spare parts of
such Affiliate are not of a type or category of spare parts that corresponds to
a type or category of Spare Parts that is included in the Collateral; provided
that spare parts that are segregated on a separate aisle, shelf or in a separate
storage bin or other storage unit or area shall not be considered as having been
commingled even though such spare parts are present at the same location so long
as the Obligors install signs in or on each such aisle, shelf, bin or other
storage unit or area containing Collateral bearing the inscription: “Property of
American Airlines, Inc. (or other applicable Obligor), Mortgaged to Barclays
Bank PLC, as Collateral Agent” (such sign to be replaced if there is a successor
Collateral Agent). Notwithstanding anything herein to the contrary, for the
avoidance of doubt, the Grantor shall have the right to incorporate in, install
on, attach or make appurtenant to, or use in, any aircraft, engine or propeller
owned or leased by the Grantor or any Affiliate of the Grantor (whether or not
subject to any Lien), any Pledged Spare Part free and clear of the Lien of this
Security Agreement.

2. Spare Parts Locations. The Grantor shall maintain and keep the Pledged Spare
Parts at one or more of the Spare Parts Locations, except (i) as otherwise
permitted under Section 3.5(a) or (ii) Pledged Spare Parts not held at Spare
Parts Locations with an aggregate System Value for such Pledged Spare Parts not
in excess of $100 million as of any applicable date. The Grantor may, without
the consent of the Collateral Agent or any Lender, (x) subject additional spare
parts to the Lien of this Security Agreement or (x) maintain Pledged Spare Parts
at one or more locations that are not Spare Parts Locations if the exceptions in
the preceding sentence do not apply, if in each case, the Grantor promptly
furnishes to the Collateral Agent the following:

a. a Security Agreement Supplement duly executed by the Grantor, (A)
identifying, as applicable, (x) each location that is to become a Spare Parts
Location and specifically subjecting the Pledged Spare Parts at such location to
the Lien of the Collateral Documents or (y) the additional spare parts being
made subject to the Lien of this Security Agreement and the location at which
such spare parts are maintained and (B) amending or supplementing Schedules I
and III to the extent necessary to describe any such additional Spare Parts
Locations or additional Pledged Spare Parts, as applicable; and

b. with respect to any Pledged Spare Parts located in the United States, a legal
opinion from FAA counsel (which opinion and counsel shall be reasonably
satisfactory to the Collateral Agent), dated the date of execution of said
Security Agreement Supplement, stating that said Security Agreement Supplement
has been duly filed for recording in accordance with the provisions of the
Federal Aviation Act, and either: (A) no other filing or recording is required
in any other place within the United States in order to perfect the Lien of this
Security Agreement on the Collateral identified therein under the laws of the
United States, or (B) if any such filing or recording shall be required, that
said filing has been accomplished in such other manner and places, which shall
be specified in such legal opinion, as are necessary to perfect the Lien of this
Security Agreement.

 

9



--------------------------------------------------------------------------------

F. Event of Loss. The Grantor covenants that all insurance proceeds or
condemnation proceeds received with respect to Pledged Spare Parts, whether as a
result of the occurrence of an Event of Loss or property damage or loss not
constituting an Event of Loss, will be subject to the provisions of Section
2.12(a) of the Credit Agreement to the extent required by such provision.

G. Insurance. The Grantor covenants as follows:

1. Insurance Against Loss or Damage to the Pledged Spare Parts.

a. Except as provided in Section 3.7(c), the Grantor shall maintain, at its
expense, with financially sound and reputable insurance companies, all-risk
coverage of Pledged Spare Parts, in such forms and amounts and of such type as
from time to time applicable to spare parts owned by the Grantor of the same
type as the relevant Pledged Spare Parts; provided that such insurance shall be
at least of a scope and coverage as is customarily carried by United
States-based major air carriers engaged in the same or similar business,
similarly situated with the Grantor and owning similar spare parts; provided,
further, that such insurance shall at all times during the term of this Security
Agreement be for an amount not less than the Appraised Value applicable to such
Pledged Spare Parts. Any policies carried in accordance with this paragraph (a)
covering Collateral and any policies taken out in substitution or replacement
for any such policies (1) shall be amended to name the Collateral Agent (on
behalf of the other Secured Parties) as sole loss payee, as its interest may
appear (but without imposing on any such party liability to pay premiums with
respect to such insurance), (2) shall provide that if the insurers cancel such
insurance for any reason whatever, or such insurance terminates for nonpayment
of premium or if any material

 

10



--------------------------------------------------------------------------------

change is made in the insurance which adversely affects the interest of the
Collateral Agent, such cancellation, lapse or change shall not be effective as
to the Collateral Agent for thirty (30) days (ten (10) days in the case of
cancellation for failure to pay premiums) after issuance to the Collateral Agent
of written notice by such insurers of such cancellation, lapse or change;
provided, however, that if any notice period referred to above is not reasonably
obtainable, such policies shall provide for as long a period of prior notice as
shall then be reasonably obtainable, (3) shall provide that in respect of the
interest of the Collateral Agent in such policies the insurance shall not be
invalidated by any action or inaction of the Grantor or any other insured and
shall insure the Collateral Agent regardless of any breach or violation of any
warranty, declaration or condition contained in such policies by the Grantor,
(4) shall waive any right of subrogation of the insurers against the Secured
Parties but only to the extent the Grantor has waived its rights of recovery
against and/or indemnified the Secured Parties under this Agreement, and (5)
shall waive any right of the insurers to set-off or counterclaim or any other
deduction, whether by attachment or otherwise, in respect of any liability of
the Secured Parties or the Grantor to the extent of any moneys due to the
Collateral Agent.

2. Reports, Etc. Except with respect to any insurance provided by the United
States government, the Grantor will furnish, or cause to be furnished, to the
Collateral Agent, on or before the date hereof and thereafter upon reasonable
request by the Collateral Agent, a certificate of insurance and a letter of
undertaking, signed by Factory Mutual Insurance Company or any other independent
firm of insurance brokers reasonably acceptable to the Collateral Agent which
insurance broker may be in the regular employ of the Grantor (the “Insurance
Brokers”). The Grantor will cause such Insurance Brokers to agree to advise the
Collateral Agent in writing (except to the extent that agreement to provide such
notice is not commercially available from such Insurance Broker, in which case
the Grantor shall provide such written notice to the Collateral Agent) of any
default in the payment of any premium. In addition, the Grantor will also cause
such Insurance Brokers to deliver to the Collateral Agent, on or prior to the
date of expiration of any insurance policy referenced in a previously delivered
certificate of insurance, a new certificate of insurance, substantially in the
same form as delivered by the Grantor to the Collateral Agent on the date hereof
or other renewal documentation as may be customary except for such changes in
the report or the coverage consistent with the terms hereof. In the event that
the Grantor shall fail to maintain or cause to be maintained insurance as herein
provided, the Collateral Agent may at its sole option provide such insurance
and, in such event, the Grantor shall, upon demand, reimburse the Collateral
Agent for the cost thereof to the Collateral Agent, without waiver of any other
rights the Collateral Agent may have.

 

11



--------------------------------------------------------------------------------

3. Self-insurance. The Grantor may self-insure by way of deductible, premium
adjustment or franchise provisions or otherwise in the insurance covering the
risks required to be insured against pursuant to Section 3.7(a) in respect
of Pledged Spare Parts; provided that such self-insurance shall not exceed
$200,000 per occurrence. In addition, the Grantor may self-insure the risks
required to be insured against pursuant to this Section 3.7 in an amount equal
to any applicable mandatory minimum per occurrence (or, if applicable, annual or
other period) deductible imposed by its property or liability insurer, which are
commensurate with the standard deductibles in the aircraft insurance industry.

4. Retention During Defaults or Events of Default. Any amount referred to in
this Section 3.7 that is payable to or retainable by the Grantor shall not be
paid to or retained by the Grantor if at the time of such payment or retention
the Collateral Agent shall have delivered a written notice that an Event of
Default, but shall be held by or paid over to the Collateral Agent as security
for the Obligations and applied against the Obligations as and when due. Upon
the earlier of (i) such time as there shall not be continuing any such Default
or Event of Default or (ii) the termination of this Security Agreement in
accordance with Section 6.12, such amount shall be paid to the Grantor to the
extent not previously applied in accordance with the preceding sentence.

H. Filings. The Grantor will take, or cause to be taken, at the Grantor’s cost
and expense, such action with respect to the recording, filing, re-recording and
re-filing of this Security Agreement (i) in the office of the Federal Aviation
Administration, pursuant to the Federal Aviation Act and (ii) in such other
places as may be required under any applicable law or regulation, each Security
Agreement Supplement and any financing statements or other instruments as are
necessary or reasonably requested by the Collateral Agent, to maintain, so long
as this Security Agreement is in effect, the perfection and preservation of the
Lien created by this Security Agreement with respect to Pledged Spare Parts
located at Spare Parts Locations, and will furnish to the Collateral Agent
timely notice of the necessity of such action, together with, if requested by
the Collateral Agent, such instruments, in execution form, and such other
information as may be reasonably required to enable the Collateral Agent to take
such action or otherwise reasonably requested by the Collateral Agent.

I. License. The Grantor shall at all times maintain, and upon the exercise of
remedies with respect to Pledged Spare Parts shall make available to the
Collateral Agent, the Lenders or their representatives, the ability to access,
download, view and manipulate in a usable way all electronically stored Records
concerning the Pledged Spare Parts without need of any additional software
license or sublicense beyond that which is either maintained by the Grantor and
may lawfully be utilized by the Collateral Agent, the Lenders or their
representatives or is readily available at no more than incidental cost.

 

12



--------------------------------------------------------------------------------

IV.

REMEDIES OF THE ADMINISTRATIVE AGENT UPON AN EVENT OF DEFAULT

A. Event of Default; Remedies with Respect to Collateral.

1. Remedies Available. Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may do one or more of the following:

a. cause the Grantor, upon the written demand of the Collateral Agent, at the
Grantor’s expense, to deliver promptly, and the Grantor shall deliver promptly,
all or such part of the Collateral (other than the Account Collateral) as the
Collateral Agent may so demand to the Collateral Agent or its order, or the
Collateral Agent, at its option, may access and utilize the Tracking Systems
(and demand the assistance of the Grantor’s personnel necessary to access and
utilize the Tracking Systems); provided, however, that the Collateral Agent may
be restricted from using the Tracking System to the extent that an applicable
consent has not been obtained.

b. sell or otherwise liquidate, or direct the Grantor to sell or otherwise
liquidate, all or any part of the Collateral at public or private sale, whether
or not the Collateral Agent shall at the time have possession thereof, as the
Collateral Agent may determine, or lease or otherwise dispose of all or any part
of the Collateral as the Collateral Agent, in its sole discretion, may
determine, all free and clear of any rights or claims of whatsoever kind of the
Grantor; provided, however, that the Grantor shall be entitled at any time prior
to any such disposition to redeem the Collateral by paying in full all of the
Obligations;

c. without notice to the Grantor except as required by law and at any time or
from time to time, deliver a Notice of Exclusive Control (as defined in the
Account Control Agreement), and charge, set off and otherwise apply all or any
part of the Obligations against any funds held with respect to the Account
Collateral; or

d. exercise any or all of the rights and powers and pursue any and all remedies
of a secured party under the UCC and any other applicable law.

Upon every taking of possession of Collateral (other than Account Collateral)
under this Section 4.1, the Collateral Agent may, from time to time, at the
expense of the Grantor, make all such expenditures for maintenance, insurance,
repairs, replacements, alterations, additions and improvements to and of the
Collateral, as it may deem proper.

 

13



--------------------------------------------------------------------------------

In each such case, the Collateral Agent shall have the right to maintain, store,
lease, control or manage the Collateral and to exercise all rights and powers of
the Grantor relating to the Collateral in connection therewith, as the
Collateral Agent shall deem best, including the right to enter into any and all
such agreements with respect to the maintenance, insurance, storage, leasing,
control, management or disposition of the Collateral or any part thereof as the
Collateral Agent may determine; and the Collateral Agent shall be entitled to
collect and receive directly all tolls, rents, revenues, issues, income,
products and profits of the Collateral and every part thereof, without
prejudice, however, to the right of the Collateral Agent under any provision of
this Security Agreement to collect and receive all cash held by, or required to
be deposited with, the Collateral Agent hereunder. Such tolls, rents, revenues,
issues, income, products and profits shall be applied to pay the expenses of
storage, leasing, control, management or disposition of the Collateral, and of
all maintenance, repairs, replacements, alterations, additions and improvements,
and to make all payments which the Collateral Agent may be required or may elect
to make, if any, for taxes, assessments, insurance or other proper charges upon
the Collateral or any part thereof (including the employment of engineers and
accountants to examine, inspect and make reports upon the properties and books
and records of the Grantor), and all other payments which the Collateral Agent
may be required or authorized to make under any provision of this Security
Agreement, as well as just and reasonable compensation for the services of the
Collateral Agent, and of all Persons properly engaged and employed by the
Collateral Agent.

In addition, the Grantor shall be liable for all legal fees and other costs and
expenses incurred by reason of the occurrence of any Event of Default or the
exercise of the Collateral Agent’s remedies with respect thereto.

If (x) any Event of Default shall have occurred and be continuing, or (y) the
Loans shall have been declared forthwith due and payable pursuant to Section
7.01 of the Credit Agreement, the Collateral Agent may at any time thereafter
while any Event of Default shall be continuing, without notice of any kind to
the Grantor (except as provided herein) to the extent permitted by law, carry
out or enforce any one or more of the actions and remedies provided in this
Article IV or elsewhere in this Security Agreement or otherwise available to a
secured party under the UCC, whether or not any or all of the Collateral is
subject to the jurisdiction of the UCC or such remedies are referred to in this
Article IV, in each case subject to Section 7.01 of the Credit Agreement and
each applicable Intercreditor Agreement and Other Intercreditor Agreement.

Nothing in the foregoing shall affect the right of each Secured Party to receive
all payments of principal of, and interest on, the Obligations held by such
Secured Party and all other amounts owing to such Secured Party as and when the
same may be due.

2. Notice of Sale. The Collateral Agent or any other Secured Party may be the
purchasers of any or all of the Collateral at any sale of Collateral and shall
be entitled, for the purpose of bidding and making settlement or

 

14



--------------------------------------------------------------------------------

payment of the purchase price for all or any portion of the Collateral sold at
such sale, to use and apply any of the Obligations owed to such Person as a
credit on account of the purchase price of any Collateral payable by such Person
at such sale. Each purchaser at any such sale shall acquire the property sold
absolutely free from any claim or right on the part of the Grantor. The Grantor
agrees that, to the extent notice of sale shall be required by law, at least 10
days’ notice to the Grantor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

3. Receiver. If any Event of Default shall occur and be continuing, to the
extent permitted by law, the Collateral Agent shall be entitled, as a matter of
right as against the Grantor, without notice or demand and without regard to the
adequacy of the security for the Obligations or the solvency of the Grantor,
upon the commencement of judicial proceedings by it to enforce any right under
this Security Agreement, to the appointment of a receiver of the Collateral and
of the tolls, rents, revenues, issues, income, products and profits thereof.

4. Concerning Sales. At any sale under this Article IV, any Secured Party may
bid for and purchase the property offered for sale, may make payment on account
thereof as herein provided, and, upon compliance with the terms of sale, may
hold, retain and dispose of such property without further accountability
therefor. Any purchaser shall be entitled, for the purpose of making payment for
the property purchased, to deliver any of the Obligations in lieu of cash in the
amount which shall be payable thereon as principal or interest. Said
Obligations, in case the amount so payable to the holders thereof shall be less
than the amounts due thereon, shall be returned to the holders thereof after
being stamped or endorsed to show partial payment.

B. Waiver of Appraisement, Etc. To the full extent that it may lawfully so
agree, the Grantor agrees that it will not at any time insist upon, plead, claim
or take the benefit or advantage of, any appraisement valuation, stay,
extension, or redemption law now or hereafter in force, in order to prevent or
hinder the enforcement of this Security Agreement or the absolute sale of the
Collateral, or any part thereof, or the possession thereof by any purchaser at
any sale under this Article IV; but the Grantor, for itself and all who may
claim under it, so far as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws. The Grantor, for itself and all who may
claim under it, waives, to the extent that it lawfully may, all right to have
the property in the Collateral marshalled upon any foreclosure hereof, and
agrees that any court having jurisdiction to foreclose on this Security
Agreement may order the sale of the Collateral as an entirety.

 

15



--------------------------------------------------------------------------------

C. Application of Proceeds. Subject to the terms of the Credit Agreement and
each applicable Intercreditor Agreement and Other Intercreditor Agreement:

1. Any cash held by or on behalf of the Collateral Agent and all cash proceeds
received by or on behalf of the Collateral Agent in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by the Collateral Agent of its remedies as a secured
party pursuant to Section 4.1 of this Security Agreement shall be promptly
transferred by the Collateral Agent to the account of the Collateral Agent
specified in Section 2.17(a) of the Credit Agreement for application in
accordance with the priority of payments set forth in Section 2.17(b) of the
Credit Agreement. Any surplus of such cash or cash proceeds held by the
Collateral Agent and remaining after payment in full of the Obligations shall be
paid over to the Grantor or to whomever may be lawfully entitled to receive such
surplus.

2. All payments received by the Grantor under or in connection with the
Collateral to which the Collateral Agent is entitled pursuant to the exercise of
its remedies as a secured party under Section 4.1 of this Security Agreement
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of the Grantor and shall, after notice from the
Collateral Agent, be forthwith paid over to the Collateral Agent in the same
form as so received (with any necessary endorsement).

D. Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent or otherwise in this Security
Agreement shall be cumulative and shall be in addition to every other right,
power and remedy specifically given under this Security Agreement or the other
Loan Documents or now or hereafter existing at law, in equity or by statute and
each and every right, power and remedy whether specifically herein given or
otherwise existing may be exercised from time to time or simultaneously and as
often and in such order as may be deemed expedient by the Collateral Agent. All
such rights, powers and remedies shall be cumulative and the exercise or the
beginning of the exercise of one shall not be deemed a waiver of the right to
exercise any other or others. No delay or omission of the Collateral Agent in
the exercise of any such right, power or remedy and no renewal or extension of
any of the Obligations shall impair any such right, power or remedy or shall be
construed to be a waiver of any Default or Event of Default or an acquiescence
therein. In any case, no notice to or demand on the Grantor shall entitle it to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Collateral Agent to any other or
further action in any circumstances. In the event that the Collateral Agent
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit the Collateral Agent may recover
reasonable expenses, including attorneys’ fees and expenses, and the amounts
thereof shall be included in such judgment.

E. Discontinuance of Proceedings. In the event the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Security Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Collateral Agent, then and in every such case the
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to its respective position and rights hereunder with respect to the
Collateral subject to the security interest created under this Security
Agreement, and all rights, remedies and powers of the Collateral Agent shall
continue as if no such proceeding had been instituted.

 

16



--------------------------------------------------------------------------------

V.

Non-Lender Secured Parties.

(a) Rights to Collateral.

(i) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (A) exercise any rights or remedies with respect to the
Collateral or to direct the Collateral Agent to do the same, including, without
limitation, the right to (1) enforce any Liens or sell or otherwise foreclose on
any portion of the Collateral, (2) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election or make collections with respect to all or any portion of the
Collateral or (3) release any Grantor under this Security Agreement or release
any Collateral from the Liens of any Collateral Document or consent to or
otherwise approve any such release; (B) demand, accept or obtain any Lien on any
Collateral (except for Liens arising under, and subject to the terms of, this
Security Agreement); (C) vote in any Bankruptcy Case or similar proceeding in
respect of Parent or any of its Subsidiaries (any such proceeding, for purposes
of this clause (i), a “Bankruptcy”) with respect to, or take any other actions
concerning the Collateral; (D) receive any proceeds from any sale, transfer or
other disposition of any of the Collateral (except in accordance with this
Security Agreement); (E) oppose any sale, transfer or other disposition of the
Collateral; (F) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (G) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (H) seek, or
object to the Lenders, the Administrative Agent or the Collateral Agent seeking
on an equal and ratable basis, any adequate protection or relief from the
automatic stay with respect to the Collateral in any Bankruptcy.

 

17



--------------------------------------------------------------------------------

(ii) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Security Agreement and the other Collateral Documents, agrees that in exercising
rights and remedies with respect to the Collateral, the Collateral Agent and the
Lenders, with the consent of the Collateral Agent, may enforce the provisions of
the Collateral Documents and exercise remedies thereunder and under any other
Loan Documents (or refrain from enforcing rights and exercising remedies), all
in such order and in such manner as they may determine in the exercise of their
sole business judgment and subject to the terms of any Intercreditor Agreement
and any Other Intercreditor Agreement. Such exercise and enforcement shall
include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the UCC. The
Non-Lender Secured Parties by their acceptance of the benefits of this Security
Agreement and the other Collateral Documents hereby agree not to contest or
otherwise challenge any such collection, sale, disposition or other realization
of or upon all or any of the Collateral. Whether or not a Bankruptcy Case has
been commenced, the Non-Lender Secured Parties shall be deemed to have consented
to any sale or other disposition of any property, business or assets of Parent
or any of its Subsidiaries and the release of any or all of the Collateral from
the Liens of any Collateral Document in connection therewith.

(iii) Notwithstanding any provision of this Section 12(a), the Non-Lender
Secured Parties shall be entitled, subject to any Intercreditor Agreement and
any Other Intercreditor Agreement, to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleadings (A) in order to prevent any Person from seeking to foreclose on the
Collateral or supersede the Non-Lender Secured Parties’ claim thereto or (B) in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Non-Lender Secured Parties. Each Non-Lender Secured Party, by its acceptance
of the benefits of this Security Agreement, agrees to be bound by and to comply
with any Intercreditor Agreement and any Other Intercreditor Agreement and
authorizes the Collateral Agent to enter into the Intercreditor Agreements and
Other Intercreditor Agreements on its behalf.

(iv) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Security Agreement, agrees that the Collateral Agent and the Lenders may deal
with the Collateral, including any exchange, taking or release of Collateral,
may change or increase the amount of the Obligations, and may release any
Grantor from its Obligations hereunder, all without any liability or obligation
(except as may be otherwise expressly provided herein) to the Non-Lender Secured
Parties.

 

18



--------------------------------------------------------------------------------

(b) Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Security Agreement and the other Collateral Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable. It is understood and agreed that the Collateral
Agent has appointed the Administrative Agent as its agent for purposes of
perfecting certain of the security interests created hereunder and for otherwise
carrying out certain of its obligations hereunder.

(c) Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Section 5(a)(ii)), except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person. To the maximum extent permitted by applicable law,
none of the Collateral Agent or any Lender or any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Parent, any Subsidiary of Parent, any Non-Lender Secured Party or any
other Person or to take any other action or forbear from doing so whatsoever
with regard to the Collateral or any part thereof, except for any such action or
failure to act that constitutes willful misconduct or gross negligence of such
Person.

VI.

MISCELLANEOUS

A. No Legal Title to Collateral in Secured Party. No Secured Party shall have
legal title to any part of the Collateral. No transfer, by operation of law or
otherwise, of any portion of the Loan or other right, title and interest of a
Secured Party in and to the Collateral or this Security Agreement shall operate
to terminate this Security Agreement or entitle any successor or transferee of
such Secured Party to an accounting or to the transfer to it of legal title to
any part of the Collateral.

 

19



--------------------------------------------------------------------------------

B. Sale of Collateral by Collateral Agent is Binding. Any sale or other
conveyance of any item of Collateral or any interest therein by the Collateral
Agent made pursuant to the terms of this Security Agreement, the Credit
Agreement and each applicable Intercreditor Agreement and Other Intercreditor
Agreement, shall bind the Secured Parties and the Grantor, and shall be
effective to transfer or convey all right, title and interest of the Collateral
Agent, the Grantor, and the Secured Parties in and to any such item of
Collateral or any interest therein. No purchaser or other grantee shall be
required to inquire as to the authorization, necessity, expediency or regularity
of such sale or conveyance or as to the application of any sale or other
Proceeds with respect thereto by the Collateral Agent.

C. Benefit of Security Agreement. Nothing in this Security Agreement, whether
express or implied, shall be construed to give to any Person other than the
Grantor, the Collateral Agent and the Secured Parties any legal or equitable
right, remedy or claim under or in respect of this Security Agreement.

D. Notices. All notices required or permitted to be given under this Security
Agreement shall be in conformance with and subject to the terms of Section 10.01
of the Credit Agreement. All such notices shall be delivered to the respective
addresses for the Grantor and the Collateral Agent set forth in the Credit
Agreement.

E. Waiver; Amendment. This Security Agreement may not be amended, modified or
waived except with the written consent of the Grantor and the Collateral Agent
(acting pursuant to and in accordance with the terms of the Credit
Agreement). Any amendment, modification or supplement of or to any provision of
this Security Agreement, any termination or waiver of any provision of this
Security Agreement and any consent to any departure by the Grantor from the
terms of any provision of this Security Agreement shall be effective only in the
specific instance and for the specific purpose for which made or given. For the
avoidance of doubt, it is understood and agreed that any amendment, amendment
and restatement, waiver, supplement or other modification of or to any
Intercreditor Agreement or any Other Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or any Other Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Security Agreement,
or any term or provision hereof, or any right or obligation of any Grantor
hereunder or in respect hereof, shall not be given such effect except pursuant
to a written instrument executed by such Grantor and the Collateral Agent in
accordance with this Section 6.5.

F. Obligations Absolute. The obligations of the Grantor hereunder shall remain
in full force and effect without regard to, and shall not be impaired by, (a)
any exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Security Agreement or any other Loan
Document, except as specifically set forth in a waiver granted in accordance
with Section 6.5; or (b) any amendment to or modification of any Loan Document
or any security for any of the Obligations, whether

 

20



--------------------------------------------------------------------------------

or not the Grantor shall have notice or knowledge of any of the foregoing,
except as specifically set forth in an amendment or modification executed in
accordance with Section 6.5.

G. Successors and Assigns. This Security Agreement shall be binding upon the
Grantor and its successors and assigns and shall inure to the benefit of the
Collateral Agent and each Secured Party and their respective successors and
assigns; provided that the Grantor may not transfer or assign any or all of its
rights or obligations hereunder without the prior written consent of the
Collateral Agent. All agreements, statements, representations and warranties
made by the Grantor herein or in any certificate or other instrument delivered
by the Grantor or on its behalf under this Security Agreement shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of this Security Agreement and the other Loan Documents
regardless of any investigation made by the Secured Parties or on their behalf.

H. Headings Descriptive. The headings of the several sections of this Security
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Security Agreement.

I. Severability. Any provision of this Security Agreement which is prohibited or
unenforceable in any jurisdiction to such jurisdiction, be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

J. Governing Law; Submission to Jurisdiction; Service of Process; Waiver of Jury
Trial. THIS SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 10.05 AND 10.15 OF THE CREDIT AGREEMENT ARE INCORPORATED
HEREIN MUTATIS MUTANDIS, AS IF FULLY SET FORTH HEREIN.

K. Grantor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that the Grantor shall remain liable to perform all of
the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Security Agreement, nor shall
the Collateral Agent be required or obligated in any manner to perform or
fulfill any of the obligations of the Grantor under or with respect to any
Collateral.

 

21



--------------------------------------------------------------------------------

L. Termination; Release

1. At such time as the Obligations (other than any contingent indemnification
Obligations for which no demand has been made and any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the
Commitments under the Credit Agreement have been terminated and no Letters of
Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent), all Collateral shall be automatically released from
the Liens created hereby, and this Security Agreement and all obligations (other
than those expressly stated to survive such termination) of the Collateral Agent
and each Grantor shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the applicable Grantor. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall promptly execute, acknowledge and deliver to such Grantor such releases,
instruments or other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, as such Grantor shall
reasonably request to evidence such termination.

2. Upon any Permitted Disposition of Collateral (whether by way of the sale of
assets or the sale of Capital Stock of a Grantor of Collateral) of the type
described in items (1), (2) (provided the requirements set forth in the first
proviso to such section are satisfied), (4) and (5) of the definition of
“Permitted Disposition” or any other type of Permitted Disposition involving
divestiture of any Grantor’s title to the related Collateral under the Credit
Agreement, the Lien pursuant to this Security Agreement on such sold or disposed
of Collateral shall be automatically released. In connection with any other
Disposition of Collateral not covered by the preceding sentence (whether by way
of the sale of assets or the sale of Capital Stock of a Grantor of such
Collateral) permitted under the Credit Agreement, the Collateral Agent shall,
upon receipt from such Grantor of a written request for the release of the
Collateral subject to such sale or other disposition (or in the case of a sale
of Capital Stock of such Grantor, the release of such Grantor’s Collateral), at
such Grantor’s sole cost and expense, promptly execute, acknowledge and deliver
to such Grantor such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as such Grantor shall reasonably request to evidence or effect the release
of the Liens created hereby (if any) on such Collateral.

3. If the Borrower or any other Grantor requests release documentation with
respect to any Collateral released as provided in this Section 6.12, including
UCC termination statements or other release-related documentation, the Borrower
or other Grantor requesting such documentation shall deliver to the Collateral
Agent an Officer’s Certificate stating that the release of such Grantor’s
respective Collateral that is to be evidenced by such UCC

 

22



--------------------------------------------------------------------------------

termination statements or other instruments is permitted pursuant to this
Section 6.12 and the relevant provisions of the Credit Agreement (provided that
an Officer’s Certificate delivered to the Administrative Agent pursuant to
Section 6.09(c) of the Credit Agreement shall be deemed to satisfy the
requirements of this clause (g)). The Collateral Agent shall have no liability
whatsoever to any Secured Party as the result of any release of Collateral by it
as permitted by this Section 6.12.

4. Anything to the contrary contained in this Security Agreement or any Security
Agreement Supplement notwithstanding, the Lien of this Security Agreement shall
automatically be released without necessity of any further action by any Person
with respect to any Pledged Spare Part upon such Pledged Spare Part being
incorporated in, installed on, attached or made appurtenant to, or used in any
aircraft, engine or propeller.

5. The Liens on any Account Collateral that is withdrawn from any Account (in
each case, in compliance with the Credit Agreement) prior to receipt of a Notice
of Exclusive Control (as defined in the applicable Account Control Agreement) by
the Securities Intermediary or after receipt of a Rescission Notice (as defined
in the Account Control Agreement) by the Securities Intermediary shall be
automatically released upon such withdrawal.

M. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original, and all of which counterparts, taken together,
shall constitute one and the same Security Agreement. A set of the counterparts
executed by all the parties hereto shall be lodged with the Grantor and the
Collateral Agent. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or electronic .pdf copy shall be effective
as delivery of a manually executed counterpart of this Security Agreement.

N. The Collateral Agent. It is expressly understood and agreed by the parties
hereto, and each Secured Party, by accepting the benefits of this Agreement,
acknowledges and agrees, that the obligations of the Collateral Agent as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement. The Collateral Agent shall act hereunder on the terms and
conditions set forth in the Credit Agreement.

O. Conflicts with Other Loan Documents. Unless otherwise expressly provided in
this Security Agreement (including Section 6.14), if any provision contained in
this Security Agreement conflicts with any provision of any other Loan Document,
the provision contained in this Security Agreement shall govern and control,
except to the extent of a conflict with the Credit Agreement, in which case the
Credit Agreement shall control; provided that the inclusion of supplemental
rights or remedies in favor of the Collateral Agent or the Lenders in any other
Loan Document shall not be deemed a conflict with this Security Agreement.

 

23



--------------------------------------------------------------------------------

[SIGNATURE PAGES TO FOLLOW]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective officers, as the case may be, there unto duly
authorized, as of the day and year first above written.

 

GRANTOR: AMERICAN AIRLINES, INC. By:  

 

Name:   Title:  

 

[Signature page to Spare Parts Security Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: BARCLAYS BANK PLC, as
Collateral Agent By:  

 

Name:   Title:  

 

[Signature page to Spare Parts Security Agreement]



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS RELATING TO THE SPARE PARTS SECURITY AGREEMENT

“Account” shall have the meaning given to such term in the fifth recital of this
Security Agreement.

“Account Collateral” shall have the meaning set forth in Section 2.1(c).

“Additional Agent” shall have the meaning specified in the Intercreditor
Agreement.

“Additional Collateral Documents” shall have the meaning provided in the
Intercreditor Agreement.

“Additional Credit Facility Secured Parties” shall have the meaning provided in
the Intercreditor Agreement.

“Additional Obligations” shall have the meaning provided in the Intercreditor
Agreement.

“Borrower” has the meaning given such term in the preamble to this Security
Agreement.

“Certificated Air Carrier” means a Citizen of the United States holding an air
carrier operating certificate issued pursuant to Chapter 447 of Title 49 and a
Certificate of Public Convenience and Necessity or a Commuter Air Carrier
Authorization issued pursuant to Title 49 (including, without limitation Chapter
441 thereof) or any analogous successor provisions of the United States Code,
for aircraft capable of carrying ten or more individuals or 6,000 pounds or more
of cargo or that otherwise is certified or registered to the extent required to
fall within the purview of Section 1110 of the Bankruptcy Code or any analogous
successor provision of the Bankruptcy Code.

“Citizen of the United States” has the meaning given to such term in Section
40102(a)(15) of Title 49, as interpreted by the United States Department of
Transportation, or any subsequent legislation that amends, supplements or
supersedes such provisions.

“Collateral” has the meaning given to such term in Section 2.1 of this Security
Agreement.

“Collateral Agent” has the meaning given such term in the preamble to this
Security Agreement.

“Credit Agreement” has the meaning specified in the second recital of this
Security Agreement.

 

A-1



--------------------------------------------------------------------------------

“Discharge of Additional Obligations” shall have the meaning provided in the
Intercreditor Agreement.

“Event of Loss” means, with respect to any Pledged Spare Part, any of the
following events with respect to such property: (i) the loss of such property or
of the use thereof due to the destruction of or damage to such property which
renders repair uneconomic or which renders such property permanently unfit for
normal use by the Grantor for any reason whatsoever; (ii) any damage to such
property which results in an insurance settlement with respect to such property
on the basis of a total loss or a constructive or compromised total loss; (iii)
the theft or disappearance of such property for a period of 10 consecutive days;
or (iv) the confiscation, condemnation or seizure of, or requisition of, title
to, or use of, such property by any governmental or purported Governmental
Authority, which in the case of any event referred to in this clause (iv), shall
have resulted in the loss of possession of such property by the Grantor for a
period in excess of 75 consecutive days or shall have resulted in the loss of
title of such property by the Grantor.

“Excluded Spare Parts” means Pledged Spare Parts (i) that have been transferred
to the manufacturer thereof or any service provider for testing, overhaul,
repairs, maintenance, servicing, alterations or modification purposes except to
the extent such manufacturer or service provided is holding such Pledged Spare
Parts at a Spare Parts Location or (ii) maintained at other locations pursuant
to the first sentence of Section 3.5(b).

“Expendable Parts” means those Spare Parts that, once used, cannot be re-used,
and if not serviceable, cannot be overhauled or repaired.

“Federal Aviation Act” means that portion of Title 49 of the United States Code
comprising those provisions formerly referred to as the Federal Aviation Act of
1958, as amended, or any subsequent legislation that amends, supplements or
supersedes such provisions.

“Federal Aviation Administration” and “FAA” means the Federal Aviation
Administration of the United States of America, and any successor Governmental
Authority.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.3 of the Credit Agreement, generally accepted accounting principles in
the United States, as in effect from time to time as set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of FASB approved
by a significant segment of the accounting profession in the United States.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

A-2



--------------------------------------------------------------------------------

“Grantor” has the meaning specified in the preamble to this Security Agreement.

“Insurance Brokers” has the meaning specified in Section 3.7(b) of this Security
Agreement.

“Intercreditor Agreement” shall have the meaning specified in the Credit
Agreement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter.

“Key Repairables” means those Spare Parts that can be economically restored or
repaired to a serviceable condition, but have a life that is considerably less
than the life of the flight equipment to which they are related.

“Lenders” has the meaning specified in the second recital of this Security
Agreement.

“Lien” means any lien, mortgage, pledge, assignment for security, security
interest, charge, hypothecation, lease or encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any easement, right of way or other encumbrance on title to real
property and any agreement to give any security interest).

“Other Intercreditor Agreement” shall have the meaning specified in the Credit
Agreement.

“Non-Lender Secured Parties” shall mean, collectively, all Banking Product
Providers and Hedging Providers and their respective successors, assigns and
transferees. For the avoidance of doubt, “Non-Lender Secured Parties” shall
exclude Banking Product Providers and Hedging Providers in their capacities as
Lenders, if applicable.

“Permitted Liens” means (a) “Permitted Liens” as defined in the Credit
Agreement, (b) the rights of others under agreements or arrangements to the
extent expressly permitted by the terms of Sections 3.3 and 3.5 provided such
rights are subject and subordinate to the Lien of this Security Agreement and
(c) salvage or similar rights of insurers under policies required to be
maintained by the Grantor (or Lessee) under Section 3.7 hereof.

“Pledged Expendable Parts” means the Expendable Parts of the Grantor identified
on Schedule III hereto, as such schedule may be amended, modified, supplemented
or replaced from time to time in accordance with the terms hereof and the Credit
Agreement.

 

A-3



--------------------------------------------------------------------------------

“Pledged Key Repairables” means the Key Repairables of the Grantor identified on
Schedule IV hereto, as such schedule may be amended, modified, supplemented or
replaced from time to time in accordance with the terms hereof and the Credit
Agreement.

“Pledged Rotables” means the Rotables of the Grantor identified on Schedule V
hereto, as such schedule may be amended, modified, supplemented or replaced from
time to time in accordance with the terms hereof and the Credit Agreement.

“Pledged Spare Parts” means the Pledged Expendable Parts, Pledged Key
Repairables and Pledged Rotables.

“Proceeds” shall have the meaning assigned to that term under the UCC as in
effect in any relevant jurisdiction or under other relevant law and, in any
event, shall include, but not be limited to, any and all (i) proceeds of any
insurance, indemnity, warranty or guarantee payable to the Collateral Agent or
to the Grantor or any Affiliate of the Grantor from time to time with respect to
physical damage to any of the Collateral, (ii) payments (in any form
whatsoever), made or due and payable to the Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of Governmental Authority) and
(iii) instruments representing obligations to pay amounts in respect of the
Collateral.

“Records” means all repair, tracking, location, use, maintenance and inventory
records, logs, manuals and all other documents and materials similar thereto
(including, without limitation, any such records, logs, manuals, documents and
materials that are in electronic format or are computer print-outs) at any time
maintained, created or used by the Grantor, and all records, logs, documents and
outer materials required at any time to be maintained by the Grantor under the
Grantor’s FAA-approved maintenance program, in each case with respect to any
Pledged Spare Part.

“Rotables” means those Spare Parts that can be repeatedly and economically
restored to a serviceable condition over a period approximating the life of the
flight equipment to which they are related.

“Secured Parties” has the meaning set forth in the Credit Agreement.

“Security Agreement” has the meaning specified in the preamble to this Security
Agreement.

“Security Agreement Supplement” means any Spare Parts Security Agreement
Supplement substantially in the form of Exhibit A to this Security Agreement,
and any other supplement to this Security Agreement, from time to time executed
and delivered.

 

A-4



--------------------------------------------------------------------------------

“Senior Priority Obligations” shall have the meaning provided in the
Intercreditor Agreement.

“Senior Priority Representative” shall have the meaning provided in the
Intercreditor Agreement.

“Spare Parts” has the meaning set forth in the Credit Agreement.

“Spare Parts Locations” means any of the locations designated from time to time
by the Grantor at which Spare Parts are maintained by or on behalf of the
Grantor, which initially shall be the locations set forth on Schedule I hereto
and shall include the additional locations designated by the Grantor in any
Security Agreement Supplement.

“System Value” means, with respect to any Spare Part as of any date of
determination, the average unit price of such Spare Part as set forth in the
Tracking Systems of the Grantor as of such date.

“Tracking System” means one or more computer systems of the Grantor for tracking
its Spare Parts, and any and all improvements, upgrades or replacement systems.

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

A-5



--------------------------------------------------------------------------------

SCHEDULE I

SPARE PARTS LOCATIONS

[TO BE INSERTED]

 

S-1



--------------------------------------------------------------------------------

SCHEDULE II

LOCATION OF GRANTOR

AMERICAN AIRLINES, INC.

(Delaware Corporation)

Org ID: 332421

 

S-2



--------------------------------------------------------------------------------

SCHEDULE III

PLEDGED EXPENDABLE PARTS

AMERICAN AIRLINES, INC.

All Expendable Parts

 

S-3



--------------------------------------------------------------------------------

SCHEDULE IV

PLEDGED KEY REPAIRABLES

AMERICAN AIRLINES, INC.

All Key Repairables

 

S-4



--------------------------------------------------------------------------------

SCHEDULE V

PLEDGED ROTABLES

AMERICAN AIRLINES, INC.

All Rotables

 

S-5



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SPARE PARTS SECURITY AGREEMENT SUPPLEMENT

Spare Parts Security Agreement Supplement No.      dated as of             
    , 20     (“Security Agreement Supplement”) of [                    ] (the
“Grantor”).

WITNESSETH:

WHEREAS, the Grantor and Barclays Bank PLC, as Collateral Agent (the “Collateral
Agent”), are parties to that certain Spare Parts Security Agreement dated as of
April 29, 2016 (as amended, modified or otherwise supplemented from time to
time, the “Security Agreement”) pursuant to which the Grantor has granted to the
Collateral Agent a security interest in the Spare Parts (as defined therein);

WHEREAS, the Security Agreement has been recorded by the Federal Aviation
Administration on [            ], 20[    ] and assigned conveyance number     ;

WHEREAS, the Security Agreement provides for the execution and delivery from
time to time of Security Agreement Supplements substantially in the form hereof
for the purpose of (i) specifically subjecting to the Lien of the Security
Agreement certain spare parts or (ii);

WHEREAS,2 the Grantor has, as provided in the Security Agreement, heretofore
executed and delivered to the Collateral Agent [    ] Security Agreement
Supplement(s) for the purpose of specifically subjecting to the Lien of the
Security Agreement certain spare parts therein described, which Security
Agreement Supplement(s) is/are dated and has/have been duly recorded with the
FAA as set forth below, to wit:

DATE                      RECORDATION DATE                      FAA DOCUMENT
NUMBER         

WHEREAS, the Grantor hereby confirms that it is a certificated U.S. air carrier
under Sections 41102 and 44705 of Title 49 of the United States Code, and the
Spare Parts described in this Security Agreement Supplement are maintained by it
or on its behalf at the applicable Spare Parts Locations described herein; and

WHEREAS, capitalized terms used but not defined herein have the meanings
assigned to them in the Security Agreement.

 

2  This recital is not to be included in the first Security Agreement
Supplement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to secure the prompt payment and performance of the
Obligations, subject to the terms and conditions of the Security Agreement, and
in consideration of the premises and of the covenants contained in the Security
Agreement, and of other good and valuable consideration given to the Grantor at
or before the delivery hereof, the receipt whereof is hereby acknowledged, the
Grantor has mortgaged, assigned, pledged, hypothecated and granted, and does
hereby mortgage, assign, pledge, hypothecate and grant to the Collateral Agent,
for the benefit and security of the Secured Parties, a continuing first priority
security interest in, and mortgage lien on, the property comprising all its
right, title and interest in and to the Spare Parts at the Spare Parts
Location(s) described on Annex A hereto and the Spare Parts Locations listed on
Annex A hereto shall be deemed to amend and supplement Schedule I to the
Security Agreement; to have and to hold all and singular the aforesaid property
unto the Collateral Agent, its successors and assigns, for the benefit and
security of the Secured Parties and for the uses and purposes and subject to the
terms and provisions set forth in the Security Agreement.

This Security Agreement Supplement shall be construed as supplemental to the
Security Agreement and shall form a part thereof, and the Security Agreement is
hereby incorporated by reference herein and is hereby ratified, approved and
confirmed and terms not otherwise defined herein shall have the meaning provided
in the Security Agreement.

THIS SECURITY AGREEMENT SUPPLEMENT IS BEING DELIVERED IN THE STATE OF NEW YORK
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement Supplement to
be duly executed by one of its duly authorized officers, as of the day and year
first above written.

 

[                                         ] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ANNEX A

TO SECURITY AGREEMENT SUPPLEMENT NO.         

DESCRIPTION OF SPARE PARTS AND SPARE PARTS LOCATIONS

Description:    [described at least generally, by type]

Spare Part Locations:



--------------------------------------------------------------------------------

EXHIBIT B to

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

SECURITY AGREEMENT

(SLOTS, FOREIGN GATE LEASEHOLDS AND ROUTE AUTHORITIES)

Between

THE GRANTORS LISTED IN SCHEDULE I HERETO,

as Grantors

and

BARCLAYS BANK PLC,

as Collateral Agent

 

 

Dated as of              , 20    

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

Grant of Security Interest

     1   

Section 2.

  

Security for Obligations; Intercreditor Relations

     3   

Section 3.

  

No Release

     4   

Section 4.

  

Representations and Warranties

     4   

Section 5.

  

Covenants

     7   

Section 6.

  

Supplements, Further Assurances

     8   

Section 7.

  

Provisions Concerning Collateral

     8   

Section 8.

  

Collateral Agent Appointed Attorney-in-Fact

     9   

Section 9.

  

Collateral Agent May Perform

     10   

Section 10.

  

The Collateral Agent

     10   

Section 11.

  

Events of Default, Remedies

     10   

Section 12.

  

Non-Lender Secured Parties

     13   

Section 13.

  

Application of Proceeds

     15   

Section 14.

  

No Waiver; Discontinuance of Proceeding

     15   

Section 15.

  

Amendments, etc.

     16   

Section 16.

  

Termination; Release

     17   

Section 17.

  

Definitions; Rules of Interpretation

     19   

Section 18.

  

Notices

     25   

Section 19.

  

Continuing Security Interest; Transfer of Indebtedness

     25   

Section 20.

  

Governing Law

     26   

Section 21.

  

Consent to Jurisdiction and Service of Process

     26   

Section 22.

  

Security Interest Absolute

     27   

Section 23.

  

Severability of Provisions

     27   

Section 24.

  

Headings

     27   

Section 25.

  

Execution in Counterparts

     28   

Section 26.

  

Successors and Assigns

     28   

Section 27.

  

Limited Obligations

     28   

Section 28.

  

Construction of Schedules

     29   

Schedule I- Grantors; Location of Chief Executive Offices

Schedule II – Slots

Schedule III – Scheduled Services

Exhibit A – Form of SGR Security Agreement Supplement

Exhibit B – Form of Joinder Agreement

 

i



--------------------------------------------------------------------------------

SECURITY AGREEMENT

(SLOTS, FOREIGN GATE LEASEHOLDS AND ROUTE AUTHORITIES)

This SECURITY AGREEMENT (Slots, Foreign Gate Leaseholds and Route Authorities),
dated as of                  , 20     (as may be amended, restated, amended and
restated, supplemented and/or otherwise modified from time to time, this “SGR
Security Agreement”), between AMERICAN AIRLINES, INC., a Delaware corporation
(the “Borrower”), each other Person that becomes a Party hereto pursuant to
Section 27 (together with the Borrower and their respective successors and
permitted assigns, the “Grantors”), and BARCLAYS BANK PLC, as collateral agent
(in such capacity, and together with its successors and permitted assigns in
such capacity, the “Collateral Agent”), for its benefit and the benefit of the
other Secured Parties. Capitalized terms used herein without other definition
are used as defined and interpreted in Section 17.

W I T N E S S E T H:

WHEREAS, the Grantors and the Collateral Agent are parties to that certain
Credit and Guaranty Agreement, dated as of April [29], 2016 (as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, American Airlines
Group Inc. (“Parent”), as guarantor party thereto, the other guarantors from
time to time party thereto, the lenders from time to time party thereto
(collectively, the “Lenders”), the Collateral Agent and the Administrative
Agent;

WHEREAS, each Grantor has agreed to grant a continuing Lien on the Collateral
(as defined below) to secure the Obligations; and

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into one or more Intercreditor Agreements and/or Other
Intercreditor Agreements;

NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this SGR Security
Agreement hereby agree as follows:

Section 1. Grant of Security Interest. To secure all of the Obligations, each
Grantor hereby pledges, grants and creates a security interest and mortgage in
favor of the Collateral Agent for its benefit and the benefit of the other
Secured Parties in all of the following assets, rights and properties, whether
real or personal and whether tangible or intangible (the “Collateral”):

(a) all of the right, title and interest of such Grantor in, to and under the
Route Authorities, the Slots and the Foreign Gate Leaseholds, whether now owned
or held or hereafter acquired and whether such assets, rights or properties
constitute General Intangibles or another type or category of collateral under
the NY UCC or any other type of asset, right or property; and

(b) all of the right, title and interest of such Grantor in, to and under all
Proceeds of any and all of the foregoing (including, without limitation, all
Proceeds (of any kind) received or to be received by such Grantor upon the
transfer or other disposition of any of the assets, rights and properties
described in clause (a), notwithstanding whether the mortgage, pledge and grant
of the security interest in any such asset, right or property is legally
effective under applicable law);

 

1



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing or any other provision of
this SGR Security Agreement, (1) (x) if a Transfer Restriction would be
applicable to the pledge, grant or creation of a security interest in or
mortgage on any asset, right or property described above (other than in the
Route Authorities or Proceeds thereof), then so long as such Transfer
Restriction is in effect, or (y) if, pursuant to the operative provisions of
transaction documents existing prior to the Closing Date under any transaction
entered into by the Grantors prior to the Closing Date, any asset, right or
property is at any time subject to a security interest or mortgage in favor of
another Person in connection with such transaction, (and not pursuant to an
election made by the Borrower after the Closing Date to add any such asset,
right or property as collateral to such transaction) then, this SGR Security
Agreement shall not pledge, grant or create any security interest in or mortgage
on, and the term “Collateral” shall not include, any such asset, right or
property, and (2) if any Transfer Restriction applies to the transfer or
assignment (other than the pledge, grant or creation of a security interest or
mortgage) of any Collateral, any provision of this SGR Security Agreement
permitting the Collateral Agent to cause a Grantor to transfer or assign to it
or any other Person any of such Collateral (and any right the Collateral Agent
may have under applicable law to do so by virtue of the security interest and
mortgage pledged or granted to it under this SGR Security Agreement) shall be
subject to such Transfer Restriction; provided, however, that following an Event
of Default, at the direction of the Collateral Agent, such Grantor shall use
commercially reasonable efforts to obtain all approvals and consents that would
be required to transfer or assign Collateral subject to such a Transfer
Restriction referred to in clause (2) of the preceding proviso. As used herein,
“Transfer Restriction” means any prohibition, restriction or consent
requirement, whether arising under contract, applicable law, rule or regulation,
or otherwise, relating to the transfer or assignment by a Grantor of, or the
pledge, grant, or creation by a Grantor of a security interest or mortgage in,
any right, title or interest in any asset, right or property, or any claim,
right or benefit arising thereunder or resulting therefrom, if

 

2



--------------------------------------------------------------------------------

any such transfer or assignment thereof (or any pledge, grant or creation of a
security interest or mortgage therein) or any attempt to so transfer, assign,
pledge, grant or create, in contravention or violation of any such prohibition
or restriction or without any required consent of any Person would
(i) constitute a violation of the terms under which such Grantor was granted
such right, title or interest or give rise to a default, breach, right of
recoupment, claim, defense, termination, right of termination or remedy with
respect thereto, (ii) entitle any Governmental Authority or other Person to
terminate or suspend any such right, title or interest (or such Grantor’s
interest in any agreement or license related thereto), or (iii) be prohibited by
or violate any applicable law, rule or regulation, except, in any case, to the
extent such “Transfer Restriction” shall be rendered ineffective (both to the
extent that it (x) prohibits, restricts or requires consent and (y) gives rise
to a default, breach, right of recoupment, claim, defense, termination, right of
termination or remedy) by virtue of any applicable law, including, but not
limited to Sections 9-406, 9-407, 9-408 or 9-409 of the NY UCC, to the extent
applicable (or any corresponding sections of the UCC in a jurisdiction other
than the State of New York to the extent applicable).

Section 2. Security for Obligations; Intercreditor Relations.

(a) This SGR Security Agreement secures, and the Collateral is collateral
security for, the Obligations.

(b) Notwithstanding anything herein to the contrary, it is the understanding of
the parties hereto that the Liens granted pursuant to Section 1 shall, prior to
the Discharge of Additional Obligations that are Senior Priority Obligations, be
pari passu and equal in priority to the Liens granted to any Additional Agent
for the benefit of the holders of the applicable Additional Obligations that are
Senior Priority Obligations to secure such Additional Obligations that are
Senior Priority Obligations pursuant to the applicable Additional Collateral
Documents (except as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the Secured Parties, and any Additional Agent, on
behalf of itself and the Additional Credit Facility Secured Parties represented
thereby). The Collateral Agent acknowledges and agrees that, in the event that
it enters into an Intercreditor Agreement or an Other Intercreditor Agreement,
the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent and any Additional Agent shall be determined solely (as
between the parties to such Intercreditor Agreement or Other Intercreditor
Agreement and except as otherwise provided therein) pursuant to the applicable
Intercreditor Agreements and Other Intercreditor Agreements, and not by priority
as a matter of law or otherwise. Notwithstanding anything herein to the
contrary, the Liens granted to the Collateral Agent pursuant to this SGR
Security Agreement and the exercise of any right or remedy by the Collateral
Agent hereunder are subject to the provisions of the applicable Intercreditor
Agreements and Other Intercreditor Agreements. In the event of any conflict
between the terms of any Intercreditor Agreement or any Other Intercreditor
Agreement and this SGR Security Agreement, the

 

3



--------------------------------------------------------------------------------

terms of such Intercreditor Agreement or Other Intercreditor Agreement, as
applicable, shall govern and control as among (i) the Collateral Agent and any
Additional Agent, in the case of the Intercreditor Agreement, and (ii) the
Collateral Agent and any other secured creditor (or agent therefor) party
thereto, in the case of any Other Intercreditor Agreement. In the event of any
such conflict, the Grantors may act (or omit to act) in accordance with such
Intercreditor Agreement or such Other Intercreditor Agreement, as applicable,
and shall not be in breach, violation or default of its obligations hereunder by
reason of doing so. Notwithstanding any other provision hereof, for so long as
any Additional Obligations that are Senior Priority Obligations remain
outstanding, any obligation hereunder to deliver, transfer or assign to the
Collateral Agent any Collateral shall be satisfied by causing such Collateral to
be delivered, transferred or assigned to the applicable Senior Priority
Representative to be held in accordance with the Intercreditor Agreement.

Section 3. No Release.

(a) Other than as provided in clause (2) of the proviso to Section 1, nothing
set forth in this SGR Security Agreement shall relieve any Grantor from the
performance of any term, covenant, condition or agreement on such Grantor’s part
to be performed or observed under or in respect of any of the Collateral or from
any liability to any Person under or in respect of any of the Collateral.

(b) Nothing set forth in this SGR Security Agreement shall impose any obligation
on the Collateral Agent or any Secured Party to perform or observe any such
term, covenant, condition or agreement on any Grantor’s part to be so performed
or observed or impose any liability on the Collateral Agent or any Secured Party
for any act or omission on the part of such Grantor relating thereto or for any
breach of any representation or warranty on the part of such Grantor contained
in this SGR Security Agreement, or in respect of the Collateral or made in
connection herewith or therewith. This Section 3(b) shall survive the
termination of this SGR Security Agreement and the discharge of the Grantors’
obligations hereunder and under the Loan Documents.

Section 4. Representations and Warranties. Each Grantor represents and warrants
as follows as of the date hereof:

(a) All UCC filings necessary or reasonably requested by the Collateral Agent to
create, preserve, protect and perfect the security interests granted by such
Grantor to the Collateral Agent for the benefit of the Secured Parties in
respect of the Collateral have been accomplished by such Grantor to the extent
that such security interests can be perfected by filings under the UCC. Subject
to any Intercreditor Agreement and any Other Intercreditor Agreement, the
security interests granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to this SGR Security Agreement in and to the Collateral

 

4



--------------------------------------------------------------------------------

constitute and hereafter at all times shall constitute a perfected security
interest therein superior and prior to the rights of all other Persons therein
(subject, in the case of priority only, only to Permitted Liens) to the extent
such perfection and priority can be obtained by filings under the UCC, and the
Collateral Agent is entitled with respect to such perfected security interest to
all the rights, priorities and benefits afforded by the UCC to perfected
security interests.

(b) There are no filings, registrations or recordings under Title 49 necessary
to create, preserve, protect or perfect the security interests granted by such
Grantor to the Collateral Agent for the benefit of the Secured Parties in
respect of the Collateral.

(c) Such Grantor is, and as to Collateral acquired by it from time to time after
the date hereof such Grantor will be, the holder of all such Collateral free
from any Lien except for (1) the Lien and security interest created by this SGR
Security Agreement and (2) Permitted Liens.

(d) There is no UCC financing statement (or, to the knowledge of such Grantor,
any similar statement or instrument of registration of a security interest under
the law of any jurisdiction) in effect on the date hereof, covering or
purporting to cover any security interest in the Collateral (other than those
relating to Permitted Liens).

(e) The chief executive office of such Grantor is located at the address listed
opposite such Grantor’s name in Schedule I hereto.

(f) With respect to its Pledged Route Authorities relating to the Scheduled
Services, such Grantor holds the requisite authority to operate over such
Pledged Route Authorities pursuant to Title 49 and all rules and regulations
promulgated thereunder, subject only to the regulations of the DOT, the FAA and
the applicable Foreign Aviation Authorities and applicable treaties and
bilateral and multilateral air transportation agreements, and there exists no
material violation by such Grantor of any certificate or order issued by the DOT
authorizing such Grantor to operate over such Pledged Route Authorities, the
rules and regulations of any applicable Foreign Aviation Authority with respect
to such Pledged Route Authorities or the provisions of Title 49 and rules and
regulations promulgated thereunder applicable to such Pledged Route Authorities
that gives the FAA, DOT or any applicable Foreign Aviation Authority the right
to modify in any material respect, terminate, cancel or withdraw the rights of
such Grantor in any such Pledged Route Authorities.

(g) Set forth in Schedule II is a true, correct and complete list of the Slots
at IATA Level 3 airports as of the last calendar week prior to the date
hereof. Set forth in Schedule III is a true, correct and complete list of the
Scheduled Services as of the last calendar week prior to the date hereof.

 

5



--------------------------------------------------------------------------------

(h) Such Grantor holds each of its Pledged Slots pursuant to authority granted
by the applicable Governmental Authorities and Foreign Aviation Authorities, and
there exists no material violation by such Grantor of the terms, conditions or
limitations of any rule, regulation or order of the applicable Governmental
Authorities or Foreign Aviation Authorities regarding such Pledged Slots or any
provisions of law applicable to such Pledged Slots that gives any applicable
Governmental Authority or Foreign Aviation Authority the right to modify in any
material respect, terminate, cancel or withdraw the rights of such Grantor in
any such Pledged Slots.

(i) Such Grantor holds each of its Pledged Foreign Gate Leaseholds pursuant to
authority granted by the applicable Airport Authority or Foreign Aviation
Authority, and there exists no material violation by such Grantor of the
regulations, terms, conditions or limitations of the relevant Airport Authority
or Foreign Aviation Authority applicable to any such Pledged Foreign Gate
Leasehold or any provision of law applicable to any such Pledged Foreign Gate
Leasehold that gives any applicable Airport Authority or Foreign Aviation
Authority the right to modify in any material respect, terminate, cancel or
withdraw the rights of such Grantor in any such Pledged Foreign Gate Leasehold.

(j) Such Grantor is an “air carrier” within the meaning of Section 40102 of
Title 49 and holds a certificate under Section 41102 of Title 49. Such Grantor
holds an air carrier operating certificate issued pursuant to Chapter 447 of
Title 49. Such Grantor is a United States Citizen. Such Grantor possesses all
necessary certificates, franchises, licenses, permits, rights, designations,
authorizations, exemptions, concessions, frequencies and consents of any
Governmental Authority which relate to the operation of the Scheduled Services
and the conduct of its business and operations as currently conducted, except
where failure to so possess would not, individually or in the aggregate, have a
Material Adverse Effect.

(k) Such Grantor has full corporate power and authority and legal right to
pledge all of the Collateral pursuant to, and as provided in, this SGR Security
Agreement.

(l) Except for any Transfer Restriction, the execution, delivery and performance
by such Grantor of this SGR Security Agreement do not require the consent,
authorization by or approval of or notice to or filing or registration with any
Governmental Authority or any other Person, other than (i) the filing of
financing statements under the UCC or any continuation statement required or

 

6



--------------------------------------------------------------------------------

contemplated to be filed hereby, (ii) such as may be required in order to
perfect and register the security interests and liens purported to be created by
this SGR Security Agreement, (iii) approvals, consents and exemptions that have
been obtained on or prior to the date hereof and remain in full force and
effect, (iv) consents, approvals and exemptions that the failure to obtain in
the aggregate would not be reasonably expected to result in a Material Adverse
Effect and (v) routine reporting obligations.

(m) This SGR Security Agreement is made with full recourse to such Grantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Grantor contained herein.

Section 5. Covenants. Each Grantor covenants and agrees with the Collateral
Agent that so long as this SGR Security Agreement is in effect:

(a) Such Grantor shall use commercially reasonable efforts to defend the
Collateral against any and all claims and demands of all Persons at any time
claiming any interest therein adverse to the Collateral Agent or any Secured
Party (other than Permitted Liens); provided that, for the avoidance of doubt,
such Grantor’s only obligations with respect to any Transfer Restriction
described in clause (2) of the first proviso to Section 1 shall be as stated in
the second proviso to Section 1.

(b) Such Grantor shall not execute or authorize to be filed in any public office
any UCC financing statement (or similar statement or instrument of registration
of a security interest under the law of any jurisdiction) relating to the
Collateral, except UCC financing statements (or similar statements or
instruments of registration of a security interest under the law of any
jurisdiction) filed or to be filed in respect of and covering the security
interests granted hereby by such Grantor and except with respect to Permitted
Liens.

(c) Such Grantor shall give to the Collateral Agent timely written notice (but
in any event not later than 30 days prior to the expiration of the period of
time specified under applicable law to prevent lapse of perfection) of any
(i) change in its jurisdiction of incorporation, or (ii) change in its name,
identity or corporate or other organizational structure to such an extent that
any UCC financing statement filed by the Collateral Agent in connection with
this SGR Security Agreement would become seriously misleading; and such Grantor
shall, in each case, provide such other information in connection therewith as
the Collateral Agent may reasonably request and shall make all filings under the
UCC reasonably requested by the Collateral Agent to maintain the perfection and
priority of the security interests of the Collateral Agent on behalf of the
Secured Parties in the Collateral intended to be granted hereby.

 

7



--------------------------------------------------------------------------------

Section 6. Supplements, Further Assurances.

(a) Any Grantor may, at any time and from time to time, execute and deliver to
the Collateral Agent, and upon receipt the Collateral Agent shall execute and
deliver, a supplement to this SGR Security Agreement in substantially the form
of Exhibit A hereto (each such supplement, an “SGR Security Agreement
Supplement”) designating any non-stop scheduled air carrier service being
operated by such Grantor at such time (each, a “Designated Service”) as an
additional Scheduled Service, identifying one or more airports (or if
applicable, designating airports within a particular region) outside the United
States that is an origin and/or destination point for such Designated Service
and, if applicable, identifying one or more route authorities to operate such
Designated Service as an additional Route Authority. Upon the execution and
delivery of such SGR Security Agreement Supplement, (i) each such Designated
Service shall be included in the definition of “Scheduled Services”, (ii) each
such route authority shall be included in the definition of “Route Authorities”
and (iii) the Additional Collateral (as defined in such SGR Security Agreement
Supplement) shall be Collateral hereunder.

(b) Each Grantor agrees that at any time and from time to time, upon the
reasonable request of the Collateral Agent and at the reasonable expense of such
Grantor, such Grantor will (i) take, or cause to be taken, such action with
respect to the due and timely recording, filing, re-recording and re-filing of
any financing statements and any continuation statements under the UCC as are
necessary to maintain the perfection of any security interest granted or
purported to be granted or intended to be granted hereby, subject, in each case,
to Permitted Liens, or (ii) furnish the Collateral Agent with such financing
statements and continuation statements, as may be required to enable the
Collateral Agent to take such action.

Section 7. Provisions Concerning Collateral.

(a) UCC Financing Statements. Each Grantor hereby authorizes the Collateral
Agent, at any time and from time to time, to file or record such UCC financing
statements which reasonably describe the Collateral and amendments thereto, in
the form provided to it by such Grantor, as may from time to time be required or
necessary to grant, continue and maintain a valid, enforceable, first priority
security interest in the Collateral as provided herein, subject to Permitted
Liens (to the extent such perfection and priority can be obtained by filing a
UCC financing statement), all in accordance with the UCC. Each Grantor shall pay
any applicable filing fees and other reasonable out-of-pocket expenses related
to the filing of such UCC financing statements and amendments thereto. The
Collateral Agent hereby authorizes each Grantor to file (i) UCC financing
statements and amendments to UCC financing statements filed on or prior to the
date hereof in each case adding Collateral pursuant to an SGR Security Agreement
Supplement and (ii) continuation statements of any UCC financing statement
naming the

 

8



--------------------------------------------------------------------------------

Collateral Agent, as secured party, and such Grantor, as debtor, in each case
filed pursuant to the terms of this SGR Security Agreement, any SGR Security
Agreement Supplement and the other Loan Documents. Notwithstanding the foregoing
and for the avoidance of doubt, no Grantor shall be responsible for the filing
of any continuation statements of any UCC financing statements referred to
herein unless such filing is requested by, and expressly authorized by, the
Collateral Agent.

(b) Compliance with Laws and Regulations. Except for matters that would not
reasonably be expected to result in a Material Adverse Effect, each Grantor
shall comply with all laws, ordinances, orders, rules, regulations, and
requirements of all federal, state, municipal or other governmental or
quasi-governmental authorities or bodies including, without limitation, Foreign
Aviation Authorities, then applicable to the Collateral (or any part thereof)
and/or the use thereof by such Grantor, of every nature and kind (the
“Requirements”), whether or not such Requirements shall now exist or shall
hereafter be enacted or promulgated and whether or not the same may be said to
be within the present contemplation of the parties hereto. Notwithstanding the
foregoing, if any Grantor in good faith contests a Requirement, it shall not be
obligated to comply with such Requirement to the extent such non-compliance or
deferral is consistent with law and does not have a Material Adverse Effect.

(c) Notice of Violations. Each Grantor agrees to give the Collateral Agent
notice of any violations of any Requirement with respect to the Collateral or
such Grantor’s use thereof that may reasonably be expected to have a Material
Adverse Effect within fifteen (15) Business Days after a Responsible Officer of
such Grantor obtains knowledge of such violation.

(d) Disposition of Collateral. Any or all of the Collateral may be sold, leased,
conveyed, transferred or otherwise disposed of by any Grantor, subject to the
terms of the Credit Agreement and each applicable Intercreditor Agreement and
Other Intercreditor Agreement.

Section 8. Collateral Agent Appointed Attorney-in-Fact. The Grantors hereby
appoint the Collateral Agent as each Grantor’s attorney-in-fact, with full
authority in the place and stead of each Grantor and in the name of each Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, upon the
occurrence and during the continuation of an Event of Default, and in accordance
with and subject to any Intercreditor Agreement and any Other Intercreditor
Agreement, to take any action and to execute any instrument which the Collateral
Agent may reasonably deem necessary or advisable to accomplish the purposes of
this SGR Security Agreement, which appointment as attorney-in-fact is coupled
with an interest.

 

9



--------------------------------------------------------------------------------

Section 9. Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein within a reasonable time after receipt of a written
request to do so from the Collateral Agent, upon two (2) Business Days prior
written notice the Collateral Agent may itself perform, or cause performance of,
such agreement, and the reasonable expenses of the Collateral Agent, including,
without limitation, the reasonable fees and out-of-pocket expenses of its
counsel, incurred in connection therewith, shall be payable by the Borrower in
accordance with Section 10.04 of the Credit Agreement and shall constitute
Obligations.

Section 10. The Collateral Agent. Each Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this SGR Security Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this SGR Security Agreement or any amendment, supplement or other
modification of this SGR Security Agreement shall, as between the Collateral
Agent and the Secured Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Collateral Agent and each Grantor, the Collateral Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

Section 11. Events of Default, Remedies.

(a) Remedies: Obtaining the Collateral Upon Event of Default. In each case,
subject to the requirements of applicable law (including without limitation the
UCC and Title 49) and subject to the approval of all necessary Governmental
Authorities, Foreign Aviation Authorities and Airport Authorities, if any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent may, subject to any Intercreditor Agreement and any Other
Intercreditor Agreement, at any time or from time to time during the continuance
of such Event of Default:

(i) Declare the entire right, title and interest of any Grantor in and to the
Collateral vested, in which event such right, title and interest shall
immediately vest in the Collateral Agent, in which case such Grantor agrees to
execute and deliver such deeds of conveyance, assignments and other documents or
instruments (including any notices or applications to the DOT, the FAA,
applicable Foreign Aviation Authorities, Governmental Authorities or Airport
Authorities having jurisdiction over any such Collateral or the use thereof) as
shall be requested by the Collateral Agent in order to effectuate the transfer
of such Collateral, together with copies of the certificates or orders issued by
the DOT and the Foreign Aviation Authorities representing same and any other
rights of such Grantor with respect thereto, to any designee or designees
selected by the

 

10



--------------------------------------------------------------------------------

Collateral Agent and approved by all necessary Governmental Authorities, Foreign
Aviation Authorities and Airport Authorities (provided that if any of the
foregoing is not permitted under applicable law or by the DOT or applicable
Governmental Authority, Foreign Aviation Authority and/or Airport Authority, the
Collateral Agent for the benefit of the Secured Parties shall nevertheless
continue to have all of such Grantor’s right, title and interest in and to all
of the Proceeds (of any kind) received or to be received by such Grantor upon
the transfer or other disposition of such Collateral); it being understood that
each Grantor’s obligation to deliver such Collateral and such documents and
instruments with respect thereto, subject to the aforesaid limitations, is of
the essence of this SGR Security Agreement; and

(ii) Sell or otherwise liquidate, or direct any Grantor to sell or otherwise
liquidate, any or all of the Collateral or any part thereof and take possession
of the Proceeds of any such sale or liquidation.

(b) Remedies; Disposition of the Collateral. In each case, subject to the
requirements of applicable law (including without limitation the UCC and Title
49), subject to the Credit Agreement, and subject to any Intercreditor Agreement
and any Other Intercreditor Agreement, and subject to the approval of all
necessary Governmental Authorities, Foreign Aviation Authorities and Airport
Authorities, if any Event of Default shall have occurred and be continuing:

(i) (A) the Collateral Agent may from time to time exercise in respect of the
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, and all the rights and remedies of a secured party on
default under the UCC at the time of such Event of Default, and the Collateral
Agent may also in its sole discretion, without notice except as specified below,
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Collateral
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable, (B) the Collateral Agent or any other Secured Party may
be the purchasers of any or all of the Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at such sale, to
use and apply any of the Obligations owed to such Person as a credit on account
of the purchase price of any Collateral payable by such Person at such sale, (C)
each purchaser at any such sale shall acquire the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives, to the fullest extent permitted by law, all rights of redemption, stay
or appraisal which it now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted, (D) each Grantor
agrees that, to the extent notice of sale shall

 

11



--------------------------------------------------------------------------------

be required by law, at least ten (10) days’ notice to the Borrower of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification, (E) the Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given, (F) the Collateral Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned and (G) each Grantor hereby waives, to the full extent
permitted by law, any claims against the Collateral Agent arising by reason of
the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale;

(ii) (A) except as otherwise provided herein, each Grantor hereby waives, to the
fullest extent permitted by applicable law: (w) notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of any of the Collateral, including, without limitation, any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Grantor would otherwise have under law; (x) all damages
occasioned by such taking of possession; (y) all other requirements as to the
time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder; and (z) all rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any applicable law and (B) any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of any Grantor therein and thereto, and shall be a perpetual bar both at
law and in equity against any Grantor and against any and all Persons claiming
or attempting to claim the Collateral so sold, optioned or realized upon, or any
part thereof, from, through and under each Grantor; and

(iii) With respect to any Collateral, in connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Collateral Agent
in this SGR Security Agreement, each Grantor will reasonably cooperate in good
faith with the Collateral Agent in transferring the right to use such Collateral
to any designee of the Collateral Agent that is an air carrier or any other
Person otherwise permitted to hold and use properties or rights as such
Collateral and will, at the reasonable request of the Collateral Agent and in
good faith, continue to operate and manage such Collateral and maintain such
Grantor’s applicable regulatory licenses with respect to such Collateral until
such time as such designee obtains such licenses and governmental approvals as
may be necessary or (in the reasonable opinion of the Collateral Agent or its
designee specified above) advisable to conduct aviation operations with respect
to such Collateral.

 

12



--------------------------------------------------------------------------------

Section 12. Non-Lender Secured Parties.

(a) Rights to Collateral.

(i) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (A) exercise any rights or remedies with respect to the
Collateral or to direct the Collateral Agent to do the same, including, without
limitation, the right to (1) enforce any Liens or sell or otherwise foreclose on
any portion of the Collateral, (2) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election or make collections with respect to all or any portion of the
Collateral or (3) release any Grantor under this SGR Security Agreement or
release any Collateral from the Liens of any Collateral Document or consent to
or otherwise approve any such release; (B) demand, accept or obtain any Lien on
any Collateral (except for Liens arising under, and subject to the terms of,
this SGR Security Agreement); (C) vote in any Bankruptcy Case or similar
proceeding in respect of Parent or any of its Subsidiaries (any such proceeding,
for purposes of this clause (i), a “Bankruptcy”) with respect to, or take any
other actions concerning the Collateral; (D) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with this SGR Security Agreement); (E) oppose any sale, transfer or other
disposition of the Collateral; (F) object to any debtor-in-possession financing
in any Bankruptcy which is provided by one or more Lenders among others
(including on a priming basis under Section 364(d) of the Bankruptcy Code);
(G) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (H) seek, or object to the Lenders, the Administrative Agent or
the Collateral Agent seeking on an equal and ratable basis, any adequate
protection or relief from the automatic stay with respect to the Collateral in
any Bankruptcy.

(ii) Each Non-Lender Secured Party, by its acceptance of the benefits of this
SGR Security Agreement and the other Collateral Documents, agrees that in
exercising rights and remedies with respect to the Collateral, the Collateral
Agent and the Lenders, with the consent of the Collateral Agent, may enforce the
provisions of the Collateral Documents and exercise remedies thereunder and
under any other Loan Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment and subject to the terms of any
Intercreditor Agreement and any Other Intercreditor Agreement. Such exercise and
enforcement shall include, without limitation, the rights to collect, sell,
dispose of or otherwise realize upon all or any part of the Collateral, to incur
expenses in connection with such collection, sale, disposition or other
realization and to exercise all the rights and remedies of a secured lender
under the UCC. The Non-Lender Secured Parties by their acceptance of the
benefits of this SGR

 

13



--------------------------------------------------------------------------------

Security Agreement and the other Collateral Documents hereby agree not to
contest or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral. Whether or not a Bankruptcy
Case has been commenced, the Non-Lender Secured Parties shall be deemed to have
consented to any sale or other disposition of any property, business or assets
of Parent or any of its Subsidiaries and the release of any or all of the
Collateral from the Liens of any Collateral Document in connection therewith.

(iii) Notwithstanding any provision of this Section 12(a), the Non-Lender
Secured Parties shall be entitled, subject to any Intercreditor Agreement and
any Other Intercreditor Agreement, to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleadings (A) in order to prevent any Person from seeking to foreclose on the
Collateral or supersede the Non-Lender Secured Parties’ claim thereto or (B) in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
the Non-Lender Secured Parties. Each Non-Lender Secured Party, by its acceptance
of the benefits of this SGR Security Agreement, agrees to be bound by and to
comply with any Intercreditor Agreement and any Other Intercreditor Agreement
and authorizes the Collateral Agent to enter into the Intercreditor Agreements
and Other Intercreditor Agreements on its behalf.

(iv) Each Non-Lender Secured Party, by its acceptance of the benefits of this
SGR Security Agreement, agrees that the Collateral Agent and the Lenders may
deal with the Collateral, including any exchange, taking or release of
Collateral, may change or increase the amount of the Obligations, and may
release any Grantor from its Obligations hereunder, all without any liability or
obligation (except as may be otherwise expressly provided herein) to the
Non-Lender Secured Parties.

(b) Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this SGR Security Agreement and the other Collateral Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral. It is understood and agreed that the
appointment of the Collateral Agent as the agent and attorney-in-fact of the
Non-Lender Secured Parties for the purposes set forth herein is coupled with an
interest and is irrevocable. It is understood and agreed that the Collateral
Agent has appointed the Administrative Agent as its agent for purposes of
perfecting certain of the security interests created hereunder and for otherwise
carrying out certain of its obligations hereunder.

 

14



--------------------------------------------------------------------------------

(c) Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Collateral Agent or the
Lenders with respect to, or arising out of, any action or failure to act or any
error of judgment, negligence, or mistake or oversight whatsoever on the part of
the Collateral Agent or the Lenders or their respective directors, officers,
employees or agents with respect to any exercise of rights or remedies under the
Loan Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Section 12(a)(ii)), except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person. To the maximum extent permitted by applicable law,
none of the Collateral Agent or any Lender or any of their respective directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of Parent, any Subsidiary of Parent, any Non-Lender Secured Party or any
other Person or to take any other action or forbear from doing so whatsoever
with regard to the Collateral or any part thereof, except for any such action or
failure to act that constitutes willful misconduct or gross negligence of such
Person.

Section 13. Application of Proceeds.

(a) Any cash held by the Collateral Agent as Collateral and all cash Proceeds
received (including a distribution of Collateral in connection with any
Bankruptcy Case or similar proceeding) by the Collateral Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral pursuant to the exercise by the Collateral Agent of its remedies as a
secured creditor as provided in Section 11 of this SGR Security Agreement shall,
subject to the terms of any Intercreditor Agreement and any Other Intercreditor
Agreement, be applied from time to time by the Collateral Agent in accordance
with the terms of the Credit Agreement.

(b) It is understood that, to the extent permitted by applicable law, each
Grantor shall remain liable to the extent of any deficiency between the amount
of the Proceeds of the Collateral and the aggregate amount of the outstanding
Obligations.

Section 14. No Waiver; Discontinuance of Proceeding.

(a) Each and every right, power and remedy hereby specifically given to the
Collateral Agent or otherwise in this SGR Security Agreement shall be cumulative
and shall be in addition to every other right, power and remedy specifically
given under this SGR Security Agreement or the other Loan Documents now or
hereafter existing at law, in equity or by statute and each and every right,
power and remedy whether specifically

 

15



--------------------------------------------------------------------------------

herein given or otherwise existing may be exercised from time to time or
simultaneously and as often and in such order as may be deemed expedient by the
Collateral Agent. All such rights, powers and remedies shall be cumulative and
the exercise or the beginning of the exercise of one shall not be deemed a
waiver of the right to exercise any other or others. No delay or omission of the
Collateral Agent in the exercise of any such right, power or remedy and no
renewal or extension of any of the Obligations shall impair any such right,
power or remedy or shall be construed to be a waiver of any default or Event of
Default or an acquiescence therein. No notice to or demand on any Grantor in any
case shall entitle it to any other or further notice or demand in similar or
other circumstances or constitute a waiver of any of the rights of the
Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable out-of-pocket expenses,
including reasonable attorneys’ fees, and the amounts thereof shall be included
in such judgment.

(b) In the event the Collateral Agent shall have instituted any proceeding to
enforce any right, power or remedy under this SGR Security Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Collateral Agent, then and in every such case each Grantor, the
Collateral Agent and each Secured Party shall, to the extent permitted by
applicable law, be restored to their respective former positions and rights
hereunder with respect to the Collateral, and all rights, remedies and powers of
the Collateral Agent and the Secured Parties shall continue as if no such
proceeding had been instituted.

Section 15. Amendments, etc. This SGR Security Agreement may not be amended,
modified or waived except with the written consent of each Grantor and the
Collateral Agent (who shall act pursuant to and in accordance with the terms of
Section 10.08 of the Credit Agreement); provided that unless separately agreed
in writing between each Grantor and any Non-Lender Secured Party, no such waiver
and no such amendment or modification shall amend, modify or waive Section 12
(or the definition of “Non-Lender Secured Party” or “Secured Party” to the
extent relating thereto) if such waiver, amendment, or modification would
disproportionately directly and adversely affect a Non-Lender Secured Party as
compared to the Lenders without the written consent of such affected Non-Lender
Secured Party. Any amendment, modification or supplement of or to any provision
of this SGR Security Agreement, any termination or waiver of any provision of
this SGR Security Agreement and any consent to any departure by any Grantor from
the terms of any provision of this SGR Security Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given. No notice to or demand upon any Grantor in any instance hereunder shall
entitle such Grantor to any other or further notice or demand in similar or
other circumstances. For the avoidance of doubt, it is understood and agreed
that any

 

16



--------------------------------------------------------------------------------

amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement or any Other Intercreditor Agreement that
would have the effect, directly or indirectly, through any reference herein to
any Intercreditor Agreement or any Other Intercreditor Agreement or otherwise,
of waiving, amending, supplementing or otherwise modifying this SGR Security
Agreement, or any term or provision hereof, or any right or obligation of any
Grantor hereunder or in respect hereof, shall not be given such effect except
pursuant to a written instrument executed by such Grantor and the Collateral
Agent in accordance with this Section 15. Notwithstanding the foregoing, the
Grantors may cause the Schedules hereto to be amended, supplemented or otherwise
modified without the consent of any Person in order to (i) evidence the addition
of Collateral pursuant to Section 6(a) or the release of Collateral pursuant to
Section 16, or (ii) otherwise evidence the release or addition of Collateral in
accordance with this SGR Security Agreement and the Credit Agreement; provided
that, in the case of the addition or release of any Collateral consisting of
Route Authorities, the Borrower shall, at the written request of the Collateral
Agent, promptly amend, supplement or otherwise modify Schedule III to reflect
such addition or release.

Section 16. Termination; Release.

(a) At such time as the Obligations (other than any contingent indemnification
Obligations for which no demand has been made and any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the
Commitments under the Credit Agreement have been terminated and no Letters of
Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent), all Collateral shall be automatically released from
the Liens created hereby, and this SGR Security Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Collateral Agent and each Grantor shall automatically terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the applicable Grantor. At the request
and sole expense of any Grantor following any such termination, the Collateral
Agent shall promptly execute, acknowledge and deliver to such Grantor such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as such
Grantor shall reasonably request to evidence such termination.

(b) Upon any Permitted Disposition of Collateral (whether by way of the sale of
assets or the sale of Capital Stock of a Grantor of Collateral) of the type
described in items (1), (2) (provided the requirements set forth in the first
proviso to such section are satisfied), (4) and (5) of the definition of
“Permitted Disposition” or any other type of Permitted Disposition involving
divestiture of any Grantor’s title to the related Collateral under the Credit
Agreement, the Lien pursuant to this SGR Security Agreement on such sold or
disposed of Collateral shall be automatically released. In connection with any
other Disposition of Collateral not covered by the preceding sentence (whether
by way of

 

17



--------------------------------------------------------------------------------

the sale of assets or the sale of Capital Stock of a Grantor of such Collateral)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from such Grantor of a written request for the release of the Collateral subject
to such sale or other disposition (or in the case of a sale of Capital Stock of
such Grantor, the release of such Grantor’s Collateral), at such Grantor’s sole
cost and expense, promptly execute, acknowledge and deliver to such Grantor such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as such
Grantor shall reasonably request to evidence or effect the release of the Liens
created hereby (if any) on such Collateral.

(c) For the avoidance of doubt, (i) if any Slot ceases to be included in the
Collateral because it ceases to be actually utilized in connection with the
Scheduled Services or any Foreign Gate Leasehold ceases to be included in the
Collateral because it ceases to be used for servicing the Scheduled Services
relating to the airport at which such Foreign Gate Leasehold is located, such
Slot or Foreign Gate Leasehold shall be automatically released from the Lien of
this SGR Security Agreement and (ii) subject to clause (1) of the first proviso
to Section 1 hereof, if any FAA Slot or Foreign Slot now held or hereafter
acquired by any Grantor becomes an FAA Route Slot or Foreign Route Slot,
respectively, or any right, title, privilege, interest and authority now held or
hereafter acquired by such Grantor in connection with the right to use or occupy
space in an airport terminal becomes a Foreign Gate Leasehold, such FAA Slot,
Foreign Slot or right, title, privilege, interest and authority shall be
automatically subject to the Lien of this SGR Security Agreement.

(d) [Reserved].

(e) Upon the release of any Grantor from its guarantee of the Obligations
pursuant to Section 9.05 of the Credit Agreement, such Grantor shall cease to be
a Grantor hereunder and the items of Collateral owned by such Grantor shall be
released from the Lien and security interest granted hereby, and in connection
therewith, the Collateral Agent will, at the applicable Grantor’s expense,
execute and deliver to such Grantor such documents as it shall reasonably
request (without recourse and without any representation or warranty),
including, without limitation, any UCC termination statements and any amendment
or modification of this SGR Security Agreement pursuant to a SGR Security
Agreement Supplement or otherwise, to evidence the release of such Grantor and
such Grantor’s Collateral from the Lien and security interest granted hereby and
reassignment of all right, title and interest of the Collateral Agent in all of
such Grantor’s Collateral to such Grantor. For the avoidance of doubt, upon any
merger or consolidation pursuant to Section 6.10(b) of the Credit Agreement, the
Collateral shall not be released pursuant to this Section 16(e) so long as
following such merger or consolidation, the surviving entity is another Grantor
party to this SGR Security Agreement.

 

18



--------------------------------------------------------------------------------

(f) Upon the direction of the Borrower pursuant to and in accordance with
Section 6.09(c) of the Credit Agreement, such items of Collateral as may be
specified by the Borrower shall be released from the Lien and security interest
granted hereby, and in connection therewith, the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as it shall reasonably request (without recourse and without any representation
or warranty), including, without limitation, any UCC termination statements and
any amendment or modification of this SGR Security Agreement pursuant to a SGR
Security Agreement Supplement or otherwise, to evidence the release of such
items of Collateral from the Lien and security interest granted hereby and
reassignment of all right, title and interest of the Collateral Agent in all of
such Grantor’s specified Collateral to such Grantor.

(g) If the Borrower or any other Grantor requests release documentation with
respect to any Collateral released as provided in this Section 16, including UCC
termination statements or other release-related documentation, the Borrower or
other Grantor requesting such documentation shall deliver to the Collateral
Agent an Officer’s Certificate stating that the release of such Grantor’s
respective Collateral that is to be evidenced by such UCC termination statements
or other instruments is permitted pursuant to this Section 16 and the relevant
provisions of the Credit Agreement (provided that an Officer’s Certificate
delivered to the Administrative Agent pursuant to Section 6.09(c) of the Credit
Agreement shall be deemed to satisfy the requirements of this clause (g)). The
Collateral Agent shall have no liability whatsoever to any Secured Party as the
result of any release of Collateral by it as permitted by this Section 16.

Section 17. Definitions; Rules of Interpretation.

(a) Defined Terms. The following terms shall have the following meanings:

“Additional Agent” shall have the meaning provided in the Intercreditor
Agreement.

“Additional Collateral Documents” shall have the meaning provided in the
Intercreditor Agreement.

“Additional Credit Facility Secured Parties” shall have the meaning provided in
the Intercreditor Agreement.

“Additional Obligations” shall have the meaning provided in the Intercreditor
Agreement.

“Administrative Agent” shall have the meaning provided in the Credit Agreement.

 

19



--------------------------------------------------------------------------------

“Airport Authority” shall have the meaning provided in the Credit Agreement.

“Banking Product Provider” shall mean any Person that has entered into a
Designated Banking Product Agreement with Parent or the Grantor.

“Bankruptcy Case” shall mean (a) pursuant to or within the meaning of Bankruptcy
Law, (i) a voluntary case commenced by Parent or any of its Subsidiaries, (ii)
an involuntary case in which Parent or any of its Subsidiaries consent to the
entry of an order for relief against it, (iii) an appointment consented to by
Parent or any of its Subsidiaries of a custodian of it or for all or
substantially all of its property, (iv) the making of a general assignment for
the benefit of its creditors by Parent or any of its Subsidiaries or (v) the
admission in writing of Parent’s or any of its Subsidiaries’ inability generally
to pay its debts or (b) an order or decree under any Bankruptcy Law entered by a
court of competent jurisdiction that (i) is for relief against Parent or any of
its Subsidiaries in an involuntary case, (ii) appoints a custodian of Parent or
any of its Subsidiaries for all or substantially all of the property of Parent
or any of its Subsidiaries, (iii) orders the liquidation of Parent or any of its
Subsidiaries, and in each case of this clause (b) the order or decree remains
unstayed and in effect for 60 consecutive days.

“Bankruptcy Code” shall have the meaning provided in the Credit Agreement.

“Bankruptcy Law” shall have the meaning provided in the Credit Agreement.

“Business Day” shall have the meaning provided in the Credit Agreement.

“Capital Stock” shall have the meaning provided in the Credit Agreement.

“Closing Date shall have the meaning provided in the Credit Agreement.

“Collateral” shall have the meaning provided in Section 1 hereof.

“Collateral Agent” shall have the meaning provided in the preamble hereof.

“Collateral Documents” shall have the meaning provided in the Credit Agreement.

“Commitments” shall have the meaning provided in the Credit Agreement.

 

20



--------------------------------------------------------------------------------

“Credit Agreement” shall have the meaning provided in the recitals hereof.

“Designated Banking Product Agreement” shall have the meaning provided in the
Credit Agreement.

“Designated Hedging Agreement” shall have the meaning provided in the Credit
Agreement.

“Designated Service” shall have the meaning provided in Section 6(a) hereof.

“Discharge of Additional Obligations” shall have the meaning provided in the
Intercreditor Agreement.

“DOT” shall have the meaning provided in the Credit Agreement.

“Event of Default” shall have the meaning provided in the Credit Agreement.

“FAA” shall have the meaning provided in the Credit Agreement.

“FAA Route Slot” shall have the meaning provided in the Credit Agreement.

“FAA Slot” shall have the meaning provided in the Credit Agreement.

“Foreign Aviation Authority” shall have the meaning provided in the Credit
Agreement.

“Foreign Gate Leasehold” shall have the meaning provided in the Credit
Agreement.

“Foreign Route Slot” shall have the meaning provided in the Credit Agreement.

“Foreign Slot” shall have the meaning provided in the Credit Agreement.

“General Intangible” shall have the meaning provided in the NY UCC.

“Governmental Authority” shall have the meaning provided in the Credit
Agreement.

“Grantor” shall have the meaning provided in the preamble hereof.

 

21



--------------------------------------------------------------------------------

“Hedging Provider” shall mean any Person that has entered into a Designated
Hedging Agreement with Parent or the Grantor.

“Indebtedness” shall have the meaning provided in the Credit Agreement.

“Intercreditor Agreement” shall have the meaning provided in the Credit
Agreement.

“Joinder Agreement” shall mean a Joinder Agreement to this SGR Security
Agreement, substantially in the form of Exhibit B hereto.

“Lenders” shall have the meaning provided in the recitals hereof.

“Letter of Credit” shall have the meaning provided in the Credit Agreement.

“Liens” shall have the meaning provided in the Credit Agreement.

“Loan Documents” shall have the meaning provided in the Credit Agreement.

“Material Adverse Effect” shall have the meaning provided in the Credit
Agreement.

“Non-Lender Secured Parties” shall mean, collectively, all Banking Product
Providers and Hedging Providers and their respective successors, assigns and
transferees. For the avoidance of doubt, “Non-Lender Secured Parties” shall
exclude Banking Product Providers and Hedging Providers in their capacities as
Lenders, if applicable.

“NY UCC” shall mean the Uniform Commercial Code, as in effect in the state of
New York from time to time.

“Obligations” shall have the meaning provided in the Credit Agreement. For the
avoidance of doubt, “Obligations” does not include any Indebtedness or other
obligations under any Pari Passu Notes (as defined in the Credit Agreement).

“Officer’s Certificate” shall have the meaning provided in the Credit Agreement.

“Other Intercreditor Agreement” shall have the meaning provided in the Credit
Agreement.

 

22



--------------------------------------------------------------------------------

“Parent” shall have the meaning provided in the recitals hereof.

“Permitted Disposition” shall have the meaning provided in the Credit Agreement.

“Permitted Liens” shall have the meaning provided in the Credit Agreement.

“Person” shall have the meaning provided in the Credit Agreement.

“Pledged Foreign Gate Leaseholds” shall have the meaning provided in the Credit
Agreement.

“Pledged Route Authorities” shall have the meaning provided in the Credit
Agreement.

“Pledged Slots” shall have the meaning provided in the Credit Agreement.

“Proceeds” shall have the meaning assigned to that term under the NY UCC or
under other relevant law and, in any event, shall include, but not be limited
to, any and all (i) proceeds of any insurance, indemnity, warranty or guarantee
payable to the Collateral Agent or to any Grantor from time to time with respect
to physical damage to any of the Collateral, (ii) payments (in any form
whatsoever), made or due and payable to any Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any Governmental Authority
(or any Person acting under color of Governmental Authority), and (iii)
instruments representing obligations to pay amounts to any Grantor in respect of
the Collateral.

“Requirements” shall have the meaning provided in Section 7(b) hereof.

“Responsible Officer” shall have the meaning provided in the Credit Agreement.

“Route Authorities” shall mean, at any time of determination, any route
authority identified in Schedule III hereto as such Schedule may be amended or
modified from time to time pursuant to Sections 6(a) or 15 hereof or any SGR
Security Agreement Supplement, as applicable, as the route authority with
respect to any additional Scheduled Service being designated by this SGR
Security Agreement or such SGR Security Agreement Supplement, as applicable, and
“Route Authority” shall have the meaning provided in the Credit Agreement.

“Scheduled Services” shall mean, at any time of determination, (i) each non-stop
scheduled air carrier service being operated by a Grantor, in each case,

 

23



--------------------------------------------------------------------------------

as identified in Schedule III hereto (as such Schedule may be amended or
modified from time to time pursuant to Sections 6(a) or 15 hereof) and (ii) any
other non-stop scheduled air carrier service being operated by a Grantor at such
time that has been designated as an additional “Scheduled Service” pursuant to
any SGR Security Agreement Supplement, and “Scheduled Service” shall mean any of
such Scheduled Services as the context requires.

“Secured Parties” shall have the meaning provided in the Credit Agreement.

“Senior Priority Obligations” shall have the meaning provided in the
Intercreditor Agreement.

“Senior Priority Representative” shall have the meaning provided in the
Intercreditor Agreement.

“SGR Security Agreement” shall have the meaning provided in the preamble hereof.

“SGR Security Agreement Supplement” shall have the meaning provided in Section
6(a) hereof.

“Slots” shall have the meaning provided in the Credit Agreement.

“Temporary FAA Slot” shall have the meaning provided in the Credit Agreement.

“Temporary Foreign Slot” shall have the meaning provided in the Credit
Agreement.

“Title 14” shall have the meaning provided in the Credit Agreement.

“Title 49” shall have the meaning provided in the Credit Agreement.

“Transfer Restriction” shall have the meaning provided in Section 1 hereof.

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time in
any applicable jurisdiction.

“United States Citizen” shall have the meaning provided in the Credit Agreement.

 

24



--------------------------------------------------------------------------------

(b) Rules of Interpretation.

(i) The definitions stated herein shall be equally applicable to the singular
and plural forms of the terms defined.

(ii) For the avoidance of doubt, references herein to any airport shall, in the
event of a name change with respect to any such airport, include such renamed
airport.

(iii) The parties to this SGR Security Agreement agree that the rules of
interpretation set out in Section 1.02 of the Credit Agreement shall apply to
this SGR Security Agreement mutatis mutandis as if set out in this SGR Security
Agreement.

Section 18. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing (including by
facsimile or electronic mail), and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

(i) if to any Grantor, to it at the notice address provided for such Grantor in
Schedule I hereto; and

(ii) if to Barclays Bank PLC as Collateral Agent, to it at [ ● ],
facsimile[ ● ]; email: [ ● ]; Attention: [ ● ].

(b) The Collateral Agent or any Grantor may, in its reasonable discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this SGR Security Agreement shall be deemed to have been given
on the date of receipt.

Section 19. Continuing Security Interest; Transfer of Indebtedness. This SGR
Security Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the termination of this SGR
Security Agreement in accordance with Section 16(a), (ii) be binding upon each
Grantor, its successors and assigns, and (iii) inure, together with the rights
and remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent and each other Secured Party and each of their respective successors,
permitted transferees and permitted assigns; no other persons (including,
without limitation, any other creditor of any Grantor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the

 

25



--------------------------------------------------------------------------------

foregoing clause (iii) and subject to the provisions of the applicable Loan
Documents (including any Intercreditor Agreement and any Other Intercreditor
Agreement), any Secured Party may assign or otherwise transfer any indebtedness
held by it secured by this SGR Security Agreement to any other Person, and
following such assignment or transfer, the Collateral Agent shall hold the
security interest and mortgage of this SGR Security Agreement for the benefit of
such other Person, subject, however, to the provisions of the applicable Loan
Documents (including any Intercreditor Agreement and any Other Intercreditor
Agreement).

Section 20. Governing Law. THIS SGR SECURITY AGREEMENT HAS BEEN DELIVERED IN THE
STATE OF NEW YORK, AND THIS SGR SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SGR SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

Section 21. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS SGR SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SGR SECURITY
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.

Section 22. Consent to Jurisdiction and Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property in any legal action or proceeding relating to this SGR Security
Agreement and the other Loan Documents to which it is a party, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York and appellate courts from either of them and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this SGR
Security Agreement, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York

 

26



--------------------------------------------------------------------------------

State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall, to the extent permitted by law, be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this SGR Security Agreement in any court referred
to in Section 21(a). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party hereto hereby irrevocably and unconditionally consents to service
of process in the manner provided for notices in Section 18. Nothing in this SGR
Security Agreement will affect the right of any party to this SGR Security
Agreement to serve process in any other manner permitted by law.

Section 23. Security Interest Absolute. To the extent permitted by applicable
law, the obligations of the Grantors hereunder shall remain in full force and
effect without regard to, and shall not be impaired by (a) any bankruptcy,
insolvency, reorganization, arrangement, readjustment, composition, liquidation
or the like of any Grantor, except to the extent that the enforceability thereof
may be limited by any such event; (b) any exercise or non-exercise, or any
waiver of any right, remedy, power or privilege under or in respect of this SGR
Security Agreement or any other Loan Documents, except as specifically set forth
in a waiver granted pursuant to Section 15; (c) any lack of validity or
enforceability of the Liens granted hereunder; or (d) any other circumstances
which might otherwise constitute a defense available to, or a discharge of, any
Grantor (other than payment or performance in accordance with the terms of the
Loan Documents (including any Intercreditor Agreement and any Other
Intercreditor Agreement)).

Section 24. Severability of Provisions. To the extent permitted by applicable
law, any provision of this SGR Security Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 25. Headings. Section headings used herein are for convenience only and
are not to affect the construction of or be taken into consideration in
interpreting this SGR Security Agreement.

 

27



--------------------------------------------------------------------------------

Section 26. Execution in Counterparts. This SGR Security Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this SGR Security Agreement by facsimile or
electronic .pdf copy shall be effective as delivery of a manually executed
counterpart of this SGR Security Agreement.

Section 27. Additional Grantors. If, at the option of the Borrower or as
required pursuant to Section 5.09 of the Credit Agreement, the Borrower shall
cause any Affiliate that is not a Grantor to become a Grantor hereunder, such
Affiliate shall execute and deliver to the Collateral Agent a Joinder Agreement
substantially in the form of Exhibit B and shall thereafter for all purposes be
a party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the date hereof, it being understood that Section 1 shall apply
to, and the representations and warranties contained in Section 4 shall be made
by, such Affiliate only after such Affiliate executes and delivers to the
Administrative Agent a Joinder Agreement.

Section 28. Successors and Assigns. This SGR Security Agreement shall be binding
upon each Grantor and its successors and assigns and shall inure to the benefit
of the Collateral Agent and each Secured Party and their respective successors
and permitted assigns; provided that no Grantor may transfer or assign any or
all of its rights or obligations hereunder without the prior written consent of
the Collateral Agent, unless otherwise permitted by the applicable Loan
Documents. All agreements, statements, representations and warranties made by
any Grantor herein or in any certificate or other instrument delivered by such
Grantor or on its behalf under this SGR Security Agreement shall be considered
to have been relied upon by the Secured Parties and shall survive the execution
and delivery of this SGR Security Agreement and the other Loan Documents
regardless of any investigation made by the Secured Parties or on their behalf.

Section 29. Limited Obligations. It is the desire and intent of each Grantor,
the Collateral Agent and the Secured Parties that this SGR Security Agreement
shall be enforced against each Grantor to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. If and to the extent that the obligations of any Grantor under this
SGR Security Agreement shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers, which laws would
determine the solvency of such Grantor by reference to the full amount of the
Obligations at the time of the execution and delivery of this SGR Security
Agreement), then the amount of the Obligations of such Grantor shall be deemed
to be reduced and such Grantor shall pay the maximum amount of the Obligations
which would be permissible under the applicable law.

 

28



--------------------------------------------------------------------------------

Section 30. Construction of Schedules. It is understood and agreed that Schedule
II is intended to be descriptive of the Slots listed on such Schedule as of the
last calendar week prior to the date hereof and that Schedule III is intended to
be descriptive of the Scheduled Services listed on such Schedule as of the date
hereof, and such Schedules shall not be construed as expanding or limiting in
any way the Collateral subject to this SGR Security Agreement.

[Remainder of Page Intentionally Left Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, as a Grantor and the Collateral Agent each has
caused this SGR Security Agreement to be duly executed and delivered by its
officer thereunto duly authorized as of the date first above written.

 

AMERICAN AIRLINES, INC. By:  

 

  Name:   Title:

Security Agreement (Slots, Foreign Gate Leaseholds and Route Authorities)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Collateral Agent By:  

 

  Name:   Title:

Signature Page to American Airlines, Inc. - Security Agreement (Slots, Foreign
Gate Leaseholds and Route Authorities)



--------------------------------------------------------------------------------

Schedule I

SCHEDULE OF GRANTORS; LOCATIONS OF CHIEF EXECUTIVE OFFICES AND ADDRESSES

 

GRANTOR    ADDRESS AMERICAN AIRLINES, INC.   

4333 AMON CARTER BOULEVARD,

 

FORT WORTH, TEXAS 76155



--------------------------------------------------------------------------------

Schedule II

SLOTS

[See attached.]



--------------------------------------------------------------------------------

Schedule III

SCHEDULED SERVICES

[ ● ]

ROUTE AUTHORITIES

[ ● ]



--------------------------------------------------------------------------------

Exhibit A

to SGR Security Agreement

FORM OF SGR SECURITY AGREEMENT SUPPLEMENT

SGR Security Agreement Supplement No.         

SGR SECURITY AGREEMENT SUPPLEMENT NO.          , dated             ,         
(“SGR Security Agreement Supplement”), between [                    ], a
[                    ] (together with its permitted successors and assigns, the
“Grantor”) and BARCLAYS BANK PLC, as Collateral Agent (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

A. Reference is made to the Security Agreement (Slots, Foreign Gate Leaseholds
and Route Authorities), dated as of              , 20     (as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “SGR Security Agreement”), between the Grantor, [the other Grantors
party thereto] and the Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the SGR Security Agreement.

C. Section 6(a) of the SGR Security Agreement provides that the Grantor may, at
any time and from time to time, designate additional non-stop scheduled air
carrier services being operated by the Grantor at such time as additional
Scheduled Services by execution and delivery of supplements thereto.

Accordingly, the Grantor and the Collateral Agent agree as follows:

In accordance with Section 6(a) of the SGR Security Agreement:

(x) the non-stop scheduled air carrier service[s] listed below (the “Designated
Service[s]”) [is][are] hereby designated as [a] Scheduled Service[s] under the
SGR Security Agreement, and Schedule III of the SGR Security Agreement is hereby
amended and supplemented to include such Designated Service[s] for all purposes
of the SGR Security Agreement.

 

A-1



--------------------------------------------------------------------------------

Designated Services

[list Designated Service(s)];1

[and]

[[each of][                    ], (the “Additional Route Authorit[y][ies]”) [in
each case] as more specifically described in Schedule I hereto, is identified as
a route authority to operate the related Designated Services.]2

NOW, THEREFORE, to secure all of the Obligations, the Grantor hereby pledges,
grants and creates a security interest and mortgage in favor of the Collateral
Agent for its benefit and the benefit of the other Secured Parties in all of the
following assets, rights and properties, whether real or personal and whether
tangible or intangible (the “Additional Collateral”):

(i) all of the right, title and interest of the Grantor in, to and under [the
Additional Route Authorities,] [the Additional Slots] and [the Additional
Foreign Gate Leaseholds], whether now owned or held or hereafter acquired and
whether such assets, rights or properties constitute General Intangibles or
another type or category of collateral under the NY UCC or any other type of
asset, right or property; and

(ii) all of the right, title and interest of the Grantor in, to and under all
Proceeds of any and all of the foregoing (including, without limitation, all
Proceeds (of any kind) received or to be received by the Grantor upon the
transfer or other disposition of any of the assets, rights and properties
described in clause (i), notwithstanding whether the mortgage, pledge and grant
of the security interest in any such asset, right or property is legally
effective under applicable law);

provided, however, that notwithstanding the foregoing or any other provision of
any provision of the SGR Security Agreement, (x) if a Transfer Restriction would
be applicable to the pledge, grant or creation of a security interest in or
mortgage on any asset, right or property described above [(other than in the
Additional Route

 

1  Specify airport-to-airport, region to airport, or region to region Designated
Services, as applicable.

2  To describe the route authority(ies) used by the Grantor to operate the
Designated Service(s), if such route authority(ies) have not already been
pledged under the SGR Security Agreement or any previously executed SGR Security
Agreement Supplement.

 

A-2



--------------------------------------------------------------------------------

Authorities or Proceeds thereof)]3, then so long as such Transfer Restriction is
in effect, or (y) if, pursuant to the operative provisions of transaction
documents existing prior to the Closing Date under any transaction entered into
by the Grantors prior to the Closing Date, any asset, right or property is at
any time subject to a security interest or mortgage in favor of another Person
in connection with such transaction, any asset, right or property is at any time
subject to a security interest or mortgage in favor of another Person in
connection with such transaction (and not pursuant to an election made by the
Grantor after the Closing Date to add any such asset, right or property as
collateral to such transaction), the SGR Security Agreement and this SGR
Security Agreement Supplement shall not pledge, grant or create any security
interest in or mortgage on, and the terms “Additional Collateral” and
“Collateral” shall not include, any such asset, right or property.

The following terms shall have the following meanings:

[“Additional Slots” shall mean, at any time of determination, (x) any Foreign
Slot of the Grantor at [                ]4, in each case only to the extent such
Foreign Slot is being utilized by the Grantor (or any other “Grantor” as defined
in the SGR Security Agreement on behalf of the Grantor) to provide any
Designated Service, but in each case excluding any Temporary Foreign Slot, and
(y) any FAA Slot of the Grantor [at any airport in the United States]5 that is
an origin and/or destination point with respect to any Designated Service, in
each case only to the extent such FAA Slot is being utilized by the Grantor (or
any other “Grantor” as defined in the SGR Security Agreement on behalf of the
Grantor) to provide such Designated Service, but in each case excluding any
Temporary FAA Slot.]

[“Additional Foreign Gate Leaseholds” shall mean, at any time of determination,
all of the right, title, privilege, interest and authority of the Grantor to use
or occupy space in an airport terminal at [                ]6, in each case only
to the extent necessary for the Grantor to provide any Designated Service.]

 

3  Delete if no Additional Route Authorities are being pledged under the SGR
Security Agreement Supplement.

4  To list any foreign airport or airports within any region that is or are an
origin and/or destination point(s) with respect to the Designated Service(s).

5  Alternately identify specific US airports.

6  To list any foreign airport or airports within any region that is or are an
origin and/or destination point(s) with respect to the Designated Service(s).

 

A-3



--------------------------------------------------------------------------------

Each reference to “Collateral” in the SGR Security Agreement shall be deemed to
include the Additional Collateral.

This SGR Security Agreement Supplement shall be construed as supplemental to the
SGR Security Agreement and shall form a part thereof, and the SGR Security
Agreement as so supplemented is hereby ratified, approved and confirmed.

THIS SGR SECURITY AGREEMENT SUPPLEMENT HAS BEEN DELIVERED IN THE STATE OF NEW
YORK, AND THIS SGR SECURITY AGREEMENT SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SGR SECURITY AGREEMENT SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

[Signature Pages Follow.]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Collateral Agent each has caused this
SGR Security Agreement Supplement No.      to be duly executed and delivered by
its officer thereunto duly authorized as of the date first above written.

 

[ ● ], as Grantor By:  

 

  Name:   Title: BARCLAYS BANK PLC,

as Collateral Agent

By:  

 

  Name:   Title:

 

A-5



--------------------------------------------------------------------------------

Schedule [    ]

to Exhibit A

SCHEDULE [    ]

TO SGR SECURITY AGREEMENT SUPPLEMENT NO. [    ]

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

to SGR Security Agreement

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of              , 20    , is delivered pursuant
to Section 27 of the Security Agreement (Slots, Foreign Gate Leaseholds and
Route Authorities), dated as of              , 20     (as may be amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “SGR Security Agreement”), between the parties listed in Schedule I
thereto as Grantors, and Barclays Bank PLC, as collateral agent for the Secured
Parties referred to therein. Capitalized terms used herein without definition
are used as defined in the SGR Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 27 of the SGR Security Agreement, hereby becomes a party to the SGR
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, as collateral security for the prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of the undersigned, hereby grants, pledges and creates a
security interest and mortgage in favor of the Collateral Agent for its benefit
and the benefit of the other Secured Parties in all of its right, title and
interest in, to and under the Collateral of the undersigned, whether real or
personal and whether tangible or intangible and expressly assumes all
obligations and liabilities of a Grantor thereunder.

The undersigned hereby agrees to be bound as a Grantor for the purposes of the
SGR Security Agreement.

The information set forth in the schedules to this Joinder Agreement is hereby
added to the information set forth in Schedules I through III of the SGR
Security Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agrees that this Joinder Agreement may be attached to the SGR
Security Agreement and that the Collateral listed on the schedule to this
Joinder Agreement shall be and become part of the Collateral referred to in the
SGR Security Agreement and shall secure all Obligations of the undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 4 of the SGR Security Agreement applicable
to it is true and correct on and as the date hereof as if made on and as of such
date.

[Signature Page to Follow.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:  

 

Name:   Title:  

 

B-8



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

INSTRUMENT OF ASSUMPTION AND JOINDER

THIS INSTRUMENT OF ASSUMPTION AND JOINDER (this “Agreement”), dated as of
[        ] [    ], 20[    ] is by and among [                    ], a
[                    ] (the “New Subsidiary Loan Party”), AMERICAN AIRLINES,
INC., a Delaware corporation (the “Borrower”), AMERICAN AIRLINES GROUP INC., a
Delaware corporation (“Parent”), the other Subsidiaries of Parent from time to
time party hereto other than the Borrower (the “Guarantors”), BARCLAYS BANK PLC,
as administrative agent for the Lenders (together with its permitted successors
in such capacity, the “Administrative Agent”) and as collateral agent for the
Secured Parties (together with its permitted successors in such capacity, the
“Collateral Agent”) under that certain Credit and Guaranty Agreement, dated as
of April [29], 2016 (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Parent, the Guarantors party thereto from time to time, the
Administrative Agent, the Collateral Agent, Barclays Bank PLC, as issuing lender
(in such capacity, the “Issuing Lender”), and the Lenders party thereto from
time to time. Capitalized terms used herein but not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The New Subsidiary Loan Party hereby agrees as follows:

1. The New Subsidiary Loan Party hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, as provided in sections 5.09(a) and (b) of
the Credit Agreement, the New Subsidiary Loan Party will be deemed to be a party
to the Credit Agreement and a “Guarantor” for all purposes of the Credit
Agreement and the Guaranty, and agrees that it is bound by the terms, conditions
and obligations set forth therein as if it had been an original signatory
thereto.

2. The New Subsidiary Loan Party acknowledges and confirms that it has received
a copy of the Credit Agreement and the schedule and exhibits thereto. The
information on Schedule 3.06 to the Credit Agreement is hereby amended to
include the information shown on the attached Schedule A.

3. The New Subsidiary Loan Party hereby agrees that at any time and from time to
time, upon the written request of the Administrative Agent, it will execute and
deliver any further documents and perform any further acts as the Administrative
Agent may reasonably request in order to effect the purposes of this Agreement.

4. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

C-1



--------------------------------------------------------------------------------

5. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers.

 

AMERICAN AIRLINES, INC. By:  

 

  Name:   Title: AMERICAN AIRLINES GROUP INC. By:  

 

  Name:   Title: [OTHER GUARANTORS] By:  

 

  Name:   Title: [NEW SUBSIDIARY LOAN PARTY] By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: BARCLAYS BANK PLC, as Administrative Agent By:  

 

  Name:   Title: BARCLAYS BANK PLC, as Collateral Agent By:  

 

  Name:   Title:

 

C-4



--------------------------------------------------------------------------------

Schedule A

Subsidiaries

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (the “Effective Date”) (i) all of
[the Assignor’s][the respective Assignors’] rights and obligations in [its
capacity as a Lender][their respective capacities as Lenders] under the Credit
Agreement and the other Loan Documents to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of [the Assignor][the respective Assignors] under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other Loan
Documents or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by [the][any] Assignor.

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

   3.    Borrower:    AMERICAN AIRLINES, INC., a Delaware corporation (the
“Borrower”) 4.    Administrative Agent: Barclays Bank PLC, as administrative
agent (together with its permitted successors, in such capacity, the
“Administrative Agent”) and as collateral agent (together with its permitted
successors in such capacity, the “Collateral Agent”) under the Credit Agreement
5.    Credit Agreement: Credit and Guaranty Agreement, dated as April [29],
2016, among the Borrower, American Airlines Group Inc., a Delaware corporation
(“Parent”), the other Subsidiaries of Parent from time to time party thereto
other than the Borrower (the “Guarantors”), the Administrative Agent, the
Collateral Agent, Barclays Bank PLC, as issuing lender (in such capacity, the
“Issuing Lender”), and the Lenders party thereto from time to time, as amended,
restated, supplemented or otherwise modified and in effect from time to time.

 

D-2



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6    Amount of
Assignor’s
[Term]
[Revolving]
Loans/
[Commitments]7      Amount of
[Term]
[Revolving]
Loans/
[Commitments]
Assigned      Percentage
of Assignor’s
[Term]
[Revolving]
Loans/
[Commitments]
Assigned8     Resulting
[Term]
[Revolving]
Loans/
[Commitments]
Amount for
Assignor      Resulting
[Term]
[Revolving]
Loans/
[Commitments]
Amount for
Assignee                          $                    $                     
             %    $                    $                       $         $     
                  %    $                    $                       $         $
                       %    $                    $                

 

[7. Trade Date:                     ]9

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

D-4



--------------------------------------------------------------------------------

[Consented to and]10 Accepted: BARCLAYS BANK PLC, as Administrative Agent By:  

 

Name:   Title:   [Consented to:]11 AMERICAN AIRLINES, INC. By:  

 

Name:   Title:  

 

10  To the extent required under Section 10.02(b)(i) of the Credit Agreement.

11  To the extent required under Section 10.02(b)(i) of the Credit Agreement.

 

D-5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit and Guaranty Agreement, dated as of April [29],
2016 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among American
Airlines, Inc., a Delaware corporation (the “Borrower”), American Airlines Group
Inc., a Delaware corporation (“Parent”), the other Subsidiaries of Parent from
time to time party thereto other than the Borrower (the “Guarantors”), Barclays
Bank PLC, as administrative agent (the “Administrative Agent”), as collateral
agent (the “Collateral Agent”), and as issuing lender (the “Issuing Lender”),
and the Lenders party thereto from time to time.

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties or any other person obligated in respect of any Loan Document or
(iv) the performance or observance by the Loan Parties or any other person of
any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it is
not a Defaulting Lender, Disqualified Institution or natural person, (ii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (iii) it
meets all the requirements to be an Assignee under the Credit Agreement (subject
to such consents, if any, as may be required under Section 10.02(b) of the
Credit Agreement), (iv) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement and the other Loan Documents as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (v) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (vi) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
5.04 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][such] Assigned Interest,
(vii) it has, independently and without reliance upon any Agent or any other
Lender and based on such documents and information as it has deemed

 

D-6



--------------------------------------------------------------------------------

appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase [the][such] Assigned Interest and
(viii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement (including, without limitation,
any such documentation required to be delivered pursuant to Sections 2.16(f) and
(g)), duly completed and executed by [the][such] Assignee; and (b) agrees that
(i) it will, independently and without reliance upon any Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued up to but excluding the Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be
construed in accordance with and governed by the laws of the State of New York,
without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules are not mandatorily applicable by statute and
would require or permit the application of the laws of another jurisdiction.

4. Fees. This Assignment and Acceptance shall be delivered to the Administrative
Agent with a processing and recordation fee of $3,500.0012.

5. Administrative Questionnaire. If the Assignee is not a Lender, annexed hereto
as Exhibit A is a completed administrative questionnaire, in form and substance
satisfactory to the Administrative Agent, which requests such information
(including, without limitation, credit contact information and wiring
instructions) from the Assignee as the Administrative Agent may reasonably
require.

 

12  To be paid by the Assignor or the Assignee.

 

D-7



--------------------------------------------------------------------------------

Exhibit A

Administrative Questionnaire

[provided by Administrative Agent]

 

D-8



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

LOAN REQUEST

Reference is made to the Credit and Guaranty Agreement, dated as of April [29],
2016 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among American
Airlines, Inc., a Delaware corporation (the “Borrower”), American Airlines Group
Inc., a Delaware corporation (“Parent”), the other Subsidiaries of Parent from
time to time party thereto other than the Borrower (the “Guarantors”), Barclays
Bank PLC, as administrative agent (the “Administrative Agent”), as collateral
agent (the “Collateral Agent”), and as issuing lender (the “Issuing Lender”),
and the Lenders party thereto from time to time. Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement.

Pursuant to Section 2.03 of the Credit Agreement, the Borrower desires that the
Lenders make the following Loans to the Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on             , 20    
(which shall be a Business Day) (the “Borrowing Date”):

 

  1. Revolving Loans

 

¨

   ABR Loans:    $ [    ,    ,     ]1 

¨

   Eurodollar Loans, with an initial Interest Period of      month(s):    $
[    ,    ,     ]2 

 

  2. Term Loans

 

¨

   ABR Loans:    $ [    ,    ,     ]  

¨

   Eurodollar Loans, with an initial Interest Period of      month(s):    $
[    ,    ,     ] 

 

1  In an aggregate amount that is an integral multiple of $100,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire Unused Total Revolving Commitment or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.02(e) of the Credit Agreement.

2  In an aggregate amount that is in an integral multiple of $1,000,000 and not
less than $1,000,000.

 

E-1



--------------------------------------------------------------------------------

The Borrower hereby certifies that:

(i) [As of the Borrowing Date (both before and after giving effect to the Loan
hereunder and the application of proceeds therefrom), the aggregate amount of
the Unused Total Revolving Commitment shall not be less than zero.]3

(ii) As of the Borrowing Date (both before and after giving effect to the Loan
hereunder and the application of proceeds therefrom), all representations and
warranties contained in the Credit Agreement and the other Loan Documents (other
than the representations and warranties set forth in Sections 3.05(b), 3.06,
3.09(a) and 3.19) shall be true and correct in all material respects on and as
of such Borrowing Date with the same effect as if made on and as of such
Borrowing Date, except to the extent such representations and warranties
expressly relate to an earlier date and in such case as of such date; provided
that any representation or warranty that is qualified by materiality (it being
understood that any representation or warranty that excludes circumstances that
would not result in a “Material Adverse Change” or “Material Adverse Effect”
shall not be considered (for purposes of this proviso) to be qualified by
materiality) shall be true and correct in all respects, as though made on and as
of the applicable date, before and after giving effect to such Loan hereunder.

(iii) On the Borrowing Date, no [Default or Event of Default]4 [(x) Default with
respect to Section 7.01(b), (e), (f) or (g) or (y) Event of Default]5 shall have
occurred and be continuing nor shall any [such]6 Default or any Event of
Default, as the case may be, occur by reason of the making of the requested
Borrowing and the application of proceeds thereof.

(iv) As of the Borrowing Date, the opinion of the independent public accountants
(after giving effect to any reissuance or revision of such opinion) on the most
recent audited consolidated financial statements delivered by Parent pursuant to
Section 5.01(a) does not include a “going concern” qualification under GAAP as
in effect on the date of the Credit Agreement or, if there is a change in the
relevant provisions of GAAP thereafter, any like qualification or exception
under GAAP after giving effect to such change.

(iv) On the Borrowing Date (and after giving pro forma effect to such Loan
hereunder and the application of proceeds therefrom), the Collateral Coverage
Ratio shall not be less than 1.6 to 1.0.

 

3  To be inserted in Loan Requests for Revolving Loans only.

4  To be inserted in Loan Requests for Loans to be made on the Closing Date.

5  To be inserted in Loan Requests for Loans to be made after the Closing Date.

6  To be inserted in Loan Requests for Loans to be made after the Closing Date.

 

E-2



--------------------------------------------------------------------------------

Date:             , 20         AMERICAN AIRLINES, INC.     By:  

 

    Name:       Title:  

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AND GUARANTY AGREEMENT

[FORM OF]

LETTER OF CREDIT REQUEST

Reference is made to Credit and Guaranty Agreement, dated as of April [29], 2016
(as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among American Airlines,
Inc., a Delaware corporation (the “Borrower”), American Airlines Group Inc., a
Delaware corporation (“Parent”), the other Subsidiaries of Parent from time to
time party thereto other than the Borrower (the “Guarantors”), Barclays Bank
PLC, as administrative agent (the “Administrative Agent”), as collateral agent
(the “Collateral Agent”) and as issuing lender (the “Issuing Lender”), and the
Lenders party thereto from time to time. Capitalized terms used herein and not
otherwise defined herein have the meanings assigned to such terms in the Credit
Agreement.

Pursuant to Section 2.02 of the Credit Agreement, the Company desires a Letter
of Credit to be [issued] [amended] [renewed] [extended] in accordance with the
terms and conditions of the Credit Agreement on             , 20     (which
shall be a Business Day) (the “Borrowing Date”) in an aggregate face amount of
$[    ,    ,    ].

Attached hereto for each such Letter of Credit are the following:

1. the stated amount of such Letter of Credit;

2. the name and address of the beneficiary; [and]

3. the expiration date [; and]

4. [Insert such other information as may be relevant to prepare, amend, renew or
extend the Letter of Credit].

The Borrower hereby certifies that:

(i) As of the Borrowing Date (both before and after giving effect to the
issuance of such Letter of Credit hereunder), (x) the LC Exposure shall not
exceed the LC Commitment and (y) the aggregate amount of the Unused Total
Revolving Commitment shall not be less than zero.

(ii) As of the Borrowing Date (both before and after giving effect to the
issuance of such Letter of Credit hereunder), all representations and warranties
contained in the Credit Agreement and the other Loan Documents (other than the
representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and
3.19) shall be true and correct in all material respects on and as of such
Borrowing Date with the same effect as if made on and as of such Borrowing Date,
except to the extent such representations and warranties expressly relate to an
earlier date and in such case as of such date; provided that any representation
or warranty that is qualified by materiality (it being understood that any
representation or warranty that excludes circumstances that would not result in
a “Material Adverse Change” or “Material Adverse Effect” shall not be considered
(for purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects, as though made on and as of the applicable date, before
and after giving effect to the issuance of such Letter of Credit hereunder.

 

F-1



--------------------------------------------------------------------------------

(iii) On the Borrowing Date, no [Default or Event of Default]1 [(x) Default with
respect to Section 7.01(b), (e), (f) or (g) or (y) Event of Default]2 shall have
occurred and be continuing nor shall any [such]3 Default or any Event of
Default, as the case may be, occur by reason of the issuance of such Letter of
Credit hereunder.

(iv) On the Borrowing Date (and after giving pro forma effect to the issuance of
such Letter of Credit hereunder), the Collateral Coverage Ratio shall not be
less than 1.6 to 1.0.

(v) As of the Borrowing Date, the opinion of the independent public accountants
(after giving effect to any reissuance or revision of such opinion) on the most
recent audited consolidated financial statements delivered by Parent pursuant to
Section 5.01(a) does not include a “going concern” qualification under GAAP as
in effect on the date of the Credit Agreement or, if there is a change in the
relevant provisions of GAAP thereafter, any like qualification or exception
under GAAP after giving effect to such change.

 

Date:             , 20         AMERICAN AIRLINES, INC.     By:  

 

    Name:       Title:  

 

1  To be inserted in Letter of Credit Requests for Letters of Credit to be
issued on the Closing Date.

2  To be inserted in Letter of Credit Requests for Letters of Credit to be
issued after the Closing Date.

3  To be inserted in Letter of Credit Requests for Letters of Credit to be
issued after the Closing Date.

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G TO

CREDIT AND GUARANTY AGREEMENT

COLLATERAL ACCOUNT CONTROL AGREEMENT

COLLATERAL ACCOUNT CONTROL AGREEMENT, dated as of             , 20     (as
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”) among American Airlines, Inc. (the “Pledgor”), Barclays
Bank PLC, as collateral agent (in such capacity, and together with its
successors and permitted assigns (including, without limitation, any Senior
Priority Representative (as defined in the Intercreditor Agreement)), the
“Secured Party”) on behalf of the Secured Parties (as defined in the Credit
Agreement defined below) and [ ● ] (the “Securities Intermediary”). Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, (i) the Pledgor has agreed to pledge to the Secured Party the Account
Collateral (as defined below) in order to secure the repayment of the
Obligations under the Credit and Guaranty Agreement dated as of April [29],
2016, (the “Credit Agreement”), by and among Barclays Bank PLC, in its capacity
as administrative agent (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”) and Secured Party, the Pledgor,
American Airlines Group Inc. (the “Parent”), the Subsidiaries of the Parent from
time to time party thereto as Guarantors and the lenders from time to time party
thereto;

WHEREAS, the Secured Party and the Pledgor have requested the Securities
Intermediary to hold the Account Collateral and to perform certain other
functions as more fully described herein;

WHEREAS, the Securities Intermediary has agreed to act on behalf of the Secured
Party, the Pledgor and one or more Additional Secured Parties (as defined
below), if any, in respect of the Account Collateral (as defined below)
delivered to the Securities Intermediary by the Pledgor for the benefit of the
Secured Party and any Additional Secured Party, subject to the terms hereof; and

WHEREAS, the Secured Party and one or more additional agents may in the future
enter into one or more Intercreditor Agreements and/or Other Intercreditor
Agreements;

NOW THEREFORE, in consideration of the mutual promises set forth hereafter, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the following words shall have the meanings set
forth below:

1. “Account” shall mean the custodial account established and maintained
pursuant to this Agreement in which Account Collateral shall be deposited by the
Pledgor and pledged to the Secured Party.

 

G-1



--------------------------------------------------------------------------------

2. “Account Collateral” shall mean each Account and all cash, checks, money
orders and other items of value of the Pledgor now or hereafter paid, deposited,
credited or held (whether for collection, provisionally or otherwise) in each
Account.

3. “Additional Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional Credit Facility Secured Parties (as defined in the
Intercreditor Agreement), and shall include any successor thereto, as well as
any Person designated as an “Agent” under any Additional Credit Facility (as
defined in the Intercreditor Agreement).

4. “Additional Secured Party” shall mean either of (i) the Junior Priority
Representative (as defined in the Intercreditor Agreement) or (ii) any trustee
appointed pursuant to Section 8.01(d) of the Credit Agreement with respect to
the Aircraft Security Agreement, in each case, upon entry by such party of an
Additional Secured Party Joinder.

5. “Additional Secured Party Joinder” shall mean the joinder in the form of
Exhibit B hereto as may be executed by the parties hereto and any Additional
Secured Party.

6. “Administrative Agent” shall have the meaning assigned to such term in the
first recital.

7. “Agreement” shall have the meaning assigned to such term in the preamble.

8. “Aircraft Security Agreement” shall have the meaning assigned to such term in
the Credit Agreement.

9. “Authorized Person” shall be any person duly authorized by the Secured Party
or the Pledgor, respectively, to give Written Instructions on behalf of the
Secured Party or the Pledgor, respectively, such persons to be designated in a
Certificate of Authorized Persons which contains a specimen signature of such
person.

10. “Certificate of Authorized Persons” shall mean a certificate in the form of
Exhibit A attached hereto.

11. “Credit Agreement” shall have the meaning assigned to such term in the first
recital.

12. “Depository” shall mean the Treasury/Reserve Automated Debt Entry System
maintained at The Federal Reserve Bank of New York for receiving and delivering
securities, The Depository Trust Company and any other clearing corporation
within the meaning of Section 8-102 of the UCC or otherwise authorized to act as
a securities depository or clearing agency, and their respective successors and
nominees.

 

G-2



--------------------------------------------------------------------------------

13. “Intercreditor Agreement” shall have the meaning assigned to such term in
the Credit Agreement.

14. “Losses” shall have the meaning assigned to such term in Section 1 in
Article IV.

15. “Notice of Exclusive Control” shall mean a written notice given by the
Secured Party to the Securities Intermediary that the Secured Party is
exercising sole and exclusive control of the Account Collateral, in the form of
Annex A attached hereto.

16. “Other Intercreditor Agreement” means an intercreditor agreement in form and
substance reasonably satisfactory to the Pledgor and the Administrative Agent.

17. “Parent” shall have the meaning assigned to such term in the first recital.

18. “Permitted Liens” shall have the meaning assigned to such term in the Credit
Agreement.

19. “Pledgor” shall have the meaning assigned to such term in the preamble.

20. “Rescission Notice” shall mean a written notice given by the Secured Party
to the Securities Intermediary that the Secured Party is no longer exercising
sole and exclusive control of the Account Collateral.

21. “Secured Debt Documents” shall mean the Credit Agreement, the Security
Agreement, any Aircraft Security Agreement, any Security Agreement (Slots,
Foreign Gate Leaseholds and Route Authorities), any Intercreditor Agreement and
any Other Intercreditor Agreement, as applicable.

22. “Secured Party” shall have the meaning assigned to such term in the
preamble.

23. “Secured Party Representative” shall mean the Secured Party until such time
as the Secured Party Representative notifies the Securities Intermediary that
the Secured Party Representative shall mean any Additional Secured Party as
identified in writing by the Secured Party Representative.

24. “Securities Intermediary” shall have the meaning assigned to such term in
the preamble.

25. “Security Agreement” shall mean that certain Spare Parts Security Agreement,
dated as of the date of the Credit Agreement, as the same may be amended or
otherwise modified from time to time, between the Pledgor and the Secured Party.

26. “Substitute Account Collateral’ shall have the meaning assigned to such term
in Section 2 in Article III.

27. “UCC” shall mean the Uniform Commercial Code as in effect in the State of
New York.

28. “Written Instructions” shall mean written communications received by the
Securities Intermediary via letter (which shall include electronic transmission
in “pdf” or similar format), facsimile transmission or other method or system
specified by the Securities Intermediary as available for use in connection with
this Agreement.

 

G-3



--------------------------------------------------------------------------------

The terms “entitlement holder”, “entitlement order”, “financial asset”,
“investment property”, “proceeds”, “security”, “security entitlement” and
“securities intermediary” shall have the meanings set forth in Articles 8 and 9
of the UCC. The Deposit Account is a “deposit account” as defined in Article 9
of the UCC and the Securities Account is a “securities account” as defined in
Article 8 of the UCC. Each party hereto acknowledges that this Agreement is an
“authenticated record” (as such term is defined in the UCC) and that the
arrangements established hereunder are intended to constitute “control” (as such
term is defined in the UCC) of each Account.

ARTICLE II

APPOINTMENT AND STATUS OF SECURITIES INTERMEDIARY; ACCOUNT

1. Appointment; Identification of Account Collateral. The Secured Party
Representative and the Pledgor each hereby appoints the Securities Intermediary
to perform its duties as hereinafter set forth and authorizes the Securities
Intermediary to hold the Account Collateral in the Account in registered form in
its name or the name of its nominees. The Securities Intermediary hereby accepts
such appointment and agrees to establish and maintain the Account and
appropriate records identifying the Account Collateral in the Account as pledged
by the Pledgor to the Secured Party and any Additional Secured Party. The
Pledgor hereby authorizes the Securities Intermediary to comply with all Written
Instructions, including entitlement orders, originated by the Secured Party
Representative with respect to the Account Collateral without further consent or
direction from the Pledgor or any other party.

2. Status of Securities Intermediary. The parties hereby expressly agree and
intend that all property at any time held in the Account is to be treated as a
“financial asset.” The Securities Intermediary represents and warrants that the
Securities Intermediary is a “securities intermediary” with respect to the
Account and the “financial assets” credited to the Account.

3. Use of Depositories. The Secured Party Representative and the Pledgor hereby
authorize the Securities Intermediary to utilize Depositories to the extent
possible in connection with its performance hereunder. Account Collateral held
by the Securities Intermediary in a Depository will be held subject to the
rules, terms and conditions of such Depository. Where Account Collateral is held
in a Depository, the Securities Intermediary shall identify on its records as
belonging to the Pledgor and pledged to the Secured Party or any Additional
Secured Party a quantity of securities as part of a fungible bulk of securities
held in the Securities Intermediary’s account at such Depository. Securities
deposited in a Depository will be represented in accounts which include only
assets held by the Securities Intermediary for its customers.

4. Security Interest. The Securities Intermediary acknowledges that this
Agreement constitutes notice of the Secured Party’s security interest in such
Account Collateral on behalf of the Secured Parties (as defined in the Credit
Agreement) and does hereby consent thereto. The

 

G-4



--------------------------------------------------------------------------------

Securities Intermediary further acknowledges that the execution of an Additional
Secured Party Joinder shall constitute notice of such Additional Secured Party’s
interest in the Account Collateral, and upon execution of such Additional
Secured Party Joinder the Securities Intermediary hereby consents thereto.

5. Representations and Warranties. The parties hereto acknowledge and agree
that: (i) the Account will be treated as a “securities account”, and (ii) the
Account Collateral will be treated as “financial assets.” The Securities
Intermediary represents and warrants that the “securities intermediary’s
jurisdiction” is the State of New York. All terms quoted in this paragraph 5 of
Article II shall have the meanings assigned to them by Article 8 of the UCC.

ARTICLE III

COLLATERAL SERVICES

1. Notice of Exclusive Control. Until the Securities Intermediary receives a
Notice of Exclusive Control from the Secured Party Representative and after the
Securities Intermediary receives a Rescission Notice from the Secured Party
Representative, the Securities Intermediary is authorized to act upon any
Written Instructions, including entitlement orders, from the Pledgor. The
Secured Party Representative may, subject to terms of the Secured Debt
Documents, exercise sole and exclusive control of the Account and the Account
Collateral held therein at any time by delivering to the Securities Intermediary
a Notice of Exclusive Control. Upon receipt of a Notice of Exclusive Control,
the Securities Intermediary shall, without inquiry and in reliance upon such
Notice of Exclusive Control, within one (1) business day after the receipt of a
Notice of Exclusive Control, or, if such Notice of Exclusive Control is received
after 12:00 noon New York City time on any business day, within two (2) business
days after receipt of such Notice of Exclusive Control, thereafter comply with
Written Instructions (including entitlement orders) solely from, and originated
by, the Secured Party Representative with respect to the Account without further
consent by the Pledgor. The Secured Party Representative may, subject to the
terms of this Agreement and the Secured Debt Documents, as applicable, deliver a
Rescission Notice to the Securities Intermediary. Upon receipt of a Rescission
Notice from the Secured Party Representative, the Securities Intermediary shall,
without inquiry and in reliance upon such Notice, thereafter comply with Written
Instructions (including entitlement orders) from the Pledgor.

2. Account Collateral Removal; Substitutions. Until the Securities Intermediary
receives a Notice of Exclusive Control as provided herein from the Secured Party
Representative and after the Securities Intermediary receives a Rescission
Notice from the Secured Party Representative, the Securities Intermediary is
authorized to act upon any Written Instructions from the Pledgor to transfer
Account Collateral from the Account or substitute other Account Collateral for
any Account Collateral then held in the Account (“Substitute Account
Collateral”). It shall be the Pledgor’s sole responsibility to ensure that at
all times the market value of the Account Collateral in the Account (including
Substitute Account Collateral) shall not be less than the amount the Pledgor is
required to maintain pursuant to the Secured Debt Documents and related
documents.

3. Payment of Proceeds. Until the Securities Intermediary receives a Notice of
Exclusive Control and after the Securities Intermediary receives a Rescission
Notice from the

 

G-5



--------------------------------------------------------------------------------

Secured Party Representative, the Securities Intermediary shall transfer to the
Pledgor (whether by credit to the Pledgor’s account at the Securities
Intermediary or otherwise) all proceeds received by it with respect to the
Account Collateral. The Securities Intermediary shall credit to the Account all
proceeds received by it with respect to the Account Collateral, except as
otherwise provided herein.

4. Advances by Securities Intermediary. Until the Securities Intermediary
receives a Notice of Exclusive Control as provided herein and after the
Securities Intermediary receives a Rescission Notice from the Secured Party
Representative, the Securities Intermediary is authorized to act upon the
Pledgor’s Written Instructions to the Securities Intermediary to settle
transactions involving the Account. For the avoidance of doubt, the Securities
Intermediary shall be under no obligation to make any advance of funds under any
provision of this Agreement.

5. Statements. The Securities Intermediary shall furnish the Pledgor, the
Secured Party and any Additional Secured Party with monthly Account statements.

6. Notice of Adverse Claims. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or any portion of the Account
Collateral carried therein, the Securities Intermediary shall use reasonable
efforts to notify the Secured Party, the Pledgor and any Additional Secured
Party as promptly as practicable under the circumstances.

ARTICLE IV

GENERAL TERMS AND CONDITIONS

1. Standard of Care; Indemnification. (a) Except as otherwise expressly provided
herein, the Securities Intermediary shall not be liable for any costs, expenses,
damages, liabilities or claims, including attorneys’ fees (“Losses”) incurred by
or asserted against the Pledgor, the Secured Party or any Additional Secured
Party, except those Losses arising out of the gross negligence or willful
misconduct of the Securities Intermediary. The Securities Intermediary shall
have no liability whatsoever for the action or inaction of any Depository. In no
event shall the Securities Intermediary be responsible or liable for special,
indirect, punitive or consequential damages or lost profits or loss of business,
arising in connection with this Agreement, even if the Securities Intermediary
has been advised of the possibility of such damages and regardless of the form
of action.

(b) The Secured Party, the Pledgor and any Additional Secured Party agree,
jointly and severally, to indemnify the Securities Intermediary and hold the
Securities Intermediary harmless from and against any and all Losses sustained
or incurred by or asserted against the Securities Intermediary by reason of or
as a result of the appointment of the Securities Intermediary hereunder or any
action or inaction, or arising out of the Securities Intermediary’s performance
hereunder, including reasonable fees and expenses of counsel incurred by the
Securities Intermediary in a successful defense of claims by the Pledgor, the
Secured Party or any Additional Secured Party; provided, that the Pledgor, the
Secured Party and any Additional Secured Party shall not indemnify the
Securities Intermediary for those Losses arising out of the Securities
Intermediary’s gross negligence or willful misconduct; provided further, that
any indemnity payable by the Secured Party or any Additional Secured Party
hereunder shall be

 

G-6



--------------------------------------------------------------------------------

payable solely from the amounts held by the Secured Party or any Additional
Secured Party and in no case shall Barclays Bank PLC, in its individual
capacity, or any other collateral agent or trustee, in each of its individual
capacity, be required to satisfy any indemnity obligation hereunder in its
individual capacity or from its own assets. This indemnity shall be a continuing
obligation of the Pledgor, the Secured Party and any Additional Secured Party,
their respective successors and assigns, notwithstanding the termination of this
Agreement.

(c) The Securities Intermediary shall have only those duties as are specifically
provided herein, which shall be deemed purely ministerial in nature, and shall
under no circumstance be deemed a fiduciary for any of the parties to this
Agreement. The Securities Intermediary shall neither be responsible for, nor
chargeable with, knowledge of the terms and conditions of any other agreement,
instrument or document between the other parties hereto, in connection
herewith. No additional obligations of the Securities Intermediary shall be
inferred from the terms of this Agreement or any other agreement.

(d) The Securities Intermediary shall have the right to perform any of its
duties hereunder through agents, attorneys, custodians or nominees, and shall
not be responsible for the misconduct or negligence of such agents, attorneys,
custodians and nominees appointed by it with due care.

(e) Any banking association or corporation into which the Securities
Intermediary may be merged, converted or with which the Securities Intermediary
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Securities Intermediary shall be a party, or any
banking association or corporation to which all or substantially all of the
corporate trust business of the Securities Intermediary shall be transferred,
shall succeed to all the Securities Intermediary’s rights, obligations and
immunities hereunder without the execution or filing of any paper or any further
act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding.

2. No Obligation Regarding Quality of Account Collateral. Without limiting the
generality of the foregoing, the Securities Intermediary shall be under no
obligation to inquire into, and shall not be liable for, any Losses incurred by
the Pledgor, the Secured Party, any Additional Secured Party or any other person
as a result of the receipt or acceptance of fraudulent, forged or invalid
Account Collateral, or Account Collateral which otherwise is not freely
transferable or deliverable without encumbrance in any relevant market.

3. No Responsibility Concerning Secured Debt Documents. The Pledgor, the Secured
Party and any Additional Secured Party hereby agree that, notwithstanding
references to the Secured Debt Documents in this Agreement, the Securities
Intermediary, in its capacity as such, has no interest in, and no duty,
responsibility or obligation with respect to, the Secured Debt Documents
(including without limitation, no duty, responsibility or obligation to monitor
the Pledgor’s, the Secured Party’s or any Additional Secured Party’s compliance
with the Secured Debt Documents or to know the terms of the Secured Debt
Documents).

4. No Duty of Oversight. The Securities Intermediary is not at any time under
any duty to monitor the value of any Account Collateral in the Account or
whether the Account Collateral is of a type required to be held in the Account,
or to supervise the investment of, or to advise or make any recommendation for
the purchase, sale, retention or disposition of any Account Collateral.

 

G-7



--------------------------------------------------------------------------------

5. Advice of Counsel. The Securities Intermediary may obtain the advice of
counsel and shall be fully protected with respect to anything done or omitted by
it in good faith in conformity with such advice.

6. No Collection Obligations. The Securities Intermediary shall be under no
obligation to take action to collect any amount payable on Account Collateral in
default, or if payment is refused after due demand and presentment.

7. Fees and Expenses. The Pledgor agrees to pay to the Securities Intermediary
the reasonable and customary fees as may be agreed upon from time to time. The
Pledgor shall reimburse the Securities Intermediary for all reasonable and
customary costs associated with transfers of Account Collateral to the
Securities Intermediary and records kept in connection with this Agreement. The
Pledgor shall also reimburse the Securities Intermediary for out-of-pocket
reasonable and customary expenses, including reasonable fees and expenses of
counsel, which are a normal incident of the services provided hereunder.

8. Effectiveness of Instructions; Reliance; Risk Acknowledgements; Additional
Terms. (a) The Securities Intermediary shall be entitled to rely upon any
Written Instructions actually received by the Securities Intermediary from the
Pledgor or the Secured Party Representative and reasonably believed by the
Securities Intermediary to be duly authorized and delivered.

(b) If the Securities Intermediary receives Written Instructions which appear on
their face to have been transmitted via (i) computer facsimile, email, the
Internet or other insecure electronic method, or (ii) secure electronic
transmission containing applicable authorization codes, passwords and/or
authentication keys, the Secured Party Representative and the Pledgor each
understands and agrees that the Securities Intermediary cannot determine the
identity of the actual sender of such Written Instructions and that the
Securities Intermediary shall conclusively presume that such Written
Instructions have been sent by an Authorized Person. The Secured Party
Representative and the Pledgor shall be responsible for ensuring that only its
Authorized Persons transmit such Written Instructions to the Securities
Intermediary and that all of its Authorized Persons treat applicable user and
authorization codes, passwords and/or authentication keys with extreme care.

(c) The Secured Party Representative and the Pledgor each acknowledges and
agrees that it is fully informed of the protections and risks associated with
the various methods of transmitting Written Instructions to the Securities
Intermediary and that there may be more secure methods of transmitting Written
Instructions than the method(s) selected by it. The Secured Party Representative
and the Pledgor each agrees that the security procedures (if any) to be followed
in connection with its transmission of Written Instructions provide to it a
commercially reasonable degree of protection in light of its particular needs
and circumstances.

(d) If the Secured Party Representative or the Pledgor elects (with the
Securities Intermediary’s prior consent) to transmit Written Instructions
through an on-line

 

G-8



--------------------------------------------------------------------------------

communications service owned or operated by a third party, it agrees that the
Securities Intermediary shall not be responsible or liable for the reliability
or availability of any such service.

9. Inspection. Upon reasonable request and provided the Securities Intermediary
shall suffer no significant disruption of its normal activities, the Secured
Party, the Pledgor or any Additional Secured Party shall have access to the
Securities Intermediary’s books and records relating to the Account during the
Securities Intermediary’s normal business hours. Upon reasonable request, copies
of any such books and records shall be provided to the Secured Party, the
Pledgor or any Additional Secured Party at its expense.

10. Account Disclosure. The Securities Intermediary is authorized to supply any
information regarding the Account which is required by any law or governmental
regulation now or hereafter in effect.

11. Force Majeure. The Securities Intermediary shall not be responsible or
liable for any failure or delay in the performance of its obligations under this
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including without limitation, acts of God;
earthquakes; fires; floods; wars; civil or military disturbances; sabotage;
epidemics; riots; interruptions, loss or malfunctions of utilities, computer
(hardware or software) or communications service; accidents; labor disputes;
acts of civil or military authority; governmental actions; inability to obtain
labor, material, equipment or transportation.

12. No Implied Duties. The Securities Intermediary shall have no duties or
responsibilities whatsoever except such duties and responsibilities as are
specifically set forth in this Agreement, and no covenant or obligation shall be
implied against the Securities Intermediary in connection with this Agreement.

ARTICLE V

MISCELLANEOUS

1. Termination. This Agreement shall terminate (a) upon the Securities
Intermediary’s receipt of Written Instructions from the Secured Party
Representative expressly stating that the Secured Party Representative no longer
claims any security interest in the Account Collateral and the Securities
Intermediary’s subsequent transfer of the Account Collateral from the Account
pursuant to the Pledgor’s Written Instructions, (b) upon transfer of the Account
Collateral to the Secured Party Representative subsequent to the Securities
Intermediary’s receipt of a Notice of Exclusive Control that has not been
rescinded at the time of such transfer, or (c) upon delivery by the Securities
Intermediary or, with the consent of the Pledgor, the Secured Party
Representative of not less than five (5) business days’ prior written notice of
termination to the other parties. Except as otherwise provided herein, all
obligations of the parties to each other hereunder shall cease upon termination
of this Agreement.

2. Certificates of Authorized Persons. The Secured Party Representative and the
Pledgor agree to furnish to the Securities Intermediary a new Certificate of
Authorized Persons in the event of any change in the then present Authorized
Persons. Until such new Certificate of Authorized Persons is received, the
Securities Intermediary shall be fully protected in acting upon the Written
Instructions of such present Authorized Persons.

 

G-9



--------------------------------------------------------------------------------

3. Notices. (a) Any notice or other instrument in writing, authorized or
required by this Agreement to be given to the Securities Intermediary, shall be
sufficiently given if addressed to the Securities Intermediary and received by
it at its offices at the following address or at such other place as the
Securities Intermediary may from time to time designate in writing:

[ ● ] Telephone: [ ● ]

Facsimile: [ ● ]

Attn: [ ● ]

(b) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Secured Party shall be sufficiently given if
addressed to the Secured Party and received by it at its offices at the
following address or at such other place as the Secured Party may from time to
time designate in writing:

[ ● ] Attention: [ ● ]

Facsimile: [ ● ]

Email: [ ● ]

(c) Any notice or other instrument in writing, authorized or required by this
Agreement to be given to the Pledgor shall be sufficiently given if addressed to
the Pledgor and received by it at its offices at the following address, or at
such other place as the Pledgor may from time to time designate in writing:

American Airlines, Inc.

4333 Amon Carter Boulevard

Mail Drop 5662

Fort Worth, Texas 76155

Reference: [American Airlines Spare Parts Credit Agreement]

Attention: Treasurer

Telephone: (817) 963-1234

Facsimile: (817) 967-4318

4. Cumulative Rights; No Waiver. Each and every right granted to the Securities
Intermediary hereunder or under any other document delivered hereunder or in
connection herewith, or allowed it by law or equity, shall be cumulative and may
be exercised from time to time. No failure on the part of the Securities
Intermediary to exercise, and no delay in exercising, any right will operate as
a waiver thereof, nor will any single or partial exercise by the Securities
Intermediary of any right preclude any other future exercise thereof or the
exercise of any other right.

5. Severability Amendments; Assignment. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby. This Agreement may not be
amended or modified in any manner except by a written agreement

 

G-10



--------------------------------------------------------------------------------

executed by the parties hereto. This Agreement shall extend to and shall be
binding upon the parties hereto, and their respective successors and assigns;
provided, however, that this Agreement shall not be assignable by any party
without the written consent of the other parties.

6. Governing Law; Jurisdiction; Waiver of Immunity; Jury Trial Waiver. This
Agreement and the Account shall be governed by and construed in accordance with
the substantive laws of the State of New York, without regard to conflicts of
laws principles thereof. The State of New York shall be deemed to be the
location of the Securities Intermediary and, notwithstanding any other agreement
to the contrary between the Securities Intermediary and the Pledgor, the State
of New York is the jurisdiction of the Securities Intermediary for purposes of
Part 3 of Article 9 of the UCC and Part 1 of Article 8 of the UCC. The Secured
Party, the Pledgor, any Additional Secured Party and the Securities Intermediary
hereby consent to the jurisdiction of a state or federal court situated in New
York City, New York in connection with any dispute arising hereunder. To the
extent that in any jurisdiction the Secured Party, the Pledgor or any Additional
Secured Party may now or hereafter be entitled to claim, for itself or its
assets, immunity from suit, execution, attachment (before or after judgment) or
other legal process, the Secured Party, the Pledgor and any Additional Secured
Party each irrevocably agrees not to claim, and hereby waives, such
immunity. The Secured Party, the Pledgor, any Additional Secured Party and the
Securities Intermediary each hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or relating to this
Agreement.

7. No Third Party Beneficiaries. In performing hereunder, the Securities
Intermediary is acting solely on behalf of the Secured Party, the Pledgor and
any Additional Secured Party and no contractual or service relationship shall be
deemed to be established hereby between the Securities Intermediary and any
other person.

8. Headings. Section headings are included in this Agreement for convenience
only and shall have no substantive effect on its interpretation.

9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but such counterparts shall,
together, constitute only one instrument.

10. USA PATRIOT ACT. The parties hereto acknowledge that in order to help the
United States government fight the funding of terrorism and money laundering
activities, pursuant to Federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) requires all financial institutions to
obtain, verify, record and update information that identifies each person
establishing a relationship or opening an account. The parties to this Agreement
agree that they will provide to the United States Securities Intermediary such
information as it may request, from time to time, in order for the United States
Securities Intermediary to satisfy the requirements of the USA PATRIOT Act,
including but not limited to the name, address, tax identification number and
other information that will allow it to identify the individual or entity who is
establishing the relationship or opening the account and may also ask for
formation documents such as articles of incorporation or other identifying
documents to be provided.

 

G-11



--------------------------------------------------------------------------------

11. Solely Between the Pledgor, the Secured Party and any Additional Secured
Party.

(a) Without limiting the provisions of Section 3 of Article IV and other similar
provisions set forth herein, the Securities Intermediary, in its capacity as
such, has no interest in, and no duty, responsibility or obligation with respect
to, the following provisions of this Section 11 (including without limitation,
no duty, responsibility or obligation to monitor the Pledgor’s, the Secured
Party’s or any Additional Secured Party’s compliance with the Secured Debt
Documents or to know the terms of the Secured Debt Documents).

(b) Solely as between the Pledgor and the Secured Party Representative (and
without limiting the Security Intermediary’s agreements set forth elsewhere
herein, including in Section 1 of Article III hereof):

i. The Secured Party Representative may not deliver a Notice of Exclusive
Control unless an Event of Default (as defined in the Credit Agreement) has
occurred and is continuing.

ii. Following the delivery of a Notice of Exclusive Control, the Secured Party
Representative shall deliver a Rescission Notice if, at any time, (A) the event
giving rise to such Notice of Exclusive Control is no longer continuing, and (B)
at such time, no Event of Default (as defined in the Credit Agreement) has
occurred and is continuing.

12. Further Assurances. With respect to the Account Collateral, the Pledgor will
take, or cause to be taken, such commercially reasonable actions as are
necessary to maintain, so long as the Security Agreement is in effect, the
perfection of the security interests created by the Security Agreement in the
Account Collateral, subject, in each case, to Permitted Liens, or will furnish
the Secured Party or any Additional Secured Party timely notice of the necessity
of such action, together with such instruments, in execution form, and such
other information, as may be required to enable the Secured Party or any
Additional Secured Party to take such action.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]

 

G-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Secured Party, the Pledgor and the Securities
Intermediary have caused this Agreement to be executed by their respective
officers, thereunto duly authorized, as of the day and year first above written.

 

AMERICAN AIRLINES, INC. By:  

 

Name:   Title:  

 

Collateral Account Control Agreement



--------------------------------------------------------------------------------

[BARCLAYS BANK PLC], not in its individual capacity, but solely as Secured Party
By:  

 

Name:   Title:  

 

Collateral Account Control Agreement



--------------------------------------------------------------------------------

[                    ], as Securities Intermediary By:  

 

Name:   Title:  

 

Collateral Account Control Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF AUTHORIZED PERSONS

(Customer - Written Instructions)

The undersigned hereby certifies that he/she is the [duly elected and acting]
[    ] of [American Airlines, Inc., a Delaware corporation (the “Corporation”)]
[Barclays Bank PLC, as collateral agent (the “Secured Party Representative”)],
and further certifies that the officers or employees of the [Corporation]
[Secured Party Representative] named on Exhibit A hereto have been duly
authorized in conformity with the [Corporation] [Secured Party Representative]’s
Certificate of Incorporation, By-Laws or other organizational document to
deliver Written Instructions to [Barclays Bank PLC] (the “Securities
Intermediary”) pursuant to the Collateral Account Control Agreement among the
[Corporation] [American Airlines, Inc.], [                    ] [Secured Party
Representative], and the Securities Intermediary, dated as of             ,
20     (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Agreement”), and that the signatures appearing opposite
their names are true and correct.

This certificate supersedes any certificate of authorized individuals you may
currently have on file.

Capitalized terms used herein but not defined shall have the meaning assigned to
such terms in the Agreement.

 

[AMERICAN AIRLINES, INC.] [BARCLAYS BANK PLC, not in its individual capacity,
but solely as Secured Party Representative]

 

Title:   Date:  



--------------------------------------------------------------------------------

EXHIBIT A TO THE CERTIFICATE OF AUTHORIZED PERSONS

 

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature

 

    

 

  

 

Name      Title    Signature



--------------------------------------------------------------------------------

ANNEX A

[to be placed on Secured Party Representative’s letterhead]

COLLATERAL ACCOUNT CONTROL AGREEMENT

NOTICE OF EXCLUSIVE CONTROL

            ,         

[Barclays Bank PLC]

[ ● ] Phone: [ ● ] Fax: [ ● ]

Attn: [ ● ]

 

  Re: Collateral Account Control Agreement dated as of             , 20     (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Agreement”) by and among American Airlines Inc., Barclays Bank PLC,
as collateral agent, and [Barclays Bank PLC], in respect of account number
[ ● ].

Ladies and Gentlemen:

This constitutes a Notice of Exclusive Control as referred to in Article III of
the Agreement, a copy of which is attached hereto. Capitalized terms used herein
but not defined shall have the meaning assigned to such terms in the Agreement.

 

[BARCLAYS BANK PLC], not in its individual capacity, but solely as Secured Party
Representative By:  

 

  Signature  

 

  Name  

 

  Title:



--------------------------------------------------------------------------------

EXHIBIT B

Joinder to the Collateral Account Control Agreement

JOINDER, dated as of [                    ], by and among American Airlines,
Inc. (the “Pledgor”), Barclays Bank PLC, as collateral agent (in such capacity,
and together with its successors and permitted assigns (including, without
limitation, any Senior Priority Representative (as defined in the Intercreditor
Agreement)), the “Secured Party”), [Barclays Bank PLC] (the “Securities
Intermediary”) and [                    ] (the “Additional Secured Party”).
Except as otherwise defined herein, terms used herein and defined in the Credit
Agreement shall be used herein as therein defined.

WHEREAS, the Pledgor, the Securities Intermediary and the Secured Party are a
party to that certain Collateral Account Control Agreement, dated as of
            , 20     (the “Account Control Agreement”).

NOW, THEREFORE, in consideration of the mutual promises set forth hereafter, the
parties hereto agree as follows.

1. The Additional Secured Party shall hereby become a party to the Collateral
Account Control Agreement as an Additional Secured Party (as such term is used
in the Account Control Agreement), with all the rights and responsibilities as
provided therein.

2. Any notice or other instrument in writing, authorized or required by the
Account Control Agreement to be given to the Additional Secured Party shall be
sufficiently given if addressed to the Additional Secured Party and received by
it at its offices at the following address or at such other place as the
Additional Secured Party may from time to time designate in writing:

[            ]

[            ]

[            ]

Attention: [            ]

Telephone: [            ]

Facsimile: [            ]

Email: [            ]

 

[ADDITIONAL SECURED PARTY], not in its individual capacity, but solely as an
Additional Secured Party By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Agreed and Accepted as of [                ]

 

AMERICAN AIRLINES, INC. By:  

 

  Name:   Title:

[BARCLAYS BANK PLC],

not in its individual capacity, but solely as Secured Party

By:  

 

  Name:   Title:

[                                         ],

as Securities Intermediary

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AND GUARANTY AGREEMENT

 

 

 

AIRCRAFT SECURITY AGREEMENT

Dated as of [●], 20[●]

between

[NAME OF GRANTOR]

and

[NAME OF TRUSTEE],

not in its individual capacity, except as expressly stated herein, but solely

as Trustee

 

 

 

 

 

 

      Aircraft Security Agreement



--------------------------------------------------------------------------------

Table of Contents

 

        

Page

Article I DEFINITIONS Section 1.01.  

Definitions.

   H-5 Section 1.02.  

Other Definitional Provisions.

   H-5 Article II REPRESENTATIONS AND WARRANTIES, ETC. Section 2.01.  

Representations and Warranties of the Grantor.

   H-6 Article III CERTAIN PAYMENTS Section 3.01.  

Payments After Event of Default.

   H-9 Article IV REMEDIES OF TRUSTEE Section 4.01.  

Remedies.

   H-9 Section 4.02.  

Remedies Cumulative.

   H-13

Section 4.03.

 

Discontinuance of Proceedings.

   H-13 Article V THE TRUSTEE Section 5.01.  

Trustee May Perform.

   H-13 Section 5.02.  

The Trustee.

   H-13 Article VI OPERATING COVENANTS OF THE GRANTOR Section 6.01.  

Possession, Operation and Use, Maintenance and Registration.

   H-14 Section 6.02.  

Inspection.

   H-21 Section 6.03.  

Replacement and Pooling of Parts; Alterations, Modifications and Additions;
Substitution of Engines.

   H-22 Section 6.04.  

Loss, Destruction or Requisition.

   H-24

Section 6.05.

 

Insurance.

   H-29

 

      Aircraft Security Agreement          i   



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

        

Page

Article VII CERTAIN COVENANTS Section 7.01.  

Certain Covenants of the Grantor.

   H-29

Section 7.02.

 

Certain Covenants of the Trustee.

   H-30

Section 7.03.

 

Subjection of Aircraft to Lien of Aircraft Security Agreement.

   H-31

Section 7.04.

 

Release of Aircraft from Lien of Aircraft Security Agreement.

   H-32

Section 7.05.

 

Non-Lender Secured Parties.

   H-33 Article VIII MISCELLANEOUS Section 8.01.  

Termination of this Aircraft Security Agreement.

   H-35

Section 8.02.

 

No Legal Title to Aircraft Collateral in the Secured Parties.

   H-36

Section 8.03.

 

Sale by the Trustee Is Binding.

   H-36

Section 8.04.

 

This Aircraft Security Agreement for the Benefit of the Grantor, the Trustee,
the Collateral Agent and the Secured Parties.

   H-37

Section 8.05.

 

Notices.

   H-37

Section 8.06.

 

Severability of Provisions.

   H-37

Section 8.07.

 

No Oral Modification or Continuing Waivers.

   H-38

Section 8.08.

 

Successors and Assigns.

   H-38

Section 8.09.

 

Headings.

   H-38

Section 8.10.

 

Normal Commercial Relations.

   H-38

Section 8.11.

 

The Grantor’s Performance and Rights.

   H-38

Section 8.12.

 

Execution in Counterparts.

   H-39

Section 8.13.

 

Governing Law.

   H-39

Section 8.14.

 

Consent to Jurisdiction and Service of Process.

   H-39

Section 8.15.

 

Amendments, Etc.

   H-40

 

Exhibit A   —   Form of Aircraft Security Agreement Supplement Exhibit B  
—   List of Permitted Countries Annex A   —   Definitions

 

      Aircraft Security Agreement          ii   



--------------------------------------------------------------------------------

AIRCRAFT SECURITY AGREEMENT

AIRCRAFT SECURITY AGREEMENT, dated as of [●], 20[●] (as amended, modified or
supplemented from time to time, the “Aircraft Security Agreement”), between
[NAME OF GRANTOR], a [Delaware corporation]1 (together with its permitted
successors and assigns, the “Grantor”) and [NAME OF TRUSTEE], as security
trustee (together with its successors and permitted assigns, the “Trustee”), for
its benefit and the benefit of the other Secured Parties. Except as otherwise
defined herein, terms used herein and defined in the Credit Agreement (as
defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, [the Grantor] [American Airlines, Inc. (“American”)]2 and the
Collateral Agent are parties to that certain Credit and Guaranty Agreement,
dated as of April [29], 2016 (as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among [the Grantor] [American]3, American Airlines Group Inc. (“Parent”),
as guarantor party thereto, the other guarantors from time to time party
thereto, the lenders from time to time party thereto (collectively, the
“Lenders”), the Collateral Agent, and the Administrative Agent;

WHEREAS, the Grantor has agreed to grant a continuing Lien on the Aircraft
Collateral (as defined below) to the Trustee for the benefit of the Secured
Parties to secure the Obligations; and

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into one or more Intercreditor Agreements and/or Other
Intercreditor Agreements;

GRANTING CLAUSE

NOW, THEREFORE, to secure all of the Obligations, and in consideration of the
premises, the mutual agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantor hereby pledges, grants and creates a security interest and mortgage in
favor of the Trustee

 

1  Revise bracketed phrase as necessary for the applicable Grantor.

2  Use second alternative if American is not the Grantor

3  Use second alternative if American is not the Grantor

 

      Aircraft Security Agreement          H-1   



--------------------------------------------------------------------------------

for the benefit of the Collateral Agent and for the benefit of the other Secured
Parties in all estate, right, title and interest of the Grantor in, to and
under, all and singular, the following described properties, rights, interests
and privileges, whether now owned or hereafter acquired and whether real or
personal and whether tangible or intangible (the “Aircraft Collateral”):

(1) each Aircraft, including the Airframe and the Engines relating thereto,
whether or not any such Engine may from time to time be installed on the related
Airframe, any other Airframe or any other airframe or any other aircraft, and
any and all Parts relating thereto, and, to the extent provided herein, all
substitutions and replacements of, and additions, improvements, accessions and
accumulations to, each such Aircraft, including the Airframe, the Engines and
any and all Parts (in each case other than any substitutions, replacements,
additions, improvements, accessions and accumulations that constitute items
excluded from the definition of Parts by clauses (b), (c) and (d) thereof)
relating thereto (each such Airframe and Engines as more particularly described
in the applicable Aircraft Security Agreement Supplement executed and delivered
with respect to the applicable Aircraft on the applicable Aircraft Closing Date
for such Aircraft or with respect to any substitutions or replacements
therefor), and together with all flight records, logs, manuals, maintenance data
and inspection, modification and overhaul records at any time required to be
maintained with respect to such Aircraft in accordance with the rules and
regulations of the FAA if such Aircraft is registered under the laws of the
United States or the rules and regulations of the government of the country of
registry if such Aircraft is registered under the laws of a jurisdiction other
than the United States;

(2) the Warranty Rights relating to each Aircraft, together with all rights,
powers, privileges, options and other benefits of the Grantor under the same;

(3) all rents, revenues and other proceeds collected by the Trustee pursuant to
Section 4.01(a), all moneys and securities from time to time paid or deposited
or required to be paid or deposited to or with the Trustee by or for the account
of the Grantor pursuant to any term of this Aircraft Security Agreement and held
or required to be held by the Trustee hereunder; and

(4) all proceeds of the foregoing;

PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions, so long
as no Event of Default shall have occurred and be continuing, the Grantor shall
have the right, to the exclusion of the Trustee, (i) to quiet enjoyment of each
Aircraft, Airframe, Part and Engine, and to possess, use, retain and control
each Aircraft, Airframe, Part and Engine and all revenues, income and profits
derived therefrom and

 

Aircraft Security Agreement

 

H-2



--------------------------------------------------------------------------------

(ii) with respect to any Warranty Rights relating to any Aircraft, to exercise
in the Grantor’s name all rights and powers of the Grantor with respect to such
Warranty Rights and to retain any recovery or benefit resulting from the
enforcement of any warranty or indemnity or other obligation under such Warranty
Rights; provided, further, that notwithstanding the occurrence and continuation
of an Event of Default, the Trustee shall not enter into any amendment or
modification of any aircraft purchase or other agreement relating to the
Warranty Rights that would alter the rights, benefits or obligations of the
Grantor thereunder;

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Trustee,
and its successors and permitted assigns, in trust for its benefit and the
benefit of the other Secured Parties, except as otherwise provided in this
Aircraft Security Agreement, and for the uses and purposes and in all cases and
as to all property specified in paragraphs (1) through (4) inclusive above,
subject to the terms and provisions set forth in this Aircraft Security
Agreement.

It is expressly agreed that notwithstanding anything herein to the contrary, the
Grantor shall remain liable under each aircraft purchase or other agreement in
respect of any Warranty Rights to perform all of its obligations thereunder,
and, except to the extent expressly provided in this Aircraft Security
Agreement, the Trustee shall not be required or obligated in any manner to
perform or fulfill any obligations of the Grantor under or pursuant to this
Aircraft Security Agreement, or to have any obligation or liability under any
aircraft purchase or other agreement in respect of any Warranty Rights by reason
of or arising out of the assignment hereunder, or to make any inquiry as to the
nature or sufficiency of any payment received by it, or present or file any
claim or take any action to collect or enforce the payment of any amount that
may have been assigned to it or to which it may be entitled at any time or
times.

Notwithstanding anything herein to the contrary (but without in any way
releasing the Grantor from any of its duties or obligations under any aircraft
purchase or other agreement in respect of Warranty Rights), the Trustee confirms
for the benefit of each manufacturer of any Aircraft that in exercising any
rights under the Warranty Rights relating to such Aircraft, or in making any
claim with respect to any such Aircraft or other goods and services delivered or
to be delivered pursuant to the related aircraft purchase or other agreement for
such Aircraft, the terms and conditions of such aircraft purchase or other
agreement relating to such Warranty Rights, including, without limitation, any
warranty disclaimer provisions for the benefit of such manufacturer, shall apply
to and be binding upon the Trustee to the same extent as the Grantor. Subject to
any Intercreditor Agreement and any Other Intercreditor Agreement, the Grantor
hereby directs each manufacturer of any Aircraft, so long as an Event of Default
shall have occurred and be continuing, to pay all amounts, if any, payable to
the Grantor pursuant to the Warranty Rights relating to such Aircraft directly
to the Trustee to be held and applied as provided herein. Nothing contained
herein shall subject any manufacturer of

 

Aircraft Security Agreement

 

H-3



--------------------------------------------------------------------------------

any Aircraft to any liability to which it would not otherwise be subject under
any aircraft purchase or other agreement relating thereto or modify in any
respect the contract rights of such manufacturer thereunder.

Notwithstanding anything herein to the contrary, it is the understanding of the
parties hereto that the Liens granted pursuant to this Aircraft Security
Agreement shall, prior to the Discharge of Additional Obligations that are
Senior Priority Obligations, be pari passu and equal in priority to the Liens
granted to any Additional Agent for the benefit of the holders of the applicable
Additional Obligations that are Senior Priority Obligations to secure such
Additional Obligations that are Senior Priority Obligations pursuant to the
applicable Additional Collateral Documents (except as may be separately
otherwise agreed between the Trustee, on behalf of itself and the Secured
Parties, and any Additional Agent, on behalf of itself and the Additional Credit
Facility Secured Parties represented thereby). The Trustee acknowledges and
agrees that the relative priority of the Liens granted to the Trustee, the
Collateral Agent, the Administrative Agent and any Additional Agent shall be
determined solely (as between the parties to such Intercreditor Agreement or
Other Intercreditor Agreement and except as otherwise provided therein) pursuant
to the applicable Intercreditor Agreements and Other Intercreditor Agreements,
and not by priority as a matter of law or otherwise. Notwithstanding anything
herein to the contrary, the Liens granted to the Trustee pursuant to this
Aircraft Security Agreement and the exercise of any right or remedy by the
Trustee hereunder are subject to the provisions of the applicable Intercreditor
Agreements and Other Intercreditor Agreements. In the event of any conflict
between the terms of any Intercreditor Agreement or any Other Intercreditor
Agreement and this Aircraft Security Agreement, the terms of such Intercreditor
Agreement or Other Intercreditor Agreement, as applicable, shall govern and
control as among (i) the Trustee, the Collateral Agent and any Additional Agent,
in the case of the Intercreditor Agreement, and (ii) the Trustee, the Collateral
Agent and any other secured creditor (or agent therefor) party thereto, in the
case of any Other Intercreditor Agreement. In the event of any such conflict,
the Grantor may act (or omit to act) in accordance with such Intercreditor
Agreement or such Other Intercreditor Agreement, as applicable, and shall not be
in breach, violation or default of its obligations hereunder by reason of doing
so. Notwithstanding any other provision hereof, for so long as any Additional
Obligations that are Senior Priority Obligations remain outstanding, any
obligation hereunder to deliver, transfer or assign to the Collateral Agent any
Collateral shall be satisfied by causing such Collateral to be delivered,
transferred or assigned to the applicable Senior Priority Representative to be
held in accordance with the Intercreditor Agreement.

Subject to the terms and conditions hereof, the Grantor does hereby irrevocably
constitute the Trustee, on behalf of the Collateral Agent and the other Secured
Parties, the true and lawful attorney of the Grantor (which appointment is
coupled with an interest) with full power (in the name of the Grantor or
otherwise) to ask for, require, demand and receive any and all monies and claims
for monies (in each case including insurance and

 

Aircraft Security Agreement

 

H-4



--------------------------------------------------------------------------------

requisition proceeds) due and to become due to the Grantor under or arising out
of any aircraft purchase or other agreement (to the extent assigned hereby as
part of the Warranty Rights), and all other property which now or hereafter
constitutes part of the Aircraft Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or to take
any action or to institute any proceedings which the Trustee may deem to be
necessary or advisable in the premises; provided that the Trustee shall not
exercise any such rights except (i) as permitted by each applicable
Intercreditor Agreement and Other Intercreditor Agreement and (ii) during the
continuance of an Event of Default.

The Grantor does hereby warrant and represent that it has not sold, assigned or
pledged, and hereby covenants and agrees that it will not sell, assign or
pledge, so long as this Aircraft Security Agreement shall remain in effect and
the Lien hereof shall not have been released pursuant to the provisions hereof,
any of its estate, right, title or interest hereby assigned, to any Person other
than the Trustee, except as otherwise provided in or permitted by the Credit
Agreement, any Intercreditor Agreement and any Other Intercreditor Agreement.

The Grantor agrees that at any time and from time to time, upon the written
request of the Trustee, the Grantor shall promptly and duly execute and deliver
or cause to be duly executed and delivered any and all such further instruments
and documents as the Trustee may reasonably deem necessary to perfect, preserve
or protect the mortgage, security interests and assignments created or intended
to be created hereby or to obtain for the Trustee the full benefit of the
assignment hereunder and of the rights and powers herein granted; provided that
any instrument or other document so executed by the Grantor will not expand any
obligations or limit any rights of the Grantor in respect of the transactions
contemplated by this Aircraft Security Agreement.

IT IS HEREBY COVENANTED AND AGREED by and between the parties hereto as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. For all purposes of this Aircraft Security Agreement,
unless the context otherwise requires, capitalized terms used but not defined
herein have the respective meanings set forth or incorporated by reference in
Annex A.

Section 1.02. Other Definitional Provisions.

(a) Singular and Plural. The definitions stated herein and in Annex A apply
equally to both the singular and the plural forms of the terms defined.

 

Aircraft Security Agreement

 

H-5



--------------------------------------------------------------------------------

(b) References to Parts. All references in this Aircraft Security Agreement to
designated “Articles”, “Sections”, “Subsections”, “Schedules”, “Exhibits”,
“Annexes” and other subdivisions are to the designated Article, Section,
Subsection, Schedule, Exhibit, Annex or other subdivision of this Aircraft
Security Agreement, unless otherwise specifically stated.

(c) Reference to the Whole. The words “herein”, “hereof” and “hereunder” and
other words of similar import refer to this Aircraft Security Agreement as a
whole and not to any particular Article, Section, Subsection, Schedule, Exhibit,
Annex or other subdivision.

(d) Including Without Limitation. Unless the context otherwise, requires,
whenever the words “including”, “include” or “includes” are used herein, they
shall be deemed to be followed by the phrase “without limitation”.

(e) Reference to Government. All references in this Aircraft Security Agreement
to a “government” are to such government and any instrumentality or agency
thereof.

(e) Reference to Persons. All references in this Aircraft Security Agreement to
a Person shall include successors and permitted assigns of such Person.

(f) Rules of Interpretation in Credit Agreement. The parties to this Aircraft
Security Agreement agree that the Rules of Interpretation set out in Section
1.02 of the Credit Agreement shall apply to this Aircraft Security Agreement
mutatis mutandis as if set out in this Aircraft Security Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES, ETC.

Section 2.01. Representations and Warranties of the Grantor. As of the date
hereof, with respect to each Aircraft subjected to the Lien of this Aircraft
Security Agreement on such date, the Grantor represents and warrants that:

(a) Organization; Authority; Qualification. The Grantor is a [corporation] duly
[incorporated] and validly existing in good standing under the laws of [the
State of Delaware]4, is a Certificated Air Carrier, is a Citizen of the United
States, has the corporate power and authority to own or hold under lease its
properties and to enter into and perform its obligations under this Aircraft
Security Agreement and the Aircraft Security Agreement Supplement describing
such Aircraft and is duly qualified to do business as a foreign corporation in
good

 

4  Revise bracketed phrases in Section 2.01 as necessary for applicable Grantor.

 

Aircraft Security Agreement

 

H-6



--------------------------------------------------------------------------------

standing in each other jurisdiction in which the failure to so qualify would
have a material adverse effect on the consolidated financial condition of the
Grantor and its subsidiaries, considered as a whole, and its jurisdiction of
organization (as such term is used in Article 9 of the Uniform Commercial Code
as in effect in the state of [Delaware]) is [Delaware].

(b) [Corporate] Action and Authorization; No Violations. The execution, delivery
and performance by the Grantor of this Aircraft Security Agreement and the
Aircraft Security Agreement Supplement describing such Aircraft have been duly
authorized by all necessary [corporate] action on the part of the Grantor, do
not require any [stockholder] approval or approval or consent of any trustee or
holder of any indebtedness or obligations of the Grantor, except such as have
been duly obtained and are in full force and effect, and do not contravene any
law, governmental rule, regulation, judgment or order binding on the Grantor or
the [certificate of incorporation or by-laws] of the Grantor or contravene or
result in a breach of, or constitute a default under, or result in the creation
of any Lien (other than as permitted under this Aircraft Security Agreement, the
Credit Agreement, any Intercreditor Agreement or Other Intercreditor Agreement)
upon the property of the Grantor under, any material indenture, mortgage,
contract or other agreement to which the Grantor is a party or by which it or
any of its properties may be bound or affected.

(c) Governmental Approvals. Neither the execution and delivery by the Grantor of
this Aircraft Security Agreement or the Aircraft Security Agreement Supplement
describing such Aircraft, nor the consummation by the Grantor of any of the
transactions contemplated hereby or thereby, requires the authorization, consent
or approval of, the giving of notice to, the filing or registration with or the
taking of any other action in respect of, the Department of Transportation, the
FAA or any other federal or state governmental authority or agency, or the
International Registry, except for (i) the orders, permits, waivers, exemptions,
authorizations and approvals of the regulatory authorities having jurisdiction
over the Grantor’s ownership or use of such Aircraft required to be obtained on
or prior to such date, which orders, permits, waivers, exemptions,
authorizations and approvals have been duly obtained and are, or on such date
will be, in full force and effect, (ii) the filings referred to in
Section 2.01(e), (iii) authorizations, consents, approvals, notices and filings
required to be obtained, taken, given or made under securities or Blue Sky or
similar laws of the various states and foreign jurisdictions, and (iv) consents,
approvals, notices, registrations and other actions required to be obtained,
given, made or taken only after such date.

(d) Valid and Binding Agreements. This Aircraft Security Agreement and the
Aircraft Security Agreement Supplement describing such Aircraft have

 

Aircraft Security Agreement

 

H-7



--------------------------------------------------------------------------------

been duly executed and delivered by the Grantor and constitute the legal, valid
and binding obligations of the Grantor enforceable against the Grantor in
accordance with their terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and by general principles of equity and except as
limited by applicable laws that may affect the remedies provided in this
Aircraft Security Agreement, which laws, however, do not make the remedies
provided in this Aircraft Security Agreement inadequate for the practical
realization of the rights and benefits intended to be provided thereby.

(e) Filings and Recordation. Except for (i) the registration of the Aircraft in
the name of the Grantor (and renewals of such registration at periodic
intervals), (ii) the filing for recordation pursuant to the Transportation Code
of this Aircraft Security Agreement (with the Aircraft Security Agreement
Supplement describing such Aircraft attached), (iii) with respect to the
security interests created by this Aircraft Security Agreement, together with
the Aircraft Security Agreement Supplement describing such Aircraft, the filing
of financing statements (and continuation statements at periodic intervals)
under the Uniform Commercial Code of [the State of Delaware], and (iv) the
registration on the International Registry of the International Interests (or
Prospective International Interests) created under this Aircraft Security
Agreement (as supplemented by the Aircraft Security Supplement describing such
Aircraft), no further filing or recording of any document is necessary or
advisable under the laws of the United States or any state thereof as of such
date in order to establish and perfect the security interest in such Aircraft
created under this Aircraft Security Agreement in favor of the Trustee as
against the Grantor and any third parties in any applicable jurisdiction in the
United States.

(f) Title. The Grantor has good title to such Aircraft, free and clear of Liens
other than Permitted Liens. Such Aircraft has been duly certified by the FAA as
to type and airworthiness in accordance with the terms of the Aircraft Security
Agreement. This Aircraft Security Agreement (with the Aircraft Security
Agreement Supplement describing such Aircraft attached) has been duly filed for
recordation (or shall be in the process of being so duly filed for recordation)
with the FAA pursuant to the Transportation Code. Such Aircraft is duly
registered with the FAA in the name of the Grantor.

(g) Security Interest. Subject to any Intercreditor Agreement and any Other
Intercreditor Agreement, this Aircraft Security Agreement creates in favor of
the Trustee, for its benefit and the benefit of the other Secured Parties, a
valid and perfected Lien on such Aircraft, subject to no Lien, except Permitted
Liens. There are no Liens of record with the FAA on such Aircraft on the date
hereof other than the Lien of this Aircraft Security Agreement and any Permitted
Liens.

 

Aircraft Security Agreement

 

H-8



--------------------------------------------------------------------------------

Other than (x) the International Interests (or Prospective International
Interests) created under this Aircraft Security Agreement (as supplemented by
the Aircraft Security Agreement Supplement describing such Aircraft), (y) any
International Interests (or Prospective International Interests) that appear on
the International Registry as having been discharged and (z) any Permitted
Liens, no International Interests with respect to such Aircraft have been
registered on the International Registry as of the date hereof.

ARTICLE III

CERTAIN PAYMENTS

Section 3.01. Payments After Event of Default.

(a) Any cash held by the Trustee as Aircraft Collateral and all cash proceeds
received by the Trustee in respect of any sale of, collection from, or other
realization upon all or any part of the Aircraft Collateral pursuant to the
exercise by the Trustee of its remedies as a secured creditor as provided in
Section 4.01 of this Aircraft Security Agreement shall, subject to any
Intercreditor Agreement and any Other Intercreditor Agreement, be applied from
time to time by the Trustee in accordance with the terms of the Credit
Agreement.

(b) It is understood that, to the extent permitted by applicable law, the
Grantor shall remain liable to the extent of any deficiency between the amount
of the proceeds of the Aircraft Collateral and the aggregate amount of the
outstanding Obligations.

ARTICLE IV

REMEDIES OF TRUSTEE

Section 4.01. Remedies.

(a) General. If an Event of Default shall have occurred and be continuing and so
long as the same shall continue unremedied, then and in every such case the
Trustee may do one or more of the following to the extent permitted by, and
subject to compliance with the requirements of, (i) any Intercreditor Agreement
and any Other Intercreditor Agreement and (ii) applicable law then in effect
(provided that during any period any Airframe or any Engine is subject to the
CRAF Program and is in possession of or being operated under the direction of
the United States government or an agency or instrumentality of the United
States, the Trustee shall not, on account of any Event of Default, be entitled
to exercise or pursue any of the powers, rights or remedies described in this
Section 4.01 in such manner as to limit the Grantor’s control under this
Aircraft Security Agreement (or any Permitted Lessee’s control under any Lease)
of such

 

Aircraft Security Agreement

 

H-9



--------------------------------------------------------------------------------

Airframe, any Engines installed thereon or any such Engine, unless at least 60
days’ (or such lesser period as may then be applicable under the CRAF Program of
the United States government) prior written notice of default hereunder shall
have been given by the Trustee by registered or certified mail to the Grantor
(and any such Permitted Lessee) with a copy addressed to the Contracting Office
Representative or other appropriate person for the Air Mobility Command of the
United States Air Force under any contract with the Grantor or such Permitted
Lessee relating to the applicable Aircraft):

(i) cause the Grantor, upon the written demand of the Trustee, at the Grantor’s
expense, to deliver promptly, and the Grantor shall deliver promptly, all or
such part of any Airframe or any Engine as the Trustee may so demand to the
Trustee or its order, or, if the Grantor shall have failed to so deliver any
such Airframe or any such Engine after such demand, the Trustee, at its option,
may enter upon the premises where all or any part of any such Airframe or any
such Engine are located and take immediate possession of and remove the same
together with any engine which is not an Engine but which is installed on such
Airframe, subject to all of the rights of the owner, lessor, lienor or secured
party of such engine; provided that any such Airframe with an engine (which is
not an Engine) installed thereon may be flown or returned only to a location
within the continental United States, and such engine shall be held at the
expense of the Grantor for the account of any such owner, lessor, lienor,
secured party or, if such engine is owned by the Grantor, may at the option of
the Grantor with the consent of the Trustee (which will not be unreasonably
withheld) or at the option of the Trustee with the consent of the Grantor (which
will not be unreasonably withheld), be exchanged with the Grantor for an Engine
in accordance with the provisions of Section 6.04(b);

(ii) sell all or any part of any Airframe and any Engine at public or private
sale, whether or not the Trustee shall at the time have possession thereof, as
the Trustee may determine, or otherwise dispose of, hold, use, operate, lease to
others (including the Grantor) or keep idle all or any part of any such Airframe
or any such Engine as the Trustee, in its sole discretion, determines, all free
and clear of any rights or claims of the Grantor, and, subject to any
Intercreditor Agreement and any Other Intercreditor Agreement, the proceeds of
such sale or disposition shall be distributed as set forth in the Credit
Agreement; or

(iii) exercise any other remedy of a secured party under the Uniform Commercial
Code of the State of New York (whether or not in effect in the jurisdiction in
which enforcement is sought);

provided that, notwithstanding anything to the contrary set forth herein or in
any other Loan Document, (i) as permitted by Article 15 of the Cape Town
Convention, the provisions of Chapter III of the Cape Town Convention are hereby
excluded and

 

Aircraft Security Agreement

 

H-10



--------------------------------------------------------------------------------

made inapplicable to this Aircraft Security Agreement and the other Loan
Documents, except for those provisions of such Chapter III that cannot be
derogated from; and (ii) as permitted by Article IV(3) of the Aircraft Protocol,
the provisions of Chapter II of the Aircraft Protocol are hereby excluded and
made inapplicable to this Aircraft Security Agreement and the other Loan
Documents, except for (x) Article XVI of the Aircraft Protocol and (y) those
provisions of such Chapter II that cannot be derogated from. In furtherance of
the foregoing, the parties hereto agree that the exercise of remedies hereunder
and under the other Loan Documents is subject to other applicable law, including
without limitation, the Uniform Commercial Code (as in effect in the State of
New York) and the Bankruptcy Code, and that nothing herein derogates from the
rights of the Grantor or the Trustee under or pursuant to such other applicable
law, including without limitation, the Uniform Commercial Code (as in effect in
the State of New York) or the Bankruptcy Code.

Upon every such taking of possession of any of the Aircraft Collateral under
this Section 4.01, the Trustee may, from time to time, at the expense of the
Aircraft Collateral, make all such expenditures for maintenance, insurance,
repairs, alterations, additions and improvements to and of the Aircraft
Collateral as it deems necessary to cause the Aircraft Collateral to be in such
condition as required by the provisions of this Aircraft Security Agreement. In
each such case, subject to any Intercreditor Agreement and any Other
Intercreditor Agreement, the Trustee may maintain, use, operate, store, insure,
lease, control, manage or dispose of the Aircraft Collateral and may exercise
all rights and powers of the Grantor relating to the Aircraft Collateral as the
Trustee reasonably deems best, including the right to enter into any and all
such agreements with respect to the maintenance, use, operation, storage,
insurance, leasing, control, management or disposition of the Aircraft
Collateral or any part thereof as the Trustee may reasonably determine; and the
Trustee shall be entitled to collect and receive directly all tolls, rents,
revenues, issues, income, products and profits of the Aircraft Collateral and
every part thereof, without prejudice, however, to the rights of the Trustee
under any provision of this Aircraft Security Agreement to collect and receive
all cash held by, or required to be deposited with, the Trustee
hereunder. Subject to any Intercreditor Agreement and any Other Intercreditor
Agreement, such tolls, rents, revenues, issues, income, products and profits
shall be applied to pay the expenses of the use, operation, storage, insurance,
leasing, control, management or disposition of the Aircraft Collateral, and of
all maintenance, repairs, replacements, alterations, additions and improvements,
and to make all payments that the Trustee is required or elects to make, if any,
for Taxes, insurance or other proper charges assessed against or otherwise
imposed upon the Aircraft Collateral or any part thereof, and all other payments
which the Trustee is required or expressly authorized to make under any
provision of this Aircraft Security Agreement, as well as just and reasonable
compensation for the services of the Trustee, and shall otherwise be distributed
as set forth in the Credit Agreement.

 

Aircraft Security Agreement

 

H-11



--------------------------------------------------------------------------------

Subject to any Intercreditor Agreement and any Other Intercreditor Agreement, if
an Event of Default shall have occurred and be continuing and the Trustee shall
be entitled to exercise rights hereunder, at the request of the Trustee, the
Grantor shall promptly execute and deliver to the Trustee such instruments of
title and other documents as the Trustee reasonably deems necessary or advisable
to enable the Trustee or a sub-agent or representative designated by the
Trustee, at such time or times and place or places as the Trustee may specify,
to obtain possession of all or any part of the Aircraft Collateral to which the
Trustee shall at the time be entitled hereunder. If the Grantor shall for any
reason fail to execute and deliver such instruments and documents after such
request by the Trustee, subject to any Intercreditor Agreement and any Other
Intercreditor Agreement, the Trustee may seek a judgment conferring on the
Trustee the right to immediate possession and requiring the Grantor to execute
and deliver such instruments and documents to the Trustee, to the entry of which
judgment the Grantor hereby specifically consents to the fullest extent it may
lawfully do so. All actual and reasonable expenses of obtaining such judgment or
of pursuing, searching for and taking such property shall, until paid, be
secured by the Lien of this Aircraft Security Agreement.

(b) Notice of Sale; Bids; Etc. The Trustee shall give the Grantor at least 30
days’ prior written notice of any public sale or of the date on or after which
any private sale will be held, which notice the Grantor hereby agrees to the
extent permitted by applicable law is reasonable notice. The Trustee or any
other Secured Party shall be entitled to bid for and become the purchaser of any
Aircraft Collateral offered for sale pursuant to this Section 4.01 and to credit
against the purchase price bid at such sale by such Secured Parties all or any
part of the Obligations owed to such Person. The Trustee may exercise such right
without possession or production of the instruments evidencing Obligations or
proof of ownership thereof, and as a representative of the Secured Parties may
exercise such right without notice to the Secured Parties as party to any suit
or proceeding relating to the foreclosure of any Aircraft Collateral. The
Grantor shall also be entitled to bid for and become the purchaser of any
Aircraft Collateral offered for sale pursuant to this Section 4.01.

(c) Power of Attorney, Etc. To the extent permitted by applicable law and
subject to any Intercreditor Agreement and any Other Intercreditor Agreement,
the Grantor irrevocably appoints, while an Event of Default has occurred and is
continuing, the Trustee, on behalf of the Collateral Agent and the other Secured
Parties, the true and lawful attorney-in-fact of the Grantor (which appointment
is coupled with an interest) in its name and stead and on its behalf, for the
purpose of effectuating any sale, assignment, transfer or delivery for the
enforcement of the Lien of this Aircraft Security Agreement, whether pursuant to
foreclosure or power of sale, or otherwise, to execute and deliver all such
bills of sale, assignments and other instruments as may be necessary or
appropriate, with full power of substitution, the Grantor hereby ratifying and
confirming all that such attorney or any substitute shall do by virtue hereof in
accordance with applicable law;

 

Aircraft Security Agreement

 

H-12



--------------------------------------------------------------------------------

provided that if so requested by the Trustee or any purchaser, the Grantor shall
ratify and confirm any such sale, assignment, transfer or delivery, by executing
and delivering to the Trustee or such purchaser all bills of sale, assignments,
releases and other proper instruments to effect such ratification and
confirmation as may reasonably be designated in any such request.

Section 4.02. Remedies Cumulative. To the extent permitted under applicable law,
each and every right, power and remedy specifically given to the Trustee herein
or otherwise in this Aircraft Security Agreement shall be cumulative and shall
be in addition to every other right, power and remedy specifically given herein
or now or hereafter existing at law, in equity or by statute, and each and every
right, power and remedy whether specifically given herein or otherwise existing
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Trustee, and the exercise or the beginning of the
exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other right, power or
remedy. No delay or omission by the Trustee in the exercise of any right, remedy
or power or in the pursuance of any remedy shall, to the extent permitted by
applicable law, impair any such right, power or remedy or be construed to be a
waiver of any default on the part of the Grantor or to be an acquiescence
therein.

Section 4.03. Discontinuance of Proceedings. In case the Trustee shall have
instituted any proceedings to enforce any right, power or remedy under this
Aircraft Security Agreement by foreclosure, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Trustee, then and in every such case the
Grantor and the Trustee shall, subject to any determination in such proceedings,
be restored to their former positions and rights hereunder with respect to the
Aircraft Collateral, and all rights, remedies and powers of the Trustee shall
continue as if no such proceedings had been undertaken (but otherwise without
prejudice).

ARTICLE V

THE TRUSTEE

Section 5.01. Trustee May Perform. If the Grantor fails to perform any agreement
contained herein within a reasonable time after receipt of a written request to
do so from the Trustee, upon two Business Days’ prior written notice the Trustee
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of the Trustee, including, without limitation, the reasonable fees and
out-of-pocket expenses of its counsel, incurred in connection therewith, shall
be payable by the Grantor in accordance with Section 10.04 of the Credit
Agreement and shall constitute Obligations.

Section 5.02. The Trustee. It is expressly understood and agreed by the parties
hereto, and each Secured Party, by accepting the benefits of this Aircraft
Security Agreement, acknowledges and agrees, that the obligations of the Trustee
as holder of the Aircraft Collateral and interests therein and with respect to
the disposition thereof, and otherwise under this Aircraft Security Agreement,
are only those expressly set forth in this Aircraft Security Agreement and the
Credit Agreement.

 

Aircraft Security Agreement

 

H-13



--------------------------------------------------------------------------------

ARTICLE VI

OPERATING COVENANTS OF THE GRANTOR

The Grantor will comply with the following covenants with respect to each
Aircraft or the related Airframe or any related Engine, as applicable:

Section 6.01. Possession, Operation and Use, Maintenance and Registration.

(a) Possession. The Grantor shall not, without the prior written consent of the
Trustee, lease or otherwise in any manner deliver, transfer or relinquish
possession of such Aircraft, such Airframe or any such Engine or install any
such Engine, or permit any such Engine to be installed, on any airframe other
than another Airframe; provided that, so long as the Grantor shall comply with
the provisions of Section 6.05 with respect to such Aircraft, such Airframe or
such Engine, the Grantor may, without the prior written consent of the Trustee:

(i) subject such Airframe to interchange agreements or subject any such Engine
to interchange or pooling agreements or arrangements, in each case customary in
the airline industry and entered into by the Grantor in the ordinary course of
its business; provided that (A) no such agreement or arrangement contemplates or
requires the transfer of title to such Airframe and (B) if the Grantor’s title
to any such Engine shall be divested under any such agreement or arrangement,
such divestiture shall be deemed to be an Event of Loss with respect to such
Engine, and the Grantor shall comply with Section 6.04(b) in respect thereof;

(ii) deliver possession of such Airframe or any such Engine to any Person for
testing, service, repair, reconditioning, restoration, storage, maintenance,
overhaul work or other similar purposes or for alterations, modifications or
additions to such Airframe or any such Engine to the extent required or
permitted by the terms hereof;

(iii) transfer or permit the transfer of possession of such Airframe or any such
Engine to any Government pursuant to a lease, contract or other instrument;

 

Aircraft Security Agreement

 

H-14



--------------------------------------------------------------------------------

(iv) subject such Airframe or any such Engine to the CRAF Program or transfer
possession of such Airframe or any such Engine to the United States government
in accordance with applicable laws, rulings, regulations or orders (including,
without limitation, any transfer of possession pursuant to the CRAF Program);
provided, that the Grantor (A) shall promptly notify the Trustee upon
transferring possession of such Airframe or any such Engine pursuant to this
clause (iv) and (B) in the case of a transfer of possession pursuant to the CRAF
Program, shall notify the Trustee of the name and address of the responsible
Contracting Office Representative for the Air Mobility Command of the United
States Air Force or other appropriate Person to whom notices must be given and
to whom requests or claims must be made to the extent applicable under the CRAF
Program;

(v) install any such Engine on an airframe owned by the Grantor (or any
Permitted Lessee) free and clear of all Liens, except (A) Permitted Liens and
Liens that apply only to the engines (other than Engines), appliances, parts,
instruments, appurtenances, accessories, furnishings and other equipment (other
than Parts) installed on such airframe (but not to such airframe as an entirety)
and (B) the rights of third parties under interchange agreements or pooling or
similar arrangements that would be permitted under clause (i) above;

(vi) install any such Engine on an airframe leased, purchased or owned by the
Grantor (or any Permitted Lessee) subject to a lease, conditional sale and/or
other security agreement; provided that (A) such airframe is free and clear of
all Liens except (1) the rights of the parties to the lease or any conditional
sale or security agreement covering such airframe, or their successors and
assigns, and (2) Liens of the type permitted by clause (v) of this
Section 6.01(a) and (B) either (1) the Grantor shall have obtained from the
lessor, conditional vendor or secured party of such airframe a written agreement
(which may be the lease, conditional sale or other security agreement covering
such airframe), in form and substance satisfactory to the Trustee (it being
understood that an agreement from such lessor, conditional vendor or secured
party substantially in the form of the penultimate paragraph of this
Section 6.01(a) shall be deemed to be satisfactory to the Trustee), whereby such
lessor, conditional vendor or secured party expressly agrees that neither it nor
its successors or assigns will acquire or claim any right, title or interest in
any such Engine by reason of such Engine being installed on such airframe at any
time while such Engine is subject to the Lien of this Aircraft Security
Agreement or (2) such lease, conditional sale or other security agreement
provides that any such Engine shall not become subject to the Lien of such
lease, conditional sale or other security agreement at any time while such
Engine is subject to the Lien of this Aircraft Security Agreement,
notwithstanding the installation thereof on such airframe;

 

Aircraft Security Agreement

 

H-15



--------------------------------------------------------------------------------

(vii) install any such Engine on an airframe owned by the Grantor (or any
Permitted Lessee), leased to the Grantor (or any Permitted Lessee) or purchased
by the Grantor (or any Permitted Lessee) subject to a conditional sale or other
security agreement under circumstances where neither clause (v) nor clause (vi)
of this Section 6.01(a) is applicable; provided that such installation shall be
deemed an Event of Loss with respect to such Engine, and the Grantor shall
comply with Section 6.04(b) in respect thereof, if such installation shall
adversely affect the Trustee’s security interest in any such Engine, the Trustee
not intending hereby to waive any right or interest it may have to or in such
Engine under applicable law until compliance by the Grantor with
Section 6.04(b);

(viii) lease any such Engine or such Airframe and any such Engine to any United
States air carrier as to which there is in force a certificate issued pursuant
to the Transportation Code (49 U.S.C. §§41101-41112) or successor provision that
gives like authority, or to any manufacturer of airframes or engines (or an
Affiliate thereof acting under an unconditional guarantee of such manufacturer),
so long as such manufacturer and, if applicable, such Affiliate is domiciled in
the United States; provided that no Event of Default shall exist at the time any
such lease is entered into; and

(ix) lease any such Engine or such Airframe and any such Engine to (A) any
foreign air carrier other than those set forth in clause (B), (B) any foreign
air carrier that is at the inception of the lease based in and a domiciliary of
a country listed in Exhibit B hereto, (C) any foreign manufacturer of airframes
or engines (or a foreign Affiliate of a United States or foreign manufacturer of
airframes or engines acting under an unconditional guarantee of such
manufacturer), so long as such foreign manufacturer or (if applicable) foreign
Affiliate is domiciled in a country indicated with an asterisk on Exhibit B
hereto, or (D) any foreign air carrier consented to in writing by the Trustee
with the consent of the Collateral Agent; provided that (w) in the case of a
lease to, or guarantee by, any entity pursuant to this Section 6.01(a)(ix), (1)
other than a foreign carrier principally based in Taiwan, the United States
maintains diplomatic relations with the country in which such entity is based
and domiciled at the time such lease is entered into, (2) no Event of Default
exists at the time such lease is entered into and (3) such entity is not then
subject to any bankruptcy, insolvency, liquidation, reorganization, dissolution
or similar proceeding and shall not have substantially all of its property in
the possession of any liquidator, trustee, receiver or similar person, (x) in
the case of a lease to a foreign air carrier under clause (A) above, the Trustee
receives at the time of such lease an opinion of counsel to the Grantor (such
counsel to be reasonably satisfactory to the Trustee) to the effect that there
exist no possessory rights in favor of the lessee under the laws of such
lessee’s country which would, upon bankruptcy or insolvency of or other default
by the Grantor and assuming at such time such

 

Aircraft Security Agreement

 

H-16



--------------------------------------------------------------------------------

lessee is not insolvent or bankrupt, prevent the taking of possession of any
such Engine or such Airframe and any such Engine by the Trustee in accordance
with and when permitted by the terms of Section 4.01 upon the exercise by the
Trustee of its remedies under Section 4.01, and (y) in the case of a lease to
any foreign manufacturer or foreign Affiliate under clause (C) above, the
re-registration conditions set forth in Section 6.01(e) shall be satisfied
notwithstanding anything to the contrary in such clause (C);

provided that the rights of any lessee or other transferee who receives
possession of such Aircraft, such Airframe or any such Engine by reason of a
transfer permitted by this Section 6.01(a) (other than the transfer of any such
Engine which is deemed an Event of Loss) shall be subject and subordinate to,
and any permitted lease shall be made expressly subject and subordinate to, all
the terms of this Aircraft Security Agreement, including the Trustee’s rights to
repossess pursuant to Section 4.01 and to avoid such lease upon such
repossession, and the Grantor shall remain primarily liable hereunder for the
performance and observance of all of the terms and conditions of this Aircraft
Security Agreement to the same extent as if such lease or transfer had not
occurred, any such lease shall include appropriate provisions for the
maintenance and insurance of such Aircraft, Airframe or Engine, and no lease or
transfer or possession otherwise in compliance with this Section shall
(x) result in any registration or re-registration of such Aircraft except to the
extent permitted in Section 6.01(e) or the maintenance, operation or use thereof
that does not comply with Section 6.01(b) and Section 6.01(c) or (y) permit any
action not permitted to be taken by the Grantor with respect to such Aircraft
hereunder. The Grantor shall promptly notify the Trustee of the existence of any
such lease with a term in excess of one year.

Each of the Trustee and the Collateral Agent agrees, and each other Secured
Party by acceptance of any instrument evidencing Obligations is deemed to have
agreed, for the benefit of the Grantor (and any Permitted Lessee) and for the
benefit of the lessor, conditional vendor or secured party of such Airframe or
engine leased to the Grantor (or any Permitted Lessee) or leased to or purchased
or owned by the Grantor (or any Permitted Lessee) subject to a conditional sale
or other security agreement, that the Trustee, the Collateral Agent and the
other Secured Parties will not acquire or claim, as against the Grantor (or any
Permitted Lessee) or such lessor, conditional vendor or secured party, any
right, title or interest in (A) any engine or engines owned by the Grantor (or
any Permitted Lessee) or the lessor under such lease or subject to a security
interest in favor of the secured party under any conditional sale or other
security agreement as the result of such engine or engines being installed on
such Airframe at any time while such engine or engines are subject to such lease
or conditional sale or other security agreement or (B) any airframe owned by the
Grantor (or any Permitted Lessee) or the lessor under such lease or subject to a
security interest in favor of the secured party under any conditional sale or
other security agreement as the result of any such Engine being installed on
such airframe at any time while such airframe is subject to such lease or
conditional sale or other security agreement.

 

Aircraft Security Agreement

 

H-17



--------------------------------------------------------------------------------

The Trustee acknowledges that any “wet lease” or other similar arrangement under
which the Grantor maintains operational control of an Aircraft shall not
constitute a delivery, transfer or relinquishment of possession for purposes of
this Section 6.01(a).

(b) Operation and Use. The Grantor agrees that such Aircraft will not be
maintained, used, serviced, repaired, overhauled or operated in violation of any
law, rule or regulation of any government of any country having jurisdiction
over such Aircraft or in violation of any airworthiness certificate, license or
registration relating to such Aircraft issued by any such government, except to
the extent the Grantor is contesting in good faith the validity or application
of any such law, rule or regulation or airworthiness certificate, license or
registration in any manner that does not involve any material risk of sale,
forfeiture or loss of such Aircraft or impair the Lien of this Aircraft Security
Agreement; and provided, that the Grantor shall not be in default under, or
required to take any action set forth in, this sentence if it is not possible
for it to comply with the laws of a jurisdiction other than the United States
(or other than any jurisdiction in which such Aircraft is then registered)
because of a conflict with the applicable laws of the United States (or such
jurisdiction in which such Aircraft is then registered). The Grantor will not
operate such Aircraft, or permit such Aircraft to be operated or located, (i) in
any area excluded from coverage by any insurance required by Section 6.05 or
(ii) in any war zone or recognized or, in the Grantor’s judgment, threatened
areas of hostilities unless covered by war risk insurance, to the extent war
risk insurance is required pursuant to Section 6.05, unless in the case of
either clause (i) or (ii), (x) governmental indemnification in the amount of any
insurance that would otherwise be required pursuant to Section 6.05 has been
provided or (y) such Aircraft is only temporarily located in such area as a
result of an isolated occurrence or isolated series of occurrences attributable
to a hijacking, medical emergency, equipment malfunction, weather conditions,
navigational error or other similar unforeseen circumstances and the Grantor is
using its good faith efforts to remove such Aircraft from such area as promptly
as practicable.

(c) Maintenance. The Grantor shall maintain, service, repair and overhaul such
Aircraft (or cause the same to be done) (i) so as to keep such Aircraft in as
good operating condition as on the applicable Aircraft Closing Date for such
Aircraft, ordinary wear and tear excepted, and in such condition as may be
necessary to enable the airworthiness certification of such Aircraft to be
maintained in good standing at all times (other than during temporary periods of
storage, during maintenance or modification permitted hereunder, or during
periods of grounding by applicable governmental authorities) under the
Transportation Code, during such periods in which such Aircraft is registered
under the laws of the United States, or, if such Aircraft is registered under
the laws of any other jurisdiction, the applicable laws of such jurisdiction and
(ii) using the same standards as the Grantor or, in the case of a lease
permitted pursuant to Section 6.01(a),

 

Aircraft Security Agreement

 

H-18



--------------------------------------------------------------------------------

the applicable Permitted Lessee uses with respect to similar aircraft operated
by the Grantor or such Permitted Lessee, as the case may be, in similar
circumstances (in any case, without limitation of the Grantor’s obligations
under the preceding clause (i)). In any case such Aircraft will be maintained in
accordance with a maintenance program for such model of Aircraft, approved by
the FAA or, if such Aircraft is not registered in the United States, (i) the
EASA or the JAA, (ii) the central aviation authority of Australia, Canada, Japan
or New Zealand, or (iii) the central aviation authority of any country with
aircraft maintenance standards that are substantially similar to those of the
United States or any of the foregoing authorities or countries. The Grantor
shall maintain or cause to be maintained all records, logs and other documents
required to be maintained in respect of such Aircraft by appropriate authorities
in the jurisdiction in which such Aircraft is registered.

(d) Identification of Trustee’s Interest. The Grantor agrees to affix as
promptly as practicable after the applicable Aircraft Closing Date for such
Aircraft and thereafter to maintain in the cockpit of such Aircraft, in a
clearly visible location, and (if not prevented by applicable law or regulations
or by any government) on each such Engine, a nameplate bearing the inscription
“MORTGAGED TO [NAME OF TRUSTEE], AS TRUSTEE” (such nameplate to be replaced, if
necessary, with a nameplate reflecting the name of any successor Trustee). If
any such nameplate is damaged beyond repair or becomes illegible, the Grantor
shall promptly replace it with a nameplate complying with the requirements of
this Section.

(e) Registration. The Grantor shall cause such Aircraft to remain duly
registered, under the laws of the United States, in the name of the Grantor
except as otherwise required by the Transportation Code; provided that the
Trustee shall, at the Grantor’s expense, execute and deliver all such documents
as the Grantor may reasonably request for the purpose of continuing such
registration. Notwithstanding the preceding sentence, the Grantor, at its own
expense, may cause or allow such Aircraft to be duly registered under the laws
of any foreign jurisdiction in which a Permitted Lessee could be principally
based, in the name of the Grantor or of any nominee of the Grantor, or, if
required by applicable law, in the name of any other Person (and, following any
such foreign registration, may cause such Aircraft to be re-registered under the
laws of the United States); provided, that in the case of jurisdictions other
than those approved by the Trustee, (i) if such jurisdiction is at the time of
registration listed on Exhibit B, the Trustee shall have received at the time of
such registration an opinion of counsel to the Grantor to the effect that
(A) this Aircraft Security Agreement and the Trustee’s right to repossession
hereunder is valid and enforceable under the laws of such country, (B) after
giving effect to such change in registration, the Lien of this Aircraft Security
Agreement shall continue as a valid Lien and shall be duly perfected in the new
jurisdiction of registration and that all filing, recording or other action
necessary to perfect and protect the Lien of this Aircraft Security Agreement
has been accomplished (or if such opinion cannot be given at such time, (x) the
opinion shall detail what filing, recording or other

 

Aircraft Security Agreement

 

H-19



--------------------------------------------------------------------------------

action is necessary and (y) the Trustee shall have received a certificate from a
Responsible Officer that all possible preparations to accomplish such filing,
recording and other action shall have been done, and such filing, recording and
other action shall be accomplished and a supplemental opinion to that effect
shall be promptly delivered to the Trustee subsequent to the effective date of
such change in registration), (C) the obligations of the Grantor under this
Aircraft Security Agreement shall remain valid, binding and (subject to
customary bankruptcy and equitable remedies exceptions and to other exceptions
customary in foreign opinions generally) enforceable under the laws of such
jurisdiction (or the laws of the jurisdiction to which the laws of such
jurisdiction would refer as the applicable governing law) and (D) all approvals
or consents of any government in such jurisdiction having jurisdiction required
for such change in registration shall have been duly obtained and shall be in
full force and effect, and (ii) if such jurisdiction is at the time of
registration not listed on Exhibit B, the Trustee shall have received (in
addition to the opinions set forth in clause (i) above) at the time of such
registration an opinion of counsel to the Grantor to the effect that (A) the
terms of this Aircraft Security Agreement are legal, valid, binding and
enforceable in such jurisdiction (subject to exceptions customary in such
jurisdiction; provided, that, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, and to
general principles of equity, any applicable laws limiting the remedies provided
in Section 4.01 do not in the opinion of such counsel make the remedies provided
in Section 4.01 inadequate for the practical realization of the rights and
benefits provided thereby), (B) that it is not necessary for the Trustee to
register or qualify to do business in such jurisdiction, (C) that there is no
tort liability of the lender of an aircraft not in possession thereof under the
laws of such jurisdiction other than tort liability that might have been imposed
on such lender under the laws of the United States or any state thereof (it
being understood that such opinion shall be waived if insurance reasonably
satisfactory to the Trustee is provided, at the Grantor’s expense, to cover such
risk) and (D) (unless the Grantor shall have agreed to provide insurance
covering the risk of requisition of use or title of such Aircraft by the
government of such jurisdiction so long as such Aircraft is registered under the
laws of such jurisdiction) that the laws of such jurisdiction require fair
compensation by the government of such jurisdiction payable in currency freely
convertible into Dollars for the loss of use or title of such Aircraft in the
event of requisition by such government of such use or title. The Trustee will
cooperate with the Grantor in effecting such foreign
registration. Notwithstanding the foregoing, prior to any such change in the
country of registry of such Aircraft, the following conditions shall be met (or
waived as provided in Section 8.15):

(i) no Event of Default shall have occurred and be continuing at the effective
date of the change in registration; provided, that it shall not be necessary to
comply with this condition if the change in registration results in the
registration of such Aircraft under the laws of the United States or if the
Trustee consents to such change in registration;

 

Aircraft Security Agreement

 

H-20



--------------------------------------------------------------------------------

(ii) the Trustee shall have received evidence of compliance with Section 6.05
with respect to such Aircraft (which may be an Officer’s Certificate to the
effect that the Grantor has determined that the insurance maintained with
respect to such Aircraft so complies); and

(iii) the Grantor shall have paid or made provision reasonably satisfactory to
the Trustee for the payment of all reasonable expenses (including reasonable
attorneys’ fees) of the Trustee in connection with such change in registration.

The Grantor shall (i) take such actions as may be required to be taken by the
Grantor so that any International Interest arising in relation to this Aircraft
Security Agreement, such Aircraft, any Replacement Aircraft therefor, any such
Engine or any Replacement Engine therefor may be duly registered (and any such
registration may be assigned, amended, extended or discharged) at the
International Registry, and (ii) obtain from the International Registry all
approvals as may be required duly and timely to perform the Grantor’s
obligations under this Aircraft Security Agreement with respect to the
registration of any such International Interest. The Trustee shall take all
actions necessary with respect to the International Registry to consent to the
Grantor’s initiation of any registrations required under this Aircraft Security
Agreement to enable the Grantor to complete such registrations, including,
without limitation, registering on the International Registry as a “transacting
user entity” (as defined in the Cape Town Treaty), if not already so registered,
and appointing Daugherty, Fowler, Peregrin, Haught & Jenson, a Professional
Corporation, as its “professional user entity” (as defined in the Cape Town
Treaty) to consent to any registrations on the International Registry with
respect to such Airframe or any such Engine.

Section 6.02. Inspection. At all reasonable times, but upon at least 15 Business
Days’ prior written notice to the Grantor, the Trustee or its authorized
representative may, subject to the other conditions of this Section 6.02,
inspect such Aircraft and may inspect the books and records of the Grantor
required to be maintained by the FAA or the government of another jurisdiction
in which such Aircraft is then registered relating to the maintenance of such
Aircraft; provided that (i) the Trustee or its representative shall be fully
insured at no cost to the Grantor in a manner satisfactory to the Grantor with
respect to any risks incurred in connection with any such inspection or shall
provide to the Grantor a written release satisfactory to the Grantor with
respect to such risks, (ii) any such inspection shall be subject to the safety,
security and workplace rules applicable at the location where such inspection is
conducted and any applicable governmental rules or regulations, (iii) any such
inspection of such Aircraft shall be a visual, walk-around inspection of the
interior and exterior of such Aircraft and shall not include opening any panels,
bays or the like without the Grantor’s express consent, which consent the
Grantor may in its sole discretion withhold, and (iv) no exercise of such
inspection right shall interfere with the use, operation or maintenance of such
Aircraft by, or the business of,

 

Aircraft Security Agreement

 

H-21



--------------------------------------------------------------------------------

the Grantor and the Grantor shall not be required to undertake or incur any
additional liabilities in connection therewith. All information obtained in
connection with any such inspection of such Aircraft and of such books and
records shall be held confidential by the Trustee and each agent or
representative thereof and shall not be furnished or disclosed by any of them to
anyone other than their respective bank examiners, auditors, accountants, agents
and legal counsel, and except as may be required by an order of any court or
administrative agency or by any statute, rule, regulation or order of any
governmental authority. Any inspection pursuant to this Section 6.02 shall be at
the sole risk (including, without limitation, any risk of personal injury or
death) and expense of the Trustee (or its representative), as the case may be,
making such inspection. Except during the continuance of an Event of Default,
all inspections by the Trustee and its representatives provided for under this
Section 6.02 shall be limited to one inspection of any kind contemplated by this
Section 6.02 for all such Aircraft during any calendar year.

Section 6.03. Replacement and Pooling of Parts; Alterations, Modifications and
Additions; Substitution of Engines.

(a) Replacement of Parts. The Grantor, at its own expense, shall promptly
replace all Parts that may from time to time be incorporated or installed in or
attached to such Airframe or any such Engine and that may from time to time
become worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond
repair or rendered permanently unfit for use for any reason whatsoever, except
as otherwise provided in Section 6.03(c) or if such Airframe or any such Engine
to which a Part relates has suffered an Event of Loss. In addition, the Grantor,
at its own expense, may remove in the ordinary course of maintenance, service,
repair, overhaul or testing, any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or rendered permanently
unfit for use; provided that the Grantor, except as otherwise provided in
Section 6.03(c), at its own expense, will replace such Parts as promptly as
practicable. All replacement Parts shall be free and clear of all Liens (except
for Permitted Liens and except in the case of replacement property temporarily
installed on an emergency basis) and shall have a value and utility at least
equal to the Parts replaced, assuming such replaced Parts were in the condition
and repair required to be maintained by the terms hereof. Except as otherwise
provided in Section 6.03(c), all Parts at any time removed from such Airframe or
any such Engine shall remain subject to the Lien of this Aircraft Security
Agreement no matter where located until such time as such Parts shall be
replaced by parts that have been incorporated or installed in or attached to
such Airframe or such Engine and that meet the requirements for replacement
Parts specified above. Immediately upon any replacement Part becoming
incorporated or installed in or attached to such Airframe or any such Engine as
above provided (except in the case of replacement property temporarily installed
on an emergency basis), without further act, (i) the replaced Part shall
thereupon be free and clear of the Lien of this Aircraft Security Agreement and
of all rights and interests of the Trustee (and the other beneficiaries hereof)
and shall no longer be deemed a Part hereunder and (ii) such replacement Part
shall become subject to

 

Aircraft Security Agreement

 

H-22



--------------------------------------------------------------------------------

the Lien of this Aircraft Security Agreement and be deemed a Part of such
Airframe or such Engine for all purposes to the same extent as the Parts
originally incorporated or installed in or attached to such Airframe or such
Engine. Upon request of the Grantor from time to time, the Trustee shall execute
and deliver to the Grantor an appropriate instrument confirming the release of
any such replaced Part from the Lien of this Aircraft Security Agreement.

(b) Pooling of Parts. Any Part removed from such Airframe or any such Engine as
provided in Section 6.03(a) may be subjected by the Grantor or a Person
permitted to be in possession of such Aircraft to a pooling arrangement
customary in the airline industry entered into in the ordinary course of the
Grantor’s or such Person’s business; provided that the part replacing such
removed Part shall be incorporated or installed in or attached to such Airframe
or such Engine in accordance with Section 6.03(a) as promptly as practicable
after the removal of such removed Part. In addition, any replacement Part when
incorporated or installed in or attached to such Airframe or any such Engine may
be owned by any third party subject to such a pooling arrangement; provided that
the Grantor, at its expense, as promptly thereafter as practicable, either
(i) causes title to such replacement Part to vest in the Grantor free and clear
of all Liens (except Permitted Liens), or (ii) replaces such replacement Part by
incorporating or installing in or attaching to such Airframe or such Engine a
further replacement Part in the manner contemplated by Section 6.03(a).

(c) Alterations, Modifications and Additions. The Grantor will make (or cause to
be made) such alterations and modifications in and additions to such Airframe
and each such Engine as may be required from time to time to meet the applicable
requirements of the FAA or any applicable government of any other jurisdiction
in which such Aircraft may then be registered; provided that the Grantor may, in
good faith, contest the validity or application of any such requirement in any
manner that does not involve any material risk of sale, loss or forfeiture of
such Aircraft and does not adversely affect the Trustee’s interest in the
Aircraft Collateral. In addition, the Grantor (or any Permitted Lessee), at its
own expense, may from time to time add further parts or accessories and make or
cause to be made such alterations and modifications in and additions to such
Airframe or any such Engine as the Grantor may deem desirable in the proper
conduct of its business, including, without limitation, removal (without
replacement) of Parts, provided that no such alteration, modification or
addition shall materially diminish the value or utility of such Airframe or such
Engine below its value or utility, immediately prior to such alteration,
modification or addition, assuming that such Airframe or such Engine was then in
the condition required to be maintained by the terms of this Aircraft Security
Agreement, except that the value (but not the utility) of such Airframe or such
Engine may be reduced by the value of any such Parts that shall have been
removed that the Grantor deems obsolete or no longer suitable or appropriate for
use on such Airframe or such Engine. All Parts incorporated or installed in or
attached or added to such Airframe or any such Engine as the result of such
alteration,

 

Aircraft Security Agreement

 

H-23



--------------------------------------------------------------------------------

modification or addition shall be free and clear of any Liens, other than
Permitted Liens, and shall, without further act, be subject to the Lien of this
Aircraft Security Agreement. Notwithstanding the foregoing, the Grantor (or any
Permitted Lessee) may, at any time, remove any Part from such Airframe or any
such Engine if such Part: (i) is in addition to, and not in replacement of or
substitution for, any Part originally incorporated or installed in or attached
to such Airframe or such Engine at the time of delivery thereof to the Grantor
or any Part in replacement of, or substitution for, any such Part, (ii) is not
required to be incorporated or installed in or attached or added to such
Airframe or such Engine pursuant to the first sentence of this Section 6.03(c)
or Section 6.01(d) and (iii) can be removed from such Airframe or such Engine
without materially diminishing the value or utility required to be maintained by
the terms of this Aircraft Security Agreement that such Airframe or such Engine
would have had had such Part never been installed on such Airframe or such
Engine. Upon the removal by the Grantor of any Part as permitted by this
Section 6.03(c), such removed Part shall, without further act, be free and clear
of the Lien of this Aircraft Security Agreement and of all rights and interests
of the Trustee (and the other beneficiaries hereof) and shall no longer be
deemed a Part hereunder. Upon request of the Grantor from time to time, the
Trustee shall execute and deliver to the Grantor an appropriate instrument
confirming the release of any such removed Part from the Lien of this Aircraft
Security Agreement.

(d) Substitution of Engines. The Grantor shall have the right at its option at
any time, on at least 30 days’ prior written notice to the Trustee, to
substitute a Replacement Engine for any such Engine. In such event, and prior to
the date of such substitution, the Grantor shall replace such Engine hereunder
by complying with the terms of Section 6.04(b) to the same extent as if an Event
of Loss had occurred with respect to such Engine.

Section 6.04. Loss, Destruction or Requisition.

(a) Event of Loss with Respect to Such Airframe. Upon the occurrence of an Event
of Loss with respect to such Airframe or such Airframe and any such Engine then
installed thereon, the Grantor shall as promptly as practicable (and, in any
event, within 15 days after such occurrence) give the Trustee written notice of
such Event of Loss, and, within 90 days after such Event of Loss, the Grantor
may give the Trustee written notice (an “Election Notice”) of its election to
substitute, on or before the applicable Substitution Date (as defined below), as
replacement for such Airframe and its related Engines (whether or not such
Engines were affected by such Event of Loss), a Replacement Airframe and
Replacement Engines, such Replacement Airframe and Replacement Engines to be
owned by the Grantor free and clear of all Liens (other than Permitted Liens);
provided that (i) the Appraised Value of the Replacement Aircraft (of which such
Replacement Airframe and Replacement Engines are part) shall be greater than or
equal to the Appraised Value of the Aircraft (of which such Airframe and its
related Engines are part); and (ii) the Appraisal used to calculate the
Appraised Value of

 

Aircraft Security Agreement

 

H-24



--------------------------------------------------------------------------------

such Replacement Aircraft shall have been performed by the applicable appraiser
no earlier than 45 days prior to the date of such Election Notice. If the
Grantor shall not deliver such Election Notice within the time period for such
Election Notice specified in the first sentence of this Section 6.04(a) or shall
not perform its obligation to effect such substitution on or prior to such
Substitution Date, then at such time such Event of Loss shall constitute a
Disposition of Aircraft Collateral that is not a Permitted Disposition for
purposes of Section 6.04 of the Credit Agreement.

The “Substitution Date,” with respect to an Event of Loss, means the Business
Day next succeeding the 120th day following the date of occurrence of such Event
of Loss.

If the Grantor elects to substitute a Replacement Airframe (or a Replacement
Airframe and one or more Replacement Engines, as the case may be) pursuant to
this Section 6.04(a), the Grantor shall, at its sole expense, not later than the
applicable Substitution Date, (A) cause an Aircraft Security Agreement
Supplement for such Replacement Airframe and Replacement Engines, if any, to be
delivered to the Trustee for execution and, upon such execution, to be filed for
recordation pursuant to the Transportation Code or the applicable laws of such
other jurisdiction in which the applicable Aircraft may then be registered, (B)
cause the sale of such Replacement Airframe and Replacement Engines, if any, to
the Grantor (if occurring after February 28, 2006 and if the seller of such
Replacement Airframe and Replacement Engines, if any, is “situated in” a country
that has ratified the Cape Town Convention) and the International Interest
created pursuant to such Aircraft Security Agreement Supplement in favor of the
Trustee with respect to such Replacement Airframe and Replacement Engines, if
any, each to be registered on the International Registry as a sale or an
International Interest, respectively; provided that if the seller of such
Replacement Airframe and Replacement Engines, if any, is not situated in a
country that has ratified the Cape Town Convention, the Grantor will use its
reasonable efforts to cause the seller to register the contract of sale on the
International Registry, (C) cause a financing statement or statements with
respect to such Replacement Airframe and Replacement Engines, if any, or other
requisite documents or instruments to be filed in such place or places as
necessary in order to perfect the Trustee’s interest therein in the United
States, or in any other jurisdiction in which the applicable Aircraft may then
be registered, (D) furnish the Trustee with an opinion of the Grantor’s counsel
(which may be the Grantor’s General Counsel or such other internal counsel of
the Grantor as shall be reasonably satisfactory to the Trustee) addressed to the
Trustee to the effect that upon such replacement, such Replacement Airframe and
Replacement Engines, if any, will be subject to the Lien of this Aircraft
Security Agreement and addressing the matters set forth in clauses (A), (B) and
(C), (E) furnish the Trustee with evidence of compliance with Section 6.05 with
respect to such Replacement Airframe and Replacement Engines, if any (which may
be an Officer’s Certificate to the effect that the Grantor has determined that
the insurance maintained with respect to such Replacement Airframe and
Replacement Engines, if any,

 

Aircraft Security Agreement

 

H-25



--------------------------------------------------------------------------------

so complies); and (F) furnish the Trustee with a copy of the original bill(s) of
sale or, if the bill(s) of sale are unavailable, other evidence of ownership
reasonably satisfactory to the Trustee (which may be a copy of an invoice or
purchase order) respecting such Replacement Airframe and Replacement Engines, if
any.

In the case of each Replacement Airframe or Replacement Airframe and one or more
Replacement Engines subjected to the Lien of this Aircraft Security Agreement
under this Section 6.04(a), promptly upon the recordation of an Aircraft
Security Agreement Supplement covering such Replacement Airframe and Replacement
Engines, if any, pursuant to the Transportation Code (or pursuant to the
applicable law of such other jurisdiction in which such Replacement Airframe and
Replacement Engines, if any, are registered), the Grantor will cause to be
delivered to the Trustee a favorable opinion of the Grantor’s counsel (which may
be the Grantor’s General Counsel or such other internal counsel to the Grantor
as shall be reasonably satisfactory to the Trustee) addressed to the Trustee as
to the due registration of such Replacement Aircraft and the due recordation of
such Aircraft Security Agreement Supplement or such other requisite documents or
instruments, the registration with the International Registry of the sale of
such Replacement Airframe and Replacement Engines, if any, to the Grantor (if
occurring after February 28, 2006 and if the seller of such Replacement Airframe
and Replacement Engines, if any, is “situated in” a country that has ratified
the Cape Town Convention) and of the International Interests created pursuant to
such Aircraft Security Agreement Supplement with respect to such Replacement
Airframe and Replacement Engines, if any, and the validity and perfection of the
security interest in the applicable Replacement Aircraft granted to the Trustee
under this Aircraft Security Agreement.

For all purposes hereof, upon the attachment of the Lien of this Aircraft
Security Agreement thereto, such Replacement Airframe and Replacement Engine, if
any, shall become part of the Aircraft Collateral, such Replacement Airframe
shall be deemed an “Airframe” as defined herein, and each such Replacement
Engine shall be deemed an “Engine” as defined herein.

In the event that, after an Event of Loss, (x) the Grantor complies with Section
6.04 of the Credit Agreement (if such Event of Loss constitutes a Disposition of
Aircraft Collateral that is not a Permitted Disposition as provided above) or,
(y) if applicable, the Grantor performs the option set forth in the first
sentence of this Section 6.04(a), upon compliance with clauses (A) through (F)
of the second preceding paragraph, (i) the Aircraft that suffered such Event of
Loss, all proceeds, the Warranty Rights in respect of such Aircraft and all
rights relating to the foregoing shall be free and clear of the Lien of this
Aircraft Security Agreement and of all rights and interests of the Trustee (and
the other beneficiaries hereof), (ii) the Trustee shall execute and deliver to
the Grantor an appropriate instrument releasing such properties, rights,
interests and privileges from the Lien of this Aircraft Security Agreement and
assigning to the Grantor all claims against third Persons for damage to or loss
of such Aircraft arising from such Event of Loss, and

 

Aircraft Security Agreement

 

H-26



--------------------------------------------------------------------------------

(iii) the Trustee will take such actions as may be required to be taken by the
Trustee to cancel or release any International Interest of the Trustee
registered with the International Registry in relation to such Aircraft with
respect to which such Event of Loss occurred.

(b) Event of Loss with Respect to any such Engine. Upon the occurrence of an
Event of Loss with respect to any such Engine under circumstances in which there
has not occurred an Event of Loss with respect to such Airframe, the Grantor
shall give the Trustee prompt written notice thereof within 15 days after the
Grantor has determined that an Event of Loss has occurred with respect to such
Engine and shall, within 120 days after the occurrence of such Event of Loss,
cause to be subjected to the Lien of this Aircraft Security Agreement, as
replacement for the Engine with respect to which such Event of Loss occurred, a
Replacement Engine free and clear of all Liens (other than Permitted Liens).

Prior to or at the time of any replacement under this Section 6.04(b), the
Grantor will (i) cause an Aircraft Security Agreement Supplement covering such
Replacement Engine to be delivered to the Trustee for execution and, upon such
execution, to be filed for recordation pursuant to the Transportation Code or
the applicable laws of any other jurisdiction in which such Aircraft may be
registered, (ii) furnish the Trustee with a copy of the original bill of sale
or, if the bill of sale is unavailable, other evidence of ownership reasonably
satisfactory to the Trustee (which may be a copy of an invoice or purchase
order) respecting such Replacement Engine, (iii) cause the sale of such
Replacement Engine to the Grantor (if occurring after February 28, 2006 and if
the seller of such Replacement Engine is “situated in” a country that has
ratified the Cape Town Convention) and the International Interest created
pursuant to such Aircraft Security Agreement Supplement in favor of the Trustee
with respect to such Replacement Engine, to be registered on the International
Registry as a sale or an International Interest; provided that if the seller of
such Replacement Engine is not situated in a country that has ratified the Cape
Town Convention, the Grantor will use its reasonable efforts to cause the seller
to register the contract of sale on the International Registry, (iv) cause a
financing statement or statements with respect to such Replacement Engine or
other requisite documents or instruments to be filed in such place or places as
necessary in order to perfect the Trustee’s interest therein in the United
States, or in such other jurisdiction in which such Engine may then be
registered, (v) furnish the Trustee with an opinion of the Grantor’s counsel
(which may be the Grantor’s General Counsel or such other internal counsel to
the Grantor as shall be reasonably satisfactory to the Trustee) addressed to the
Trustee to the effect that, upon such replacement, such Replacement Engine will
be subject to the Lien of this Aircraft Security Agreement, (vi) furnish the
Trustee with a certificate of an aircraft engineer or appraiser (who may be an
employee of the Grantor) certifying that such Replacement Engine has a value and
utility (without regard to hours or cycles) at least equal to the Engine so
replaced assuming such Engine was in the condition and repair required by the
terms hereof immediately prior to the occurrence of such Event of Loss, and
(vii) furnish the Trustee with evidence of

 

Aircraft Security Agreement

 

H-27



--------------------------------------------------------------------------------

compliance with Section 6.05 with respect to such Replacement Engine (which may
be an Officer’s Certificate to the effect that the Grantor has determined that
the insurance maintained with respect to such Replacement Engine so complies).
In the case of each Replacement Engine subjected to the Lien of this Aircraft
Security Agreement under this Section 6.04(b), promptly upon the recordation of
an Aircraft Security Agreement Supplement covering such Replacement Engine
pursuant to the Transportation Code (or pursuant to the applicable law of such
other jurisdiction in which such Aircraft is registered), the Grantor will cause
to be delivered to the Trustee an opinion of counsel to the Grantor (which may
be the Grantor’s General Counsel or such other internal counsel of the Grantor
as shall be reasonably satisfactory to the Trustee) addressed to the Trustee as
to the due recordation of such Aircraft Security Agreement Supplement or such
other requisite documents or instruments, the registration with the
International Registry of the sale of such Replacement Engine to Grantor (if
occurring after February 28, 2006 and if the seller of such Replacement Engine
is “situated in” a country that has ratified the Cape Town Convention) and of
the International Interest created pursuant to such Aircraft Security Agreement
Supplement with respect to such Replacement Engine, and the validity and
perfection of the security interest in the Replacement Engine granted to the
Trustee under this Aircraft Security Agreement. For all purposes hereof, upon
the attachment of the Lien of this Aircraft Security Agreement thereto, the
Replacement Engine shall become part of the Aircraft Collateral and shall be
deemed an “Engine” as defined herein. Upon compliance with clauses (i) through
(vi) of this paragraph, (x) such replaced Engine, any proceeds, the Warranty
Rights in respect of such replaced Engine and all rights relating to any of the
foregoing shall be free and clear of the Lien of this Aircraft Security
Agreement and of all rights and interests of the Trustee (and the other
beneficiaries hereof), (y) the Trustee shall execute and deliver to the Grantor
an appropriate instrument releasing such properties, rights, interests and
privileges from the Lien of this Aircraft Security Agreement and assigning to
the Grantor all claims against third Persons for damage to or loss of such
Engine arising from the Event of Loss, and (z) the Trustee will take such
actions as may be required to be taken by the Trustee to cancel or release any
International Interest of the Trustee registered with the International Registry
in relation to the Engines with respect to which such Event of Loss occurred.

(c) Requisition for Use by the Government of such Airframe and the Engines
Installed Thereon. In the event of the requisition for use by any government,
including, without limitation, pursuant to the CRAF Program, of such Airframe
and such Engines or engines installed on such Airframe that does not constitute
an Event of Loss, the Grantor shall promptly notify the Trustee and all of the
Grantor’s rights and obligations under this Aircraft Security Agreement with
respect to such Airframe and such Engines shall continue to the same extent as
if such requisition had not occurred; provided that, notwithstanding the
foregoing, the Grantor’s obligations other than payment obligations shall only
continue to the extent feasible. All payments received by the Grantor or the
Trustee from such government for such use of such Airframe and Engines or
engines shall be paid over to, or retained by, the Grantor.

 

Aircraft Security Agreement

 

H-28



--------------------------------------------------------------------------------

(d) Requisition for Use by the Government of any such Engine Not Installed on
such Airframe. In the event of the requisition for use by any government of any
such Engine not then installed on such Airframe, the Grantor will replace such
Engine by complying with the terms of Section 6.04(b) to the same extent as if
an Event of Loss had occurred with respect to such Engine. Upon such
replacement, any payments received by the Grantor or the Trustee from such
government with respect to such requisition shall be paid over to, or retained
by, the Grantor.

(e) Application of Payments During Existence of Event of Default. Any amount
referred to in Section 6.04 that is payable to or retainable by the Grantor
shall not be paid to or retained by the Grantor if at the time of such payment
or retention an Event of Default shall have occurred and be continuing, but,
subject to any Intercreditor Agreement and any Other Intercreditor Agreement,
shall be paid to and held by the Trustee as security for the Obligations. At
such time as there shall not be continuing any such Event of Default, such
amount shall be paid to the Grantor.

Section 6.05. Insurance. With respect to any Aircraft Collateral, the Grantor
will:

(a) maintain insurance, against such risks, including fire and other risks, as
is prudent and customary for United States-based passenger airlines of similar
size insuring similar assets;

(b) maintain in full force and effect public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of such Aircraft Collateral, in such amounts and with
such deductibles as are prudent and customary for United States-based passenger
airlines of similar size insuring against similar risks; and

(c) maintain such other insurance or self-insurance as may be required by
applicable law.

ARTICLE VII

CERTAIN COVENANTS

Section 7.01. Certain Covenants of the Grantor.

(a) Further Assurances. On and after the date hereof, the Grantor will cause to
be done, executed, acknowledged and delivered such further acts, conveyances and
assurances as the Trustee shall reasonably request for accomplishing the
purposes of this Aircraft Security Agreement; provided that any instrument or
other document so executed by the Grantor will not expand any obligations or
limit any rights of the Grantor in respect of the transactions contemplated by
this Aircraft Security Agreement.

 

Aircraft Security Agreement

 

H-29



--------------------------------------------------------------------------------

(b) Filing and Recordation of this Aircraft Security Agreement; Registration of
International Interests. The Grantor, at its own expense, will cause this
Aircraft Security Agreement (with each Aircraft Security Supplement covering an
Aircraft being subjected to the Lien of this Aircraft Security Agreement
attached) to be promptly filed and recorded, or filed for recording, with the
FAA to the extent permitted under the Transportation Code and the rules and
regulations of the FAA thereunder. In addition, on or prior to each Aircraft
Closing Date, the Grantor will cause the registration of the International
Interests (or Prospective International Interests) created under this Aircraft
Security Agreement (as supplemented by each Aircraft Security Agreement
Supplement covering an Aircraft being subjected to the Lien of this Aircraft
Security Agreement on such Aircraft Closing Date) to be effected on the
International Registry in accordance with the Cape Town Treaty, and shall, as
and to the extent applicable, consent to such registration upon the issuance of
a request for such consent by the International Registry.

(c) Maintenance of Filings. The Grantor, at its expense, will take, or cause to
be taken, such action with respect to the due and timely recording, filing,
re-recording and refiling of this Aircraft Security Agreement and any financing
statements and any continuation statements or other instruments as are necessary
to maintain, so long as this Aircraft Security Agreement is in effect, the
perfection of the security interests created by this Aircraft Security Agreement
or will furnish the Trustee timely notice of the necessity of such action,
together with such instruments, in execution form, and such other information as
may be required to enable the Trustee to take such action. In addition, with
respect to each Aircraft, the Grantor will pay any and all recording, stamp and
other similar taxes payable in the United States, and in any other jurisdiction
where such Aircraft is registered, in connection with the execution, delivery,
recording, filing, re-recording and refiling of this Aircraft Security Agreement
or any such financing statements or other instruments. The Grantor will notify
the Trustee of any change in its jurisdiction of organization (as such term is
used in Article 9 of the Uniform Commercial Code as in effect in the [State of
Delaware]5) promptly after making such change or in any event within the period
of time necessary under applicable law to prevent the lapse of perfection
(absent refiling) of financing statements filed under this Aircraft Security
Agreement.

Section 7.02. Certain Covenants of the Trustee.

(a) Continuing Registration and Re-Registration. The Trustee agrees to execute
and deliver, at the Grantor’s expense, all such documents and consents as the
Grantor may reasonably request for the purpose of continuing the registration of
any Aircraft at the FAA in the Grantor’s name or for the purpose of registering
or maintaining any registration on the International Registry in respect of such
Aircraft. In addition,

 

5 

Revise bracketed phrase as necessary for the applicable Grantor.

 

Aircraft Security Agreement

 

H-30



--------------------------------------------------------------------------------

each of the Trustee agrees, for the benefit of the Grantor, to cooperate with
the Grantor in effecting any foreign registration of any such Aircraft pursuant
to Section 6.01(e) hereof; provided that prior to any such change in the country
of registry of such Aircraft the conditions set forth in Section 6.01(e) hereof
are met to the reasonable satisfaction of, or waived by, the Trustee.

(b) Quiet Enjoyment. The Trustee agrees, with respect to each Aircraft, that,
unless an Event of Default shall have occurred and be continuing, it shall not
(and shall not permit any Affiliate or other Person claiming by, through or
under it to) take any action contrary to, or otherwise in any way interfere with
or disturb (and then only in accordance with this Aircraft Security Agreement),
the quiet enjoyment of the use and possession of such Aircraft, the related
Airframe, any related Engine or any Part thereof by the Grantor or any
transferee of any interest in any thereof permitted under this Aircraft Security
Agreement.

(c) Cooperation. The Trustee will cooperate with the Grantor in connection with
the recording, filing, re-recording and re-filing of this Aircraft Security
Agreement and any Aircraft Security Agreement Supplements and any financing
statements or other documents as are necessary to maintain the perfection hereof
or otherwise protect the security interests created hereby.

Section 7.03. Subjection of Aircraft to Lien of Aircraft Security Agreement. If
the Grantor has elected to subject any Additional Aircraft to the Lien of this
Aircraft Security Agreement as Additional Collateral or Qualified Replacement
Assets pursuant to the Credit Agreement, the Grantor shall, at its sole expense
(A) cause an Aircraft Security Agreement Supplement describing the airframe and
engines that constitute such Additional Aircraft to be delivered to the Trustee
for execution and, upon such execution, to be filed for recordation pursuant to
the Transportation Code or the applicable laws of such other jurisdiction in
which such Additional Aircraft may then be registered, (B) cause the sale of
such Additional Aircraft to the Grantor (if occurring after February 28, 2006
and if the seller of such Additional Aircraft is “situated in” a country that
has ratified the Cape Town Convention) and the International Interest created
pursuant to such Aircraft Security Agreement Supplement in favor of the Trustee
with respect to such Additional Aircraft each to be registered on the
International Registry as a sale or an International Interest, respectively;
provided that if the seller of such Additional Aircraft is not situated in a
country that has ratified the Cape Town Convention, the Grantor will use its
reasonable efforts to cause the seller to register the contract of sale on the
International Registry, (C) cause a financing statement or statements with
respect to such Additional Aircraft or other requisite documents or instruments
to be filed in such place or places as necessary in order to perfect the
Trustee’s interest therein in the United States, or in any other jurisdiction in
which such Additional Aircraft may then be registered, (D) furnish the Trustee
with an opinion of the Grantor’s counsel (which may be the Grantor’s General
Counsel or such other internal counsel of the Grantor as shall be

 

Aircraft Security Agreement

 

H-31



--------------------------------------------------------------------------------

reasonably satisfactory to the Trustee) addressed to the Trustee to the effect
that upon taking the actions described in clauses (A), (B) and (C), such
Additional Aircraft will be subject to the Lien of this Aircraft Security
Agreement, (E) furnish the Trustee with evidence of compliance with Section 6.05
with respect to such Additional Aircraft (which may be an Officer’s Certificate
to the effect that the Grantor has determined that the insurance maintained with
respect to such Additional Aircraft so complies) and (F) furnish the Trustee
with a copy of the original bill(s) of sale or, if the bill(s) of sale are
unavailable, other evidence of ownership reasonably satisfactory to the Trustee
(which may be a copy of an invoice or purchase order) respecting the airframe
and engines constituting part of such Additional Aircraft. The Trustee shall
promptly execute such Aircraft Security Agreement Supplement and take such other
actions reasonably requested by the Grantor to subject such Additional Aircraft
to the Lien of this Aircraft Security Agreement.

In the case of any Additional Aircraft subjected to the Lien of this Aircraft
Security Agreement under this Section 7.03, promptly upon the recordation of an
Aircraft Security Agreement Supplement covering such Additional Aircraft
pursuant to the Transportation Code (or pursuant to the applicable law of such
other jurisdiction in which such Additional Aircraft is registered), the Grantor
will cause to be delivered to the Trustee a favorable opinion of the Grantor’s
counsel (which may be the Grantor’s General Counsel or such other internal
counsel to the Grantor as shall be reasonably satisfactory to the Trustee)
addressed to the Trustee as to the due registration of such Additional Aircraft
and the due recordation of such Aircraft Security Agreement Supplement or such
other requisite documents or instruments, the registration with the
International Registry of the sale of such Additional Aircraft to the Grantor
(if occurring after February 28, 2006 and if the seller of such Additional
Aircraft is “situated in” a country that has ratified the Cape Town Convention)
and of the International Interests created pursuant to such Aircraft Security
Agreement Supplement with respect to such Additional Aircraft, and the validity
and perfection of the security interest in such Additional Aircraft granted to
the Trustee under this Aircraft Security Agreement.

For all purposes hereof, upon the attachment of the Lien of this Aircraft
Security Agreement thereto, such Additional Aircraft shall become part of the
Aircraft Collateral, the airframe constituting part of such Additional Aircraft
shall be deemed an “Airframe” as defined herein, and each engine constituting
part of the Additional Aircraft shall be deemed an “Engine” as defined herein.

Section 7.04. Release of Aircraft from Lien of Aircraft Security Agreement. Upon
the satisfaction of the requirements for the release of any Aircraft from the
Lien of this Aircraft Security Agreement pursuant to this Aircraft Security
Agreement, (i) such Aircraft, all proceeds, the Warranty Rights in respect of
such Aircraft and all rights relating to the foregoing shall be free and clear
of the Lien of this Aircraft Security Agreement and of all rights and interests
of the Trustee (and the other beneficiaries

 

Aircraft Security Agreement

 

H-32



--------------------------------------------------------------------------------

hereof), (ii) the Trustee shall execute and deliver to the Grantor an
appropriate instrument releasing such properties, rights, interests and
privileges from the Lien of this Aircraft Security Agreement and assigning to
the Grantor all claims against third Persons for damage to or loss of such
Aircraft, and (iii) the Trustee will take such actions as may be required to be
taken by the Trustee to cancel or release any International Interest of the
Trustee registered with the International Registry in relation to such Aircraft.

Section 7.05. Non-Lender Secured Parties.

(a) Rights to Collateral.

(i) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (A) exercise any rights or remedies with respect to the
Aircraft Collateral or to direct the Trustee to do the same, including, without
limitation, the right to (1) enforce any Liens or sell or otherwise foreclose on
any portion of the Aircraft Collateral, (2) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election or make collections with respect to all or any portion of the Aircraft
Collateral or (3) release the Grantor under this Aircraft Security Agreement or
release any Aircraft Collateral from the Liens of any Collateral Document or
consent to or otherwise approve any such release; (B) demand, accept or obtain
any Lien on any Aircraft Collateral (except for Liens arising under, and subject
to the terms of, this Aircraft Security Agreement); (C) vote in any New
Bankruptcy Case or similar proceeding in respect of Parent or any of its
Subsidiaries (any such proceeding, for purposes of this clause (i), a
“Bankruptcy”) with respect to, or take any other actions concerning the Aircraft
Collateral; (D) receive any proceeds from any sale, transfer or other
disposition of any of the Aircraft Collateral (except in accordance with this
Aircraft Security Agreement); (E) oppose any sale, transfer or other disposition
of the Aircraft Collateral; (F) object to any debtor-in-possession financing in
any Bankruptcy which is provided by one or more Lenders among others (including
on a priming basis under Section 364(d) of the Bankruptcy Code); (G) object to
the use of cash collateral in respect of the Aircraft Collateral in any
Bankruptcy; or (H) seek, or object to the Lenders, the Administrative Agent, the
Collateral Agent or the Trustee seeking on an equal and ratable basis, any
adequate protection or relief from the automatic stay with respect to the
Aircraft Collateral in any Bankruptcy.

(ii) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Aircraft Security Agreement and the other Collateral Documents, agrees that in
exercising rights and remedies with respect to the Aircraft Collateral, the
Trustee, the Collateral Agent and the Lenders, with the consent of the
Collateral Agent, may enforce the provisions of the Collateral Documents and
exercise remedies thereunder and under any other Loan Documents (or refrain from

 

Aircraft Security Agreement

 

H-33



--------------------------------------------------------------------------------

enforcing rights and exercising remedies), all in such order and in such manner
as they may determine in the exercise of their sole business judgment and
subject to the terms of any Intercreditor Agreement and any Other Intercreditor
Agreement. Such exercise and enforcement shall include, without limitation, the
rights to collect, sell, dispose of or otherwise realize upon all or any part of
the Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the UCC. The Non-Lender Secured Parties by their
acceptance of the benefits of this Aircraft Security Agreement and the other
Collateral Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Aircraft Collateral. Whether or not a New Bankruptcy Case has been commenced,
the Non-Lender Secured Parties shall be deemed to have consented to any sale or
other disposition of any property, business or assets of Parent or any of its
Subsidiaries and the release of any or all of the Aircraft Collateral from the
Liens of any Collateral Document in connection therewith.

(iii) Notwithstanding any provision of this Section 7.05(a), the Non-Lender
Secured Parties shall be entitled, subject to any Intercreditor Agreement and
any Other Intercreditor Agreement, to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleadings (A) in order to prevent any Person from seeking to foreclose on the
Aircraft Collateral or supersede the Non-Lender Secured Parties’ claim thereto
or (B) in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of the Non-Lender Secured Parties. Each Non-Lender Secured Party,
by its acceptance of the benefits of this Aircraft Security Agreement, agrees to
be bound by and to comply with any Intercreditor Agreement and any Other
Intercreditor Agreement and authorizes the Trustee to enter into the
Intercreditor Agreements and Other Intercreditor Agreements on its behalf.

(iv) Each Non-Lender Secured Party, by its acceptance of the benefits of this
Aircraft Security Agreement, agrees that the Collateral Agent and the Lenders
may deal with the Aircraft Collateral, including any exchange, taking or release
of Aircraft Collateral, may change or increase the amount of the Obligations,
and may release any Grantor from its Obligations hereunder, all without any
liability or obligation (except as may be otherwise expressly provided herein)
to the Non-Lender Secured Parties.

(b) Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Aircraft Security Agreement and the other Collateral
Documents, shall be deemed irrevocably to make, constitute and appoint the
Trustee, as agent of the Collateral Agent under the Credit Agreement (and all
officers, employees or

 

Aircraft Security Agreement

 

H-34



--------------------------------------------------------------------------------

agents designated by the Trustee) as such Person’s true and lawful agent and
attorney-in-fact, and in such capacity, the Trustee shall have the right, with
power of substitution for the Non-Lender Secured Parties and in each such
Person’s name or otherwise, to effectuate any sale, transfer or other
disposition of the Aircraft Collateral. It is understood and agreed that the
appointment of the Trustee as the agent and attorney-in-fact of the Non-Lender
Secured Parties for the purposes set forth herein is coupled with an interest
and is irrevocable. It is understood and agreed that the Trustee has appointed
the Administrative Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.

(c) Waiver of Claims. To the maximum extent permitted by law, each Non-Lender
Secured Party waives any claim it might have against the Trustee, the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Trustee, the Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Aircraft Collateral (including, without limitation, any such exercise
described in Section 7.05(a)(ii)), except for any such action or failure to act
that constitutes willful misconduct or gross negligence of such Person. To the
maximum extent permitted by applicable law, none of the Trustee, the Collateral
Agent or any Lender or any of their respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Aircraft Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Aircraft Collateral upon the
request of Parent, any Subsidiary of Parent, any Non-Lender Secured Party or any
other Person or to take any other action or forbear from doing so whatsoever
with regard to the Aircraft Collateral or any part thereof, except for any such
action or failure to act that constitutes willful misconduct or gross negligence
of such Person.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Termination of this Aircraft Security Agreement. Subject to
Section 6.03, Section 6.04 and Section 7.04 (and without in any way limiting
provisions regarding any release of the Lien of this Aircraft Security Agreement
contained in such Section 6.03, Section 6.04 and Section 7.04, as applicable):

(a) At such time as the Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full, the
Commitments under the Credit Agreement have been terminated and no Letters of
Credit shall be outstanding (except for Letters of Credit that have been cash

 

Aircraft Security Agreement

 

H-35



--------------------------------------------------------------------------------

collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent), all Aircraft Collateral shall be released from the
Liens created hereby, and this Aircraft Security Agreement and all obligations
(other than those expressly stated to survive such termination) of the Trustee
and the Grantor shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Aircraft Collateral
shall revert to the Grantor. At the request and sole expense of the Grantor
following any such termination, the Trustee shall execute, acknowledge and
deliver to the Grantor such releases, instruments or other documents and do or
cause to be done all other acts, as the Grantor shall reasonably request to
evidence such termination.

(b) Upon any Permitted Disposition of Aircraft Collateral (whether by way of the
sale of Aircraft Collateral or the sale of Capital Stock of the Grantor of such
Aircraft Collateral) permitted by the Credit Agreement, the Lien pursuant to
this Aircraft Security Agreement on the Aircraft Collateral subject to such sale
or other disposition (or in the case of a sale of Capital Stock of the Grantor,
the Grantor’s Aircraft Collateral) shall be automatically released. In
connection with any other Disposition of Aircraft Collateral (whether by way of
the sale of Aircraft Collateral or the sale of Capital Stock of the Grantor of
such Aircraft Collateral) permitted under the Credit Agreement, the Trustee
shall, upon receipt from the Grantor of a written request for the release of the
Aircraft Collateral subject to such sale or other disposition (or in the case of
a sale of Capital Stock of the Grantor, the release of the Grantor’s Aircraft
Collateral), at the Grantor’s sole cost and expense, execute, acknowledge and
deliver to the Grantor such releases, instruments or other documents, and do or
cause to be done all other acts, as the Grantor shall reasonably request to
evidence or effect the release of the Liens created hereby (if any) on such
Aircraft Collateral.

Section 8.02. No Legal Title to Aircraft Collateral in the Secured Parties. No
holder of any Obligation shall have legal title to any part of the Aircraft
Collateral. No transfer, by operation of law or otherwise, of any Obligations or
other right, title and interest of any Secured Party in and to the Aircraft
Collateral or hereunder shall operate to terminate this Aircraft Security
Agreement or entitle such holder or any successor or transferee of such holder
to an accounting or to the transfer to it of any legal title to any part of the
Aircraft Collateral.

Section 8.03. Sale by the Trustee Is Binding. Any sale or other conveyance of
any Aircraft, the related Airframe, any related Engine or any interest therein
by the Trustee made pursuant to the terms of this Aircraft Security Agreement
shall bind the Secured Parties and the Grantor and shall be effective to
transfer or convey all right, title and interest of the Trustee, the Grantor and
such Secured Parties in and to such Aircraft, Airframe, Engine or interest
therein. No purchaser or other grantee shall be required to inquire as to the
authorization, necessity, expediency or regularity of such sale or conveyance or
as to the application of any sale or other proceeds with respect thereto by the
Trustee or the other Secured Parties.

 

Aircraft Security Agreement

 

H-36



--------------------------------------------------------------------------------

Section 8.04. This Aircraft Security Agreement for the Benefit of the Grantor,
the Trustee, the Collateral Agent and the Secured Parties. Nothing in this
Aircraft Security Agreement, whether express or implied, shall be construed to
give any Person other than the Grantor, the Trustee, the Collateral Agent and
the other Secured Parties any legal or equitable right, remedy or claim under or
in respect of this Aircraft Security Agreement, except that the Persons referred
to in the second to last full paragraph of Section 6.01(a) shall be third party
beneficiaries of such paragraph.

Section 8.05. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing (including by
facsimile or electronic mail), and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:

(i) if to the Grantor, to it at [            ], Facsimile No.: [            ],
email: [            ]; in each case Attention: [            ]; with copies
(which shall not constitute notice) to: [            ],
facsimile: [            ]; Attention: [            ]; and

(ii) if to the Trustee, to it at [Name of Trustee], [            ], Facsimile
No.: [            ]; email: [            ]; in each case
Attention: [            ].

(b) The Trustee or the Grantor may, in its reasonable discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Aircraft Security Agreement shall be deemed to have been
given on the date of receipt.

Section 8.06. Severability of Provisions. To the extent permitted by applicable
law, any provision of this Aircraft Security Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Aircraft Security Agreement

 

H-37



--------------------------------------------------------------------------------

Section 8.07. No Oral Modification or Continuing Waivers. Subject to Section
10.08 of the Credit Agreement, no terms or provisions of this Aircraft Security
Agreement may be changed, waived, discharged or terminated orally, but only by
an instrument in writing signed by the Grantor and the Trustee. Any waiver of
the terms hereof shall be effective only in the specific instance and for the
specific purpose given.

Section 8.08. Successors and Assigns. This Aircraft Security Agreement shall be
binding upon the Grantor and its successors and assigns and shall inure to the
benefit of the Trustee, the Collateral Agent and each Secured Party and their
respective successors and permitted assigns; provided that the Grantor may not
transfer or assign any or all of its rights or obligations hereunder without the
prior written consent of the Trustee, unless otherwise permitted by the
applicable Loan Documents. All agreements, statements, representations and
warranties made by the Grantor herein or in any certificate or other instrument
delivered by the Grantor or on its behalf under this Aircraft Security Agreement
shall be considered to have been relied upon by the Secured Parties and shall
survive the execution and delivery of this Aircraft Security Agreement and the
other Loan Documents regardless of any investigation made by the Trustee, the
Collateral Agent or the Secured Parties or on their behalf.

Section 8.09. Headings. Section headings used herein are for convenience only
and are not to affect the construction or be taken into consideration in
interpreting this Aircraft Security Agreement.

Section 8.10. Normal Commercial Relations. Anything contained in this Aircraft
Security Agreement to the contrary notwithstanding, the Trustee, any other
Secured Party or any of their affiliates may conduct any banking or other
financial transactions, and have banking or other commercial relationships, with
the Grantor, fully to the same extent as if this Aircraft Security Agreement
were not in effect, including without limitation the making of loans or other
extensions of credit to the Grantor for any purpose whatsoever, whether related
to any of the transactions contemplated hereby or otherwise.

Section 8.11. The Grantor’s Performance and Rights. Any obligation imposed on
the Grantor herein shall require only that the Grantor perform or cause to be
performed such obligation, even if stated as a direct obligation, and the
performance of any such obligation by any permitted assignee, lessee or
transferee under an assignment, lease or transfer agreement then in effect and
in accordance with the provisions of this Aircraft Security Agreement shall
constitute performance by the Grantor and, to the extent of such performance,
discharge such obligation by the Grantor. Except as otherwise expressly provided
herein, any right granted to the Grantor in this Aircraft Security Agreement
shall grant the Grantor the right to permit such right to be exercised by any
such assignee, lessee or transferee, and, in the case of a lessee, as if the
terms hereof were applicable to such lessee were such lessee the Grantor
hereunder. The inclusion of specific references to obligations or rights of any
such assignee, lessee or transferee in certain provisions of

 

Aircraft Security Agreement

 

H-38



--------------------------------------------------------------------------------

this Aircraft Security Agreement shall not in any way prevent or diminish the
application of the provisions of the two sentences immediately preceding with
respect to obligations or rights in respect of which specific reference to any
such assignee, lessee or transferee has not been made in this Aircraft Security
Agreement.

Section 8.12. Execution in Counterparts. This Aircraft Security Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

Section 8.13. Governing Law. THIS AIRCRAFT SECURITY AGREEMENT HAS BEEN DELIVERED
IN THE STATE OF NEW YORK AND THIS AIRCRAFT SECURITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AIRCRAFT SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO
THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

Section 8.14. Consent to Jurisdiction and Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property in any legal action or proceeding relating to this Aircraft
Security Agreement and the other Loan Documents to which it is a party, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York and appellate courts from either of them on and after the Plan
Effective Date, and, prior to the Plan Effective Date, of the United States
Bankruptcy Court for the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Aircraft Security Agreement, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall, to the
extent permitted by law, be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Aircraft Security Agreement in any court
referred to in Section 8.14(a).

 

Aircraft Security Agreement

 

H-39



--------------------------------------------------------------------------------

Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Each party hereto hereby irrevocably and unconditionally consents to service
of process in the manner provided for notices in Section 8.05. Nothing in this
Aircraft Security Agreement will affect the right of any party to this Aircraft
Security Agreement to serve process in any other manner permitted by law.

Section 8.15. Amendments, Etc. This Aircraft Security Agreement may not be
amended, modified or waived except with the written consent of the Grantor and
the Trustee (who shall act pursuant to and in accordance with the terms of
Section 10.08 of the Credit Agreement); provided that unless separately agreed
in writing between the Grantor and any Non-Lender Secured Party, no such waiver
and no such amendment or modification shall amend, modify or waive Section
3.01(a) (or the definition of “Non-Lender Secured Party” or “Secured Party” to
the extent relating thereto) if such waiver, amendment, or modification would
directly and adversely affect a Non-Lender Secured Party without the written
consent of such affected Non-Lender Secured Party. Any amendment, modification
or supplement of or to any provision of this Aircraft Security Agreement, any
termination or waiver of any provision of this Aircraft Security Agreement and
any consent to any departure by the Grantor from the terms of any provision of
this Aircraft Security Agreement shall be effective only in the specific
instance and for the specific purpose for which made or given. No notice to or
demand upon the Grantor in any instance hereunder shall entitle the Grantor to
any other or further notice or demand in similar or other circumstances. For the
avoidance of doubt, it is understood and agreed that any amendment, amendment
and restatement, waiver, supplement or other modification of or to any
Intercreditor Agreement or any Other Intercreditor Agreement that would have the
effect, directly or indirectly, through any reference herein to any
Intercreditor Agreement or any Other Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Aircraft Security
Agreement, or any term or provision hereof, or any right or obligation of the
Grantor hereunder or in respect hereof, shall not be given such effect except
pursuant to a written instrument executed by the Grantor and the Trustee in
accordance with this Section 8.15.

[Signature Pages Follow.]

 

Aircraft Security Agreement

 

H-40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Aircraft Security
Agreement to be duly executed by their respective officers thereof duly
authorized, as of the date first above written.

 

[NAME OF GRANTOR] By:       Name:   Title:

 

Signature Page

 

Aircraft Security Agreement



--------------------------------------------------------------------------------

[NAME OF TRUSTEE], as Trustee By:  

 

  Name:   Title:

 

Signature Page

 

Aircraft Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A to

AIRCRAFT SECURITY AGREEMENT

FORM OF AIRCRAFT SECURITY AGREEMENT SUPPLEMENT

AIRCRAFT SECURITY AGREEMENT SUPPLEMENT NO.     

AIRCRAFT SECURITY AGREEMENT SUPPLEMENT NO.      , dated             ,         
(“Aircraft Security Agreement Supplement”), between [NAME OF GRANTOR] (the
“Grantor”) and [NAME OF TRUSTEE], as Trustee under the Aircraft Security
Agreement (each as hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Aircraft Security Agreement, dated as of             , 20     (the
“Aircraft Security Agreement”; capitalized terms used herein without definition
shall have the meanings specified therefor in Annex A to the Aircraft Security
Agreement), between the Grantor and [Name of Trustee], as security trustee (the
“Trustee”), provides for the execution and delivery of supplements thereto
substantially in the form hereof which shall particularly describe an Aircraft,
and shall specifically grant a security interest in such Aircraft to the
Trustee; and

[WHEREAS, the Aircraft Security Agreement relates to the Airframes and Engines
described in Annex A attached hereto and made a part hereof, and a counterpart
of the Aircraft Security Agreement Supplement is attached to and made a part of
this Aircraft Security Agreement;]1

[WHEREAS, the Grantor has, as provided in the Aircraft Security Agreement,
heretofore executed and delivered to the Trustee Aircraft Security Agreement
Supplement(s) for the purpose of specifically subjecting to the Lien of the
Aircraft Security Agreement certain airframes and/or engines therein described,
which Aircraft Security Agreement Supplement(s) is/are dated and has/have been
duly recorded with the FAA as set forth below, to wit:

 

Date

  

Recordation Date

  

Conveyance No.]2

                             

 

1  Use for Aircraft Security Agreement Supplement No. 1 only.

2  Use for all Aircraft Security Agreement Supplements other than Aircraft
Security Agreement Supplement No. 1.

 

Aircraft Security Agreement



--------------------------------------------------------------------------------

NOW, THEREFORE, to secure all of the Obligations, and in consideration of the
premises, the mutual agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantor hereby pledges, grants and creates a security interest and mortgage in
favor of the Trustee for its benefit and the benefit of the other Secured
Parties in all estate, right, title and interest of the Grantor in, to and under
the Aircraft, including the Airframe[s] and Engines described in Annex A
attached hereto, whether or not any such Engine may from time to time be
installed on [any][the][the related Airframe, any other] Airframe or any other
airframe or any other aircraft, and any and all Parts relating thereto, and, to
the extent provided in the Aircraft Security Agreement, all substitutions and
replacements of, and additions, improvements, accessions and accumulations to,
[the][each such] Aircraft, including the Airframe, the Engines and any and all
Parts (in each case other than any substitutions, replacements, additions,
improvements, accessions and accumulations that constitute items excluded from
the definition of Parts by clauses (b), (c) and (d) thereof) relating thereto;

TO HAVE AND TO HOLD all and singular the aforesaid property unto the Trustee,
and its successors and permitted assigns, in trust for its benefit and the
benefit of other Secured Parties, except as otherwise provided in the Aircraft
Security Agreement, and for the uses and purposes and subject to the terms and
provisions set forth in the Aircraft Security Agreement.

This Aircraft Security Agreement Supplement shall be construed as supplemental
to the Aircraft Security Agreement and shall form a part thereof, and the
Aircraft Security Agreement is hereby incorporated by reference herein and is
hereby ratified, approved and confirmed.

THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT HAS BEEN DELIVERED IN THE STATE OF
NEW YORK AND THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AIRCRAFT SECURITY AGREEMENT SUPPLEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS,
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Pages Follow.]

 

Aircraft Security Agreement

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Aircraft Security Agreement
Supplement No.      to be duly executed by their respective duly authorized
officers, on the date first above written.

 

[NAME OF GRANTOR] By:  

 

  Name:   Title: [NAME OF TRUSTEE], as Trustee By:  

 

  Name:   Title:

 

Signature Page

 

Aircraft Security Agreement



--------------------------------------------------------------------------------

Annex A to

Aircraft Security Agreement Supplement No.     

DESCRIPTION OF AIRFRAME[S] AND ENGINES

AIRFRAME

 

Manufacturer

  

Model

  

Generic

Manufacturer

and Model

  

FAA

Registration

No.

  

Manufacturer’s

Serial No.

                                               

ENGINES

 

Manufacturer

  

Model

  

Generic

Manufacturer and

Model

  

Manufacturer’s

Serial Nos.

                                            

Each Engine has 550 or more rated takeoff horsepower or the equivalent of such
horsepower and is a jet propulsion aircraft engine having at least 1750 pounds
of thrust or the equivalent of such thrust.

 

Aircraft Security Agreement



--------------------------------------------------------------------------------

EXHIBIT B to

AIRCRAFT SECURITY AGREEMENT

LIST OF PERMITTED COUNTRIES

 

Australia*    Japan* Austria*    Kuwait Bahamas    Liechtenstein* Barbados   
Luxembourg* Belgium    Malaysia Bermuda Islands    Mexico Brazil    Monaco*
British Virgin Islands    the Netherlands* Canada*    Netherlands Antilles
Cayman Islands    New Zealand* Chile    Norway* Czech Republic    Peoples’
Republic of China Denmark*    Poland Ecuador    Portugal Finland*    Republic of
China (Taiwan) France*    Singapore Germany*    South Africa Greece    South
Korea Hong Kong    Spain Hungary    Sweden* Iceland*    Switzerland* India   
Thailand Ireland*    Trinidad and Tobago Italy    United Kingdom* Jamaica   

 

* Country of domicile for a manufacturer (or its Affiliate) referred to in
Section 6.01(a)(ix).

 

Aircraft Security Agreement



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AND GUARANTY AGREEMENT

Description of Security Agreement for Spare Engines

The Aircraft Security Agreement(s), which may be entered into in the future by a
Grantor to pledge any spare engine to a trustee (the “Security Trustee”) acting
on behalf of the Collateral Agent, as Additional Collateral or Qualified
Replacement Assets will contain terms to the following effect with respect to
such spare engine.

Maintenance and operation

The Grantor will be obligated at its expense to maintain, service, repair, and
overhaul such spare engine (or cause the same to be done) so as to keep it in
such condition as necessary to maintain the airworthiness certificate for the
aircraft upon which such spare engine is installed (the “Related Aircraft”) in
good standing at all times (other than during temporary periods of storage,
maintenance, testing or modification or during periods of grounding by
applicable governmental authorities).

The Grantor will agree that such spare engine shall not be maintained, used,
serviced, repaired, overhauled or operated, in violation of any law, rule or
regulation of any government having jurisdiction over the Related Aircraft, or
in violation of any airworthiness certificate, license or registration relating
to the Related Aircraft issued by such government, except to the extent the
Grantor (or any lessee) is contesting in good faith the validity or application
of any such law, rule or regulation or airworthiness certificate, license or
registration in any manner that does not involve any material risk of sale,
forfeiture or loss of such spare engine or impair the lien of the Aircraft
Security Agreement with respect to such spare engine.

The Grantor must make (or cause to be made) all alterations, modifications, and
additions to such spare engine necessary to meet the applicable requirements of
the FAA or any other applicable governmental authority of another jurisdiction
in which the Related Aircraft may then be registered; provided that the Grantor
(or any lessee) may in good faith contest the validity or application of any
such requirement in any manner that does not involve, among other things, a
material risk of sale, forfeiture or loss of such spare engine, and does not
adversely affect the Security Trustee’s interest in such spare engine under (and
as defined in) the Aircraft Security Agreement. The Grantor (or any lessee) may
add further parts and make other alterations, modifications and additions to
such spare engine as the Grantor (or any such lessee) may deem desirable in the
proper conduct of its business, including removal (without replacement) of
parts, so long as such alterations, modifications, additions, or removals do not
materially diminish the value or utility of such spare engine below its value or
utility immediately prior to such alteration, modification, addition, or removal
(assuming such spare engine was maintained in accordance with the Aircraft
Security Agreement), except that the value (but not the utility) of such spare
engine may be reduced from time to time by the value of any parts which have
been removed that the Grantor (or any such lessee) deems obsolete or no

 

I-1



--------------------------------------------------------------------------------

longer suitable or appropriate for use on such spare engine. All parts (with
certain exceptions) incorporated or installed in or added to such spare engine
as a result of such alterations, modifications or additions will be subject to
the lien of the Aircraft Security Agreement. The Grantor (or any lessee) will be
permitted to remove (without replacement) parts that are in addition to, and not
in replacement of or substitution for, any part originally incorporated or
installed in or attached to such spare engine at the time of delivery thereof to
the Grantor, as well as any part that is not required to be incorporated or
installed in or attached to such spare engine pursuant to applicable
requirements of the FAA or the applicable aviation authority of any other
jurisdiction in which the Related Aircraft may then be registered, or any part
that can be removed without materially diminishing the requisite value or
utility of such spare engine.

Except as set forth above, the Grantor will be obligated to replace or cause to
be replaced all parts that are incorporated or installed in or attached to such
spare engine and become worn out, lost, stolen, destroyed, seized, confiscated,
damaged beyond repair or permanently rendered unfit for use. Any such
replacement parts will become subject to the lien of the Aircraft Security
Agreement in lieu of the part replaced.

Registration, leasing and possession

The Grantor will be required to record the Aircraft Security Agreement with the
FAA. In addition, the Grantor will register the “international interests”
created pursuant to the Aircraft Security Agreement under the Cape Town
Convention on International Interests in Mobile Equipment and the related
Aircraft Equipment Protocol (the “Cape Town Treaty”). The Grantor will be
permitted, subject to certain limitations, to lease such spare engine to any
United States certificated air carrier, to certain foreign air carriers or to
certain manufacturers of airframes or engines (or their affiliates acting under
an unconditional guarantee of such manufacturer). In addition, subject to
certain limitations, the Grantor will be permitted to transfer possession of
such spare engine, other than by lease, including transfers of possession by the
Grantor or any lessee in connection with certain interchange and pooling
arrangements, “wet leases,” and transfers in connection with maintenance or
modifications and transfers to the government of the United States, Canada,
France, Germany, Japan, The Netherlands, Sweden, Switzerland and the United
Kingdom or any instrumentality or agency thereof. There will be no general
geographical restriction on the Grantor’s (or any lessee’s) ability to operate
such spare engine.

Insurance

With respect to such spare engine, the Grantor will maintain insurance, against
such risks, including fire and other risks, as is prudent and customary for
United States-based passenger airlines of similar size insuring similar assets.

 

I-2



--------------------------------------------------------------------------------

With respect to such spare engine, the Grantor will maintain public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about, or in connection with the use of such spare engine in
such amounts and with such deductibles as is prudent and customary for United
States-based passenger airlines of similar size insuring against similar risks.

Events of loss

If an Event of Loss occurs with respect to such spare engine, the Grantor may
elect within 90 days after such occurrence to substitute (such substitution to
be completed by the first business day after 120 days following the occurrence
of such Event of Loss), as replacement for such spare engine an engine of the
same model as such spare engine to be replaced or a comparable or improved
model. In connection with such replacement, the Grantor shall provide (x) an
Appraisal of the replacement engine demonstrating that the Appraised Value of
such replacement engine is no less than the Appraised Value of such spare
engine, (y) opinions of counsel as to the due recordation of a supplement to the
Aircraft Security Agreement relating to such replacement engine, the
registration of such replacement engine with the International Registry under
the Cape Town Treaty and the validity and perfection of the security interest
granted to the Security Trustee in the replacement engine. Following the
replacement of such spare engine with a replacement engine as provided above,
such spare engine will be released from the Collateral.

If the Grantor elects not to replace such spare engine, as applicable, then upon
compliance with Section 2.12 or Section 6.04 of the Credit Agreement, such spare
engine will be released from the Collateral.

An “Event of Loss” with respect to such spare engine, means any of the following
events with respect to such spare engine:

 

  •   the loss of such spare engine or of the use thereof due to destruction,
damage to such spare engine beyond repair or rendition of such spare engine
permanently unfit for normal use for any reason whatsoever;

 

  •   any damage to such spare engine that results in an insurance settlement
with respect to such spare engine on the basis of a total loss or a compromised
or constructive total loss;

 

  •   the theft, hijacking or disappearance of such spare engine for a period
exceeding 180 consecutive days;

 

  •   the requisition for use of such spare engine by any government (other than
a requisition for use by the government of Canada, France, Germany, Japan, The
Netherlands, Sweden, Switzerland, the United Kingdom or the United States or the
government of the country of registry of the Related Aircraft) that results in
the loss of possession of such spare engine by the Grantor (or any lessee) for a
period exceeding 12 consecutive months;

 

I-3



--------------------------------------------------------------------------------

  •   any requisition of title or other compulsory acquisition, capture,
seizure, deprivation, confiscation or detention (excluding requisition for use
not involving a requisition of title) for any reason of such spare engine by any
government that results in the loss of title or use of such spare engine by the
Grantor (or any lessee) for a period in excess of 180 consecutive days; and

 

  •   any divestiture of title to or interest in such spare engine or, in
certain circumstances, the installation of such spare engine on an airframe that
is subject to a conditional sale or other security agreement.

Remedies

The Aircraft Security Agreement will provide that, if an Event of Default under
the Credit Agreement has occurred and is continuing, the Security Trustee may
exercise certain rights or remedies available to it under the Aircraft Security
Agreement or under applicable law. Such remedies include the right to take
possession of such spare engine, subject to the Aircraft Security Agreement, and
to sell such spare engine.

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AND GUARANTY AGREEMENT

OFFICER’S CERTIFICATE

Collateral Coverage Ratio Certificate

AMERICAN AIRLINES, INC.

Reference is made to the Credit and Guaranty Agreement, dated as of April [29],
2016 (as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
defined therein being used herein as therein defined), by and among AMERICAN
AIRLINES, INC., a Delaware corporation (the “Borrower”), AMERICAN AIRLINES GROUP
INC., a Delaware corporation (“Parent”), the direct and indirect Domestic
Subsidiaries of Parent from time to time party thereto other than the Borrower,
each of the several banks and other financial institutions or entities from time
to time party thereto as a lender (the “Lenders”), BARCLAYS BANK PLC, as
administrative agent for the Lenders and as collateral agent for the Secured
Parties.

[This certificate is being delivered pursuant to Section 4.02(d) of the Credit
Agreement. The undersigned hereby certifies, on behalf of the Borrower, that the
Collateral Coverage Ratio as of [insert applicable date of Loan and/or Letter of
Credit], giving pro forma effect to any Loans made on, and/or Letters of Credit
issued on, such date, is [        ] to 1.0.]1

[This certificate is being delivered in connection with a Disposition of
Collateral pursuant to Section 6.04(ii)(D) of the Credit Agreement. The
undersigned hereby certifies, on behalf of the Borrower, that the Collateral
Coverage Ratio as of [insert applicable date of Disposition of Collateral],
giving pro forma effect to such Disposition of Collateral and any actions taken
pursuant to Section 6.04(ii)(B)(II), is [        ] to 1.0 and that the
Collateral includes at least one category of Core Collateral after giving effect
to such Disposition and any actions taken pursuant to clause 6.04(B)(II).]2

[This certificate is being delivered pursuant to Section 6.09(a) of the Credit
Agreement. The undersigned hereby certifies, on behalf of the Borrower, that the
Collateral Coverage Ratio as of [insert applicable Reference Date] is [        ]
to 1.0. [and that the Collateral includes at least one category of Core
Collateral3]]4

 

1  For Collateral Coverage Ratio Certificate delivered pursuant to Section
4.02(d) of the Credit Agreement.

2  For Collateral Coverage Ratio Certificate delivered pursuant to Sections
5.01(i) and 6.04(ii)(D) of the Credit Agreement.

3  Include bracketed language only if Reference Date occurs on or after the
Initial Collateral Release Date.

4  For Collateral Coverage Ratio Certificate delivered pursuant to Sections
5.01(f) and 6.09(a) of the Credit Agreement

 

J-1



--------------------------------------------------------------------------------

[This certificate is being delivered in connection with a release of Collateral
pursuant to Section 6.09(c) of the Credit Agreement. The undersigned hereby
certifies, on behalf of the Borrower, that (A) no Event of Default has occurred
and is continuing, (B) the Collateral Coverage Ratio as of the date hereof,
giving pro forma effect to such release and any actions taken pursuant to
Section 6.09(c)(B)(y), is [        ] to 1.0 and (C) [no Core Collateral Failure
has occurred as a result of such Borrower Release]/[the Borrower shall grant a
security interest in additional assets pledged as Additional Collateral such
that the Collateral would include at least one category of Core Collateral].]5

[This certificate is being delivered in connection with a Permitted Disposition
of Leased Collateral pursuant to clause (6)(B) of the definition of Permitted
Disposition. The undersigned hereby certifies, on behalf of the Borrower, that
the Collateral Coverage Ratio as of the date hereof, giving pro forma effect to
such Permitted Disposition, is [        ] to 1.0.]6

Annex A sets forth the calculation of the Collateral Coverage Ratio.

[Remainder of page intentionally left blank.]

 

5  For Collateral Coverage Ratio Certificate delivered pursuant to Section
6.09(c) of the Credit Agreement.

6  For Collateral Coverage Ratio Certificate delivered pursuant to clause 6(B)
of the definition of Permitted Disposition.

 

J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of
[                ].

 

AMERICAN AIRLINES, INC. By:  

 

  Name:   Title:

 

[Office’s Certificate – Collateral Coverage Ration]

 

J-3



--------------------------------------------------------------------------------

Collateral Coverage Ratio Calculation

 

(1)        Appraised Value of Collateral:    $             (2)    Sum (without
duplication) of the following:           (a)      The outstanding Total
Revolving Extensions of Credit (other than LC Exposure that has been Cash
Collateralized in accordance with Section 2.02(j) of the Credit Agreement)   
$                (b)      plus, the aggregate outstanding principal amount of
all Term Loans    $                (c)      plus, the aggregate outstanding
principal amount of all Pari Passu Senior Secured Debt    $                (d)
     plus, the aggregate outstanding amount of all Designated Hedging
Obligations that constitute “Obligations”    $                (e)      plus, the
aggregate outstanding amount of all Designated Banking Product Obligations that
constitute “Obligations”    $                     Total Obligations (sum of
lines (a), (b), (c), (d) and (e)    $                Ratio of (1) to (2):   

 

J-4



--------------------------------------------------------------------------------

EXHIBIT K TO

CREDIT AND GUARANTY AGREEMENT

[Form of]

INTERCREDITOR AGREEMENT

dated as of [                    ]

by and between

[                    ]

as Original First Lien Agent,

and

[                    ]

as [            ]i [First/Second]ii Lien Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. DEFINITIONS

     2   

Section 1.01

  UCC Definitions      2   

Section 1.02

  Other Definitions      2   

Section 1.03

  Rules of Construction      24   

Article II. LIEN PRIORITY

     24   

Section 2.01

  Lien Priority      24   

Section 2.02

  Waiver of Right to Contest Liens      28   

Section 2.03

  Remedies Standstill      30   

Section 2.04

  Exercise of Rights      33   

Section 2.05

  No New Liens      35   

Section 2.06

  Waiver of Marshalling      37   

Article III. ACTIONS OF THE PARTIES

     37   

Section 3.02

  Sharing of Information and Access      38   

Section 3.03

  Insurance      38   

Section 3.04

  No Additional Rights for the Loan Parties Hereunder      38   

Article IV. APPLICATION OF PROCEEDS

     38   

Section 4.01

  Application of Proceeds      38   

Section 4.02

  Specific Performance and Other Relief      42   

Article V. INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

     42   

Section 5.01

  Notice of Acceptance and Other Waivers      42   

Section 5.02

  Modifications to Senior Priority Documents and Junior Priority Documents     
43   

Section 5.03

  Reinstatement and Continuation of Agreement      47   

Section 5.04

  Excluded Cash Collateral      48   

Article VI. INSOLVENCY PROCEEDINGS

     48   

Section 6.01

  DIP Financing      48   

Section 6.02

  Relief from Stay      49   

Section 6.03

  No Contest      49   

Section 6.04

  Asset Sales      50   

Section 6.05

  Separate Grants of Security and Separate Classification      50   

Section 6.06

  Enforceability      51   

Section 6.07

  Senior Priority Obligations Unconditional      51   

Section 6.08

  Junior Priority Obligations Unconditional      51   



--------------------------------------------------------------------------------

Section 6.09

  Adequate Protection      52   

Section 6.10

  Certain Waivers      53   

Article VII. MISCELLANEOUS

     53   

Section 7.01

  Rights of Subrogation      53   

Section 7.02

  Further Assurances      54   

Section 7.03

  Agent Representations      54   

Section 7.04

  Amendments      54   

Section 7.05

  Addresses for Notices      55   

Section 7.06

  No Waiver, Cumulative Remedies      56   

Section 7.07

  Continuing Agreement, Transfer of Secured Obligations      56   

Section 7.08

  GOVERNING LAW      57   

Section 7.09

  Counterparts      57   

Section 7.10

  No Third-Party Beneficiaries      57   

Section 7.11

  Designation of Additional Indebtedness; Joinder of Additional Agents      57
  

Section 7.12

  Senior Priority Representative; Notice of Senior Priority Representative
Change      59   

Section 7.13

  [Reserved]      59   

Section 7.14

  Provisions Solely to Define Relative Rights      59   

Section 7.15

  Headings      59   

Section 7.16

  Severability      59   

Section 7.17

  Attorneys’ Fees      59   

Section 7.18

  VENUE; JURY TRIAL WAIVER      60   

Section 7.19

  Intercreditor Agreement      60   

Section 7.20

  No Warranties or Liability      60   

Section 7.21

  Conflicts      61   

Section 7.22

  Information Concerning Financial Condition of the Loan Parties      61   

Section 7.23

  Excluded Assets      61   

Exhibits:

 

Exhibit A    — Additional Indebtedness Designation Exhibit B    — Additional
Indebtedness Joinder Exhibit C    — First Lien Credit Agreement or
[        ]i[First/Second Lien]ii Credit Facility Joinder Exhibit D    — Trustee
Joinder



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This Intercreditor Agreement (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of [        ] between [    ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time and as further defined herein, the “Original First Lien Agent”) for
the Original First Lien Secured Parties referred to below, and [        ], in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time and as further defined herein, the “[        ] i
[First/Second]ii Lien Agent”) for the [        ]i [First/Second]ii Lien Lenders
referred to below party from time to time to the [        ] i [First/Second]ii
Lien Credit Agreement referred to below. Capitalized terms defined in Article I
hereof are used in this Agreement as so defined.

PRELIMINARY STATEMENT

Pursuant to the Original First Lien Credit Agreement, the Original First Lien
Credit Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Original First Lien Borrower.

Pursuant to the Original First Lien Credit Agreement, the Original First Lien
Guarantors have agreed to guarantee the payment and performance of the Original
First Lien Borrower’s obligations under the Original First Lien Documents.

Pursuant to the [        ]i [First/Second]ii Lien Credit Facility, [        ]i
[First/Second]ii Lien Creditors have agreed to make certain extensions of credit
to or for the benefit of the [        ]iii Borrower, as more particularly
provided therein.

Pursuant to the [        ]i [First/Second]ii Lien Guarantees, the [        ]i
[First/Second]ii Lien Guarantors have agreed to guarantee the payment and
performance of the [        ]iii Borrower’s obligations under the [    ]i
[First/Second]ii Lien Documents.

Pursuant to this Agreement, the Company may, from time to time, designate
certain additional obligations of any Loan Party as “Additional Indebtedness” by
executing and delivering an Additional Indebtedness Designation hereunder and by
complying with the procedures set forth in Section 7.11 hereof, and the holders
of such Additional Indebtedness and any other applicable Additional Credit
Facility Secured Party shall thereafter constitute Senior Priority Creditors or
Junior Priority Creditors (as so designated by the Company), as the case may be,
and any Additional Agent therefor shall thereafter constitute a Senior Priority
Agent or Junior Priority Agent (as so designated by the Company), as the case
may be, for all purposes under this Agreement.

Each of the Original First Lien Agent (on behalf of the Original First Lien
Secured Parties) and the [        ]i [First/Second]ii Lien Agent (on behalf of
the [        ]i [First/Second]ii Lien Secured Parties) and, by their
acknowledgment hereof, the Original First Lien Loan Parties and the [        ]i
[First/Second]ii Lien Loan Parties, desire to agree to the relative priority of
Liens on the Collateral and certain other rights, priorities and interests as
provided herein.

 

1



--------------------------------------------------------------------------------

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

VII.

DEFINITIONS

A. UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper, Deposit
Accounts, Documents, Financial Assets, Instruments, Investment Property, Money,
Security and Security Entitlements.

B. Other Definitions. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Additional Agent” shall mean any one or more administrative agents, collateral
agents, security agents, trustees or other representatives for or of any one or
more Additional Credit Facility Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Credit Facility.

“Additional Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Additional Loan Party with the
obligations of such Additional Loan Party thereunder being secured by one or
more Additional Collateral Documents, (b) was an Additional Agent, an Additional
Credit Facility Lender or an Affiliate of an Additional Credit Facility Lender
on the date hereof, or at the time of entry into such Bank Products Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company in accordance with the terms of one or
more Additional Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Affiliate
hereunder with respect to more than one Credit Facility).

“Additional Borrower” shall mean any Additional Loan Party that incurs or issues
Additional Indebtedness under any Additional Credit Facility, together with its
successors and assigns.

“Additional Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional Credit Facility, and in any event shall include all
security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, modified or supplemented from time to time.

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including any credit agreements, loan agreements, indentures,
guarantees or other financing agreements, in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time, together
with (b) if designated by the Company, any other agreement (including any credit
agreement, loan agreement, indenture or other financing agreement) extending the

 

2



--------------------------------------------------------------------------------

maturity of, consolidating, restructuring, refunding, replacing or refinancing
all or any portion of the Additional Obligations, whether by the same or any
other lender, debtholder or group of lenders or debtholders, or the same or any
other agent, trustee or representative therefor, or otherwise, and whether or
not increasing the amount of any Indebtedness that may be incurred thereunder;
provided that all Indebtedness that is Senior Priority Debt incurred under such
other agreements meets the requirements of Additional Indebtedness.

“Additional Credit Facility Lenders” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their successors,
assigns and transferees, as well as any Person designated as an “Additional
Credit Facility Lender” under any Additional Credit Facility.

“Additional Credit Facility Secured Parties” shall mean all Additional Agents,
all Additional Credit Facility Lenders, all Additional Bank Products Affiliates
and all Additional Hedging Affiliates, and all successors, assigns, transferees
and replacements thereof, as well as any Person designated as an “Additional
Credit Facility Secured Party” under any Additional Credit Facility; and with
respect to any Additional Agent, shall mean the Additional Credit Facility
Secured Party represented by such Additional Agent.

“Additional Documents” shall mean, with respect to any Indebtedness designated
as Additional Indebtedness hereunder, any Additional Credit Facilities, any
Additional Guarantees, any Additional Collateral Documents, any Bank Products
Agreements between any Loan Party and any Additional Bank Products Affiliate,
any Hedging Agreements between any Loan Party and any Additional Hedging
Affiliate, those other ancillary agreements as to which any Additional Credit
Facility Secured Party is a party or a beneficiary and all other agreements,
instruments, documents and certificates, now or hereafter executed by or on
behalf of any Loan Party or any of its respective Subsidiaries or Affiliates,
and delivered to any Additional Agent, in connection with any of the foregoing
or any Additional Credit Facility, including any intercreditor or joinder
agreement among any of the Additional Credit Facility Secured Parties or among
any of the Secured Parties and any Additional Credit Facility Secured Parties,
in each case as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guarantees” shall mean any one or more guarantees of any Additional
Obligations of any Additional Loan Party by any other Additional Loan Party in
favor of any Additional Credit Facility Secured Party, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time.

“Additional Guarantor” shall mean any Additional Loan Party that at any time has
provided an Additional Guarantee.

“Additional Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Additional Loan Party with the obligations of such
Additional Loan Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Agent, an Additional Credit Facility
Lender or an Affiliate of an Additional Credit

 

3



--------------------------------------------------------------------------------

Facility Lender at the time of entry into such Hedging Agreement, or on or prior
to the date hereof, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more Additional Collateral Documents (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Affiliate hereunder with respect to more than one Credit Facility).

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that

(a) is secured by a Lien on Collateral and is permitted to be so secured by:

(i) prior to the Discharge of Original First Lien Obligations, Section 6.06 of
the Initial Original First Lien Credit Agreement (if the Initial Original First
Lien Credit Agreement is then in effect) or the corresponding negative covenant
restricting Liens contained in any other Original First Lien Credit Agreement
then in effect if the Initial Original First Lien Credit Agreement is not then
in effect (which covenant is designated in such Original First Lien Credit
Agreement as applicable for purposes of this definition);

(ii) prior to the Discharge of [        ]i [First/Second]ii Lien Obligations,
Section [        ]iv of the [        ]i [First/Second]ii Lien Credit Facility
(if the [        ]i [First/Second]ii Lien Credit Facility is then in effect) or
the corresponding negative covenant restricting Liens contained in any other
[        ]i [First/Second]ii Lien Credit Facility then in effect (which covenant
is designated in such [        ]i [First/Second]ii Lien Credit Facility as
applicable for purposes of this definition); and

(iii) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(b) is designated as “Additional Indebtedness” by the Original First Lien
Borrower pursuant to an Additional Indebtedness Designation and in compliance
with the procedures set forth in Section 7.11.

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (a)(i),
prior to the Discharge of Original First Lien Obligations, in Section 1.01 of
the Initial Original First Lien Credit Agreement (if the Initial Original First
Lien Credit Agreement is then in effect), or in any other Original First Lien
Credit Agreement then in effect (if the Initial Original First Lien Credit
Agreement is not then in effect), (y) for purposes of the preceding clause
(a)(ii), prior to the Discharge of [        ]i [First/Second]ii Lien
Obligations, in Section [        ]v of the [        ]i [First/Second]ii Lien
Credit Facility (if the [        ]i [First/Second]ii Lien Credit Facility is
then in effect), or in any other [        ]i [First/Second]ii Lien Credit
Facility then in effect (if the [        ]i [First/Second]ii Lien Credit
Facility is not then in effect), and (z) for purposes of the preceding clause
(a)(iii), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

 

4



--------------------------------------------------------------------------------

“Additional Indebtedness Designation” shall mean a certificate of the Original
First Lien Borrower with respect to Additional Indebtedness, substantially in
the form of Exhibit A attached hereto.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Credit Facility Secured Parties in respect of such Additional Indebtedness,
substantially in the form of Exhibit B attached hereto.

“Additional Loan Party” shall mean the Original First Lien Borrower, Holdings
(so long as it is a guarantor under any of the Additional Guarantees), each
direct or indirect Subsidiary of the Original First Lien Borrower or any of its
Affiliates that is or becomes a party to any Additional Document, and any other
Person who becomes a guarantor under any of the Additional Guarantees.

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Loan Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Loan Party from time to time under any Additional Document to any Additional
Agent, any Additional Credit Facility Secured Parties or any of them, including
any Additional Bank Products Affiliates or Additional Hedging Affiliates,
whether for principal, premium interest (including interest and fees which, but
for the filing of a petition in bankruptcy with respect to such Additional Loan
Party, would have accrued on any Additional Obligation, whether or not a claim
is allowed against such Additional Loan Party for such interest and fees in the
related bankruptcy proceeding), reimbursement for amounts drawn under letters of
credit, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Additional Documents, as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time.

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Loan Party in compliance with:

(i) prior to the Discharge of Original First Lien Obligations, the Initial
Original First Lien Credit Agreement (if the Initial Original First Lien Credit
Agreement is then in effect) or any other Original First Lien Credit Agreement
then in effect if the Initial Original First Lien Credit Agreement is not then
in effect;

(ii) prior to the Discharge of [        ]i [First/Second]ii Lien Obligations,
the [        ]i [First/Second]ii Lien Credit Facility (if the [        ]i
[First/Second]ii Lien Credit Facility is then in effect) or any other
[        ]i [First/Second]ii Lien Credit Facility then in effect; and

(iii) prior to the Discharge of Additional Obligations, any Additional Credit
Facility then in effect.

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (i), prior to the Discharge of Original First Lien Obligations,
in Section 1.01 of the Initial Original First

 

5



--------------------------------------------------------------------------------

Lien Credit Agreement (if the Initial Original First Lien Credit Agreement is
then in effect), or in any other Original First Lien Credit Agreement then in
effect (if the Initial Original First Lien Credit Agreement is not then in
effect), (y) for purposes of the preceding clause (ii), prior to the Discharge
of Initial [        ]i [First/Second]ii Lien Obligations, in Section 1.01 of the
[        ]i [First/Second]ii Lien Credit Facility (if the [        ]i
[First/Second]ii Lien Credit Facility is then in effect), or in any other
[        ]i [First/Second]ii Lien Credit Facility then in effect (if the
[        ]i [First/Second]ii Lien Credit Facility is not then in effect), and
(z) for purposes of the preceding clause (iii), prior to the Discharge of
Additional Obligations, in the applicable Additional Credit Facility then in
effect. In the event that any Indebtedness as defined in any such Credit
Document shall not be Indebtedness as defined in any other such Credit Document,
but is or may be incurred in compliance with such other Credit Document, such
Indebtedness shall constitute Additional Specified Indebtedness for the purposes
of such other Credit Document.

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have
corresponding meanings.

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing an airport or related facilities.

“Aircraft Related Equipment” shall mean aircraft (including engines, airframes,
propellers and appliances), engines, propellers, spare parts, aircraft parts,
simulators and other training devices, quick engine change kits, passenger
loading bridges, other flight or ground service equipment, de-icers, ground
support equipment, aircraft cleaning devices, materials handling equipment,
passenger walkways and other similar equipment or other operating assets.

“Bank Products Affiliate” shall mean any Original First Lien Bank Products
Affiliate, any [        ]i [First/Second]ii Lien Bank Products Affiliate or any
Additional Bank Products Affiliate, as applicable.

“Bank Products Agreement” shall mean any agreement to provide treasury,
depository and cash management services, netting services and automated clearing
house transfers of funds services, including obligations for the payment of
fees, interest, charges, expenses, attorneys’ fees and disbursements in
connection therewith. Treasury, depository and cash management services, netting
services and automated clearing house transfers of funds services include,
without limitation: corporate purchasing, fleet and travel credit card and
prepaid card programs, electronic check processing, electronic receipt services,
lockbox services, cash consolidation, concentration, positioning and investing,
fraud prevention services, and disbursement services.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Law” shall mean the Bankruptcy Code or any similar federal, state or
foreign law for the relief of debtors.

“Borrower” shall mean any of the Original First Lien Borrower, the [        ]i
[First/Second]ii Lien Borrower and any Additional Borrower.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to close.

“Capital Lease Obligation” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized and reflected as a liability on a
balance sheet prepared in accordance with GAAP, and the stated maturity thereof
shall be the date of the last payment of rent or any other amount due under such
lease prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.

“Capital Stock” shall mean:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing clauses (1) through (4) any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

“Cash Equivalents” shall mean, as of the date acquired, purchased or made, as
applicable:

(A) marketable securities or other obligations (a) issued or directly and
unconditionally guaranteed as to interest and principal by the United States
government or (b) issued or unconditionally guaranteed as to interest and
principal by any agency or instrumentality of the United States the obligations
of which are backed by the full faith and credit of the United States, in each
case maturing within three years after such date;

 

7



--------------------------------------------------------------------------------

(B) direct obligations issued by any state of the United States of America or
any political subdivision of any such state or any instrumentality thereof, in
each case maturing within three years after such date and having a rating of at
least A- (or the equivalent thereof) from S&P or A3 (or the equivalent thereof)
from Moody’s;

(C) obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities; provided that,
in each case, the security has a maturity or weighted average life of three
years or less from such date;

(D) investments in commercial paper maturing no more than one year after such
date and having, on such date, a rating of at least A-2 from S&P or at least P-2
from Moody’s;

(E) certificates of deposit (including investments made through an intermediary,
such as the certificated deposit account registry service), bankers’
acceptances, time deposits, Eurodollar time deposits and overnight bank deposits
maturing within three years from such date and issued or guaranteed by or placed
with, and any money market deposit accounts issued or offered by, any Original
First Lien Credit Agreement Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that has a combined capital and surplus and undivided profits of not
less than $250,000,000;

(F) fully collateralized repurchase agreements with counterparties whose long
term debt is rated not less than A- by S&P and A3 by Moody’s and with a term of
not more than six months from such date;

(G) investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above, in each case, as of such date, including, but not be limited
to, money market funds or short-term and intermediate bonds funds;

(H) shares of any money market mutual fund that, as of such date, (a) complies
with the criteria set forth in SEC Rule 2a-7 under the Investment Company Act of
1940, as amended and (b) is rated AAA (or the equivalent thereof) by S&P and Aaa
(or the equivalent thereof) by Moody’s;

(I) auction rate preferred securities that, as of such date, have the highest
rating obtainable from either S&P or Moody’s and with a maximum reset date at
least every 30 days;

(J) investments made pursuant to the Company’s or any of its restricted
subsidiaries’ cash equivalents/short-term investment guidelines;

(K) deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100,000,000;

 

8



--------------------------------------------------------------------------------

(L) securities with maturities of three years or less from such date issued or
fully guaranteed by any state, commonwealth or territory of the United States,
by any political subdivision or taxing authority of any such state, commonwealth
or territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A2 by Moody’s;
and

(M) any other securities or pools of securities that are classified under GAAP
as cash equivalents or short-term investments on a balance sheet as of such
date.

“Co-Branded Card Agreement(s)” shall mean that certain America West Co-Branded
Card Agreement, dated as of January 25, 2005, between US Airways (as successor
in interest to America West Airlines, Inc.) and Barclays Bank Delaware (as
successor in interest to Juniper Bank), as amended, restated, supplemented or
otherwise modified from time to time, including pursuant to that certain
Assignment and First Amendment to the America West Co-Branded Card Agreement,
dated as of August 8, 2005, among US Airways, America West Airlines, Inc. and
Barclays Bank Delaware (as successor in interest to Juniper Bank) and any other
similar agreements entered into by Parent or any of its Subsidiaries from time
to time.

“Collateral” shall mean all Property now owned or hereafter acquired by any Loan
Party in or upon which a Lien is granted or purported to be granted to any Agent
under any of the First Lien Collateral Documents, the [        ]i
[First/Second]ii Lien Collateral Documents or the Additional Collateral
Documents, together with all rents, issues, profits, products, and Proceeds
thereof to the extent a Lien is granted or purported to be granted therein to
the applicable Agent by such applicable documents, in each case other than any
Excluded Cash Collateral.

“Company” shall mean American Airlines, Inc., a Delaware corporation, and any
successor in interest thereto.

“Conforming Plan Reorganization” shall mean any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

“Credit Documents” shall mean the Original First Lien Documents, the [        ]i
[First/Second]ii Lien Documents and any Additional Documents.

“Credit Facility” shall mean the Original First Lien Credit Agreement, the
[        ]i [First/Second]ii Lien Credit Facility or any Additional Credit
Facility, as applicable.

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

“Designated Agent” shall mean any Additional Agent, any Original First Lien
Agent under any Original First Lien Credit Agreement other than the Initial
Original First Lien Credit Agreement, or any [        ]i [First/Second]ii Lien
Agent under any [        ]i [First/Second]ii Lien Credit

 

9



--------------------------------------------------------------------------------

Facility other than the [        ]i [First/Second]ii Lien Credit Facility, in
each case as the Original First Lien Borrower designates as a Designated Agent
(as confirmed in writing by such Party if such designation is made after the
execution of this Agreement by such Party or the joinder of such Party to this
Agreement), as and to the extent so designated. Such designation may be for all
purposes of this Agreement, or may be for one or more specified purposes
hereunder or provisions hereof.

“DIP Financing” shall have the meaning set forth in Section 6.01(a).

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each Additional Credit Facility, (a) the payment in full in cash of the
applicable Additional Obligations (other than any Additional Obligations owing
to any Additional Bank Products Affiliate, Additional Hedging Affiliate or
unasserted contingent indemnification or other obligations) that are outstanding
and unpaid at the time all Additional Indebtedness under such Additional Credit
Facility is paid in full in cash, (i) including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder at such time (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding letters of credit at such time), delivery or
provision of cash collateral or backstop letters of credit in respect thereof as
and only to the extent required by the terms of any such Additional Credit
Facility, but (ii) excluding unasserted contingent indemnification or other
contingent obligations under the applicable Additional Credit Facility at such
time, and (b) the termination of all then outstanding commitments to extend
credit under the applicable Additional Documents at such time.

“Discharge of [        ]i [First/Second]ii Lien Obligations” shall mean, if any
Indebtedness shall at any time have been incurred under any [        ]i
[First/Second]ii Lien Credit Facility, with respect to each [        ]i
[First/Second]ii Lien Credit Facility, (a) the payment in full in cash of the
applicable [        ]i [First/Second]ii Lien Obligations that are outstanding
and unpaid at the time all Indebtedness under the applicable [        ]i
[First/Second]ii Lien Credit Facility is paid in full in cash, (i) including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder at such time (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of credit
at such time), delivery or provision of cash or backstop letters of credit in
respect thereof as and only to the extent required by the terms of any such
[        ]i [First/Second]ii Lien Credit Facility, but (ii) excluding
inchoate indemnification or other inchoate obligations under the applicable
[        ]i [First/Second]ii Lien Credit Facility at such time, and (b) the
termination of all then outstanding commitments to extend credit under the
[        ]i [First/Second]ii Lien Documents at such time.

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
[the Discharge of [        ]i Second Lien Obligations and] the Discharge of
Additional Obligations in respect of Junior Priority Debt.

“Discharge of Original First Lien Obligations” shall mean (a) the payment in
full in cash of the applicable Original First Lien Obligations (other than any
Original First Lien Obligations owing to any Original First Lien Bank Products
Affiliate, Original First Lien Hedging Affiliate or unasserted contingent
indemnification or other obligations) that are outstanding and unpaid at the
time all Indebtedness under the applicable Original First Lien Credit Agreement
is paid in

 

10



--------------------------------------------------------------------------------

full in cash, (i) including (if applicable), with respect to amounts available
to be drawn under outstanding letters of credit issued thereunder at such time
(or indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof as and only to the extent required
by the terms of any such Original First Lien Credit Facility, but (ii) excluding
inchoate indemnification or other inchoate obligations under the Original First
Lien Credit Agreement at such time, and (b) the termination of all then
outstanding commitments to extend credit under Original First Lien Documents at
such time.

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
Discharge of Original First Lien Obligations [the Discharge of [        ]i First
Lien Obligations] and the Discharge of Additional Obligations in respect of
Senior Priority Debt.

“Disqualified Stock” shall have the meaning assigned thereto in the Initial
Original First Lien Credit Agreement whether or not then in effect.

“Event of Default” shall mean an Event of Default under any Original First Lien
Credit Agreement, any [        ]i [First/Second]ii Lien Credit Facility or any
Additional Credit Facility.

“Excluded Cash Collateral” shall mean cash or Cash Equivalents pledged as
collateral in respect of letters of credit issued under or pursuant to the
Original First Lien Credit Agreement or cash or Cash Equivalents otherwise
specifically pledged to any Senior Priority Creditor or group of Senior Priority
Creditors that secures only the Senior Priority Obligations in respect of Bank
Products Agreements or Hedging Agreements owing to such Senior Priority
Creditors.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(i) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code, or taking any
action to enforce any right or power to repossess, replevy, attach, garnish,
levy upon or collect the Proceeds of any Lien;

(ii) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

(iii) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off against, marshaling of, injunction respecting or
foreclosure on the Collateral or the Proceeds thereof;

(iv) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

 

11



--------------------------------------------------------------------------------

(v) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale pursuant to Article 9 of the Uniform
Commercial Code or any other means permissible under applicable law in
connection with the exercise of any right or remedy of a secured creditor under
applicable law;

(vi) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(vii) the exercise of any voting rights relating to any Capital Stock included
in the Collateral; and

(viii) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of any Collateral;

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the Junior Priority Obligations
or the Senior Priority Obligations, (iii) the imposition of a default rate or
late fee, (iv) the cessation of lending pursuant to the provisions of the Junior
Priority Obligations or the Senior Priority Documents, (v) the consent by any
Junior Priority Agent or any Senior Priority Agent to disposition by any Grantor
of any of the Collateral or the consent by the Junior Priority Representative or
the Senior Priority Representative to disposition by any Grantor of any of the
Collateral or (vi) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies.

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with GAAP.

“Flyer Miles Obligations” shall mean, at any date of determination, all payment
and performance obligations of the Borrower under any card marketing agreement
with respect to credit cards co-branded by the Borrower and a financial
institution which may include obligations in respect of the pre-purchase by
third parties of frequent flyer miles and any other similar agreements entered
into by Parent or any of its Subsidiaries with any bank from time to time.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC. Notwithstanding the foregoing definition, with
respect to leases (whether or not they are required to be capitalized on a
Person’s balance sheet under generally accepted accounting principles in the
United States of America in effect as of the date of this Agreement) and with
respect to financial matters related to leases,

 

12



--------------------------------------------------------------------------------

including assets, liabilities and items of income and expense, “GAAP” shall mean
, and determinations and calculations shall be made in accordance with,
generally accepted accounting principles in the United States of America, which
are in effect as of the date hereof.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency (including without limitation the DOT and the FAA),
authority, instrumentality, regulatory body, court, central bank organization,
or other entity exercising executive, legislative, judicial, taxing or
regulatory powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union). Governmental Authority shall
not include any Person in its capacity as an Airport Authority.

“Grantor” shall mean any Grantor as defined in the Original First Lien
Collateral Documents, in the [        ]i [First/Second]ii Lien Collateral
Documents or in the Additional Collateral Documents, as the context requires.

“Guarantor” shall mean any of the Original First Lien Guarantors, the
[        ]i [First/Second]ii Lien Guarantors and any Additional Guarantors.

“Hedging Affiliate” shall mean any Original First Lien Hedging Affiliate, any
[    ]i [First/Second]ii Lien Hedging Affiliate or any Additional Hedging
Affiliate, as applicable.

“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.

“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities of such Person under:

(A) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(B) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(C) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.

“Holdings” shall mean American Airlines Group Inc., a Delaware corporation, and
any successor in interest thereto.

“Impairment” shall (a) with respect to the Senior Priority Obligations, have the
meaning set forth in Section 2.01(i), and (b) with respect to the Junior
Priority Obligations, have the meaning set forth in Section 2.01(j).

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding air traffic liability, accrued expenses
and trade payables), whether or not contingent:

(A) in respect of borrowed money;

 

13



--------------------------------------------------------------------------------

(B) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(C) in respect of banker’s acceptances;

(D) representing Capital Lease Obligations;

(E) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, and excluding in any event trade payables arising
in the ordinary course of business; or

(F) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under the Original First Lien Credit Agreement as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness.

For the avoidance of doubt, (a) obligations under Bank Products Agreements, (b)
obligations under leases (other than leases determined to be Capital Lease
Obligations under GAAP as in effect on the date of the Original First Lien
Credit Agreement), (c) obligations to fund pension plans and retiree
liabilities, (d) Disqualified Stock and preferred stock, (e) Flyer Miles
Obligations and other obligations in respect of the pre-purchase by others of
frequent flyer miles, (f) maintenance deferral agreements, (g) an amount
recorded as Indebtedness in such Person’s financial statements solely by
operation of Financial Accounting Standards Board Accounting Standards
Codification 840-40-55 or any successor provision of GAAP but which does not
otherwise constitute Indebtedness as defined hereinabove, (h) obligations under
the Co-Branded Card Agreements, (i) a deferral of pre-delivery payments relating
to the purchases of Aircraft Related Equipment and (j) obligations under flyer
miles participation agreements do not constitute Indebtedness, whether or not
such obligations would appear as a liability upon a balance sheet of a specified
Person (except that the Borrower may elect that, for the purposes of designating
Additional Indebtedness under Section 7.11 (and any related definitions and
provisions), any of the above items or any other obligations may constitute
“Indebtedness”).

“Insolvency Proceeding” shall mean, with respect to any Person, (a) any case,
action or proceeding before any court or other Governmental Authority relating
to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshalling of assets for creditors or
other similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case covered by clauses (a) and
(b) undertaken under United States Federal, State or foreign law, including the
Bankruptcy Code.

 

14



--------------------------------------------------------------------------------

“Junior Intervening Creditor” shall have the meaning assigned thereto in Section
4.01(h).

“Junior Priority Agent” shall mean [any of the [    ]i Second Lien Agent or]vi
any Additional Agent under any Junior Priority Documents.

“Junior Priority Collateral Documents” shall mean [the [    ]i Second Lien
Collateral Documents and]vii any Additional Collateral Documents in respect of
any Junior Priority Obligations.

“Junior Priority Credit Facility” shall mean [the [    ]i Second Lien Credit
Facility and]vii any Additional Credit Facility in respect of any Junior
Priority Obligations.

“Junior Priority Creditors” shall mean [the [    ]i Second Lien Creditors
and]vii any Additional Credit Facility Secured Party in respect of any Junior
Priority Obligations.

“Junior Priority Debt” shall mean[:

(i) all [        ]i Second Lien Obligations; and

(ii) ]vii any Additional Obligations of any Loan Party so long as on or before
the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Junior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to Section
7.11(a)(iii).

“Junior Priority Documents” shall mean [the [    ]i Second Lien Facility
Documents and]vii any Additional Documents in respect of any Junior Priority
Obligations.

“Junior Priority Lien” shall mean a Lien granted or purported to be granted [(a)
pursuant to a [        ]i Second Lien Collateral Document to the [        ]i
Second Lien Agent or (b)]vii pursuant to an Additional Collateral Document to
any Additional Agent for the purpose of securing Junior Priority Obligations.

“Junior Priority Obligations” shall mean [the [    ]i Second Lien Obligations
and]vii any Additional Obligations constituting Junior Priority Debt.

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. [The Junior Priority Representative shall
initially be the [        ]i Second Lien Agent under the [        ]i Second Lien
Credit Facility while the [        ]i Second Lien Credit Facility is in effect;
if the [        ]i Second Lien Credit Facility is not in effect, the Junior
Priority Representative shall be the [        ]i Second Lien Agent under the
relevant subsequent [        ]i Second Lien Documents acting for the Junior
Priority Secured Parties, unless the exposure of the corresponding Junior
Priority Secured Parties under any other Additional Documents in respect of
other Junior Priority Obligations exceeds the exposure of the relevant Junior
Priority Secured Parties under such subsequent [        ]i Second Lien
Documents, and in such case, the Junior Priority Agent under the Junior Priority
Documents under which the relevant Junior Priority Secured Parties have the
greatest exposure (unless otherwise agreed in writing among the Junior Priority
Agents).]vii

 

15



--------------------------------------------------------------------------------

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing).

“Lien Priority” shall mean, with respect to any Lien of the Original First Lien
Agent, the Original First Lien Secured Parties, the [        ]i [First/Second]ii
Lien Agent, the [        ]i [First/Second]ii Lien Secured Parties or any
Additional Credit Facility Secured Party in the Collateral, the order of
priority of such Lien as specified in Section 2.01.

“Loan Parties” shall mean the Original First Lien Loan Parties, the [        ]i
[First/Second]ii Lien Loan Parties and any Additional Loan Parties.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor rating
agency.

“Original First Lien Agent” shall mean Barclays Bank PLC Branch in its capacity
as collateral agent under the Original First Lien Credit Agreement, together
with its successors and assigns in such capacity from time to time, as well as
any Person designated as the “Agent” or “Collateral Agent” under the Original
First Lien Credit Agreement.

“Original First Lien Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with any First Lien Loan Party with the
obligations of such First Lien Loan Party thereunder being secured by First Lien
Collateral Documents, (b) was an Original First Lien Credit Agreement Lender or
an Affiliate of an Original First Lien Credit Agreement Lender on the date
hereof, or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of the Original
First Lien Collateral Documents (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Affiliate hereunder
with respect to more than one Credit Facility).

“Original First Lien Borrower” shall mean the Company, in its capacity as
borrower under the Original First Lien Credit Agreement, together with its
successors and assigns.

“Original First Lien Collateral Documents” shall mean all “Collateral Documents”
as defined in the Original First Lien Credit Agreement, and all other security
agreements, mortgages, deeds of trust and other collateral documents executed
and delivered in connection with the Original First Lien Credit Agreement, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing the Original First Lien Obligations or under which rights or remedies
with respect to such Liens are governed, in each case as the same may be
amended, modified or supplemented from time to time.

 

16



--------------------------------------------------------------------------------

“Original First Lien Credit Agreement” shall mean (a) that certain Credit and
Guaranty Agreement, dated as of April [29], 2016, by and among, inter alios, the
Company, Holdings, the Original First Lien Credit Agreement Lenders party
thereto and the Original First Lien Agent, as amended, restated, supplemented,
waived or otherwise modified from time to time (the “Initial Original First Lien
Credit Agreement”), together with (b) if designated by the Original First Lien
Borrower, any other agreement (including any credit agreement, loan agreement,
indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the Original First Lien Obligations, whether by the same or any other
lender, debt holder or group of lenders or debt holders or the same or any other
agent, trustee or representative therefor and whether or not increasing the
amount of any Indebtedness that may be incurred thereunder.

“Original First Lien Credit Agreement Lender” shall mean one or more holders of
Indebtedness (or commitments therefor) that is or may be incurred under the
Original First Lien Credit Agreement, together with their successors, assigns
and transferees, as well as any Person designated as an “Original First Lien
Credit Agreement Lender” under the Original First Lien Credit Agreement.

“Original First Lien Documents” shall mean the Original First Lien Credit
Agreement, the Original First Lien Guarantees, the Original First Lien
Collateral Documents, any Bank Products Agreements between any Original First
Lien Loan Party and any Original First Lien Bank Products Affiliate, any Hedging
Agreements between any Original First Lien Loan Party and any First Lien Hedging
Affiliate, and those other ancillary agreements as to which the Original First
Lien Agent or any Original First Lien Credit Agreement Lender is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Original First Lien Loan Party
or any of its respective Subsidiaries or Affiliates, and delivered to the
Original First Lien Agent, in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

“Original First Lien Guarantees” shall mean all guarantees, including, without
limitation, the guarantee under the Original First Lien Credit Agreement, of any
Original First Lien Obligations of any Original First Lien Loan Party by any
other Original First Lien Loan Party in favor of any Original First Lien Secured
Party, in each case as amended, restated, supplemented, waived or otherwise
modified from time to time.

“Original First Lien Guarantors” shall mean the collective reference to Holdings
(so long as it is a guarantor under any of the Original First Lien Guarantees),
each of the Company’s Subsidiaries that is a guarantor under any of the Original
First Lien Guarantees and any other Person who becomes a guarantor under any of
the Original First Lien Guarantees.

“Original First Lien Hedging Affiliate” shall mean any Person who (a) has
entered into a Hedging Agreement with any First Lien Loan Party with the
obligations of such First Lien Loan Party thereunder being secured by the
Original First Lien Collateral Documents, (b) was an

 

17



--------------------------------------------------------------------------------

Original First Lien Credit Agreement Lender or an Affiliate of an Original First
Lien Credit Agreement Lender at the time of entry into such Hedging Agreement,
or on or prior to the date hereof, or at the time of the designation referred to
in the following clause (c) and (c) has been designated by the Company in
accordance with the terms of the Original First Lien Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate hereunder with respect to more than one Credit
Facility).

“Original First Lien Loan Parties” shall mean the Original First Lien Borrower,
the Original First Lien Guarantors and each other direct or indirect Subsidiary
of the Company or any of its Affiliates that is now or hereafter becomes a party
to any Original First Lien Document as a “loan party”.

“Original First Lien Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Original First Lien Loan
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Original First Lien Loan Party from time to time under any Original First
Lien Document to the Original First Lien Agent, any Original First Lien Credit
Agreement Lender or to the extent included in the definition of “Obligations”
under the Original First Lien Credit Agreement any Original First Lien Bank
Products Affiliate or Original First Lien Hedging Affiliate, whether for
principal, premium interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such Original First Lien Loan
Party, would have accrued on any Original First Lien Obligation, whether or not
a claim is allowed against such Original First Lien Loan Party for such interest
and fees in the related bankruptcy proceeding), reimbursement for amounts drawn
under letters of credit, fees, expenses, indemnification or otherwise, and all
other amounts owing or due under the terms of the Original First Lien Documents,
as amended, restated, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

“Original First Lien Secured Parties” shall mean the Original First Lien Agent,
all Original First Lien Credit Agreement Lenders, together with all Original
First Lien Bank Products Affiliates and all Original First Lien Hedging
Affiliates, and all successors, assigns, transferees and replacements thereof,
as well as any Person designated as an “Original First Lien Secured Party” under
the Original First Lien Credit Agreement.

“Party” shall mean any of the Original First Lien Agent, the [        ]i
[First/Second]ii Lien Agent or any Additional Agent, and “Parties” shall mean
all of the Original First Lien Agent, the [        ]i [First/Second]ii Lien
Agent and any Additional Agent.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

18



--------------------------------------------------------------------------------

“Proceeds” shall mean (a) all “proceeds”, as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Requisite Senior Priority Holders” shall mean Senior Priority Secured Parties
holding, in the aggregate, in excess of 50% of the aggregate principal amount of
the Senior Priority Obligations (other than Senior Priority Obligations in
respect of Bank Products Agreements or Hedging Agreements at any time and for so
long as there are any outstanding Senior Priority Obligations in respect of any
Senior Priority Credit Facility); provided that, (x) if the matter being
consented to or the action being taken by the Senior Priority Representative is
the subordination of Liens to other Liens, or the consent to a sale of all or
substantially all of the Collateral, then “Requisite Senior Priority Holders”
shall mean those Senior Priority Secured Parties necessary to validly consent to
the requested action in accordance with the applicable Senior Priority Documents
and (y) except as may be separately otherwise agreed in writing by and between
or among each Senior Priority Agent, on behalf of itself and the Senior Priority
Creditors represented thereby, if the matter being consented to or the action
being taken by the Senior Priority Representative will affect any Series of
Senior Priority Debt in a manner different and materially adverse relative to
the manner such matter or action affects any other Series of Senior Priority
Debt (except to the extent expressly set forth in this Agreement), then
“Requisite Senior Priority Holders” shall mean (1) Senior Priority Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate principal
amount of the Senior Priority Obligations (other than Senior Priority
Obligations in respect of Bank Products Agreements or Hedging Agreements at any
time and for so long as there are any outstanding Senior Priority Obligations in
respect of any Senior Priority Credit Facility) and (2) Senior Priority Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate principal
amount of each applicable detrimentally affected Series of Senior Priority Debt
(other than Senior Priority Obligations in respect of Bank Products Agreements
or Hedging Agreements at any time and for so long as there are any outstanding
Senior Priority Obligations in respect of any Senior Priority Credit Facility).

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

“Senior Intervening Creditor” shall have the meaning assigned thereto in Section
4.01(g).

“Senior Priority Agent” shall mean any of the Original First Lien Agent[, the
[        ] First Lien Agent]vii or any Additional Agent under any Senior
Priority Documents.

“Senior Priority Collateral Documents” shall mean the Original First Lien
Collateral Documents[, the [        ] First Lien Collateral Documents]viii and
any Additional Collateral Documents in respect of Senior Priority Obligations.

 

19



--------------------------------------------------------------------------------

“Senior Priority Credit Facility” shall mean the Original First Lien Credit
Agreement[, the [        ] First Lien Credit Agreement]viii and any Additional
Credit Facility in respect of any Senior Priority Obligations; provided that all
Indebtedness that is Senior Priority Debt incurred under such facility agreement
meets the requirements of Additional Indebtedness.

“Senior Priority Creditors” shall mean the Original First Lien Secured Parties[,
the [        ] First Lien Secured Parties]viii and any Additional Credit
Facility Secured Party in respect of any Senior Priority Obligations.

“Senior Priority Debt” shall mean:

(i) all Original First Lien Obligations;

[(ii) all [        ] First Lien Obligations;]viii and

[(ii/iii)] any Additional Obligations of any Loan Party so long as on or before
the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to Section
7.11(a)(iii).

“Senior Priority Documents” shall mean the Original First Lien Documents[, the
[    ] First Lien Documents]viii and any Additional Documents in respect of any
Senior Priority Obligations.

“Senior Priority Lien” shall mean a Lien granted (a) by an Original First Lien
Collateral Document to the Original First Lien Agent[, (b) a [    ] First Lien
Collateral Document to [    ] First Lien Agent]viii or [(b/c)] by an Additional
Collateral Document to any Additional Agent for the purpose of securing Senior
Priority Obligations.

“Senior Priority Obligations” shall mean the Original First Lien Obligations[,
the [    ] First Lien Obligations]viii and any Additional Obligations
constituting Senior Priority Debt.

“Senior Priority Recovery” shall have the meaning set forth in Section 5.03.

“Senior Priority Representative” shall mean the Original First Lien Agent acting
for the Senior Priority Secured Parties, until the Discharge of Original First
Lien Obligations, and thereafter (unless otherwise agreed in writing between
[the [        ] First Lien Agent and]viii any Additional Agents under any Senior
Priority Documents), [the [        ] First Lien Agent or] viii any Additional
Agent under any Senior Priority Documents (or, if there are then in effect
Senior Priority Documents with respect to more than one Series of Senior
Priority Debt, the Senior Priority Documents under which the greatest principal
amount of Senior Priority Obligations is outstanding at the time) acting for the
Senior Priority Secured Parties.

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

“Series of Junior Priority Debt” shall mean, severally, [(a) the Indebtedness
outstanding under the [        ]i Second Lien Credit Facility and (b) ]vii the
Indebtedness outstanding under any Additional Credit Facility in respect of or
constituting Junior Priority Debt.

 

20



--------------------------------------------------------------------------------

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the Original First Lien Credit Agreement[, (b) the
Indebtedness outstanding under the [        ] First Lien Credit Agreement,]viii
and [(b/c)] the Indebtedness outstanding under any Additional Credit Facility in
respect of or constituting Senior Priority Debt.

“Standstill Period” shall have the meaning set forth in Section 2.03(a).

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

“United States” shall mean the United States of America.

“[        ]i [First/Second]ii Lien Agent” shall mean [        ] in its capacity
as collateral agent (or trustee by a joinder agreement substantially in the form
of Exhibit D attached hereto or otherwise in form and substance reasonably
satisfactory to any Senior Priority Agent) under the [        ]i
[First/Second]ii Lien Credit Facility, together with its successors and assigns
in such capacity from time to time, whether under the [        ]i
[First/Second]ii Lien Credit Facility or any subsequent [        ]i
[First/Second]ii Lien Credit Facility, as well as any Person designated as the
“Agent” or “Collateral Agent” under any [        ]i [First/Second]ii Lien Credit
Facility.

“[        ]i [First/Second]ii Lien Bank Products Affiliate” shall mean any
Person who (a) has entered into a Bank Products Agreement with any [        ]i
[First/Second]ii Lien Loan Party with the obligations of such [        ]i
[First/Second]ii Lien Loan Party thereunder being secured by one or more
[        ]i [First/Second]ii Lien Collateral Documents, (b) was a [        ]i
[First/Second]ii Lien Agent, a [        ]i [First/Second]ii Lien Credit Facility
Lender or an Affiliate of a [        ]i [First/Second]ii Lien Credit Facility
Lender on the date hereof, or at the time of entry into such Bank Products
Agreement, or at the time of the designation referred to in the following clause
(c), and (c) has been designated by the Company in accordance with the terms of
one or more

 

21



--------------------------------------------------------------------------------

[        ]i [First/Second]ii Lien Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

“[        ]i [First/Second]ii Lien Borrower” shall mean the Company, in its
capacity as borrower under the [    ]i [First/Second]ii Lien Credit Facility,
together with its successors and assigns.

“[        ]i [First/Second]ii Lien Collateral Documents” shall mean all
“Collateral Documents” as defined in the [        ]i [First/Second]ii Lien
Credit Facility, and all other security agreements (including, without
limitation, aircraft security agreements), mortgages, deeds of trust and other
collateral documents executed and delivered in connection with any [        ]i
[First/Second]ii Lien Credit Facility, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any [        ]i
[First/Second]ii Lien Obligations or under which rights or remedies with respect
to such Liens are governed, in each case as the same may be amended, modified or
supplemented from time to time.

“[        ]i [First/Second]ii Lien Credit Facility” shall mean (a) if the
[        ]i [First/Second]ii Lien Credit Facility is then in effect, the
[        ]i [First/Second]ii Lien Credit Facility, and (b) thereafter, if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that complies with clause (a)(ii) of the definition of “Additional
Indebtedness” and that has been incurred to refund, refinance, restructure,
replace, renew, repay, increase or extend (whether in whole or in part and
whether with the original agent and creditors or other agents and creditors or
otherwise) the indebtedness and other obligations outstanding under (x) the
[        ]i [First/Second]ii Lien Credit Facility or (y) any subsequent
[        ]i [First/Second]ii Lien Credit Facility (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such [        ]i
[First/Second]ii Lien Credit Facility (or their agent or other representative on
their behalf) shall agree, by a joinder agreement substantially in the form of
Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Senior Priority Agent (other than any Designated Agent) (or,
if there is no continuing Senior Priority Agent other than any Designated Agent,
as designated by the Company), that the obligations under such [        ]i
[First/Second]ii Lien Credit Facility are subject to the terms and provisions of
this Agreement. Any reference to the [        ]i [First/Second]ii Lien Credit
Facility shall be deemed a reference to any [        ]i [First/Second]ii Lien
Credit Facility then in existence.

“[        ]i [First/Second]ii Lien Credit Facility Lenders” shall mean one or
more holders of Indebtedness (or commitments therefor) that is or may be
incurred under the [        ]i [First/Second]ii Lien Credit Facility, together
with their successors, assigns and transferees, as well as any Person designated
as a[n] “[    ]i [First/Second]ii Lien Credit Facility Lender” under any
[        ]i [First/Second]ii Lien Credit Facility.

“[        ]i [First/Second]ii Lien Creditors” shall mean all [        ]i
[First/Second]ii Lien Credit Facility Lenders, all [        ]i [First/Second]ii
Lien Bank Products Affiliates and all [        ]i [First/Second]ii Lien Hedging
Affiliates, and all successors, assigns, transferees and replacements thereof,
as well as any Person designated as a[n] “[        ]i [First/Second]ii Lien
Creditor” under any [        ]i [First/Second]ii Lien Credit Facility.

 

22



--------------------------------------------------------------------------------

“[        ]i [First/Second]ii Lien Documents” shall mean the [        ]i
[First/Second]ii Lien Credit Facility, the [        ]i [First/Second]ii Lien
Guarantees, the [        ]i [First/Second]ii Lien Collateral Documents, any Bank
Products Agreements between any [        ]i [First/Second]ii Lien Loan Party and
any [        ]i [First/Second]ii Lien Bank Products Affiliate, any Hedging
Agreements between any [        ]i [First/Second]ii Lien Loan Party and any
[        ]i [First/Second]ii Lien Hedging Affiliate, those other ancillary
agreements as to which the [        ]i [First/Second]ii Lien Agent or any
[        ]i [First/Second]ii Lien Secured Party is a party or a beneficiary and
all other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any [        ]i [First/Second]ii Lien Loan Party or
any of its respective Subsidiaries or Affiliates, and delivered to the
[        ]i [First/Second]ii Lien Agent, in connection with any of the foregoing
or any [        ]i [First/Second]ii Lien Credit Facility, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

“[        ]i [First/Second]ii Lien Guarantees” shall mean the guarantees of the
[        ]i [First/Second]ii Lien Guarantors pursuant to the Guarantee and
Collateral Agreement (as defined in the Original [        ]i [First/Second]ii
Lien Credit Facility), and all other guarantees of any [        ]i
[First/Second]ii Lien Obligations of any [        ]i [First/Second]ii Lien Loan
Party in favor of any [        ]i [First/Second]ii Lien Secured Party, in each
case as the same may be amended, supplemented, waived or otherwise modified from
time to time.

“[        ]i [First/Second]ii Lien Guarantors” shall mean the collective
reference to Holdings (so long as it is a Guarantor under any of the [        ]i
[First/Second]ii Lien Guarantees), each of the Company’s Subsidiaries that is a
guarantor under any of the [        ]i [First/Second]ii Lien Guarantees and any
other Person who becomes a guarantor under any of the [    ]i [First/Second]ii
Lien Guarantees.

“[        ]i [First/Second]ii Lien Hedging Affiliate” shall mean any Person who
(a) has entered into a Hedging Agreement with any [        ]i [First/Second]ii
Lien Loan Party with the obligations of such [        ]i [First/Second]ii Lien
Loan Party thereunder being secured by one or more [        ]i [First/Second]ii
Lien Collateral Documents, (b) was a[n] [        ]i [First/Second]ii Lien Agent,
a[n] [        ]i [First/Second]ii Lien Credit Facility Lender or an Affiliate of
a[n] [        ]i [First/Second]ii Lien Credit Facility Lender at the time of
entry into such Hedging Agreement, or on or prior to the date hereof, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
[        ]i [First/Second]ii Lien Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Affiliate
hereunder with respect to more than one Credit Facility).

“[        ]i [First/Second]ii Lien Loan Parties” shall mean the [    ]i
[First/Second]ii Lien Borrower, the [        ]i [First/Second]ii Lien Guarantors
and each other direct or indirect Subsidiary of the Company or any of its
Affiliates that is now or hereafter becomes a party to any [        ]i
[First/Second]ii Lien Document.

 

23



--------------------------------------------------------------------------------

“[        ]i [First/Second]ii Lien Obligations” shall mean any and all loans and
all other obligations, liabilities and indebtedness of every kind, nature and
description, whether now existing or hereafter arising, whether arising before,
during or after the commencement of any case with respect to any [        ]i
[First/Second]ii Lien Loan Party under the Bankruptcy Code or any other
Insolvency Proceeding, owing by each [        ]i [First/Second]ii Lien Loan
Party from time to time under any [        ]i [First/Second]ii Lien Document to
any [        ]i [First/Second]ii Lien Agent, any [        ]i [First/Second]ii
Lien Creditors or any of them, any [        ]i [First/Second]ii Lien Bank
Products Affiliates or [        ]i [First/Second]ii Lien Hedging Affiliates,
whether for principal, interest (including interest and fees which, but for the
filing of a petition in bankruptcy with respect to such [        ]i
[First/Second]ii Lien Loan Party, would have accrued on any [        ]i
[First/Second]ii Lien Obligation, whether or not a claim is allowed against such
[        ]i [First/Second]ii Lien Loan Party for such interest and fees in the
related bankruptcy proceeding), reimbursement for amounts drawn under letters of
credit, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the [        ]i [First/Second]ii Lien Documents,
as amended, restated, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time; provided that all Indebtedness that is
Senior Priority Debt meets the requirements of Additional Indebtedness.

“[        ]i [First/Second]ii Lien Secured Parties” shall mean the [        ]i
[First/Second]ii Lien and the [    ]i [First/Second]ii Lien Creditors.

C. Rules of Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder”, and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any reference herein to the repayment in full of an
obligation shall mean the payment in full in cash of such obligation, or in such
other manner as may be approved in writing by the requisite holders or
representatives in respect of such obligation, or in such other manner as may be
approved by the requisite holders or representatives in respect of such
obligation.

VIII.

LIEN PRIORITY

A. Lien Priority.

1. Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in

 

24



--------------------------------------------------------------------------------

respect of all or any portion of the Collateral, or of any Liens granted to any
Junior Priority Agent or any Junior Priority Creditors in respect of all or any
portion of the Collateral, and regardless of how any such Lien was acquired
(whether by grant, statute, operation of law, subrogation or otherwise), (ii)
the order or time of filing or recordation of any document or instrument for
perfecting the Liens in favor of any Senior Priority Agent, any Senior Priority
Creditors, any Junior Priority Agent or any Junior Priority Creditors in any
Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable law, or of any Senior Priority Documents or Junior
Priority Documents, (iv) whether any Senior Priority Agent or any Junior
Priority Agent, in each case either directly or through agents, holds possession
of, or has control over, all or any part of the Collateral, (v) the fact that
any such Liens in favor of any Senior Priority Agent or any Senior Priority
Creditors securing any of the Senior Priority Obligations are (x) subordinated
to any Lien securing any other obligation of any Loan Party or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, each Junior Priority Agent, for
and on behalf of itself and the Junior Priority Creditors represented thereby,
hereby agrees that:

a. any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Agent or any Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations
shall be junior and subordinate in all respects to all Liens granted to any of
the Senior Priority Agents and the Senior Priority Creditors in the Collateral
to secure all or any portion of the Senior Priority Obligations;

b. any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Agent or any Senior Priority
Creditor that secures all or any portion of the Senior Priority Obligations
shall be senior and prior in all respects to all Liens granted to any of the
Junior Priority Agents and the Junior Priority Creditors in the Collateral to
secure all or any portion of the Junior Priority Obligations;

c. except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, any Lien in respect of
all or any portion of the Collateral now or hereafter held by or on behalf of
any Senior Priority Agent or any Senior Priority Creditor that secures all or
any portion of the Senior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Senior Priority
Agent or any other Senior Priority Creditor that secures all or any portion of
the Senior Priority Obligations; and

d. except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Secured Parties represented thereby, any Lien in respect
of all or any portion of the Collateral now or hereafter held by or on behalf of
any Junior Priority Agent or any Junior Priority Creditor that secures all or
any portion of the Junior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Junior Priority
Agent or any other Junior Priority Creditor that secures all or any portion of
the Junior Priority Obligations.

 

25



--------------------------------------------------------------------------------

2. [Reserved.]

3. [Reserved.]

4. Notwithstanding any failure by any Senior Priority Secured Party to perfect
its security interests in the Collateral or any avoidance, invalidation, priming
or subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties, and (y) between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, with respect to the Collateral shall be as set forth herein.
Notwithstanding any failure by any Junior Priority Secured Party to perfect its
security interests in the Collateral or any avoidance, invalidation, priming or
subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Junior Priority
Secured Parties, the priority and rights as between the respective classes of
Junior Priority Secured Parties with respect to the Collateral shall be as set
forth herein. Lien priority as among the Senior Priority Obligations and the
Junior Priority Obligations with respect to any Collateral will be governed
solely by this Agreement, except as may be separately otherwise agreed in
writing by or among any applicable Parties to the extent permitted pursuant to
this Agreement.

5. The Original First Lien Agent, for and on behalf of itself and the Original
First Lien Secured Parties, acknowledges and agrees that (x) concurrently
herewith, the [        ]i [First/Second]ii Lien Agent, for the benefit of itself
and [        ]i [First/Second]ii Lien Secured Parties, has been granted
[Senior/Junior]viii Priority Liens upon all of the Collateral in which the
Original First Lien Agent has been granted Senior Priority Liens, and the
Original First Lien Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Credit Facility
Secured Parties represented thereby, may be granted Senior Priority Liens or
Junior Priority Liens upon all of the Collateral in which the Original First
Lien Agent has been granted Senior Priority Liens, and the Original First Lien
Agent hereby consents thereto.

6. The [        ]i [First/Second]ii Lien Agent, for and on behalf of itself and
the [        ]i [First/Second]ii Lien Secured Parties, acknowledges and agrees
that (x) the Original First Lien Agent, for the benefit of itself and the First
Lien Secured Parties, has been granted Senior Priority Liens upon all of the
Collateral in which the [        ]i [First/Second]ii Lien Agent has been granted
[Senior/Junior]vii Priority Liens, and the [        ]i [First/Second]ii Lien
Agent hereby consents thereto, and (y) one or more Additional Agents, each on
behalf of itself and any Additional Credit Facility Secured Parties represented
thereby, may be granted Senior Priority Liens or Junior Priority Liens upon all
of the Collateral in which the [        ]i [First/Second]ii Lien Agent has been
granted [Senior/Junior]vii Priority Liens, and the [        ]i [First/Second]ii
Lien Agent hereby consents thereto.

7. Each Additional Agent, for and on behalf of itself and any Additional Credit
Facility Secured Parties represented thereby, acknowledges and agrees that, (x)
the Original First

 

26



--------------------------------------------------------------------------------

Lien Agent, for the benefit of itself and the Original First Lien Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) concurrently herewith, the [        ]i
[First/Second]ii Lien Agent, for the benefit of itself and the [        ]i
[First/Second]ii Lien Secured Parties, has been granted [Senior/Junior]vii
Priority Liens upon all of the Collateral in which such Additional Agent is
being granted Liens, and such Additional Agent hereby consents thereto, and (z)
one or more other Additional Agents, each on behalf of itself and any Additional
Credit Facility Secured Parties represented thereby, have been or may be granted
Senior Priority Liens or Junior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto.

8. Lien priority as among the Additional Obligations, the Original First Lien
Obligations and the [        ]i [First/Second]ii Lien Obligations with respect
to any Collateral will be governed solely by this Agreement, except as may be
separately otherwise agreed in writing by or among any applicable Parties to the
extent permitted pursuant to this Agreement.

9. Each Senior Priority Agent, for and on behalf of itself and the relevant
Senior Priority Secured Parties represented thereby, hereby acknowledges and
agrees that it is the intention of the Senior Priority Secured Parties of each
Series of Senior Priority Debt that the holders of Senior Priority Obligations
of such Series of Senior Priority Debt (and not the Senior Priority Secured
Parties of any other Series of Senior Priority Debt) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Senior
Priority Obligations of such Series of Senior Priority Debt are unenforceable
under applicable law or are subordinated to any other obligations (other than
another Series of Senior Priority Debt), (y) any of the Senior Priority
Obligations of such Series of Senior Priority Debt do not have an enforceable
security interest in any of the Collateral securing any other Series of Senior
Priority Debt and/or (z) any intervening security interest exists securing any
other obligations (other than another Series of Senior Priority Debt) on a basis
ranking prior to the security interest of such Series of Senior Priority Debt
but junior to the security interest of any other Series of Senior Priority Debt
or (ii) the existence of any Collateral for any other Series of Senior Priority
Debt that is not also Collateral for the other Series of Senior Priority Debt
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of Senior Priority Debt, an “Impairment” of such Series of
Senior Priority Debt). In the event of any Impairment with respect to any Series
of Senior Priority Debt, the results of such Impairment shall be borne solely by
the holders of such Series of Senior Priority Debt, and the rights of the
holders of such Series of Senior Priority Debt (including the right to receive
distributions in respect of such Series of Senior Priority Debt pursuant to
Section 4.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
Senior Priority Debt subject to such Impairment.

10. Each Junior Priority Agent, for and on behalf of itself and the relevant
Junior Priority Secured Parties represented thereby, hereby acknowledges and
agrees that it is the intention of the Junior Priority Secured Parties of each
Series of Junior Priority Debt that the holders of Junior Priority Obligations
of such Series of Junior Priority Debt (and not the Junior Priority Secured
Parties of any other Series of Junior Priority Debt) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the Junior
Priority Obligations of such Series of Junior Priority Debt are unenforceable
under applicable law or are subordinated

 

27



--------------------------------------------------------------------------------

to any other obligations (other than another Series of Junior Priority Debt),
(y) any of the Junior Priority Obligations of such Series of Junior Priority
Debt do not have an enforceable security interest in any of the Collateral
securing any other Series of Junior Priority Debt and/or (z) any intervening
security interest exists securing any other obligations (other than another
Series of Junior Priority Debt) on a basis ranking prior to the security
interest of such Series of Junior Priority Debt but junior to the security
interest of any other Series of Junior Priority Debt or (ii) the existence of
any Collateral for any other Series of Junior Priority Debt that is not also
Collateral for the other Series of Junior Priority Debt (any such condition
referred to in the foregoing clauses (i) or (ii) with respect to any Series of
Junior Priority Debt, an “Impairment” of such Series of Junior Priority Debt).
In the event of any Impairment with respect to any Series of Junior Priority
Debt, the results of such Impairment shall be borne solely by the holders of
such Series of Junior Priority Debt, and the rights of the holders of such
Series of Junior Priority Debt (including the right to receive distributions in
respect of such Series of Junior Priority Debt pursuant to Section 4.01) set
forth herein shall be modified to the extent necessary so that the effects of
such Impairment are borne solely by the holders of the Series of Junior Priority
Debt subject to such Impairment.

11. The subordination of Liens by each Junior Priority Agent in favor of the
Senior Priority Agents shall not be deemed to subordinate the Liens of any
Junior Priority Agent to the Liens of any other Person. The provision of pari
passu and equal priority as between Liens of any Senior Priority Agent and Liens
of any other Senior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Senior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person, or to subordinate
any Liens of any Senior Priority Agent to the Liens of any Person. The provision
of pari passu and equal priority as between Liens of any Junior Priority Agent
and Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.

12. So long as the Discharge of Senior Priority Obligations has not occurred,
the parties hereto agree that in the event that Holdings or any Borrower shall,
or shall permit any other Grantor to, grant or permit any additional Liens, or
take any action to perfect any additional Liens, on any asset or property to
secure any Junior Priority Obligation and have not also granted a Lien on such
asset or property to secure the Senior Priority Obligations and taken all
actions to perfect such Liens, then, without limiting any other rights and
remedies available to any Senior Priority Agent and/or the other Senior Priority
Secured Parties, each Junior Priority Agent, on behalf of itself and the Junior
Lien Secured Parties for which it is a Junior Priority Agent, and each other
Junior Priority Secured Party (by its acceptance of the benefits of the Junior
Priority Documents), agrees that any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.01(l) shall be subject to Section 4.01(d).

B. Waiver of Right to Contest Liens.

1. Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any

 

28



--------------------------------------------------------------------------------

Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of any Senior Priority Agent or any Senior Priority Creditor in
respect of the Collateral, or the provisions of this Agreement. Except to the
extent expressly set forth in this Agreement, each Junior Priority Agent, for
itself and on behalf of the Junior Priority Creditors represented thereby,
agrees that no Junior Priority Agent or Junior Priority Creditor will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Senior Priority Agent or any Senior Priority Creditor under
the Senior Priority Documents with respect to the Collateral. Except to the
extent expressly set forth in this Agreement, each Junior Priority Agent, for
itself and on behalf of the Junior Priority Creditors represented thereby,
hereby waives any and all rights it or such Junior Priority Creditors may have
as a junior lien creditor or otherwise to contest, protest, object to or
interfere with the manner in which any Senior Priority Agent or any Senior
Priority Creditor seeks to enforce its Liens in any Collateral.

2. Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Junior Priority Agent or any other Junior Priority Creditor in
respect of the Collateral, or the provisions of this Agreement (except as may be
separately otherwise agreed in writing by and between such Junior Priority
Agent, on behalf of itself and the Junior Priority Creditors represented
thereby, and the other relevant Junior Priority Agent, on behalf of itself and
the Junior Priority Creditors represented thereby). Except to the extent
expressly set forth in this Agreement, each Junior Priority Agent, for itself
and on behalf of the Junior Priority Creditors represented thereby, agrees that
no Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
other Junior Priority Agent or any other Junior Priority Creditor under the
Junior Priority Documents with respect to the Collateral (except as may be
separately otherwise agreed in writing by and between such Junior Priority
Agent, on behalf of itself and the Junior Priority Creditors represented
thereby, and the other relevant Junior Priority Agent, on behalf of itself and
the Junior Priority Creditors represented thereby). Except to the extent
expressly set forth in this Agreement, each Junior Priority Agent, for itself
and on behalf of the Junior Priority Creditors represented thereby, hereby
waives any and all rights it or such Junior Priority Creditors may have as a
junior lien creditor or otherwise to contest, protest, object to or interfere
with the manner in which any other Junior Priority Agent or any other Junior
Priority Creditor seeks to enforce its Liens in any Collateral (except as may be
separately otherwise agreed in writing by and between such Junior Priority
Agent, on behalf of itself and the Junior Priority Creditors represented
thereby, and the other relevant Junior Priority Agent, on behalf of itself and
the Junior Priority Creditors represented thereby).

3. Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Senior Priority Agent or any other Senior Priority Creditor in
respect of the Collateral, or the provisions of this Agreement (except as may be
separately otherwise agreed in writing by

 

29



--------------------------------------------------------------------------------

and between such Senior Priority Agent, on behalf of itself and the Senior
Priority Creditors represented thereby, and the other relevant Senior Priority
Agent, on behalf of itself and the Senior Priority Creditors represented
thereby). Except to the extent expressly set forth in this Agreement, each
Senior Priority Agent, for itself and on behalf of the Senior Priority Creditors
represented thereby, agrees that no Senior Priority Agent or Senior Priority
Creditor will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any other Senior Priority Agent or any other
Senior Priority Creditor under the Senior Priority Documents with respect to the
Collateral (except as may be separately otherwise agreed in writing by and
between such Senior Priority Agent, on behalf of itself and the Senior Priority
Creditors represented thereby, and the other relevant Senior Priority Agent, on
behalf of itself and the Senior Priority Creditors represented thereby). Except
to the extent expressly set forth in this Agreement, each Senior Priority Agent,
for itself and on behalf of the Senior Priority Creditors represented thereby,
hereby waives any and all rights it or such Senior Priority Creditors may have
as a senior lien creditor or otherwise to contest, protest, object to or
interfere with the manner in which any other Senior Priority Agent or any other
Senior Priority Creditor seeks to enforce its Liens in any Collateral (except as
may be separately otherwise agreed in writing by and between such Senior
Priority Agent, on behalf of itself and the Senior Priority Creditors
represented thereby, and the other relevant Senior Priority Agent, on behalf of
itself and the Senior Priority Creditors represented thereby).

4. The assertion of priority rights established under the terms of this
Agreement shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.02.

C. Remedies Standstill.

1. Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that, until the Discharge of
Senior Priority Obligations, such Junior Priority Agent and such Junior Priority
Creditors:

a. will not, and will not seek to, Exercise Any Secured Creditor Remedies (or
institute or join in any action or proceeding with respect to the Exercise of
Secured Creditor Remedies) with respect to the Collateral without the written
consent of the Senior Priority Representative; provided that any Junior Priority
Agent may Exercise Any Secured Creditor Remedies after a period of 180
consecutive days has elapsed from the date of delivery of written notice by such
Junior Priority Agent to each Senior Priority Agent stating that an Event of
Default (as defined under the applicable Junior Priority Credit Facility) has
occurred and is continuing thereunder and stating its intention to Exercise Any
Secured Creditor Remedies (the “Standstill Period”), and then such Junior
Priority Agent may Exercise Any Secured Creditor Remedies only so long as no
Senior Priority Secured Party shall have commenced (or attempted to commence or
given notice of its intent to commence) the Exercise of Secured Creditor
Remedies with respect to the Collateral (including seeking relief from the
automatic stay or any other stay in any Insolvency Proceeding); provided further
that notwithstanding anything herein to the contrary, in no event shall the
Junior Priority Agent Exercise Any Secured Creditor Remedies with respect to the
Collateral if, notwithstanding the expiration of the Standstill Period, Senior
Priority Secured Party shall have commenced and be diligently pursuing the
Exercise of Secured Creditor Remedies (or shall have sought or requested relief
or modification of the automatic stay or any other stay in an Insolvency
Proceeding to enable the commencement and pursuit thereof); and

 

30



--------------------------------------------------------------------------------

b. will not contest, protest or object to any foreclosure proceeding or action
brought by the Senior Priority Representative or any other Senior Priority Agent
of any rights and remedies relating to the Collateral under the Senior Priority
Credit Facilities or otherwise, in each case so long as any Proceeds are
distributed in accordance with Section 4.01;

c. will not knowingly take, receive or accept any Proceeds of the Collateral in
connection with any Exercise of Secured Creditor Remedies except to the extent
such Proceeds were paid pursuant to Section 4.01; and

d. subject to their rights under clause (a)(i) above, will not object to the
forbearance by the Senior Priority Representative or any other Senior Priority
Agent or the Senior Priority Creditors from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Collateral, in each case so long as any Proceeds are distributed in
accordance with Section 4.01.

2. Until the Discharge of Senior Priority Obligations, whether or not any
Insolvency Proceeding has been commenced by or against any Loan Party, subject
to Section 2.03(a)(i), the Senior Priority Representative (or its agent or
nominee) shall have the exclusive right to Exercise Any Secured Creditor
Remedies without any consultation with or the consent of the Junior Priority
Representative, any other Junior Priority Agent or any Junior Priority Creditor;
provided that any Proceeds are distributed in accordance with Section 4.01.

3. From and after the Discharge of Senior Priority Obligations, any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; subject to the provisions of this Agreement, including Section
4.01. Notwithstanding anything to the contrary contained herein, any Junior
Priority Agent or any Junior Priority Secured Party may:

a. make such demands or file such claims in respect of the [Senior] [Junior]
Priority Obligations owed to such [Senior] [Junior] Priority Agent and the
[Senior] [Junior] Priority Creditors represented thereby as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time;

b. file a claim or statement of interest with respect to the Junior Priority
Obligations;

c. take any action in order to create, prove, perfect, preserve or protect (but
not enforce) its Lien on and rights in, and the perfection and priority of its
Lien on, any of the Collateral;

d. file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Priority Secured Parties represented thereby or of the same Series of Senior
Priority Debt, in accordance with the terms of this Agreement;

 

31



--------------------------------------------------------------------------------

e. file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Loan Parties arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction); and

f. vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.

4. Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors will not, and will not seek to, Exercise Any Secured
Creditor Remedies (or institute or join in any action or proceeding with respect
to the Exercise of Secured Creditor Remedies) with respect to any of the
Collateral without the written consent of the Senior Priority Representative;
provided that nothing in this sentence shall prohibit any Senior Priority Agent
from taking such actions in its capacity as Senior Priority Representative, if
applicable. The Senior Priority Representative may Exercise Any Secured Creditor
Remedies under the Senior Priority Collateral Documents or applicable law as to
any Collateral subject to the provisions of this Agreement, including Section
4.01 hereof. Notwithstanding anything to the contrary contained herein, any
Senior Priority Agent or any Senior Priority Secured Party may:

a. make such demands or file such claims in respect of the [Senior] [Junior]
Priority Obligations owed to such [Senior] [Junior] Priority Agent and the
[Senior] [Junior] Priority Creditors represented thereby as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time;

b. file a claim or statement of interest with respect to the Senior Priority
Obligations;

c. take any action in order to create, prove, perfect, preserve or protect (but
not enforce) its Lien on and rights in, and the perfection and priority of its
Lien on, any of the Collateral;

d. file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Senior
Priority Secured Parties represented thereby in accordance with the terms of
this Agreement;

e. file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Loan Parties arising under
either any Insolvency Proceeding or applicable non-bankruptcy law, in each case
not inconsistent with the terms of this Agreement or applicable law (including
the Bankruptcy Laws of any applicable jurisdiction); and

f. vote on any Plan of Reorganization, file any proof of claim, make other
filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.

 

32



--------------------------------------------------------------------------------

D. Exercise of Rights.

1. No Other Restrictions. Except as expressly set forth in this Agreement, (i)
each Agent and each Creditor shall have any and all rights and remedies it may
have as a creditor under applicable law, including the right to the Exercise of
Secured Creditor Remedies (except as may be separately otherwise agreed in
writing by and between or among any applicable Parties, solely as among such
Parties and the Creditors represented thereby), and (ii) nothing in this
Agreement shall prohibit the receipt by any Agent or any Secured Party of the
required payment of principal and interest so long as, in the case of any Junior
Priority Agent or Junior Priority Secured Party, such receipt is not the direct
or indirect result of the Exercise of Secured Creditor Remedies in contravention
of this Agreement and such receipt is not Proceeds of Collateral; provided,
however, that the Exercise of Secured Creditor Remedies with respect to the
Collateral shall be subject to the Lien Priority and to the provisions of this
Agreement, including Section 4.01. Each Senior Priority Agent may enforce the
provisions of the applicable Senior Priority Documents, each Junior Priority
Agent may enforce the provisions of the applicable Junior Priority Documents,
and each Agent may Exercise Any Secured Creditor Remedies, all in such order and
in such manner as each may determine in the exercise of its sole discretion,
consistent with the terms of this Agreement and mandatory provisions of
applicable law (except as may be separately otherwise agreed in writing by and
between or among any applicable Parties, solely as among such Parties and the
Creditors represented thereby); provided, however, that each Agent agrees to
provide to each other such Party copies of any notices that it is required under
applicable law to deliver to any Loan Party; and provided, further, however,
that any Senior Priority Agent’s failure to provide any such copies to any other
such Party shall not impair any Senior Priority Agent’s rights hereunder or
under any of the applicable Senior Priority Documents, and any Junior Priority
Agent’s failure to provide any such copies to any other such Party shall not
impair any Junior Priority Agent’s rights hereunder or under any of the
applicable Junior Priority Documents. Each Agent agrees for and on behalf of
itself and each Creditor represented thereby that such Agent and each such
Creditor will not institute or join in any suit, Insolvency Proceeding or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim, (x) in the case of any Junior Priority Agent and any Junior Priority
Creditor represented thereby, against any Senior Priority Secured Party, and (y)
in the case of any Senior Priority Agent and any Senior Priority Creditor
represented thereby, against any Junior Priority Secured Party, seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to any action taken or omitted to be taken by such Person with
respect to the Collateral that is consistent with the terms of this Agreement,
and none of such Persons shall be liable for any such action taken or omitted to
be taken. Except as may be separately otherwise agreed in writing by and between
or among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, each Senior Priority
Agent agrees for and on behalf of any Senior Priority Creditors

 

33



--------------------------------------------------------------------------------

represented thereby that such Agent and each such Creditor will not institute or
join in any suit, Insolvency Proceeding or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Agent or any Senior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken. Except as may be separately otherwise
agreed in writing by and between or among any Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent agrees for and on behalf of any Junior Priority
Creditors represented thereby that such Agent and each such Creditor will not
institute or join in any suit, Insolvency Proceeding or other proceeding or
assert in any suit, Insolvency Proceeding or other proceeding any claim against
any other Junior Priority Agent or any Junior Priority Creditor represented
thereby seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.

2. Release of Liens. In the event of (A) any private or public sale of all or
any portion of the Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Senior Priority Representative,
(B) any sale, transfer or other disposition of all or any portion of the
Collateral other than in connection with any Exercise of Secured Creditor
Remedies, so long as such sale, transfer or other disposition is then permitted
by the Senior Priority Documents, or (C) the release of the Senior Priority
Secured Parties’ Liens on all or any portion of the Collateral which release
under clause (C) shall have been approved by all of the requisite Senior
Priority Secured Parties (as determined pursuant to the applicable Senior
Priority Documents), in the case of clauses (B) and (C) only to the extent
occurring prior to the Discharge of Senior Priority Obligations and not in
connection with a Discharge of Senior Priority Obligations (and irrespective of
whether an Event of Default has occurred), each Junior Priority Agent agrees,
for and on behalf of itself and the Junior Priority Creditors represented
thereby, that (x) so long as (1) the net cash proceeds of any such sale, if any,
described in clause (A) above are applied as provided in Section 4.01 hereof and
(2) there is a corresponding release of the Liens securing the Senior Priority
Obligations, such sale or release will be free and clear of the Liens on such
Collateral securing the Junior Priority Obligations and (y) such Junior Priority
Secured Parties’ Liens with respect to the Collateral so sold, transferred,
disposed or released shall terminate and be automatically released without
further action. In furtherance of, and subject to, the foregoing, each Junior
Priority Agent agrees that it will execute any and all Lien releases or other
documents reasonably requested by any Senior Priority Agent in connection
therewith, so long as the net cash proceeds, if any, from such sale described in
clause (A) above of such Collateral are applied in accordance with the terms of
this Agreement. Each Junior Priority Agent hereby appoints the Senior Priority
Representative and any officer or duly authorized person of the Senior Priority
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Junior Priority Agent and in the name of such Junior Priority Agent or
in the Senior Priority Representative’s own name, from time to time, in the
Senior Priority Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be

 

34



--------------------------------------------------------------------------------

necessary or desirable to accomplish the purposes of this paragraph, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable). Until the Discharge of Senior Priority Obligations, to the
extent that the Senior Priority Secured Parties (i) have released any Lien on
Collateral and any such Lien is later reinstated or (ii) obtain any new Senior
Priority Liens, then the Junior Priority Secured Parties shall at the time of
such reinstatement or new Senior Priority Liens be granted a Junior Priority
Lien on any such Collateral.

E. No New Liens.1

(a) Until the Discharge of Senior Priority Obligations, each Junior Priority
Agent, for and on behalf of itself and any Junior Priority Creditors represented
thereby, hereby agrees that:

a. no Junior Priority Secured Party shall acquire or hold (x) any guaranty of
Junior Priority Obligations by any Person unless such Person also provides (or
is prohibited by applicable law from providing) a guaranty of the Senior
Priority Obligations, or (y) any Lien on (unless prohibited by any applicable
law) any assets of any Loan Party securing any Junior Priority Obligation, which
assets are not also subject to the Lien of each Senior Priority Agent under the
Senior Priority Documents, subject to the Lien Priority set forth herein; and

b. if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any guaranty of Junior Priority Obligations by any
Person who does not also provide a guaranty of Senior Priority Obligations or
any Lien on any assets of any Loan Party securing any Junior Priority
Obligation, which assets are not also subject to the Lien of each Senior
Priority Agent under the Senior Priority Documents, subject to the Lien Priority
set forth herein, then such Junior Priority Agent (or the relevant Junior
Priority Creditor) shall, without the need for any further consent of any other
Junior Priority Secured Party and notwithstanding anything to the contrary in
any other Junior Priority Document, be deemed to also hold and have held such
guaranty or Lien for the benefit of the Senior Priority Agents as security for
the Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such Lien.

2. Until the Discharge of Senior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case, on behalf of itself and any Senior
Priority Creditors represented thereby, each Senior Priority Agent, for and on
behalf of itself and the Senior Priority Creditors represented thereby, hereby
agrees that:

a. no such Senior Priority Secured Party shall acquire or hold (x) any guaranty
of any Senior Priority Obligations by any Person unless such Person also
provides (or is prohibited by applicable law from providing) a guaranty of all
the other Senior Priority Obligations, or (y) any Lien on (unless prohibited by
any applicable law) any assets (other than any Excluded Cash Collateral) of any
Loan Party securing any Senior Priority Obligation, which assets are not also
subject to the Lien of each other Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth herein; and

 

1 Form note: clauses (a), (b) and (c) may be omitted (or modified, as
appropriate) at the Borrower’s direction subject to consultation with the
Administrative Agent in circumstances in which a Secured Party has, or may be
entitled to have, Collateral or credit support that the other Secured Parties do
not have.

 

35



--------------------------------------------------------------------------------

b. if any such Senior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any guaranty of any Senior Priority Obligations by any
Person who does not also provide a guaranty of all other Senior Priority
Obligations or any Lien on any assets of any Loan Party securing any Senior
Priority Obligation, which assets are not also subject to the Lien of each other
Senior Priority Agent under the Senior Priority Documents, subject to the Lien
Priority set forth herein, then such Senior Priority Agent (or the relevant
Senior Priority Creditor) shall, without the need for any further consent of any
other Senior Priority Secured Party and notwithstanding anything to the contrary
in any other Senior Priority Document, be deemed to also hold and have held such
guaranty or Lien for the benefit of each other Senior Priority Agent as security
for the other Senior Priority Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify each Senior Priority Agent in
writing of the existence of such Lien.

3. Until the Discharge of Junior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, in each case, on behalf of itself and any Junior
Priority Creditors represented thereby, each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, hereby
agrees that:

a. no such Junior Priority Secured Party shall acquire or hold (x) any guaranty
of any Junior Priority Obligations by any Person unless such Person also
provides (or is prohibited by applicable law from providing) a guaranty of all
the other Junior Priority Obligations, or (y) any Lien on Lien on (unless
prohibited by any applicable law) any assets of any Loan Party securing any
Junior Priority Obligation, which assets are not also subject to the Lien of
each other Junior Priority Agent under the Junior Priority Documents, subject to
the Lien Priority set forth herein; and

b. if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any guaranty of any Junior Priority Obligations by any
Person who does not also provide a guaranty of all other Junior Priority
Obligations or any Lien on any assets of any Loan Party securing any Junior
Priority Obligation, which assets are not also subject to the Lien of each other
Junior Priority Agent under the Junior Priority Documents, subject to the Lien
Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
guaranty or Lien for the benefit of each other Junior Priority Agent as security
for the other Junior Priority Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify each Junior Priority Agent in
writing of the existence of such Lien.

 

36



--------------------------------------------------------------------------------

4. No Secured Party shall be deemed to be in breach of this Section 2.05 as a
result of any other Secured Party expressly declining, in writing (by virtue of
the scope of the grant of Liens, including exceptions thereto and exclusions
therefrom), to acquire, hold or continue to hold any Lien in any asset of any
Loan Party.

F. Waiver of Marshalling. Until the Discharge of Senior Priority Obligations,
each Junior Priority Agent (including in its capacity as Junior Priority
Representative, if applicable), on behalf of itself and the Junior Priority
Secured Parties represented thereby, agrees not to assert and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.

IX.

ACTIONS OF THE PARTIES

Section 3.01 Agent for Perfection.

1. Each Loan Party shall deliver all Cash Collateral or Control Collateral when
required to be delivered pursuant to the Credit Documents to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative and
(y) thereafter, the Junior Priority Representative.

2. Each Agent, for and on behalf of itself and the Secured Parties represented
thereby, agrees to hold all Cash Collateral and Control Collateral in its
possession, custody, or control (or in the possession, custody, or control of
agents or bailees therefor) for the benefit of, on behalf of and as agent for
the other Secured Parties solely for the purpose of perfecting the security
interest granted to each other Agent or Secured Party in such Cash Collateral
and Control Collateral, subject to the terms and conditions of this
Section 3.01. Such Agent shall not have any obligation whatsoever to the other
Secured Parties to assure that such Cash Collateral and Control Collateral is
genuine or owned by any Loan Party or any other Person or to preserve rights or
benefits of any Person therein. The duties or responsibilities of such Agent
under this Section 3.01 are and shall be limited solely to holding or
maintaining control of such Cash Collateral and Control Collateral as agent for
the Secured Parties for purposes of perfecting the Lien held by the Secured
Parties. Such Agent is not and shall not be deemed to be a fiduciary of any kind
for any Secured Party or any other Person.

3. In the event that any Secured Party receives any Collateral or Proceeds of
the Collateral in violation of the terms of this Agreement, then such Secured
Party shall promptly pay over such Proceeds or Collateral to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative,
and (y) thereafter, the Junior Priority Representative, in the same form as
received with any necessary endorsements, for application in accordance with the
provisions of Section 4.01 hereof.

 

37



--------------------------------------------------------------------------------

4. It is understood and agreed that the interests of the Senior Priority Agents
and the Senior Lien Creditors, on the one hand, and the Junior Priority Agent
and the Junior Priority Creditors, on the other hand, may differ and the Senior
Priority Agents and the Senior Priority Creditors shall be fully entitled to act
in their own interest without taking into account the interests of the Junior
Priority Agents or the Junior Priority Creditors.

B. Sharing of Information and Access. In the event that any Junior Priority
Agent shall, in the exercise of its rights under the applicable Junior Priority
Collateral Documents or otherwise, receive possession or control of any books
and records of any Loan Party that contain information identifying or pertaining
to the Collateral, such Junior Priority Agent shall, upon request from any other
Agent, and as promptly as practicable thereafter, either make available to such
Agent such books and records for inspection and duplication or provide to such
Agent copies thereof. In the event that any Senior Priority Agent shall, in the
exercise of its rights under the applicable Senior Priority Collateral Documents
or otherwise, receive possession or control of any books and records of any Loan
Party that contain information identifying or pertaining to the Collateral, such
Senior Priority Agent shall, upon request from any other Agent, and as promptly
as practicable thereafter, either make available to such Agent such books and
records for inspection and duplication or provide to such Agent copies thereof.

C. Insurance. Proceeds of Collateral include insurance proceeds and, therefore,
the Lien Priority shall govern the ultimate disposition of casualty insurance
proceeds. The Senior Priority Representative and the Junior Priority
Representative shall be named as additional insured or loss payee, as
applicable, with respect to all insurance policies relating to Collateral. Until
the Discharge of Senior Priority Obligations, (a) the Senior Priority
Representative shall have the sole and exclusive right, as against any Secured
Party, to adjust settlement of insurance claims in the event of any covered
loss, theft or destruction of Collateral and (b) all proceeds of such insurance
shall be remitted to the Senior Priority Representative, and each other Agent
shall cooperate (if necessary) in a reasonable manner in effecting the payment
of insurance proceeds in accordance with Section 4.01.

D. No Additional Rights for the Loan Parties Hereunder. If any Secured Party
shall enforce its rights or remedies in violation of the terms of this
Agreement, the Loan Parties shall not be entitled to use such violation as a
defense to any action by any Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any Secured Party.

X.

APPLICATION OF PROCEEDS

A. Application of Proceeds.

1. Revolving Nature of Certain First Lien Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) the Original First Lien Credit Agreement [and
the First Lien Credit Agreement]ix includes one or more revolving commitments,
that in the ordinary course of business the Original First Lien Agent and
certain First Lien Credit Agreement Lenders[, the [    ] Agent and certain
[    ] Lenders]x may apply payments and make advances thereunder, and one or
more incremental commitments of various classes, and (ii) the amount of the
Original First Lien Obligations [or [    ]

 

38



--------------------------------------------------------------------------------

Obligations]xi that may be outstanding thereunder at any time or from time to
time may be increased or reduced and subsequently reborrowed, and that the terms
of the Original First Lien Obligations [or [        ] Obligations]xii thereunder
may be modified, extended or amended from time to time, and that the aggregate
amount of the Original First Lien Obligations[, [        ] Obligations]xii or
Additional Obligations thereunder may be increased, replaced or refinanced, in
each event, without notice to or consent by any other Secured Parties and
without affecting the provisions hereof; provided, however, that from and after
the date on which the Original First Lien Agent or any Original First Lien
Credit Agreement Lender [or the [    ] Agent or any [        ] Lenders]xi
commences the Exercise of Secured Creditor Remedies, all amounts received by the
Original First Lien Agent or any such Original First Lien Credit Agreement
Lender [or the [    ] Agent or any [        ] Lenders]xi as a result of such
Exercise of Secured Creditor Remedies shall be applied as specified in this
Section 4.01. The Lien Priority shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the Original First
Lien Obligations, the [        ]i [First/Second]ii Lien Obligations, or any
Additional Obligations, or any portion thereof.

2. Revolving Nature of Certain Junior Priority Obligations. Each Agent, for and
on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (x) Junior Priority Credit Facilities may include
one or more revolving commitments, that in the ordinary course of business any
Junior Priority Agent and Junior Priority Secured Parties may apply payments and
make advances thereunder, and one or more incremental commitments of various
classes, and (y) the amount of Junior Priority Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of Junior Priority
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Junior Priority Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which any Junior Priority
Agent or Junior Priority Secured Party commences the Exercise of Secured
Creditor Remedies, all amounts received by any such Junior Priority Agent or
Junior Priority Secured Party as a result of such Exercise of Secured Creditor
Remedies shall be applied as specified in this Section 4.01. The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the Original First Lien Obligations, the
[        ]i [First/Second]ii Lien Obligations, or any Additional Obligations, or
any portion thereof.

3. Revolving Nature of Certain Additional Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (x) Additional Credit Facilities may include one or
more revolving commitments, that in the ordinary course of business any
Additional Agent and Additional Credit Facility Secured Parties may apply
payments and make advances thereunder, and one or more incremental commitments
of various classes, and (y) the amount of Additional Obligations that may be
outstanding thereunder at any time or from time to time may be increased or
reduced and subsequently reborrowed, and that the terms of Additional
Obligations thereunder may be modified, extended or amended from time to time,
and that the aggregate amount of Additional Obligations thereunder may be
increased, replaced or refinanced, in each event, without notice to or consent
by any other Secured Parties and without affecting the provisions hereof;
provided, however, that

 

39



--------------------------------------------------------------------------------

from and after the date on which any Additional Agent or Additional Credit
Facility Secured Party commences the Exercise of Secured Creditor Remedies, all
amounts received by any such Additional Agent or Additional Credit Facility
Secured Party as a result of such Exercise of Secured Creditor Remedies shall be
applied as specified in this Section 4.01. The Lien Priority shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of the Original First Lien Obligations, the [        ]i
[First/Second]ii Lien Obligations, or any Additional Obligations, or any portion
thereof.

4. Application of Proceeds of Collateral. Except as may be separately otherwise
agreed in writing by and between or among any applicable Agents, each Agent for,
and on behalf of itself and the Secured Parties represented thereby, hereby
agrees that all Collateral, and all Proceeds thereof, in each case, received by
any Agent in connection with any Exercise of Secured Creditor Remedies shall be
applied as follows, subject to clause (e) of this Section 4.01:

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement (as determined in good faith by the Senior Priority Agent), which
costs and expenses shall be payable in accordance with clause third of this
paragraph (d) to the extent that such costs and expenses constitute Junior
Priority Obligations);

second, to the payment of Senior Priority Obligations owing to the Senior
Priority Secured Parties represented by each Senior Priority Agent in accordance
with the applicable Senior Priority Credit Facility, which payment shall be made
between and among the Senior Priority Obligations owing to Senior Priority
Secured Parties represented by different Senior Priority Agents on a pro rata
basis (except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Secured Parties represented thereby);

third, to the payment of Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by each Junior Priority Agent in accordance
with the applicable Junior Priority Credit Facility, which payment shall be made
between and among the Junior Priority Obligations owing to Junior Priority
Secured Parties represented by different Junior Priority Agents on a pro rata
basis (except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Secured Parties represented thereby); and

fourth, the balance, if any, to the Loan Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

Each Senior Priority Agent shall provide the Senior Priority Representative with
such information about the Senior Priority Obligations owing to the Senior
Priority Secured Parties represented by it as they may reasonably request in
order to carry out the purposes of this Section 4.01.

 

40



--------------------------------------------------------------------------------

Each Junior Priority Agent shall provide the Junior Priority Representative with
such information about the Junior Priority Obligations owing to the Junior
Priority Secured Parties represented by it as they may reasonably request in
order to carry out the purposes of this Section 4.01.

5. Limited Obligation or Liability. In exercising remedies, whether as a secured
creditor or otherwise, no Senior Priority Agent shall have any obligation or
liability to any Junior Priority Secured Party, or (except as may be separately
agreed in writing by and between or among any applicable Senior Priority Agents,
in each case on behalf of itself and the Senior Priority Creditors represented
thereby) to any other Senior Priority Secured Party, in each case regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
such Senior Priority Agent under the terms of this Agreement. In exercising
remedies, whether as a secured creditor or otherwise, no Junior Priority Agent
shall have any obligation or liability (except as may be separately agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby)
to any other Junior Priority Secured Party, in each case regarding the adequacy
of any Proceeds or for any action or omission, save and except solely for an
action or omission that breaches the express obligations undertaken by such
Junior Priority Agent under the terms of this Agreement.

6. Turnover of Cash Collateral After Discharge. Upon the Discharge of Senior
Priority Obligations, each Senior Priority Agent shall deliver to the Junior
Priority Representative or shall execute such documents as the Company or as the
Junior Priority Representative may reasonably request to enable it to have
control over any Cash Collateral or Control Collateral still in such Senior
Priority Agent’s possession, custody or control in the same form as received
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. As between any Junior Priority Agent and any other Junior
Priority Agent, any such Cash Collateral or Control Collateral held by any such
Party shall be held by it subject to the terms and conditions of Section 3.01.

7. Senior Intervening Creditor. Notwithstanding anything in Section 4.01(d) to
the contrary, solely as among the Senior Priority Secured Parties with respect
to any Collateral for which a third party (other than a Senior Priority Secured
Party) has a Lien or security interest that is junior in priority to the Lien or
security interest of any Series of Senior Priority Debt but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
Lien or security interest of any other Series of Senior Priority Debt (such
third party an “Senior Intervening Creditor”), the value of any Collateral or
Proceeds that are allocated to such Senior Intervening Creditor shall be
deducted on a ratable basis solely from the Collateral or Proceeds thereof to be
distributed in respect of the Series of Senior Priority Debt with respect to
which such Impairment exists.

8. Junior Intervening Creditor. Notwithstanding anything in Section 4.01(d) to
the contrary, solely as among the Junior Priority Secured Parties with respect
to any Collateral for which a third party (other than a Junior Priority Secured
Party) has a Lien or security interest that is junior in priority to the Lien or
security interest of any Series of Junior Priority Debt but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
Lien or security interest of any other Series of Junior Priority Debt (such
third party an “Junior

 

41



--------------------------------------------------------------------------------

Intervening Creditor”), the value of any Collateral or Proceeds that are
allocated to such Junior Intervening Creditor shall be deducted on a ratable
basis solely from the Collateral or Proceeds thereof to be distributed in
respect of the Series of Junior Priority Debt with respect to which such
Impairment exists.

B. Specific Performance and Other Relief. Each Agent is hereby authorized to
demand specific performance of this Agreement or obtain relief by injunction or
other appropriate equitable relief, whether or not any Loan Party shall have
complied with any of the provisions of any of the Credit Documents, at any time
when any other Party shall have failed to comply with any of the provisions of
this Agreement applicable to it. Each Agent, for and on behalf of itself and the
Secured Parties represented thereby, hereby irrevocably waives any defense based
on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance, injunctive relief or other equitable relief.

XI.

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

A. Notice of Acceptance and Other Waivers.

1. All Senior Priority Obligations at any time made or incurred by any Loan
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

2. None of the Senior Priority Agents (including any Senior Priority Agent in
its capacity as Senior Priority Representative, if applicable), the Senior
Priority Creditors, or any of their respective Affiliates, or any of the
respective directors, officers, employees, or agents of any of the foregoing,
shall be liable for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement. If any
Senior Priority Agent or Senior Priority Creditor honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Senior
Priority Credit Facility or any other Senior Priority Document, whether or not
such Senior Priority Agent or Senior Priority Creditor has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of any Junior Priority Credit Facility or any other Junior
Priority Document (but not a default under this Agreement) or would constitute
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if any Senior Priority Agent
or Senior Priority Creditor otherwise should exercise any of its contractual
rights or remedies under any Senior Priority Documents (subject to the express
terms and conditions hereof), no Senior Priority Agent or Senior Priority
Creditor shall have any liability whatsoever to any Junior Priority Agent or
Junior Priority Creditor as a result of such action, omission, or exercise, in
each case so long as any such exercise does not breach the express terms and
provisions of this Agreement. Each Senior Priority Secured Party shall be
entitled to manage and supervise its loans and extensions of credit

 

42



--------------------------------------------------------------------------------

under the relevant Senior Priority Credit Facility and other Senior Priority
Documents as it may, in its sole discretion, deem appropriate, and may manage
its loans and extensions of credit without regard to any rights or interests
that the Junior Priority Agents or Junior Priority Creditors have in the
Collateral, except as otherwise expressly set forth in this Agreement. Each
Junior Priority Agent, on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that no Senior Priority Agent or Senior Priority
Creditor shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Collateral or
Proceeds thereof pursuant to the Senior Priority Documents, in each case so long
as such disposition is conducted in accordance with mandatory provisions of
applicable law and does not breach the provisions of this Agreement.

B. Modifications to Senior Priority Documents and Junior Priority Documents.

1. Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, each Senior
Priority Agent and the Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any Junior Priority Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to any such Junior Priority Secured Party or
impairing or releasing the subordination provided for herein, amend, restate,
supplement, replace, refinance, extend, consolidate, restructure, or otherwise
modify any of the Senior Priority Documents in any manner whatsoever, including,
to:

a. change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

b. retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
additional Senior Priority Documents;

c. amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

d. release its Lien on any Collateral and/or any Excluded Cash Collateral or
other Property;

e. exercise or refrain from exercising any rights against any Loan Party or any
other Person;

f. retain or obtain the primary or secondary obligation of any other Person with
respect to any of the Senior Priority Obligations; and

g. otherwise manage and supervise the Senior Priority Obligations as the
applicable Senior Priority Agent shall deem appropriate.

 

43



--------------------------------------------------------------------------------

2. Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

a. change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

b. retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
additional Junior Priority Documents;

c. amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

d. release its Lien on any Collateral or other Property;

e. exercise or refrain from exercising any rights against any Loan Party or any
other Person;

f. retain or obtain the primary or secondary obligation of any other Person with
respect to any of the Junior Priority Obligations; and

g. otherwise manage and supervise the Junior Priority Obligations as the Junior
Priority Agent shall deem appropriate.

3. Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees that each Junior Priority
Collateral Document shall include the following language (or language to similar
effect):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of [        ]
(as

 

44



--------------------------------------------------------------------------------

amended, restated, supplemented or otherwise modified, replaced or refinanced
from time to time, the “Intercreditor Agreement”), initially among [        ],
as the Original First Lien Agent, and [        ] as [        ]i Second Lien
Agent, and certain other persons party or that may become party thereto from
time to time. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.”

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the corresponding
Senior Priority Collateral Documents.

4. Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Creditors represented
thereby, hereby agrees that, without affecting the obligations of such Senior
Priority Secured Parties hereunder, any other Senior Priority Agent and any
Senior Priority Creditors represented thereby may, at any time and from time to
time, in their sole discretion without the consent of or notice to any such
Senior Priority Secured Party (except to the extent such notice or consent is
required pursuant to the express provisions of this Agreement) and without
incurring any liability to any such Senior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Senior Priority Documents to which such other Senior
Priority Agent or any Senior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

a. change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

b. retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
Senior Priority Documents;

c. amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

d. release its Lien on any Collateral and/or any Excluded Cash Collateral or
other Property;

 

45



--------------------------------------------------------------------------------

e. exercise or refrain from exercising any rights against any Loan Party or any
other Person;

f. retain or obtain the primary or secondary obligation of any other Person with
respect to any of the Senior Priority Obligations; and

g. otherwise manage and supervise the Senior Priority Obligations as such other
Senior Priority Agent shall deem appropriate.

5. Except, in each case, as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and the Junior Priority Creditors represented thereby, each Junior
Priority Agent, for and on behalf of itself and the Junior Priority Creditors
represented thereby, hereby agrees that, without affecting the obligations of
such Junior Priority Secured Parties hereunder, any other Junior Priority Agent
and any Junior Priority Creditors represented thereby may, at any time and from
time to time, in their sole discretion without the consent of or notice to any
such Junior Priority Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Junior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents to which such other Junior
Priority Agent or any Junior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

a. change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

b. retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

c. amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

d. release its Lien on any Collateral or other Property;

e. exercise or refrain from exercising any rights against any Loan Party or any
other Person;

f. retain or obtain the primary or secondary obligation of any other Person with
respect to any of the Junior Priority Obligations; and

g. otherwise manage and supervise the Junior Priority Obligations as such other
Junior Priority Agent shall deem appropriate.

 

46



--------------------------------------------------------------------------------

6. The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, all without affecting the Lien Priorities provided for herein or
the other provisions hereof; provided, however, that, if the indebtedness
refunding, replacing or refinancing any such Senior Priority Obligations or
Junior Priority Obligations is to constitute Senior Priority Obligations or
Junior Priority Obligations hereunder (as designated by the Company), as the
case may be, the holders of such indebtedness (or an authorized agent or trustee
on their behalf) bind themselves in writing to the terms of this Agreement
pursuant to a joinder substantially in the form of Exhibit C hereto or otherwise
in form and substance reasonably satisfactory to the Senior Priority Agents
(other than any Designated Agent) and Junior Priority Agents (other than any
Designated Agent) (or, if there is no continuing Agent other than Designated
Agent, as designated by the Company), and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
the Senior Priority Documents and the Junior Priority Documents. For the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, through the incurrence of Additional
Indebtedness, subject to Section 7.11 hereof.

C. Reinstatement and Continuation of Agreement. If any Senior Priority Agent or
Senior Priority Creditor is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Loan Party or any other
Person any payment made in satisfaction of all or any portion of the Senior
Priority Obligations (a “Senior Priority Recovery”), then the relevant Senior
Priority Obligations shall be reinstated to the extent of such Senior Priority
Recovery. In the event that (a) this Agreement shall have been terminated prior
to such Senior Priority Recovery and (b) there exist any Junior Priority
Obligations at the time of such Senior Priority Recovery, then this Agreement
shall be reinstated in full force and effect in the event of such Senior
Priority Recovery, and such prior termination shall not diminish, release,
discharge, impair, or otherwise affect the obligations of the Parties from such
date of reinstatement. All rights, interests, agreements, and obligations of
each Agent, each Senior Priority Creditor, and each Junior Priority Creditor
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency Proceeding by or against any Loan Party or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of, any Loan Party in respect of the Senior Priority Obligations or
the Junior Priority Obligations. No priority or right of any Senior Priority
Agent or any Senior Priority Creditor shall at any time be prejudiced or
impaired in any way by any act or failure to act on the part of any Borrower or
any Guarantor or by the noncompliance by any Person with the terms, provisions,
or covenants of any of the Senior Priority Documents, regardless of any
knowledge thereof which any Senior Priority Agent or any Senior Priority
Creditor may have.

 

47



--------------------------------------------------------------------------------

D. Excluded Cash Collateral. Notwithstanding any other provision to the contrary
contained in this Agreement, it is understood and agreed that this Agreement
shall not restrict the rights of the Original First Lien Agent or the other
Original First Lien Secured Parties to pursue enforcement proceedings, exercise
remedies or make determinations with respect to the Excluded Cash Collateral or
otherwise take actions with respect to the Excluded Cash Collateral in
accordance with the Original First Lien Credit Agreement and such Excluded Cash
Collateral shall be applied as specified in the Original First Lien Credit
Agreement and will not constitute Collateral hereunder. Nothing in this
Agreement shall be construed to impair the right of any Original First Lien
Secured Party to recoup, set off, net or off-set amounts (including amounts
delivered as margin or cash collateral) to satisfy such Original First Lien
Obligations secured by Excluded Cash Collateral to the extent permitted under
the Original First Lien Credit Agreement, or exercise its rights and remedies
with respect to any Excluded Cash Collateral pledged for its sole benefit or as
a beneficiary under and pursuant to any other credit support issued solely in
its favor, each of which will be governed by the terms of the Original First
Lien Credit Agreement.

VI.

INSOLVENCY PROCEEDINGS

A. DIP Financing.

1. If any Borrower or any Guarantor shall be subject to any Insolvency
Proceeding in the United States at any time prior to the Discharge of Senior
Priority Obligations, and the Senior Priority Representative shall agree on
behalf of the Senior Priority Creditors to allow all one or more Senior Priority
Creditors to provide any Borrower or any Guarantor with, or the Senior Priority
Representative shall consent to a third party providing, any financing under
Section 364 of the Bankruptcy Code or consent to any order for the use of cash
collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with such
DIP Financing to be secured by all or any portion of the Collateral (including
assets that, but for the application of Section 552 of the Bankruptcy Code would
be Collateral) and/or entitled to a superpriority claim under Section 364 or 507
of the Bankruptcy Code, then any Junior Priority Agent, each on behalf of itself
and any Junior Priority Secured Parties represented thereby, agrees that it will
raise no objection and will not directly or indirectly support any objection to
such DIP Financing or to Liens securing the same or the superpriority claim to
which such DIP Financing is entitled on the grounds of a failure to provide
“adequate protection” for the Liens of any Junior Priority Agent securing the
Junior Priority Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing) so long as (i)
such Junior Priority Agent retains its Lien on the Collateral to secure the
relevant Junior Priority Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code) and such
Lien has the same priority relative to the Senior Priority Liens as existed
prior to the commencement of the case under the Bankruptcy Code and (ii) if the
Senior Priority Agent receives an adequate protection Lien on assets of such
Borrower or Guarantor to secure the Senior Priority Obligations, as the case may
be, each Junior Priority Agent also receives an adequate protection Lien on such
assets of such Borrower or Guarantor to secure the relevant Junior Priority
Obligations, provided that (x) such Liens in favor of the Senior Priority Agent
and the Junior Priority Agent shall be subject to the provisions of
Section 6.01(b) hereof and (y) the foregoing provisions of this Section 6.01(a)
shall not prevent any Junior Priority Agent and the Junior Priority Secured
Parties from objecting to any provision in any DIP Financing relating to any
provision or content of a Plan of Reorganization that is not a Conforming Plan
Reorganization.

 

48



--------------------------------------------------------------------------------

2. All Liens granted to any Senior Priority Agent or Junior Priority Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement; provided,
however, that the foregoing shall not alter any super-priority of any Liens
securing any DIP Financing in accordance with this Section 6.01.

B. Relief from Stay. Until the Discharge of Senior Priority Obligations, each
Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, agrees not to seek relief from the automatic stay
or any other stay in any Insolvency Proceeding in respect of any portion of the
Collateral without each Senior Priority Agent’s express written consent.

C. No Contest. Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
any Senior Priority Agent or Senior Priority Creditor for adequate protection of
its interest in the Collateral (unless in contravention of Section 6.01 hereof),
or (ii) any objection by any Senior Priority Agent or Senior Priority Creditor
to any motion, relief, action or proceeding based on a claim by such Senior
Priority Agent or Senior Priority Creditor that its interests in the Collateral
(unless in contravention of Section 6.01 hereof) are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to such Senior Priority Agent as
adequate protection of its interests are subject to this Agreement. Except as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and any
Senior Priority Creditors represented thereby, any Senior Priority Agent, for
and on behalf of itself and any Senior Priority Creditors represented thereby,
agrees that, prior to the applicable Discharge of Senior Priority Obligations,
none of them shall directly or indirectly contest (or support any other Person
contesting) (a) any request by any other Senior Priority Agent or any Senior
Priority Creditor represented by such other Senior Priority Agent for adequate
protection of its interest in the Collateral (unless in contravention of Section
6.01 hereof), or (b) any objection by such other Senior Priority Agent or any
Senior Priority Creditor to any motion, relief, action, or proceeding based on a
claim by such other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent that its interests in the
Collateral (unless in contravention of Section 6.01 hereof) are not adequately
protected (or any other similar request under any law applicable to an
Insolvency Proceeding), so long as any Liens granted to such other Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement. Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and any Junior Priority Creditors represented thereby, any Junior
Priority Agent, for and on behalf of itself and any Junior Priority Creditors
represented thereby, agrees that, prior to the applicable Discharge of Junior
Priority Obligations, none of them shall directly or indirectly contest (or
support any other Person contesting) (a) any request by any other Junior
Priority Agent or any Junior Priority Creditor represented by such other Junior
Priority Agent for adequate protection of its interest in the Collateral (unless
in contravention of Section 6.01 hereof), or (b) any

 

49



--------------------------------------------------------------------------------

objection by such other Junior Priority Agent or any Junior Priority Creditor to
any motion, relief, action, or proceeding based on a claim by such other Junior
Priority Agent or any Junior Priority Creditor represented by such other Junior
Priority Agent that its interests in the Collateral (unless in contravention of
Section 6.01 hereof) are not adequately protected (or any other similar request
under any law applicable to an Insolvency Proceeding), so long as any Liens
granted to such other Junior Priority Agent as adequate protection of its
interests are subject to this Agreement.

D. Asset Sales. Each Junior Priority Agent agrees, for and on behalf of itself
and the Junior Priority Creditors represented thereby, that it will not oppose
any sale consented to by the Senior Priority Representative of any Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency Proceeding) so long as the Liens
granted to the Junior Priority Agents attach to the proceeds of such sale with
the same priority and validity as such Liens or such Collateral and the proceeds
of such sale are applied in accordance with this Agreement. Nothing in this
Section 6.04 shall prevent any Junior Priority Creditors or the Junior Priority
Agent on their behalf from (x) presenting a cash bid for any assets of any Loan
Party, or purchasing such assets for cash at any sale hearing under Section 363
of the Bankruptcy Code or at any public or judicial foreclosure sale or (y)
making a credit bid for any assets of any Loan Party pursuant to Section 363(k)
of the Bankruptcy Code (provided that such credit bid may only be made if either
the Discharge of Senior Priority Obligations has occurred or will occur
concurrently as a result of a cash bid for such assets in addition to such
credit bid or the Senior Priority Agent approves such credit bid).

E. Separate Grants of Security and Separate Classification. Each Secured Party
acknowledges and agrees that (i) the grants of Liens pursuant to the Senior
Priority Collateral Documents and the Junior Priority Collateral Documents
constitute separate and distinct grants of Liens and (ii) the Senior Priority
Obligations are fundamentally different from the Junior Priority Obligations and
must be separately classified in any Plan of Reorganization proposed or adopted
in an Insolvency Proceeding because of, among other things, their differing
rights in the Collateral. To further effectuate the intent of the parties as
provided in the immediately preceding sentence, if it is held that the claims of
the Senior Priority Secured Parties, on the one hand, and the Junior Priority
Secured Parties, on the other hand, in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims) or are classified in the same class of secured claims in any Plan of
Reorganization, then the Secured Parties hereby acknowledge and agree that all
distributions with respect to the Collateral shall be made as if there were
separate classes of Senior Priority Obligation claims and Junior Priority
Obligation claims against the Loan Parties, with the effect being that, to the
extent that the aggregate value of the Collateral is sufficient (for this
purpose ignoring all claims held by the Junior Priority Secured Parties), the
Senior Priority Secured Parties shall be entitled to receive, in addition to
amounts distributed to them in respect of principal, prepetition interest and
other claims, all amounts owing in respect of postpetition interest that is
available from the Collateral for each of the Senior Priority Secured Parties,
before any distribution is made in respect of the claims held by the Junior
Priority Secured Parties, with the Junior Priority Secured Parties hereby
acknowledging and agreeing to turn over to the Senior Priority Secured Parties
amounts otherwise received or receivable by them to the extent necessary to
effectuate the intent of this sentence, even if such turnover has the effect of
reducing their aggregate recoveries. The foregoing sentence is subject to any
separate agreement by and between any Additional Agent,

 

50



--------------------------------------------------------------------------------

on behalf of itself and the Additional Credit Facility Secured Parties
represented thereby, and any other Additional Agent, on behalf of itself and the
Additional Credit Facility Secured Parties represented thereby, with respect to
the Obligations owing to any such Additional Agent and Additional Credit
Facility Secured Parties.

F. Enforceability. The provisions of this Agreement are intended to be and shall
be enforceable as a “subordination agreement” under Section 510(a) of the
Bankruptcy Code.

G. Senior Priority Obligations Unconditional. All rights of the Senior Priority
Agents hereunder, and all agreements and obligations of the Junior Priority
Agents and the Loan Parties (to the extent applicable) hereunder, shall remain
in full force and effect irrespective of:

a. any lack of validity or enforceability of any Senior Priority Document;

b. any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;

c. any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee or guaranty thereof;

d. the commencement of any Insolvency Proceeding in respect of any Borrower or
any other Loan Party; or

e. any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Loan Party, to the
extent applicable, in respect of this Agreement.

H. Junior Priority Obligations Unconditional. All rights of the Junior Priority
Agents hereunder, and all agreements and obligations of the Senior Priority
Agents and the Loan Parties (to the extent applicable) hereunder, shall remain
in full force and effect irrespective of:

a. any lack of validity or enforceability of any Junior Priority Document;

b. any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;

c. any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee or guaranty thereof;

 

51



--------------------------------------------------------------------------------

d. the commencement of any Insolvency Proceeding in respect of any Borrower or
any other Loan Party; or

e. any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Loan Party, to the
extent applicable, in respect of this Agreement.

I. Adequate Protection.

1. Except as expressly provided in this Agreement (including Section 6.01 and
this Section 6.09), nothing in this Agreement shall limit the rights of any
Agent and the Secured Parties represented thereby from seeking or requesting
adequate protection with respect to their interests in the applicable Collateral
in any Insolvency Proceeding, including adequate protection in the form of
payments, periodic cash payments, cash payments of interest, additional
collateral or otherwise; provided that (a) in the event that any Junior Priority
Agent, on behalf of itself or any of the Junior Priority Creditors represented
thereby, seeks or requests adequate protection in respect of the relevant Junior
Priority Obligations and such adequate protection is granted in the form of a
Lien on additional collateral, then each Junior Priority Agent, on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that (i)
each Senior Priority Agent shall also be granted a senior Lien on such
collateral as security for the Senior Priority Obligations owing to such Senior
Priority Agent and the Senior Priority Secured Parties represented thereby, and
that any Lien on such collateral securing the Junior Priority Obligations shall
be junior to any Lien on such collateral securing the Senior Priority
Obligations and (ii) each other Junior Priority Agent shall also be granted a
pari passu Lien on such collateral as security for the Junior Priority
Obligations owing to such other Junior Priority Agent and the Junior Priority
Secured Parties represented thereby, and that any such Lien on such collateral
securing such Junior Priority Obligations shall be pari passu to each such other
Lien on such collateral securing such other Junior Priority Obligations (except
as may be separately otherwise agreed in writing by and between or among any
applicable Junior Priority Agents, in each case on behalf of itself and the
Junior Priority Secured Parties represented thereby), and (b) in the event that
any Senior Priority Agent, for or on behalf of itself or any Senior Priority
Creditor represented thereby, seeks or requests adequate protection in respect
of the Senior Priority Obligations and such adequate protection is granted in
the form of a Lien on additional collateral, then such Senior Priority Agent,
for and on behalf of itself and the Senior Priority Creditors represented
thereby, agrees that (i) each other Senior Priority Agent shall also be granted
a pari passu Lien on such collateral as security for the Senior Priority
Obligations owing to such other Senior Priority Agent and the Senior Priority
Secured Parties represented thereby, and that any such Lien on such collateral
securing such Senior Priority Obligations shall be pari passu to each such other
Lien on such collateral securing such other Senior Priority Obligations (except
as may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Secured Parties represented thereby) and (ii) each Junior
Priority Agent shall also be granted a junior Lien on such collateral as
security for the Junior Priority Obligations owing to such other Junior Priority
Agent and the Junior Priority

 

52



--------------------------------------------------------------------------------

Secured Parties represented thereby, and that any such Lien on such collateral
securing such Junior Priority Obligations shall be junior to each Lien on such
collateral securing Senior Priority Obligations.

2. Any claim by any Junior Priority Secured Party under Section 507(b) of the
Bankruptcy Code will be subordinate in right of payment to any claim of any
Senior Priority Secured Party under Section 507(b) of the Bankruptcy Code and
any payment thereof will be deemed to be Proceeds of Collateral, provided that,
any such Junior Priority Secured Party will be deemed to have agreed pursuant to
Section 1129(a)(9) of the Bankruptcy Code that such Section 507(b) claims may be
paid under a Plan of Reorganization in any form having a value on the effective
date of such Plan of Reorganization equal to the allowed amount of such claims.

J. Certain Waivers.

1. Each Junior Priority Agent, for itself and on behalf of the Junior Priority
Creditors represented thereby, waives any claim any Junior Priority Creditor may
hereafter have against any Senior Priority Creditor arising out of the election
by any Senior Priority Creditor of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law.

2. Each Junior Priority Agent, on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that none of them shall (i) object,
contest, or directly or indirectly support any other Person objecting to or
contesting, any request by any Senior Priority Agent or any of the other Senior
Priority Creditors for the payment of interest, fees, expenses or other amounts
to such Senior Priority Agent or any other Senior Priority Creditor under
Section 506(b) of the Bankruptcy Code or otherwise, or (ii) assert or directly
or indirectly support any claim against any Senior Priority Creditor for costs
or expenses of preserving or disposing of any Collateral under Section 506(c) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law.

3. No Senior Priority Agent nor any other holder of Senior Priority Obligations
shall object to, oppose, or challenge any claim by the Junior Priority Agent or
any holder of Junior Priority Obligations for allowance in any Insolvency
Proceeding of Junior Priority Obligations consisting of post-petition interest,
default interest, premiums, fees, or expenses.

VII.

MISCELLANEOUS

A. Rights of Subrogation. Each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Creditor to
any Senior Priority Agent or Senior Priority Creditor pursuant to the provisions
of this Agreement shall entitle such Junior Priority Agent or Junior Priority
Creditor to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Priority Obligations. Following the Discharge of Senior
Priority Obligations with respect to the Senior Priority Obligations, each
Senior Priority Agent agrees to execute such documents, agreements, and
instruments as any Junior Priority Agent or Junior Priority Creditor may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest

 

53



--------------------------------------------------------------------------------

in the Senior Priority Obligations resulting from payments to such Senior
Priority Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by
such Senior Priority Agent are paid by such Person upon request for payment
thereof.

B. Further Assurances. The Parties will, at their own expense and at any time
and from time to time, promptly execute and deliver all further instruments and
documents, and take all further action, that may be necessary or desirable, or
that any Party may reasonably request, in order to protect any right or interest
granted or purported to be granted hereby or to enable such Party to exercise
and enforce its rights and remedies hereunder; provided, however, that no Party
shall be required to pay over any payment or distribution, execute any
instruments or documents, or take any other action referred to in this Section
7.02, to the extent that such action would contravene any law, order or other
legal requirement or any of the terms or provisions of this Agreement, and in
the event of a controversy or dispute, such Party may interplead any payment or
distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this Section
7.02.

C. Agent Representations. The Original First Lien Agent represents and warrants
to each other Agent that it has the requisite power and authority under the
Original First Lien Documents to enter into, execute, deliver, and carry out the
terms of this Agreement on behalf of itself and the Original First Lien Secured
Parties. The [        ]i [First/Second]ii Lien Agent represents and warrants to
each other Agent that it has the requisite power and authority under the
[        ]i [First/Second]ii Lien Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and the [        ]i
[First/Second]ii Lien Creditors. Each Additional Agent represents and warrants
to each other Agent that it has the requisite power and authority under the
applicable Additional Documents to enter into, execute, deliver, and carry out
the terms of this Agreement on behalf of itself and any Additional Credit
Facility Secured Parties represented thereby.

D. Amendments.

1. No amendment, modification or waiver of any provision of this Agreement, and
no consent to any departure by any Party hereto, shall be effective unless it is
in a written agreement executed by each Senior Priority Agent and each Junior
Priority Agent. Notwithstanding the foregoing, the Original First Lien Borrower
may, without the consent of any Party hereto, amend this Agreement to add an
Additional Agent by (x) executing an Additional Indebtedness Joinder as provided
in Section 7.11 or (y) executing a joinder agreement substantially in the form
of Exhibit C attached hereto. No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure therefrom by any
Party hereto, that changes, alters, modifies or otherwise affects any power,
privilege, right, remedy, liability or obligation of, or otherwise affects in
any manner, any Additional Agent that is not then a Party, or any Additional
Credit Facility Secured Party not then represented by an Additional Agent that
is then a Party (including but not limited to any change, alteration,
modification or other effect upon any power, privilege, right, remedy, liability
or obligation of or other effect upon any such Additional Agent or Additional
Credit Facility Secured Party that may at any subsequent time become a Party or
beneficiary hereof) shall be effective unless it is consented to in writing by
the Original First Lien Borrower (regardless of whether any such Additional
Agent or Additional

 

54



--------------------------------------------------------------------------------

Credit Facility Secured Party ever becomes a Party or beneficiary hereof). Any
amendment, modification or waiver of any provision of this Agreement that would
have the effect, directly or indirectly, through any reference in any Credit
Document to this Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying any Credit Document, or any term or provision thereof, or
any right or obligation of the Original First Lien Borrower or any other Loan
Party thereunder or in respect thereof, shall not be given such effect except
pursuant to a written instrument executed by the Original First Lien Borrower
and each other affected Loan Party. No amendment to Section 5.02(a) or (b) shall
be effective unless it is consented to in writing by the Original First Lien
Borrower.

2. In the event that any Senior Priority Agent or the requisite Senior Priority
Creditors enter into any amendment, waiver or consent in respect of or replace
any Senior Priority Collateral Document for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any provisions
of, any Senior Priority Collateral Document relating to the Collateral and/or
any Excluded Cash Collateral or changing in any manner the rights of the Senior
Priority Agent, the Senior Priority Creditors, or any Loan Party with respect to
the Collateral and/or any Excluded Cash Collateral (including, subject to
Section 2.04(b), the release of any Liens on Collateral), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Junior Priority Collateral Document without the consent of or any actions by any
Junior Priority Agent or any Junior Priority Creditors; provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the Junior Priority Creditors in the Collateral (including any
license or right of use granted to them by any Loan Party pursuant to any Junior
Priority Collateral Document with respect to intellectual property owned by such
Loan Party as it pertains to the rights or interests of the Junior Priority
Creditors in the Collateral). The applicable Senior Priority Agent shall give
written notice of such amendment, waiver or consent to the Junior Priority
Agents and, if requested by any Junior Priority Agent, promptly provide copies
of any documents executed and delivered in connection with such amendment,
waiver or consent; provided that the failure to give such notice or provide such
documents shall not affect the effectiveness of such amendment, waiver or
consent with respect to the provisions of any Junior Priority Collateral
Document as set forth in this Section 7.04(b).

E. Addresses for Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given shall be
in writing and may be personally served, faxed, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a facsimile or
five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed). For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section) shall be as set forth below or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

Original First Lien Agent:

[        ]

and

[        ]

 

55



--------------------------------------------------------------------------------

With copies (which shall not constitute notice) to:

[        ]

[        ]i [First/Second]ii Lien Agent:

[        ]

and

[        ]

With copies (which shall not constitute notice) to:

[        ]

Any Additional Agent: As set forth in the Additional Indebtedness Joinder
executed and delivered by such Additional Agent pursuant to Section 7.11.

F. No Waiver, Cumulative Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

G. Continuing Agreement, Transfer of Secured Obligations. This Agreement is a
continuing agreement and shall (a) remain in full force and effect (x) with
respect to all Senior Priority Secured Parties and Senior Priority Obligations,
until the Discharge of Senior Priority Obligations, subject to Section 5.03 and
(y) with respect to all Junior Priority Secured Parties and Junior Priority
Obligations, until the later of the Discharge of Senior Priority Obligations and
the Discharge of Junior Priority Obligations, (b) be binding upon the Parties
and their successors and assigns, and (c) inure to the benefit of and be
enforceable by the Parties and their respective successors, transferees and
assigns. Nothing herein is intended, or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Collateral, subject to Section 7.10. All references to any Loan Party shall
include any Loan Party as debtor-in-possession and any receiver or trustee for
such Loan Party in any Insolvency Proceeding. Without limiting the generality of
the foregoing clause (c), any Senior Priority Agent, Senior Priority Creditor,
Junior Priority Agent or Junior Priority Creditor may assign or otherwise
transfer all or any portion of the Senior Priority Obligations or the Junior
Priority Obligations, as applicable, to any other Person, and such other Person
shall thereupon become vested with all the rights and obligations in respect
thereof granted to such Senior Priority Agent, Junior Priority Agent, Senior
Priority Creditor or Junior Priority Creditor, as the case may be, herein or
otherwise. The Senior Priority Secured Parties and the Junior Priority Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide Indebtedness to, or for the benefit of, any Loan Party on the faith
hereof.

 

56



--------------------------------------------------------------------------------

H. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

I. Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

J. No Third-Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the Parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Original First Lien Borrower and
the other Loan Parties. No other Person shall have or be entitled to assert
rights or benefits hereunder.

K. Designation of Additional Indebtedness; Joinder of Additional Agents.

1. The Original First Lien Borrower may designate any Additional Indebtedness
complying with the requirements of the definition of “Additional Indebtedness”
as Additional Indebtedness for purposes of this Agreement, upon complying with
the following conditions:

a. one or more Additional Agents for one or more Additional Credit Facility
Secured Parties in respect of such Additional Indebtedness shall have executed
the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Original First Lien Borrower or any such Additional Agent
shall have delivered such executed Additional Indebtedness Joinder to the
Original First Lien Agent, the [        ]i [First/Second]ii Lien Agent and any
other Additional Agent then party to this Agreement;

b. at least five Business Days (unless a shorter period is agreed in writing by
the Parties and the Original First Lien Borrower) prior to delivery of the
Additional Indebtedness Joinder, the Original First Lien Borrower shall have
delivered to the Original First Lien Agent, the [        ]i [First/Second]ii
Lien Agent and any other Additional Agent then party to this Agreement complete
and correct copies of any Additional Credit Facility, Additional Guarantees and
Additional Collateral Documents that will govern such Additional Indebtedness
upon giving effect to such designation (which may be unexecuted copies of
Additional Documents to be executed and delivered concurrently with the
effectiveness of such designation);

c. the Original First Lien Borrower shall have executed and delivered to the
Original First Lien Agent, the [        ]i [First/Second]ii Lien Agent and any
other Additional Agent then party to this Agreement the Additional Indebtedness
Designation (including whether such Additional Indebtedness is designated Senior
Priority Debt or Junior Priority Debt) with respect to such Additional
Indebtedness;

 

57



--------------------------------------------------------------------------------

d. all state and local stamp, recording, filing, intangible and similar taxes or
fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the Original First Lien Agent, the
[        ]i [First/Second]ii Lien Agent and any other Additional Agent then
party to this Agreement; and

e. any applicable requirement that no Event of Default exists or arises from the
issuance of such Additional Indebtedness, or any applicable comparable
requirement, shall have been satisfied or waived.

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

2. Upon satisfaction of the conditions specified in the preceding Section
7.11(a), the designated Additional Indebtedness shall constitute “Additional
Indebtedness”, any Additional Credit Facility under which such Additional
Indebtedness is or may be incurred shall constitute an “Additional Credit
Facility”, any holder of such Additional Indebtedness or other applicable
Additional Credit Facility Secured Party shall constitute an “Additional Credit
Facility Secured Party”, and any Additional Agent for any such Additional Credit
Facility Secured Party shall constitute an “Additional Agent” for all purposes
under this Agreement. The date on which such conditions specified in clause (a)
shall have been satisfied with respect to any Additional Indebtedness is herein
called the “Additional Effective Date” with respect to such Additional
Indebtedness. Prior to the Additional Effective Date with respect to any
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of the Original First Lien Agent, the [        ]i
[First/Second]ii Lien Agent and each other Additional Agent then party to this
Agreement shall be determined on the basis that such Additional Indebtedness is
not then designated. On and after the Additional Effective Date with respect to
such Additional Indebtedness, all references herein to Additional Indebtedness
shall be deemed to take into account such Additional Indebtedness, and the
rights and obligations of the Original First Lien Agent, the [        ]i
[First/Second]ii Lien Agent and each other Additional Agent then party to this
Agreement shall be determined on the basis that such Additional Indebtedness is
then designated.

3. In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the Original First Lien Agent, the [        ]i
[First/Second]ii Lien Agent and each Additional Agent then party hereto agrees
at the Original First Lien Borrower’s expense (x) to execute and deliver any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Original First Lien Collateral
Documents, [        ]i [First/Second]ii Lien Priority Collateral Documents or
Additional Collateral Documents, as applicable, and any agreements relating to
any security interest in Control Collateral and Cash Collateral, and to make or
consent to any filings or take any other actions (including executing and
recording any mortgage subordination or similar agreement), as may be reasonably
deemed by the Original First Lien Borrower to be necessary or reasonably
desirable for any Lien on any Collateral to secure such Additional Indebtedness
to become a valid and perfected Lien (with the

 

58



--------------------------------------------------------------------------------

priority contemplated by the applicable Additional Indebtedness Designation
delivered pursuant to this Section 7.11 and by this Agreement), and (y)
otherwise to reasonably cooperate to effectuate a designation of Additional
Indebtedness pursuant to this Section 7.11 (including if requested, by executing
an acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

L. Senior Priority Representative; Notice of Senior Priority Representative
Change. The Senior Priority Representative shall act for the Senior Priority
Secured Parties as provided in this Agreement, and shall be entitled to so act
at the direction of the Requisite Senior Priority Holders from time to time.
Until a Party (other than the existing Senior Priority Representative) receives
written notice from the existing Senior Priority Representative, in accordance
with Section 7.05 of this Agreement, of a change in the identity of the Senior
Priority Representative, such Party shall be entitled to act as if the existing
Senior Priority Representative is in fact the Senior Priority Representative.
Each Party (other than the existing Senior Priority Representative) shall be
entitled to rely upon any written notice of a change in the identity of the
Senior Priority Representative which facially appears to be from the then
existing Senior Priority Representative and is delivered in accordance with
Section 7.05 and such Agent shall not be required to inquire into the veracity
or genuineness of such notice. Each existing Senior Priority Representative from
time to time agrees to give prompt written notice to each Party of any change in
the identity of the Senior Priority Representative.

M. [Reserved].

N. Provisions Solely to Define Relative Rights. The provisions of this Agreement
are and are intended solely for the purpose of defining the relative rights of
the Senior Priority Secured Parties and the Junior Priority Secured Parties,
respectively. Nothing in this Agreement is intended to or shall impair the
rights of the Original First Lien Borrower or any other Loan Party, or the
obligations of the Original First Lien Borrower or any other Loan Party to pay
the Original First Lien Obligations, the [        ]i [First/Second]ii Lien
Obligations and any Additional Obligations as and when the same shall become due
and payable in accordance with their terms.

O. Headings. The headings of the articles and sections of this Agreement are
inserted for purposes of convenience only and shall not be construed to affect
the meaning or construction of any of the provisions hereof.

P. Severability. If any of the provisions in this Agreement shall, for any
reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Q. Attorneys’ Fees. The Parties agree that if any dispute, arbitration,
litigation, or other proceeding is brought with respect to the enforcement of
this Agreement or any provision hereof, the prevailing party in such dispute,
arbitration, litigation, or other proceeding shall be entitled to recover its
reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement of this Agreement, irrespective of whether suit is brought.

 

59



--------------------------------------------------------------------------------

R. VENUE; JURY TRIAL WAIVER.

1. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATED THERETO,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

2. EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

3. EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 7.05. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

S. Intercreditor Agreement. This Agreement is the “Intercreditor Agreement”
referred to in the Original First Lien Credit Agreement, the [        ]i
[First/Second]ii Lien Priority Credit Facility and each Additional Credit
Facility. Nothing in this Agreement shall be deemed to subordinate the right of
any Junior Priority Secured Party to receive payment to the right of any Senior
Priority Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

T. No Warranties or Liability. Each Party acknowledges and agrees that none of
the other Parties has made any representation or warranty with respect to the
execution, validity, legality, completeness, collectability or enforceability of
any other Original First Lien Document, any [        ]i [First/Second]ii Lien
Document or any other Additional Document. Except as otherwise provided in this
Agreement, each Party will be entitled to manage and supervise its respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

60



--------------------------------------------------------------------------------

U. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any Original First Lien Document, any
[        ]i [First/Second]ii Lien Document or any Additional Document, the
provisions of this Agreement shall govern. The parties hereto acknowledge that
the terms of this Agreement are not intended to negate any specific rights
granted to, or obligations of, the Original First Lien Borrower or any other
Loan Party in the Original First Lien Documents, the [        ]i
[First/Second]ii Lien Documents or any Additional Documents.

V. Information Concerning Financial Condition of the Loan Parties. No Party has
any responsibility for keeping any other Party informed of the financial
condition of the Loan Parties or of other circumstances bearing upon the risk of
nonpayment of the Original First Lien Obligations, the [        ]i
[First/Second]ii Lien Obligations or any Additional Obligations, as applicable.
Each Party hereby agrees that no Party shall have any duty to advise any other
Party of information known to it regarding such condition or any such
circumstances. In the event any Party, in its sole discretion, undertakes at any
time or from time to time to provide any information to any other Party to this
Agreement, it shall be under no obligation (a) to provide any such information
to such other Party or any other Party on any subsequent occasion, (b) to
undertake any investigation not a part of its regular business routine, (c) to
disclose any other information or (d) make any express or implied representation
or warranty, including with respect to the accuracy, completeness, truthfulness
or validity of any such information so provided.

W. Excluded Assets. For the avoidance of doubt, nothing in this Agreement
(including Sections 2.01, 4.01, 6.01 and 6.09 hereof) shall be deemed to provide
or require that any Agent or any Secured Party represented thereby receive any
Proceeds of, or any Lien on, any Property of any Loan Party that constitutes
“Excluded Assets” under (and as defined in) the applicable Credit Facility or
any related Credit Document to which such Agent is a party.

[Signature pages follow]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Original First Lien Agent, for and on behalf of itself
and the Original First Lien Secured Parties, and the [        ]i
[First/Second]ii Lien Agent, for and on behalf of itself and the [        ]i
[First/Second]ii Lien Creditors, have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

[        ]

in its capacity as Original First Lien Agent

By:  

 

  Name:     Title:  

[        ]

in its capacity as [        ]i [First/Second]ii Lien Agent

By:  

 

  Name:     Title:  

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Loan Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the Original First Lien Agent, the Original First Lien Secured Parties, the
[        ]i [First/Second]ii Lien Agent, the [        ]i [First/Second]ii Lien
Creditors, any Additional Agent and any Additional Credit Facility Secured
Parties, and will not do any act or perform any obligation which is not in
accordance with the agreements set forth in this Agreement.

 

LOAN PARTIES:     AMERICAN AIRLINES, INC.     By:  

 

    Name:       Title:       AMERICAN AIRLINES GROUP INC.     By:  

 

    Name:       Title:  

 

[Signature Page to Intercreditor Agreement]



--------------------------------------------------------------------------------

Exhibit A to the Intercreditor Agreement

I. ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of             , 20    , by [COMPANY]2 (the “Company”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement (as amended, supplemented,
waived or otherwise modified from time to time, the “Intercreditor Agreement”)
entered into as of [        ], among [            ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the
“Original First Lien Agent”) for the Original First Lien Secured Parties,
[            ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “[        ]i [First/Second] ii Lien
Agent”) for the [            ]i [First/Second]ii Lien Secured Parties
[[                    ], as Additional Agent for the Additional Credit Facility
Creditors under the [describe applicable Additional Credit Facility]].3
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of             , 20     (the “Additional Credit Facility”), among [list
any applicable Loan Party], [list Additional Credit Facility Secured Parties]
[and Additional Agent, as agent (the “Additional Agent”)].4

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

A. Representations and Warranties. The Company hereby represents and warrants to
the Original First Lien Agent, the [        ]i [First/Second]ii Lien Agent, and
any Additional Agent that:

1. The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

2. all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

3. any applicable requirement that no Event of Default exists or arises from the
issuance of such Additional Indebtedness, or any applicable comparable
requirement, has been satisfied or waived.

B. Designation of Additional Indebtedness. The Company hereby designates such
Additional Indebtedness as Additional Indebtedness under the Intercreditor
Agreement and such Additional Indebtedness shall constitute [Senior Priority
Debt]/[Junior Priority Debt].

 

2  Revise as appropriate to refer to any permitted successor or assign.

3  Revise as appropriate to refer to any successor First Lien Agent or
[        ]i [First/Second]ii Lien Agent and to add reference to any previously
added Additional Agent.

4  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Credit Facility Secured Parties and any Additional Agent.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

[COMPANY] By:  

 

  Name:     Title:  

 

A-2



--------------------------------------------------------------------------------

Exhibit B to the Intercreditor Agreement

II. ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of             , 20    , among [COMPANY], a Delaware
corporation (“Company”), [                    ], in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “Original First
Lien Agent”)5 for the Original First Lien Secured Parties, [        ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “[        ]i [First/Second]ii Lien Agent”)6 for the [        ]i
[First/Second]ii Lien Secured Parties, [list any previously added Additional
Agent] [and insert name of each Additional Agent under any Additional Credit
Facility being added hereby as party] and any successors or assigns thereof, to
the Intercreditor Agreement dated as of [            ] (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) among the Original First Lien Agent, [and] the [        ]i
[First/Second]ii Lien Agent [and (list any previously added Additional Agent)].
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of , 20 (the “Additional Credit Facility”), among [list any applicable
Grantor], [list any applicable Additional Credit Facility Secured Parties (the
“Joining Additional Creditors”)] [and insert name of each applicable Additional
Agent (the “Joining Additional Agent”)].7 Section 7.11 of the Intercreditor
Agreement permits the Company to designate Additional Indebtedness under the
Intercreditor Agreement. The Company has so designated Additional Indebtedness
incurred or to be incurred under the Additional Credit Facility as Additional
Indebtedness by means of an Additional Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]8 hereby agrees with the Original First Lien
Agent, the [        ]i [First/Second]ii Lien Agent and any other Additional
Agent party to the Intercreditor Agreement as follows:

A. Agreement to be Bound. The [Joining Additional Agent, for itself and on
behalf of the Joining Additional Creditors,]9 hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

 

5  Revise as appropriate to refer to any successor First Lien Agent.

6  Revise as appropriate to refer to any successor [        ]i [First/Second]ii
Lien Agent.

7  Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Credit Facility Secured Parties and any Additional Agent.

8  Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Credit Facility Secured Parties represented thereby.

9  Revise references throughout as appropriate to refer to the party or parties
being added.

 

B-1



--------------------------------------------------------------------------------

B. Recognition of Claims. The Original First Lien Agent (for itself and on
behalf of the Original First Lien Secured Parties), the [        ]i
[First/Second]ii Lien Agent (for itself and on behalf of the [        ]i
[First/Second]ii Lien Secured Parties) and [each of] the Additional Agent[s](for
itself and on behalf of any Additional Credit Facility Secured Parties
represented thereby) hereby agree that the interests of the respective Creditors
in the Liens granted to the Original First Lien Agent, the [        ]i
[First/Second]ii Lien Agent, or any Additional Agent, as applicable, under the
applicable Credit Documents shall be treated, as among the Creditors, as having
the priorities provided for in Section 2.01 of the Intercreditor Agreement, and
shall at all times be allocated among the Creditors as provided therein
regardless of any claim or defense (including any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally) to which
the Original First Lien Agent, the [        ]i [First/Second]ii Lien Agent, any
Additional Agent or any Creditor may be entitled or subject. The Original First
Lien Agent (for itself and on behalf of the Original First Lien Secured
Parties), the [        ]i [First/Second]ii Lien Agent (for itself and on behalf
of the [        ]i [First/Second]ii Lien Creditors), and any Additional Agent
party to the Intercreditor Agreement (for itself and on behalf of any Additional
Credit Facility Secured Parties represented thereby) (a) recognize the existence
and validity of the Additional Obligations represented by the Additional Credit
Facility, and (b) agree to refrain from making or asserting any claim that the
Additional Credit Facility or other applicable Additional Documents are invalid
or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations. The [Joining
Additional Agent (for itself and on behalf of the Joining Additional Creditors)]
(a) recognize[s] the existence and validity of the Original First Lien
Obligations and the existence and validity of the [        ]i [First/Second]ii
Lien Obligations10 and (b) agree[s] to refrain from making or asserting any
claim that the Original First Lien Credit Agreement, the [        ]i
[First/Second]ii Lien Credit Facility or other Original First Lien Documents or
[        ]i [First/Second]ii Lien Documents,11 as the case may be, are invalid
or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations.

C. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.05 of the Intercreditor
Agreement).

D. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

10  Add reference to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

11  Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[                                         ] By:  

 

  Name:     Title:  

 

B-3



--------------------------------------------------------------------------------

Exhibit C to the Intercreditor Agreement

III. [ORIGINAL FIRST LIEN CREDIT AGREEMENT][[                    ]

[FIRST/SECOND LIEN] CREDIT AGREEMENT] JOINDER

JOINDER, dated as of             , 20    , among [    ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the
“Original First Lien Agent”)xii for the Original First Lien Secured Parties,
[        ], in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “[        ]i [First/Second]ii Lien Agent”)xiii for
the [        ]i [First/Second]ii Lien Secured Parties, [list any previously
added Additional Agent] [and insert name of additional Original First Lien
Secured Parties, Original First Lien Agent, [        ]i [First/Second]ii Lien
Secured Parties or [        ]i [First/Second]ii Lien Agent, as applicable, being
added hereby as party] and any successors or assigns thereof, to the
Intercreditor Agreement dated as of [            ], 20[    ] (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) among the Original First Lien Agentxiv, [and] the [        ]i
[First/Second]ii Lien Agentxv [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of new facility], dated as of
            , 20     (the “Joining [Original First Lien Credit Agreement][
[        ]i [First/Second]ii Lien Credit Agreement]”), among [list any
applicable Credit Party], [list any applicable new Original First Lien Secured
Parties or new [        ]i [First/Second]ii Lien Secured Parties, as applicable
(the “Joining [Original First][ [        ]i [First/Second]ii] Lien Secured
Parties”)] [and insert name of each applicable Agent (the “Joining [Original
First][ [        ]i [First/Second]ii] Lien Agent”)].xvi

The Joining [First][ [        ]i [First/Second]ii] Lien Agent, for itself and on
behalf of the Joining [First][ [        ]i [First/Second]ii]xvii Lien Secured
Parties, hereby agrees with the Original First Lien Borrower and the other
Grantors, the [Original First][ [        ]i [First/Second]ii] Lien Agent and any
other Additional Agent party to the Intercreditor Agreement as follows:

A. Agreement to be Bound. The [Joining [First][ [        ]i [First/Second]ii]
Lien Agent, for itself and on behalf of the Joining [First][ [        ]i
[First/Second]ii Lien Secured Parties,]xviii hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the Intercreditor Agreement as [the][a]
[First] [ [        ]i [First/Second]ii] Lien Agent. As of the date hereof, the
Joining [Original First Lien Credit Agreement][ [        ]i [First/Second]ii
Lien Credit Agreement] shall be deemed [the][a] [Original First Lien Credit
Agreement][ [        ]i [First/Second]ii Lien Credit Agreement] under the
Intercreditor Agreement, and the obligations thereunder are subject to the terms
and provisions of the Intercreditor Agreement.

B. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [First][ [        ]i
[First/Second]ii] Lien Agent shall be sent to the address set forth on Annex 1
attached hereto (until notice of a change thereof is delivered as provided in
Section 7.05 of the Intercreditor Agreement).

 

C-1



--------------------------------------------------------------------------------

C. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

C-2



--------------------------------------------------------------------------------

Exhibit C to the Intercreditor Agreement

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[                                         ] By:  

 

  Name:     Title:  

 

C-3



--------------------------------------------------------------------------------

Exhibit D to the Intercreditor Agreement

IV. TRUSTEE JOINDER

JOINDER, dated as of             , 20    , among [                    ], in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Original First Lien Agent”)xiii for the Original First Lien
Secured Parties, [        ], in its capacity as trustee (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “[        ]i [First/Second]ii Lien
Agent”)xiv for the [        ]i [First/Second]ii Lien Secured Parties, [list any
previously added Additional Agent] [and insert name of additional Original First
Lien Secured Parties, Original First Lien Agent, [        ]i [First/Second]ii
Lien Secured Parties or [        ]i [First/Second]ii Lien Agent, as applicable,
being added hereby as party] and any successors or assigns thereof, to the
Intercreditor Agreement dated as of [            ], 20[    ] (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) among the Original First Lien Agentxv, [and] the [        ]i
[First/Second]ii Lien Agentxvi [and (list any previously added Additional
Agent)]. Capitalized terms used herein and not otherwise defined herein shall
have the meaning specified in the Intercreditor Agreement.

The Joining [First][ [        ]i [First/Second]ii] Lien Agent, for itself and on
behalf of the [        ]i [First/Second]ii Lien Secured Parties, hereby agrees
with the Original First Lien Borrower and the other Grantors, the [Original
First][ [        ]i [First/Second]ii] Lien Agent and any other Additional Agent
party to the Intercreditor Agreement as follows:

A. Agreement to be Bound. The Joining [First][ [        ]i [First/Second]ii Lien
Agent, for itself and on behalf of the [        ]i [First/Second]ii Lien Secured
Parties, hereby agrees to be bound by the terms and provisions of the
Intercreditor Agreement and shall, as of the date hereof, be deemed to be a
party to the Intercreditor Agreement as [the][a] [First][ [        ]i
[First/Second]ii] Lien Agent.

B. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [        ]i
[First/Second]ii Lien Agent shall be sent to the address set forth on Annex 1
attached hereto (until notice of a change thereof is delivered as provided in
Section 7.05 of the Intercreditor Agreement).

C. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

[                                         ] By:  

 

  Name:     Title:  

 

i  Insert month and year when this agreement is initially entered into (e.g.,
October 2014).

ii  Insert “First,” if this Agreement is initially entered into in connection
with the incurrence of debt with pari passu Lien priority to the Original First
Lien Credit Agreement or “Second,” if this agreement is initially entered into
in connection with the incurrence of debt with Junior Lien Priority to the
Original First Lien Credit Agreement.

iii  Describe the applicable Borrower.

iv  Insert the section number of the negative covenant restricting Liens in the
[        ]i [First/Second]ii Lien Credit Facility.

v  Insert the section number of the definitions section in the [        ]i
[First/Second]ii Lien Credit Facility.

vi  Include if this agreement is entered into in connection with Junior Priority
Debt.



--------------------------------------------------------------------------------

vii  Include if this agreement is initially entered into in connection with the
incurrence of Senior Priority Debt.

viii  Insert (i) “Senior” if this agreement is initially entered into in
connection with the incurrence of debt with pari passu Lien priority to the
Original First Lien Credit Agreement or (ii) “Junior” if this agreement is
initially entered into in connection with Junior Lien Priority to the Original
First Lien Credit Agreement.

ix  If this agreement is initially entered into in connection with the entry
into a new revolving loan facility, add the defined term for such facility here.

x  If this agreement is initially entered into in connection with the entry into
a new revolving loan facility, add the defined terms for the parties to such
agreement.

xi  If this agreement is initially entered into in connection with the entry
into a new revolving loan facility, add the defined term for the Obligations
with respect to such facility.

xii  Revise as appropriate to refer to any successor Original First Lien Agent.

xiii  Revise as appropriate to refer to any successor [        ]i
[First/Second]ii] Lien Agent.

xiv  Revise as appropriate to describe predecessor Original First Lien Agent or
Original First Lien Secured Parties, if joinder is for a new Original First Lien
Credit Agreement.

xv  Revise as appropriate to describe predecessor [        ]i [First/Second]ii]
Lien Agent or [        ]i [First/Second]ii] Lien Secured Parties, if joinder is
for a new [        ]i [First/Second]ii] Lien Credit Agreement.

xvi  Revise as appropriate to refer to the new credit facility, Secured Parties
and Agents.

xvii  Revise as appropriate to refer to any Agent being added hereby and any
Secured Parties represented thereby.

xviii  Revise references throughout as appropriate to refer to the party or
parties being added.